Exhibit 10.13
AGREEMENT TO CONTRIBUTE
AMONG
NORTHLAND PORTFOLIO L.P., a Delaware limited partnership,
NORTHLAND FUND L.P., a Delaware limited partnership
NORTHLAND FUND II, L.P., a Delaware limited partnership
NORTHLAND FUND III, L.P., a Delaware limited partnership
NORTHLAND INVESTMENT CORPORATION, a Massachusetts corporation
NORTHLAND AUSTIN INVESTORS LLC, a Delaware limited liability company
AUSTIN INVESTORS L.P., a Delaware limited partnership
DRAKE INVESTORS L.P., a Delaware limited partnership
TATSTONE INVESTORS L.P., a Delaware limited partnership
TARRAGON CORPORATION, a Nevada corporation
AND
ANSONIA LLC, a Delaware limited liability company

 



--------------------------------------------------------------------------------



 



AGREEMENT TO CONTRIBUTE
     This AGREEMENT TO CONTRIBUTE (this “Agreement”) is entered into as of this
31st day of March, 2008, by and among NORTHLAND PORTFOLIO L.P., a Delaware
limited partnership (“Northland Portfolio”), NORTHLAND FUND L.P., a Delaware
limited partnership (“Northland Fund I”), NORTHLAND FUND II, L.P., a Delaware
limited partnership (“Northland Fund II”), NORTHLAND FUND III, L.P., a Delaware
limited partnership (“Northland Fund III”), NORTHLAND INVESTMENT CORPORATION, a
Massachusetts corporation (“NIC”), NORTHLAND AUSTIN INVESTORS LLC, a Delaware
limited liability company (“Northland Austin”), AUSTIN INVESTORS L.P., a
Delaware limited partnership (“Austin Investors”), DRAKE INVESTORS L.P., a
Delaware limited partnership (“Drake”), TATSTONE INVESTORS L.P., a Delaware
limited partnership company (“Tatstone” and together with Northland Portfolio,
Northland Fund I, Northland Fund II, Northland Fund III, NIC, Northland Austin,
Austin Investors and Drake, collectively, “Northland”), TARRAGON CORPORATION, a
Nevada corporation (“Tarragon Corporation”), ANSONIA LLC, a Delaware limited
liability company (“Ansonia”, together with Tarragon Corporation, collectively,
“Tarragon”).
RECITALS
     WHEREAS, each of Northland Portfolio, Northland Fund I, Northland Fund II,
Northland Fund III, NIC, Northland Austin, Austin Investors, Drake, Tatstone,
Tarragon Corporation and Ansonia (each a “Contributor”) wishes to cause a new
Delaware limited liability company to be known as Northland Properties LLC (the
“New Company”) to be formed on or before the First Closing (as defined below),
and having (pursuant to the First Closing and/or pursuant to one or more of the
subsequent Closings contemplated hereby) each of Northland Portfolio, Northland
Fund I, Northland Fund II, Northland Fund III, NIC, Northland Austin, Austin
Investors, Drake, Tatstone, Tarragon Corporation, or to the extent Tarragon SPE
is formed to hold the Common Units (hereinafter defined) issuable to Tarragon
Corporation by the New Company, Tarragon SPE, and Ansonia as members (each, a
“Member”, and collectively, the “Members”) and have fully negotiated the form of
limited liability company operating agreement of the New Company attached hereto
as Exhibit A (the “Limited Liability Company Agreement”) and the documents
related thereto, which include a tax matters agreement (the “Tax Matters
Agreement”) in the form of Exhibit D and an interim management agreement (the
“Interim Management Agreement”) in the form of Exhibit B, as more fully
described below;
     WHEREAS, Northland Portfolio is the owner, directly or indirectly, of
certain membership and/or limited partnership interests and/or 100% of the stock
in those entities identified on Schedule A-1, representing the economic, voting
and other rights in such entities (collectively, the “Northland Portfolio
Companies”), as more particularly set forth in those certain Operating
Agreements and Limited Partnership Agreements of the Northland Portfolio
Companies identified on Schedule A-1 (as the same may be amended or modified,
collectively, the “Northland Portfolio Operating Agreements”);

2



--------------------------------------------------------------------------------



 



     WHEREAS, Northland Fund I is the owner, directly or indirectly, of certain
membership and/or limited partnership interests in those entities identified on
Schedule A-2, representing the economic, voting and other rights in such
entities (collectively, the “Northland Fund I Companies”), as more particularly
set forth in those certain Operating Agreements and Limited Partnership
Agreements of the Northland Fund I Companies identified on Schedule A-2 (as the
same may be amended or modified, collectively, the “Northland Fund I Operating
Agreements”);
     WHEREAS, Northland Fund II is the owner, directly or indirectly, of certain
membership and/or limited partnership interests and/or 100% of the stock in
those entities identified on Schedule A-3, representing the economic, voting and
other rights in such entities (collectively, the “Northland Fund II Companies”),
as more particularly set forth in those certain Operating Agreements and Limited
Partnership Agreements of the Northland Fund II Companies identified on
Schedule A-3 (as the same may be amended or modified, collectively, the
“Northland Fund II Operating Agreements”);
     WHEREAS, Northland Fund III is the owner of certain membership and/or
limited partnership interests in those entities identified on Schedule A-4,
representing the economic, voting and other rights in such entities
(collectively, the “Northland Fund III Companies”), as more particularly set
forth in those certain Operating Agreements and Limited Partnership Agreements
of the Northland Fund III Companies identified on Schedule A-4 (as the same may
be amended or modified, collectively, the “Northland Fund III Operating
Agreements”);
     WHEREAS, NIC is the owner of certain membership interests in those entities
identified on Schedule A-5, representing the economic, voting and other rights
in such entities (collectively, the “NIC Companies” and together with the
Northland Portfolio Companies, the Northland Fund I Companies, the Northland
Fund II Companies, and the Northland Fund III Companies, collectively, the
“Northland Companies”, and, each a “Northland Company”), as more particularly
set forth in those certain Operating Agreements of the NIC Companies identified
on Schedule A-5 (as the same may be amended or modified, collectively, the “NIC
Operating Agreements” and together with the Northland Portfolio Operating
Agreements, the Northland Fund I Operating Agreements, the Northland Fund II
Operating Agreements, and the Northland Fund III Operating Agreements,
collectively, the “Northland Operating Agreements”);
     WHEREAS, Northland Austin is the owner of certain limited partnership
interests in Northland Austin Portfolio L.P., which is one of the Northland Fund
I Companies;
     WHEREAS, Austin Investors is the owner of certain limited partnership
interests in Northland Austin Portfolio L.P., which is one of the Northland Fund
I Companies;
     WHEREAS, Drake is the owner of certain membership interests in Northland
Memphis Portfolio LLC, which is one of the Northland Fund I Companies;
     WHEREAS, Tatstone is the owner of certain membership interests in Northland
Tatnuck LLC, which is one of the Northland Fund II Companies;

3



--------------------------------------------------------------------------------



 



     WHEREAS, the Contribution Percentage of each of the Northland Contributors
in the Northland Companies and the Northland Properties is set forth in
Schedule F-1;
     WHEREAS, Tarragon Corporation, directly or indirectly, is the owner of the
membership and/or limited partnership interests in those entities identified on
Schedule A-6, representing certain economic, voting and other rights in such
entities (collectively, the “Tarragon Companies”), as more particularly set
forth in those certain Operating Agreements and Limited Partnership Agreements
of the Tarragon Companies as identified on Schedule A-6 (as the same may be
amended or modified, collectively, the “Tarragon Operating Agreements”);
     WHEREAS, Ansonia is the owner of certain limited partnership interests in
Ansonia Apartments, L.P., which is one of the Tarragon Companies;
     WHEREAS, the Contribution Percentage of each of the Tarragon Contributors
in the Tarragon Companies and the Tarragon Properties is set forth in
Schedule F-2;
     WHEREAS, prior to each Closing affecting a transfer of interests in any of
the Tarragon Companies, Tarragon Corporation and Ansonia intend to restructure
the Tarragon Companies and their ownership in the Tarragon Companies as
described in more detail in Schedule G attached hereteo (the “Tarragon
Restructuring”), such that Tarragon and Ansonia will after giving effect to the
Tarragon Restructuring own, directly or indirectly through one or more of the
Tarragon Companies, certain membership and/or limited partnership interests in
those certain entities identified on Schedule A-7, representing certain
economic, voting and other rights in such entities (and, after giving effect to
the Tarragon Restructuring, all references in this Agreement or in Related
Document to the “Tarragon Companies” or the “Tarragon Company Interests” shall
be deemed to be a reference to the entities and interests identified on
Schedule A-7, and not to the entities and interests identified on Schedule A-6);
     WHEREAS, the Northland Portfolio Companies are the owners of the Real
Property (defined below) described on Schedule B-1 attached hereto;
     WHEREAS, the Northland Fund I Companies are the owners of the Real Property
described on Schedule B-2 attached hereto;
     WHEREAS, the Northland Fund II Companies are the owners of the Real
Property described on Schedule B-3 attached hereto;
     WHEREAS, the Northland Fund III Companies are the owners of the Real
Property described on Schedule B-4 attached hereto;
     WHEREAS, the NIC Companies are the owners of the Real Property described on
Schedule B-5 attached hereto;
     WHEREAS, the Tarragon Companies are the owners of the Real Property
described on Schedule B-6 attached hereto;
     WHEREAS, upon one or more Closings, Northland Portfolio wishes to
contribute to the New Company all of Northland Portfolio’s right, title and
interest in and to the Northland

4



--------------------------------------------------------------------------------



 



Portfolio Companies under the Northland Portfolio Operating Agreements (the
“Northland Portfolio Company Interests”), and the New Company shall (i) accept
contribution of the Northland Portfolio Company Interests, and (ii) issue to
Northland Portfolio Common Units in the New Company in exchange for such
contribution, as more fully described below;
     WHEREAS, upon one or more Closings, Northland Fund I wishes to contribute
to the New Company all of Northland Fund I’s right, title and interest in and to
the Northland Fund I Companies under the Northland Fund I Operating Agreements
(the “Northland Fund I Company Interests”), and the New Company shall (i) accept
contribution of the Northland Fund I Company Interests, and (ii) issue to
Northland Fund I Common Units in the New Company in exchange for such
contribution, as more fully described below;
     WHEREAS, upon one or more Closings, Northland Fund II wishes to contribute
to the New Company all of Northland Fund II’s right, title and interest in and
to the Northland Fund II Companies under the Northland Fund II Operating
Agreements (the “Northland Fund II Company Interests”), and the New Company
shall (i) accept contribution of the Northland Fund II Company Interests, and
(ii) issue to Northland Fund II Common Units in the New Company in exchange for
such contribution, as more fully described below;
     WHEREAS, upon one or more Closings, Northland Fund III wishes to contribute
to the New Company all of Northland Fund III’s right, title and interest in and
to the Northland Fund III Companies under the Northland Fund III Operating
Agreements (the “Northland Fund III Company Interests”), and the New Company
shall (i) accept contribution of the Northland Fund III Company Interests, and
(ii) issue to Northland Fund III Common Units in the New Company in exchange for
such contribution, as more fully described below;
     WHEREAS, upon one or more Closings, NIC wishes to contribute to the New
Company all of NIC’s right, title and interest in and to the NIC Companies under
the NIC Operating Agreements (the “NIC Company Interests”), and the New Company
shall (i) accept contribution of the Northland Fund III Company Interests, and
(ii) issue to NIC Common Units in the New Company in exchange for such
contribution, as more fully described below;
     WHEREAS, upon one or more Closings, Northland Austin wishes to contribute
to the New Company all of Northland Austin’s right, title and interest in and to
Northland Austin Portfolio L.P. (the “Northland Austin Company Interests”), and
the New Company shall (i) accept contribution of the Northland Austin Company
Interests, and (ii) issue to Northland Austin Common Units in the New Company in
exchange for such contribution, as more fully described below;
     WHEREAS, upon one or more Closings, Austin Investors wishes to contribute
to the New Company all of Austin Investors’s right, title and interest in and to
Northland Austin Portfolio L.P. (the “Austin Investors Company Interests”), and
the New Company shall (i) accept contribution of the Austin Investors Company
Interests, and (ii) issue to Austin Investors Common Units in the New Company in
exchange for such contribution, as more fully described below;

5



--------------------------------------------------------------------------------



 



     WHEREAS, upon one or more Closings, Drake wishes to contribute to the New
Company all of Drake’s right, title and interest in and to Northland Memphis
Portfolio L.P. (the “Drake Company Interests”), and the New Company shall
(i) accept contribution of the Drake Company Interests, and (ii) issue to Drake
Common Units in the New Company in exchange for such contribution, as more fully
described below;
     WHEREAS, upon one or more Closings, Tatstone wishes to contribute to the
New Company all of Tatstone’s right, title and interest in and to Northland
Tatnuck LLC (the “Tatstone Company Interests”), and the New Company shall
(i) accept contribution of the Tatstone Company Interests, and (ii) issue to
Tatstone Common Units in the New Company in exchange for such contribution, as
more fully described below;
     WHEREAS, upon one or more Closings, Tarragon Corporation wishes to
contribute to the New Company all of Tarragon Corporation’s right, title and
interest in and to the Tarragon Companies under the Tarragon Company Operating
Agreements (the “Tarragon Corporation Company Interests”), and the New Company
shall (i) accept contribution of the Tarragon Corporation Company Interests, and
(ii) issue to Tarragon Corporation Common Units in the New Company in exchange
for such contribution, as more fully described below;
     WHEREAS, upon one or more Closings, Ansonia wishes to contribute to the New
Company all of Ansonia’s right, title and interest in and to the Tarragon
Companies under the Tarragon Company Operating Agreements (the “Ansonia Company
Interests” and, together with the Tarragon Corporation Company Interests, the
“Tarragon Company Interests”), and the New Company shall (i) accept contribution
of the Ansonia Company Interests, and (ii) issue to Ansonia Common Units in the
New Company in exchange for such contribution, as more fully described below.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in reliance on all
representations, warranties and covenants made by each of the parties hereto,
Northland and Tarragon agree as follows:
DEFINITIONS
     The following terms as used in this Agreement will have the meanings
ascribed to them as set forth below unless the context clearly requires another
meaning. The terms set forth below do not constitute all defined terms set forth
in this Agreement. Such other defined terms shall have the meanings ascribed to
them elsewhere in this Agreement.
     “Act” means the Securities Act of 1933.
     “Action” shall mean any claim, suit, litigation, injunction, stay, labor
dispute, arbitration, investigation, audit or other action or proceeding,
including, without limitation, any condemnation action.
     “Affiliate” shall mean any entity in which the Person in question owns
directly or indirectly more than fifty percent (50%) of the voting stock or
similar interests issued by such entity or any entity controlling, controlled by
or under common control with the Person in question.

6



--------------------------------------------------------------------------------



 



     “Affiliate Management Agreement” has the meaning set forth in Section 1.4.
     “Agreement” has the meaning set forth in the Recitals.
     “Ansonia” has the meaning set forth in the introductory paragraph.
     “Ansonia Company Interests” has the meaning set forth in the Recitals.
     “Assumed Debt” shall mean one or more, as the case may be, of the Northland
Assumed Debt and the Tarragon Assumed Debt.
     “Austin Investors” has the meaning set forth in the introductory paragraph.
     “Austin Investors Company Interests” has the meaning set forth in the
Recitals.
     “Authority” shall mean a governmental body or agency having jurisdiction
over Northland, Tarragon, or the Properties.
     “Bermuda Island Purchase Agreement” has the meaning set forth in
Section 1.2.
     “Business Day” means any weekday that is not an official holiday in the
State of New York.
     “Cash” means cash and monetary equivalents, including money funds and other
short-term investments, but excluding tenant security deposits, escrow balances
and reserves held by a lender for the account of a Contributed Company.
     “Casualty” has the meaning set forth in Section 8.1.
     “Casualty Sum” has the meaning set forth in Section 8.1.
     “Closing” and “Closing Date” have the meaning set forth in Section 1.3.
     “Closing Notice” has the meaning set forth in Section 1.3.
     “Closing Conditions” shall mean one or more, as the case may be, of the
Northland Closing Conditions or the Tarragon Closing Conditions.
     “Code” shall mean the Internal Revenue Code of 1986, as amended, and
applicable rules and regulations thereunder. Any reference herein to a specific
section or sections of the Code shall be deemed to include a reference to any
corresponding provision of future law.
     “Common Units” means the units of membership interest in the New Company to
be issued to the Contributors hereunder, and having the designations,
preferences, rights, powers and duties as set forth in the Limited Liability
Company Agreement.
     “Companies” shall mean one ore more, as the case may be, of the Northland
Companies and the Tarragon Companies.

7



--------------------------------------------------------------------------------



 



     “Company Interests” shall mean one or more, as the case may be, of the
Northland Company Interests and the Tarragon Company Interests.
     “Competing Transaction” has the meaning set forth in Section 9.2.
     “Condemnation” has the meaning set forth in Section 8.2.
     “Condemnation Sum” has the meaning set forth in Section 8.2.
     “Contracts” shall mean one or more, as the case may be, of the Northland
Contracts or the Tarragon Contracts.
     “Contributed Companies” has the meaning set forth in Section 1.1(a).
     “Contributed Properties” has the meaning set forth in Section 1.1(a).
     “Contributing Group” shall mean one or more, as the case may be, of the
Northland Contributors or the Tarragon Contributors.
     “Contribution Percentage” shall mean, for each Contributor in respect of
each of its Contributed Companies or Contributed Properties, as the case may be,
the direct or indirect ownership interest of such Contributor in such
Contributed Company or Contributed Property, in each case as specified in
Schedule F-1 with respect to the Northland Contributors and Schedule F-2 with
respect to the Tarragon Contributors.
     “Contributor” shall mean any of Northland Portfolio, Northland Fund I,
Northland Fund II, Northland Fund III, NIC, Northland Austin, Austin Investors,
Drake, Tatstone, Tarragon Corporation and Ansonia, as applicable.
     “Drake” has the meaning set forth in the introductory paragraph.
     “Drake Company Interests” has the meaning set forth in the Recitals.
     “Equity Value” has the meaning set forth in Section 1.1(a).
     “Excess Gain” means with respect to any (i) interest (an “Interest”) in an
entity treated as a partnership for U.S. federal tax purposes that is
contributed to the New Company on an applicable Closing Date if such entity
remains as a partnership for U.S. federal tax purposes immediately after such
contribution (a “Northland Partnership”), and (ii) any property (including
partnership interests) owned directly or indirectly by such Northland
Partnership, (collectively, any Interest, any such partnership interest and
other property being referred to as the “Deemed Contributed Property”) the
excess of (A) the amount of income and gain allocated to the Tarragon
Contributors (and their Affiliates) for federal income tax purposes upon the
sale or other disposition of such Deemed Contributed Property over (B) the
amount of income and gain for federal income tax purposes that would have been
allocated to the Tarragon Contributors (and their Affiliates) upon the sale or
other disposition of such Deemed Contributed Property, if (x) such Deemed
Contributed Property (or the portion of such Deemed Contributed Property based
on portion of such income and gain from such disposition allocated to New

8



--------------------------------------------------------------------------------



 



Company, if the New Company does not own for federal income tax purposes a
direct 100% interest in such Deemed Contributed Property) had been contributed
directly to the New Company on the relevant Closing Date by the contributor(s)
of the Interest in the Northland Partnership that owned a direct or indirect
interest in such Deemed Contributed Property, (y) Code Section 704(c) had
applied to such contribution and (z) the Section 704(c) allocation method
actually adopted or selected pursuant to Section 6.3(b) of the Limited Liability
Company Agreement with respect to the “section 704(c) property” (as defined in
Treasury Regulations Section 1.704-3(a)(3)(i)) attributable to such Deemed
Contributed Property applied to such contribution.
     “Executive Order” has the meaning set forth in Section 3.2(t).
     “Final Closing Date” has the meaning set forth in Section 1.3.
     “First Closing” and “First Closing Date” have the meaning set forth in
Section 1.3.
     “GE Lender” has the meaning set forth in Section 2.1(a).
     “Hazardous Substances” and “Hazardous Wastes” shall mean any substance,
chemical, waste or material that is or becomes regulated by any federal, state
or local Authority because of its toxicity, infectiousness, radioactivity,
explosiveness, ignitability, corrosiveness or reactivity, including, without
limitation, asbestos, the group of compounds known as polychlorinated biphenyls,
flammable explosives, oil, petroleum or any refined petroleum product.
     “Income Taxes” means any Tax based upon or measured by reference to net
income, including any such Tax imposed on a Person pursuant to Treasury
Regulations Section 1.1502-6 or any analogous or similar state, local, or
foreign law or regulation, as transferee or successor, by contract or otherwise.
     “Indemnitee” has the meaning set forth in Section 5.1(a).
     “Indemnitor” has the meaning set forth in Section 5.1(a).
     “Intangibles”, with respect to each of the Properties shall mean all
intangible property owned or used by the Contributor of such Property (or its
Affiliate) exclusively in connection with the ownership, use, operation or
development of the Property, including, without limitation: (i) the right to use
the applicable name listed on Schedules C-1 and C-2 and any other trade names
used in connection with the Property, (ii) the Contracts, (iii) the Tenant
Leases, all guaranties of the Tenant Leases, all security deposits under the
Tenant Leases (unless such Contributor elects instead to have them credited to
the New Company), all other security, if any, under the Tenant Leases and any
rent prepaid under the Tenant Leases and (iv) all Northland Licenses and/or
Tarragon Licenses and any warranties, guaranties and other rights relating
exclusively to the ownership, use, operation or development of the Property to
the extent transferable, but excluding the Northland Excluded Property and the
Tarragon Excluded Property.

9



--------------------------------------------------------------------------------



 



     “Interim Management Agreement” shall mean that certain Management Agreement
by and between each Contributor, as owner, and the Management JV, as manager, in
the form attached hereto as Exhibit B.
     “Law” or “Laws” has the meaning set forth in Section 3.2(e) and 3.3(e).
     “Lender Consents” shall mean the Tarragon Lender Consents or the Northland
Lender Consents, as applicable.
     “Limited Liability Company Agreement” shall mean the Limited Liability
Company Agreement of the New Company to be dated as of the First Closing Date by
and among the Members in the form attached hereto as Exhibit A.
     “Loss” or “Losses” shall mean any and all claims, losses, damages, costs,
liabilities, Taxes, causes of action and expenses, including, without
limitation, attorney’s fees and disbursements, whether direct, contingent or
consequential.
     “Management Agreement: has the meaning set forth in Section 1.4.
     “Management JV” has the meaning set forth in Section 1.4.
     “Material Adverse Effect” shall mean any circumstance, event, occurrence,
change or effect that is, or would be, or would reasonably be expected to have a
material adverse effect on the Companies, the Real Properties, Personal Property
or Intangibles being contributed by the Northland Contributors or the Tarragon
Contributors, as the case may be, or the use, operation or value thereof, in
each case taken as a whole.
     “Material Casualty” has the meaning set forth in Section 8.1.
     “Material Condemnation” has the meaning set forth in Section 8.2.
     “Members” has the meaning set forth in the Recitals.
     “New Company” has the meaning set forth in the Recitals.
     “NIC” has the meaning set forth in the introductory paragraph.
     “NIC Companies” has the meaning set forth in the Recitals.
     “NIC Company Interests” has the meaning set forth in the Recitals.
     “NIC Operating Agreements” has the meaning set forth in the Recitals.
     “New Company” has the meaning set forth in the Recitals.
     “Northgate Purchase Agreement” has the meaning set forth in Section 1.2.
     “Northland” has the meaning set forth in the introductory paragraph.

10



--------------------------------------------------------------------------------



 



     “Northland Austin” has the meaning set forth in the introductory paragraph.
     “Northland Austin Company Interests” has the meaning set forth in the
Recitals.
     “Northland Assumed Debt” shall mean the existing mortgage and/or mezzanine
financing encumbering the Northland Company Interests or the Northland Property
as of the date of this Agreement as described in Schedule E-1 hereto.
     “Northland Closing Conditions” shall have the meaning set forth in
Section 2.1
     “Northland Companies” has the meaning set forth in the Recitals.
     “Northland Company Interests” shall mean, collectively, the Northland
Portfolio Company Interests, the Northland Fund I Company Interests, the
Northland Fund II Company Interests, the NIC Company Interests, the Northland
Austin Company Interests, the Austin Investors Company Interests, the Drake
Company Interests and the Tatstone Company Interests.
     “Northland Consents” has the meaning set forth in Section 2.2(c).
     “Northland 2/3s Consent” has the meaning set forth in Section 2.2(a).
     “Northland Contracts” shall mean, subject to the terms of this definition
below, all contracts, undertakings, commitments, agreements, obligations,
guarantees and warranties (i) relating to the Northland Property, (ii) to which
any of the Northland Companies are a party or (iii) by which any of the
Northland Companies or the Northland Property is bound, including, without
limitation, utility contracts, management contracts, construction contracts,
maintenance and service contracts, parking contracts, equipment leases and
brokerage and leasing agreements, but excluding (i) except as provided in
Section 1.4, any Affiliate Management Agreements, (ii) the Northland Leases and
(iii) the Northland Debt Instruments.
     “Northland Contributor” shall mean any of Northland Portfolio, Northland
Fund I, Northland Fund II, Northland Fund III, NIC, Northland Austin, Austin
Investors, Drake, and Tatstone, as applicable.
     “Northland Debt Instruments” shall mean all agreements and other
instruments securing or evidencing the Northland Assumed Debt or otherwise
executed and delivered in connection therewith.
     “Northland Excluded Property” shall mean: (i) all Cash of the Northland
Companies as of the Prorations Date that is distributed to the Northland
Companies at Closing pursuant to Section 1.1, (ii) the name “Northland” and all
permutations thereof and all related tradenames, trademarks, service marks and
logos incorporating any thereof and all pending applications and registrations
thereof, (iii) the Northland web site located at http://www.northland.com/ (and
all sub-pages thereunder) and all related domain names, internet registrations
and copyrights therein used to market, advertise or promote the “Northland” name
generally, (iv) any assets which Northland or its Affiliates contribute to the
Management JV, and (v) licenses or other rights to computer software, programs
or other information technology or accounting or property management systems.

11



--------------------------------------------------------------------------------



 



     “Northland Fund I” has the meaning set forth in the introductory paragraph.
     “Northland Fund I Companies” has the meaning set forth in the Recitals.
     “Northland Fund I Company Interests” has the meaning set forth in the
Recitals.
     “Northland Fund I Operating Agreements” has the meaning set forth in the
Recitals.
     “Northland Fund II” has the meaning set forth in the introductory
paragraph.
     “Northland Fund II Companies” has the meaning set forth in the Recitals.
     “Northland Fund II Company Interests” has the meaning set forth in the
Recitals.
     “Northland Fund II Operating Agreements” has the meaning set forth in the
Recitals.
     “Northland Fund III” has the meaning set forth in the introductory
paragraph.
     “Northland Fund III Companies” has the meaning set forth in the Recitals.
     “Northland Fund III Company Interests” has the meaning set forth in the
Recitals.
     “Northland Fund III Operating Agreements” has the meaning set forth in the
Recitals.
     “Northland Leases” shall mean all leases, tenancy and occupancy agreements
affecting the Northland Property (including, without limitation, all amendments,
modifications, agreements, records, substantive correspondence and other
documents affecting in any way a right to occupy any portion of the Northland
Property).
     “Northland Lender Consents” shall mean, collectively, all approvals,
consents, acknowledgments, agreements and authorizations to the transaction
contemplated hereby from the holders of the Northland Assumed Debt required
under the Northland Debt Instruments or as otherwise reasonably requested by
Tarragon.
     “Northland Licenses” has the meaning set forth in Section 3.3(c).
     “Northland Operating Agreements” has the meaning set forth in the Recitals.
     “Northland Portfolio” has the meaning set forth in the introductory
paragraph.
     “Northland Portfolio Companies” has the meaning set forth in the Recitals.
     “Northland Portfolio Company Interests” has the meaning set forth in the
Recitals.
     “Northland Portfolio Operating Agreements” has the meaning set forth in the
Recitals.
     “Northland Property” shall mean, collectively and individually, all
(A) Real Property of (i) the Northland Portfolio Companies as described on
Schedule B-1 attached hereto, (ii) the Northland Fund I Companies as described
on Schedule B-2 attached hereto, (iii) the Northland

12



--------------------------------------------------------------------------------



 



Fund II Companies as described on Schedule B-3 attached hereto, (iv) the
Northland Fund III Companies as described on Schedule B-4 attached hereto, and
(v) the NIC Companies as described on Schedule B-5 attached hereto (each of
items A(i), (ii), (iii), (iv) and (v), collectively, the “Northland Real
Property”), (B) Personal Property of (i) the Northland Portfolio Companies as
described on Schedule D-1 attached hereto, (ii) the Northland Fund I Companies
as described on Schedule D-2 attached hereto, (iii) the Northland Fund II
Companies as described on Schedule D-3 attached hereto, (iv) the Northland Fund
III Properties as described on Schedule D-4 attached hereto, and (v) the NIC
Properties as described on Schedule D-5 attached hereto (each of items B(i),
(ii), (iii), (iv) and (v), collectively, the “Northland Personal Property”), and
(C) Intangibles owned by Northland. All references in this Agreement to the
Northland Property shall be deemed to refer to all or any portion of the
Northland Property.
     “Northland Rent Roll” has the meaning set forth in Section 2.2(h)(iii).
     “Northland Restructuring” has the meaning set forth in Section 1.2.
     “Notice” has the meaning set forth in Section 5.3(a).
     “OFAC” and “OFAC Lists” have the meaning set forth in Section 3.2(t).
     “Permitted Exceptions” shall mean and include all of the following items:
(a) applicable zoning and building ordinances and land use regulations, as of
the date of this Agreement and as of the date of each Closing, (b) any deed,
easement, restriction, covenant or other matter affecting title to the Northland
Property or Tarragon Property that would be disclosed by a title report, title
policy or title commitment of the Northland Property or Tarragon Property, as
the case may be, on the date of this Agreement, (c) such state of facts as would
be disclosed by a physical inspection of the Northland Property or the Tarragon
Property, as the case may be, as of the date of this Agreement, (d) the lien of
taxes and assessments not yet due and payable, as of the date of this Agreement
and as of the date of Closing, and (e) liens securing the payment of the Assumed
Debt. Permitted Exceptions shall not include any lien that secures the payment
of money (other than the Assumed Debt), including, without limitation, mechanics
liens, which the Contributor contributing such Property shall remove or cure on
or before Closing.
     “Person” shall mean any individual, corporation, partnership, joint
venture, association, joint-stock company, business trust, limited liability
company, trust, unincorporated organization or government or a political
subdivision, agency or instrumentality thereof or other entity or organization
of any kind.
     “Personal Property” shall mean all tangible personal property owned by a
Contributor located on or in or used exclusively in connection with the Real
Property of such Contributor as of the date of this Agreement or on the
applicable the Closing Date with respect to such Real Property, including,
without limitation, all equipment, systems and appliances relating to the
Property and other items listed in Schedules D-1 through D-6 attached hereto,
but excluding the Northland Excluded Property and the Tarragon Excluded
Property. Personal Property shall in no event include personal property owned by
tenants of such Real Property.

13



--------------------------------------------------------------------------------



 



     “Post-Closing Straddle Period” is defined in Section 4.11.
     “Pre-Closing Straddle Period” is defined in Section 4.11.
     “Pre-Closing Tax Period” means any Tax period (or portion thereof) ending
on or before the relevant Prorations Date or Closing Date (as determined in
accordance with Section 4.11).
     “Property” shall mean one or more, as the case may be, of the Northland
Property or the Tarragon Property.
     “Property Value” has the meaning set forth in Section 8.1.
     “Prorations Date” has the meaning set forth in Section 4.1.
     “Real Property” shall mean, individually for each parcel and collectively
for all parcels, the land (the “Land”), together with all rights, licenses,
privileges and easements appurtenant thereto, including, without limitation, all
minerals, oil, gas and other hydrocarbon substances on and under and that may be
produced from the Land, as well as all development rights and land use
entitlements benefiting the Land and the right, title and interest in off-site
facilities and amenities servicing the Land or any improvements located thereon,
including, without limitation, building permits and other governmental licenses,
permits and certificates, utilities commitments, air rights, water, water
rights, riparian rights and water stock relating to the Land and any
rights-of-way or other appurtenances used in connection with the beneficial use
and enjoyment of the Land and all of right, title and interest in and to all
roads, easements, rights of way, strips or gores, alleys and other appurtenances
adjoining or servicing the Land (collectively, the “Appurtenances”) and all
improvements and fixtures located on the Land or the Appurtenances, and all
apparatus and equipment used in connection with the operation or occupancy of
the Land, such improvements or the Appurtenances, including, without limitation,
heating and air conditioning systems and facilities used to provide any services
on the Land or the Appurtenances or for the improvements, and all parking and
related facilities and amenities (collectively, the “Improvements”).
     “Reference Rate” has the meaning set forth in Section 5.1(b).
     “Related Documents” means, collectively, all documents to be executed and
delivered by the Contributors pursuant to this Agreement, including, without
limitation, the Limited Liability Company Agreement and all other documents
referred to in Sections 2.1(h) and 2.2(h) required to be executed and delivered
by the Contributors in connection with any Closing.
     “Straddle Period” is defined in Section 4.11.
     “Tarragon” has the meaning set forth in the introductory paragraph.
     “Tarragon Assumed Debt” shall mean the existing mortgage and/or mezzanine
financing encumbering the Tarragon Company Interests or the Tarragon Property as
of the date of this Agreement as described in Schedule E-2 hereto.

14



--------------------------------------------------------------------------------



 



     “Tarragon Closing Conditions” shall have the meaning set forth in
Section 2.2.
     “Tarragon Company Interests” has the meaning set forth in the Recitals.
     “Tarragon Companies” has the meaning set forth in the Recitals.
     “Tarragon Consents” has the meaning set forth in Section 2.1(c).
     “Tarragon Contracts” shall mean, subject to the terms of this definition
below, all contracts, undertakings, commitments, agreements, obligations,
guarantees and warranties (i) relating to the Tarragon Property, (ii) to which
any of the Tarragon Companies are a party or (iii) by which any of the Tarragon
Companies or the Tarragon Property is bound, including, without limitation,
utility contracts, management contracts, construction contracts, maintenance and
service contracts, parking contracts, equipment leases and brokerage and leasing
agreements, but excluding (i) except as provided in Section 1.4, any Affiliate
Management Agreement, (ii) the Tarragon Leases and (iii) the Tarragon Debt
Instruments.
     “Tarragon Contributor” shall mean any of Tarragon Corporation and Ansonia,
as applicable.
     “Tarragon Corporation” has the meaning set forth in the introductory
paragraph.
     “Tarragon Corporation Company Interests” has the meaning set forth in the
Recitals.
     “Tarragon Debt Instruments” shall mean all agreements and other instruments
securing or evidencing the Tarragon Assumed Debt or otherwise executed and
delivered in connection therewith.
     “Tarragon Excluded Property” shall mean: (i) all Cash of the Tarragon
Companies as of the Prorations Date that is distributed to the Tarragon
Companies at Closing pursuant to Section 1.1, (ii) the names “Tarragon” and
“Vintage” and all permutations thereof and all related tradenames, trademarks,
service marks and logos incorporating any thereof and all pending applications
and registrations thereof, (iii) the Tarragon web site located at
http://www.tarragon.com/ (and all sub-pages thereunder) and all related domain
names, internet registrations and copyrights therein used to market, advertise
or promote the “Tarragon” name generally, (iv) any assets which Tarragon or its
Affiliates contribute to the Management JV, and (v) licenses or other rights to
computer software, programs or other information technology or accounting or
property management systems.
     “Tarragon GE Assumed Debt” has the meaning set forth in Section 2.1(a).
     “Tarragon GE Consent” has the meaning set forth in Section 2.1(a).
     “Tarragon GE Property” shall mean that portion of the Tarragon Property
that is encumbered or otherwise subject to the Tarragon GE Assumed Debt.
     “Tarragon Leases” shall mean all leases, tenancy and occupancy agreements
affecting the Tarragon Property (including, without limitation, all amendments,
modifications, agreements,

15



--------------------------------------------------------------------------------



 



records, substantive correspondence and other documents affecting in any way a
right to occupy any portion of the Tarragon Property).
     “Tarragon Lender Consents” shall mean, collectively, all approvals,
consents, acknowledgments, agreements and authorizations to the transaction
contemplated hereby from the holders of the Tarragon Assumed Debt required under
the Tarragon Debt Instruments or as otherwise reasonably requested by Northland.
     “Tarragon Licenses” has the meaning set forth in Section 3.2(e).
     “Tarragon Operating Agreements” has the meaning set forth in the Recitals.
     “Tarragon Property” shall mean, collectively and individually, all (A) Real
Property of Tarragon as described on Schedule B-6 attached hereto (collectively,
the “Tarragon Real Property”), (B) Personal Property of Tarragon as described on
Schedule D-6 attached hereto (collectively, the “Tarragon Personal Property”),
and (C) Intangibles owned by Tarragon. All references in this Agreement to the
Tarragon Property shall be deemed to refer to all or any portion of the Tarragon
Property.
     “Tarragon Rent Roll” has the meaning set forth in Section 2.1(h)(iv).
     “Tarragon Restructuring” has the meaning set forth in the Recitals.
     “Tarragon SPE” has the meaning set forth in Section 1.1(g).
     “Tatstone” has the meaning set forth in the introductory paragraph.
     “Tatstone Company Interests” has the meaning set forth in the Recitals.
     “Tax” or “Taxes” shall mean any federal, state, local or foreign income,
gross receipts, capital gains, franchise, alternative or add-on minimum,
estimated, sales, use, goods and services, transfer, registration, value added,
excise, natural resources, severance, stamp, occupation, premium, windfall
profit, environmental, customs, duties, real property, special assessment,
personal property, capital stock, social security, unemployment, employment,
disability, payroll, license, employee or other withholding, contributions or
other tax, of any kind whatsoever, including any interest, penalties or
additions to tax or additional amounts in respect of the foregoing.
     “Tenant Leases” shall mean one or more, as the case may be, of the
Northland Leases or the Tarragon Leases.
     “Third Party” has the meaning set forth in Section 9.2.
     “Vintage/Aldridge Purchase Agreements” shall mean the Agreements of
Purchase and Sale dated the date hereof between the New Company, as buyer, and
Morningside National, Inc. and Tarragon Corporation as seller, as applicable,
for the sale to the New Company of the “Aldridge at Gateway” and “Vintage at the
Grove” properties.

16



--------------------------------------------------------------------------------



 



ARTICLE 1 — CONTRIBUTION OF INTERESTS
     1.1 Contribution of the Interests.
          (a) Equity Value and Issuance of Common Units. At each Closing,
subject to the terms and conditions of this Agreement, each Contributor agrees
to contribute and convey to the New Company the Company Interests directly owned
by it and reflecting the same direct and indirect ownership in the Companies
shown on the applicable Schedules A-1 through A-7, except as otherwise modified
by the Tarragon Restructuring or the Northland Restructuring, as applicable (as
to such Contributor, the “Contributed Companies”) which hold the Properties for
which the necessary Lender Consents have been obtained (as to such Contributor,
the “Contributed Properties”). Each Contributor shall, through its contribution
of the Company Interests, contribute the Contributed Properties subject only to
the Permitted Exceptions, the Leases, the Contracts, the Licenses and such other
leases, contracts and licenses as may be permitted to be entered into hereafter
in accordance with Section 7.1. To the extent more than one Contributor owns
interests in the same Company, then, at Closing, all of the Company Interests in
such Company that will be contributed to the New Company must be contributed at
the same Closing. In consideration of such contribution and conveyance and in
reliance on the representations and warranties of such Contributor contained in
or made pursuant to the terms of this Agreement, the parties hereto agree to
cause the New Company to issue at such Closing to such Contributor a Common Unit
for each ten dollars ($10.00) of Equity Value so contributed by it. Each
Contributor shall be admitted as a member of the New Company upon the initial
issuance to such Contributor of Common Units under and in accordance with the
terms of the Limited Liability Company Agreement. The term “Equity Value” means,
for each Contributor on each Closing Date, the sum of the following values for
each Contributed Property of such Contributor on such Closing Date: (i) the net
asset value of such Contributed Property, (as shown in the column labeled
“Market Value Equity” on Schedule 1.1), multiplied by (ii) the Contribution
Percentage of such Contributor in such Contributed Property, subject to
adjustment as provided in Section 1.1(b), (c) and (d).
          (b) Adjustment for Debt. At each Closing, with respect to each
Contributor and each Company Interest in a Contributed Company being contributed
by it on such Closing, if the aggregate principal amount of indebtedness, and
all accrued and unpaid interest, owed by the Contributed Company or otherwise
encumbering the Contributed Property owned by such Contributed Company exceeds
as of the Prorations Date the estimated amount of Assumed Debt (as shown in the
columns labeled “Mortgage Balance at 2/29/08” and “Mezzanine Financing at
2/29/08” on Schedule 1.1) for such Contributed Property, then the Equity Value
of such Contributor will be reduced by the product of (x) the amount of such
excess and (y) the Contribution Percentage of such Contributor in the
Contributed Company; and (ii) if the estimated amount of Assumed Debt (as shown
in the columns labeled “Mortgage Balance at 2/29/08” and “Mezzanine Financing at
2/29/08” on Schedule 1.1) for such Contributed Property exceeds the aggregate
principal amount of indebtedness, and all accrued and unpaid interest, owed by
such Contributed Company or otherwise encumbering its Contributed Property on
the Prorations Date, then the Equity Value of such Contributor shall be
increased by the product of (x) the amount of such excess and (y) the
Contribution Percentage of such Contributor in such Contributed Company. On each
Closing Date, the increases or reductions in a Contributor’s Equity Value for
all Contributed Properties being contributed by it on such Closing Date will be

17



--------------------------------------------------------------------------------



 



aggregated, and the net increase or reduction, as applicable, will adjust such
Contributor’s Equity Value for purposes of determining the number of Common
Units to be issued to it pursuant to Section 1.1(a).
          (c) Adjustment for Cash. It is the intention of the Contributors that
Cash of each Contributed Company held on the Prorations Date shall be
distributed to the applicable Contributed Companies on or before Closing, and
Cash of each Contributed Company held after the Prorations Date shall be
contributed to the New Company at Closing without adjustment in any
Contributor’s Equity Value. Consequently, each Contributor shall use diligent
efforts to distribute Cash held by each of its Contributed Companies as of the
Prorations Date on or prior to the Closing Date. If, despite using such diligent
efforts, any Cash held by a Contributed Company as of the Prorations Date is not
so distributed on or prior to the Closing Date, then the Equity Value of the
Contributors of such Contributed Company will increase, pro rata in proportion
to their respective Contribution Percentages. Each Contributor is hereby
prohibited from distributing any Cash of a Contributed Company held after the
Prorations Date following the delivery of a Closing Notice in which it is
anticipated that the Company Interests in the applicable Contributed Companies
will be contributed at Closing; and in that case any Cash so distributed in
excess of Cash held by the Contributed Company as of the Prorations Date will
reduce the Equity Value of the Contributors of such Contributed Company, pro
rata in proportion to their respective Contribution Percentages.
          (d) Adjustment for Net Prorations. At each Closing, the net proration
amount for each Contributed Property, computed pursuant to Section 4.11, will
adjust the Equity Value of each Contributor contributing a Company Interest
(directly or indirectly) in such Contributed Property, pro rata, in proportion
to their respective Contribution Percentages. If such net proration amount is a
positive credit in favor of the Contributors of such Contributed Property, such
adjustment will increase the Equity Value of such Contributors; and if such net
proration amount is a negative debit owed to the New Company by such
Contributors of such Contributed Property, such adjustment will reduce the
Equity Value of such Contributors. On each Closing Date, the increases or
reductions in a Contributor’s Equity Value for all Contributed Properties being
contributed by it on such Closing Date under this Section 1.1(d) will be
aggregated, and the net increase or reduction, as applicable, will adjust such
Contributor’s Equity Value for purposes of determining the number of Common
Units to be issued to it pursuant to Section 1.1(a).
          (e) The provisions of this Section 1.1 shall survive each Closing.
     1.2 Certain Changes in the Contribution Transactions.
          (a) Northland Restructuring. Notwithstanding anything herein to the
contrary, Northland Portfolio may restructure its contribution of the Northland
Portfolio Company Interests to the New Company on any basis so long as the
restructuring has the same overall economic effect as the contributions and
other transactions otherwise contemplated by this Agreement (the “Northland
Restructuring”). Tarragon shall have the right to review and approve the
Northland Restructuring, which approval shall not be unreasonably withheld,
conditioned or delayed; provided, however, that such approval may be withheld
if, in the reasonable, good faith

18



--------------------------------------------------------------------------------



 



business judgment of Tarragon, the Northland Restructuring will have a material
adverse tax or other economic consequence for the New Company or any Tarragon
Contributor.
          (b) Tarragon Restructuring. Tarragon shall complete the Tarragon
Restructuring on or before the applicable Closing Date in which such Tarragon
Company Interests are to be contributed to the New Company, in whole, or with
respect to a Closing at which less than all of the Tarragon Company Interests
are being contributed to the New Company, in respect of the Tarragon Company
Interests being contributed at such Closing. Tarragon shall have the right to
change the Tarragon Restructuring from time to time so long as the Tarragon
Restructuring has the same overall economic effect as the contributions and
other transactions otherwise contemplated by this Agreement, subject Northland’s
right to review and approve the Tarragon Restructuring, which approval shall not
be unreasonably withheld, conditioned or delayed; provided, however, that such
approval may be withheld if, in the reasonable, good faith business judgment of
Northland, such change in the Tarragon Restructuring will have a material
adverse tax or other economic consequence for the New Company or any Northland
Contributor.
          (c) Tarragon SPE Sub. Tarragon Corporation may at any time form a
special-purpose wholly owned subsidiary for the purpose of holding the Common
Units issuable to it by the New Company hereunder (the “Tarragon SPE”), and
thereafter, the obligations of Tarragon Corporation hereunder may be performed
by Tarragon SPE. Notwithstanding anything herein to the contrary, Tarragon
Corporation shall not be relieved of any of its obligations or liabilities under
this Agreement by reason of forming such Tarragon SPE or causing such Tarragon
SPE to hold Tarragon Corporation’s Common Units.
          (d) Northgate and Bermuda Island. Northland and Tarragon acknowledge
and agree that the Properties identified on Schedule 1.1 as Northgate and
Bermuda Island are currently the subject of (i) that certain Purchase and Sale
Agreement dated as of March 5, 2008 by and between Middletown Tarragon LLC and
Northland Fund III (the “Northgate Purchase Agreement”) pursuant to which
Middletown Tarragon LLC has agreed to sell and Northland Fund III has agreed to
purchase the Northgate property, and (ii) that certain Membership Interest
Purchase and Sale Agreement dated as of March 5, 2008 by and between Tarragon
Corporation and Northland Fund II (the “Bermuda Island Purchase Agreement”)
pursuant to which Tarragon Corporation has agreed to sell and Northland Fund II
has agreed to purchase the membership interests in Bermuda Island Tarragon, LLC.
Northland and Tarragon further agree that, to the extent either of the closings
on Northgate and/or Bermuda Island occur on or prior to the Final Closing Date
hereunder, (i) such closed property shall thereafter constitute a “Northland
Property” hereunder, other than as provided in Section 3.6 of this Agreement,
(ii) Middletown Tarragon LLC will constitute a “Northland Company” hereunder,
other than as provided in Section 3.6 of this Agreement, (iii) the membership
interests in such additional Northland Company shall constitute “Northland
Company Interests” hereunder to be contributed to the New Company on the next
Closing, other than as provided in Section 3.6 of this Agreement, and
(iv) Northland Fund III and Northland Fund II will receive the Equity Value
attributed to such Property as provided in Schedule 1.1., subject to adjustment
as provided herein.
          (e) The provisions of this Section 1.2 shall survive each Closing.

19



--------------------------------------------------------------------------------



 



     1.3 Closing.
          (a) The initial closing of the transactions contemplated under this
Agreement (the “First Closing”) will take place as promptly as possible but in
no event later than the first (1st) Business Day of the first month immediately
following the month in which the Tarragon GE Consent and the Northland 2/3s
Consent are both obtained (the “First Closing Date”).
          (b) To the extent that fewer than all of the Company Interests have
been contributed to the New Company on the First Closing Date, then subsequent
closings (together with the First Closing, each a “Closing”) will occur on the
first (1st) Business Day of each month immediately following the month in which
either the Northland Contributing Group or the Tarragon Contributing Group
delivers to the other party written notice (each a “Closing Notice”) that its
Contributing Group has received additional Lender Consents and is prepared to
satisfy the Closing Conditions applicable to its Contributing Group at Closing
as to one or more Properties and the related Company Interests not previously
contributed (together with the First Closing Date, each a “Closing Date”). On
each Closing Date, each Contributing Group will contribute to the New Company
all of the Company Interests with respect to which (and to the extent not
previously contributed) its Closing Conditions have been satisfied or waived by
the other Contributing Group. Notwithstanding anything in the foregoing to the
contrary, if either Contributing Group believes or has knowledge that the other
Contributing Group has received additional Lender Consents, then a Closing
Notice may be sent by either of the Contributing Groups hereunder.
          (c) Notwithstanding the foregoing, (i) no Closing Notice may be given
later than December 22, 2008, (ii) if a Closing Notice is delivered during the
last five (5) Business Days of any calendar month (other than the month of
December 2008), the Closing with respect to such Closing Notice shall occur on
the first (1st) Business Day of the second calendar month following delivery of
such Closing Notice, (iii) if a Closing Notice is delivered during the month of
December 2008, the Closing with respect to such Closing Notice will occur on
December 31, 2008 (the “Final Closing Date”), and (iv) no Closing will occur
later than the Final Closing Date. If on the Final Closing Date, fewer than all
of the Company Interests have been contributed to the New Company, then, other
than those Company Interests that have not been contributed to the New Company
as a result of a breach or default hereunder, with respect to which the
non-breaching and/or non-defaulting parties shall retain any and all rights and
remedies related thereto under this Agreement, the remaining uncontributed
Company Interests, Companies and Properties shall not be contributed to the New
Company, whereupon this Agreement shall be deemed to have been terminated as to
such Company Interests, Companies and Properties (but not as to any other
Company Interests, Companies or Properties) and the parties hereto shall have no
further obligations or liabilities in respect thereof hereunder, other than with
respect to provisions hereof which expressly survive termination.
          (d) Each Closing shall occur in the offices of Goodwin Procter LLP,
620 Eighth Avenue, New York, NY 10018 on the Closing Date, unless otherwise
agreed in writing by Tarragon Corporation and NIC. Each Closing shall occur
pursuant to closing arrangements reasonably satisfactory to Tarragon Corporation
and NIC.

20



--------------------------------------------------------------------------------



 



     1.4 Management JV. Simultaneously with the execution and delivery of this
Agreement, (i) Tarragon Corporation and NIC will form Northland Properties
Management LLC (the “Management JV”) and will execute and deliver the Limited
Liability Company Agreement of the Management JV in the form attached hereto as
Exhibit E, and (ii) the applicable Tarragon Contributors, the applicable
Northland Contributors and the Management JV shall enter into the Interim
Management Agreement, which will govern the management of the Tarragon
Properties and the Northland Properties prior to contribution to the New
Company. At each Closing, the applicable Contributors and the New Company will
execute and deliver partial terminations of the Interim Management Agreement
with respect to the Contributed Properties. At each Closing, the Board of
Managers (as defined in the Limited Liability Company Agreement) on behalf of
the New Company will enter into a new management agreement with Management JV on
substantially the same economic terms as the Interim Management Agreement to
govern the management of the Contributed Properties from time to time.
     1.5 Other Affiliate Management Agreements. Except as provided in
Section 1.4, the Contributed Companies and the Contributed Properties will at
their respective Closings be subject to no property management, construction
management, development, leasing, brokerage or similar agreement with any
Affiliate of the Contributor (each an “Affiliate Management Agreement”), and the
Contributor will cause any Affiliate Management Agreements to be terminated at
Closing for each Contributed Company and each Contributed Property at its sole
expense.
     1.6 Tarragon Company Names. Immediately following each Closing, Northland
will cause the New Company to change the name of any Contributed Company which
uses the name “Tarragon” or any other name comprising part of the Tarragon
Excluded Property to another name which does not include “Tarragon” or any other
such name.
ARTICLE 2 — CERTAIN COVENANTS AND CONDITIONS TO CLOSING
     2.1 Covenants and Conditions to Northland’s Obligation to Closing. The
obligation of Northland to consummate the transactions contemplated hereunder on
each Closing Date shall be subject to the satisfaction or waiver by Northland of
each of the conditions set forth below (collectively, the “Northland Closing
Conditions”).
          (a) Minimum Lenders’ Approval at First Closing. As a condition to the
First Closing, Northland shall have obtained the Northland 2/3s Consent. As an
additional condition to the First Closing, Tarragon shall have obtained and
delivered to Northland, and Northland shall cooperate to the extent reasonably
necessary with Tarragon at no additional cost or expense to Northland, to
obtain, all approvals, consents, acknowledgments, agreements and authorizations
to the transaction contemplated hereby, including, without limitation, to the
Tarragon Restructuring, required from the General Electric Capital Corporation
(“GE Lender”) or reasonably requested by Northland (collectively, the “Tarragon
GE Consent”), which is the holder of that portion of the Tarragon Assumed Debt
(the “Tarragon GE Assumed Debt”) identified on Schedule 2.1(a). It shall be a
condition to Northland’s obligations under this Agreement that the Tarragon GE
Consent shall be in form and substance reasonably satisfactory

21



--------------------------------------------------------------------------------



 



to Northland and shall be executed and delivered by all applicable parties
thereto at the First Closing.
          (b) Other Lender Consents. On each Closing on which Northland Company
Interests that are not subject to the Northland 2/3s Consent are contributed to
the New Company, then with respect to such contribution, Northland shall have
obtained the Northland Lender Consents. As a further condition to each Closing
on which Tarragon Company Interests that are not subject to the Tarragon GE
Consent are contributed to the New Company, then with respect to such
contribution, Tarragon shall have obtained and delivered to Northland, and
Northland shall cooperate to the extent reasonably necessary with Tarragon at no
additional cost or expense to Northland to obtain, the Tarragon Lender Consents.
It shall be a condition to Northland’s obligations under this Agreement that the
Tarragon Lender Consents shall be in form and substance reasonably satisfactory
to Northland and shall be executed and delivered by all applicable parties
thereto at such Closing.
          (c) Tarragon Consents. On or before the date hereof, each of the
Tarragon Contributors and the Tarragon Companies has obtained the requisite
corporate consents and/or approvals to the transaction contemplated by this
Agreement and to the terms and conditions of this Agreement and the Related
Documents, which consents are listed on Schedule 2.1(c) (collectively, the
“Tarragon Consents”), other than consents required with respect to the Tarragon
Restructuring, which consents are under the control of Tarragon and will be
obtained in due course prior to Closing. On or before the date hereof, Northland
has received copies of the Tarragon Consents or other evidence of such Tarragon
Consents satisfactory to it.
          (d) Accuracy of Representations and Warranties. The representations
and warranties of each of the Tarragon Contributors contained herein shall be
true and correct in all material respects as of the date of this Agreement and
at the time of each Closing, other than any of the foregoing which alone or
together do not constitute a Material Adverse Effect.
          (e) Authority. Each of the Tarragon Contributors and the Tarragon
Companies shall have delivered to Northland evidence of its authority to execute
and deliver this Agreement and all Related Documents and to consummate the
transaction which is the subject of this Agreement and the particular Closing
and to perform its obligations hereunder and under the Related Documents. All
such evidence shall be in form and substance reasonably satisfactory to
Northland and shall include, without limitation, organizational documents of the
Tarragon Companies and their respective general partners or managing members,
certified by the Secretary of State of the state(s) in which they are organized,
certificates of legal existence and good standing, qualifications to do
business, if applicable, and secretary’s certificates as to resolutions and
incumbency.
          (f) Absence of Litigation. Other than as disclosed on Schedule 2.1(f),
no Action shall be pending or threatened against any Tarragon Contributor, any
of the Tarragon Companies or any Tarragon Property, which (i) questions or could
reasonably be expected to question the validity or legality of the transaction
contemplated under this Agreement or the Related Documents or (ii) affects or
could reasonably be expected to affect any Tarragon Property which alone or
together with Actions affecting or reasonably expected to affect other Tarragon
Properties constitutes a Material Adverse Effect.

22



--------------------------------------------------------------------------------



 



          (g) Absence of Material Change and Default. Since the date of this
Agreement, there shall not have been any material adverse change in the
condition, financial or otherwise, of any Tarragon Company or any Tarragon
Property, which shall constitute a Material Adverse Effect. Tarragon shall have
complied in all material respects with all of its obligations hereunder, other
than any failures to comply which alone or together do not constitute a Material
Adverse Effect.
          (h) Delivery of Tarragon Documents. At each Closing, each Tarragon
Contributor shall execute and deliver to Northland and/or the New Company, as
applicable, the following, in form and substance satisfactory to Northland:
     (i) Assignment of Interests. An assignment to the New Company of Company
Interests to be assigned by such Tarragon Contributor on such Closing Date, in
the form attached hereto as Exhibit C;
     (ii) Entity Transfer Certificate(s). Entity transfer certification in the
form described in United States Treasury Regulation Section 1.1445-2(b)(2)
confirming that each applicable transferor of Tarragon Property (as determined
for purposes of Section 1445 of the Code) that are the subject of the applicable
Closing is not a “foreign person” as defined in Section 1445(f)(3) of the Code;
     (iii) Original Documents and Files. To the extent not previously delivered
to the New Company or the Manager and in Tarragon’s possession or under its
control, originals of any of the Tarragon Contracts, Tarragon Leases and
Tarragon Licenses with respect to the Tarragon Properties that are the subject
of the applicable Closing, or if the original is not in Tarragon’s possession or
control, copies thereof. The obligations under this item (iii) may be satisfied
by delivery of such original documents and files to the Management JV;
     (iv) Rent Roll. An updated Tarragon Rent Roll for each Tarragon Property
that is the subject of the applicable Closing dated no later than five (5) days
prior to Closing, which updated Tarragon Rent Roll will be used to identify all
Tarragon Leases of space at the Tarragon Property that is the subject of the
applicable Closing for purposes of this Agreement as of the Closing Date and
shall reflect no material adverse changes from the Tarragon Rent Roll attached
hereto as Schedule 2.1(h)(iv) (the “Tarragon Rent Roll”), other than any such
changes which alone or together do not constitute a Material Adverse Effect.
Each Tarragon Contributor shall deliver a certificate dated as of the applicable
Closing Date certifying that the Tarragon Rent Roll applicable to its
Contributed Properties is true, complete and correct (including, without
limitation, the amount of security deposits and description of uncured tenant
defaults and delinquencies listed thereon);
     (v) Debt Instruments. Originals of all of the Tarragon Debt Instruments
that are the subject of the applicable Closing. The obligations under this item
(v) may be satisfied by delivery of such original documents and files to the
Manager;

23



--------------------------------------------------------------------------------



 



     (vi) Limited Liability Company Agreement. At the First Closing, a
counterpart original of the Limited Liability Company Agreement executed by each
Tarragon Contributor;
     (vii) Management Agreement. At each Closing, each Tarragon Contributor will
deliver any documents necessary to evidence the termination of any Affiliate
Management Agreements as to its Contributed Properties and Contributed
Companies. In addition, each Tarragon Contributor will execute and deliver such
other documents as may be necessary to evidence the termination of the Interim
Management Agreement and the effectiveness of the Management Agreement as to
such Contributed Property;
     (viii) Title Matters. Customary affidavits sufficient for a title company
to issue any non-imputation endorsements as part of, or to delete any exceptions
for parties in possession (other than tenants under Tenant Leases), mechanic’s
or materialmen’s liens from any new title policy or date-down to existing
policies obtained in connection with any Tarragon Property, to the extent such
new policy or date-down is required by any lender in connection with obtaining
any of the Lender Consents;
     (ix) Closing Statement. A counterpart original of a closing statement
setting forth the closing adjustments and any applicable adjustment to any
Contributor’s Equity Value, as applicable;
     (x) Transfer Tax Returns. Any and all transfer tax returns, declarations of
value or other documents required under applicable law or as necessary in
connection with the transactions contemplated hereunder;
     (xi) Vintage. On each Closing at which any Tarragon Property using the
tradename “Vintage” is contributed, Tarragon Corporation will execute and
deliver to the Contributed Company holding such Tarragon Property a fully paid,
nonexclusive license to use such tradename, in the form attached hereto as
Exhibit F;
     (xii) Other. Such other documents, instruments, consents, authorizations or
approvals as may be required by, and reasonably satisfactory to, Northland or
its counsel or any lender or its counsel and that may be reasonably necessary or
desirable to consummate the transactions that are the subject of this Agreement
and the Related Documents and to otherwise effect the agreements of the parties
hereto, including, without limitation, as required under this Section.
          (i) Accuracy of Documents. Each Tarragon Contributor shall have
certified to Northland, severally and not jointly, at each applicable Closing as
to which it has Contributed Properties that all materials delivered pursuant to
Section 2.1(h)(iii) and 2.1(h)(v) are true, correct and complete copies of all
such documents in such Tarragon Contributor’s possession or under its control
and, to such Tarragon Contributor’s knowledge, there are no other material

24



--------------------------------------------------------------------------------



 



agreements or documents relating to the subject matter thereof in such Tarragon
Contributor’s possession or under its control.
     2.2 Certain Covenants and Conditions to Tarragon’s Obligation to Close. The
obligation of Tarragon to consummate the transactions contemplated hereunder
shall be subject to the satisfaction or waiver by Tarragon of each of the
conditions set forth below (collectively, the “Tarragon Closing Conditions”).
          (a) Minimum Lenders’ Approval. As a condition to the First Closing,
the Tarragon GE Consent shall have been obtained. As an additional condition to
the First Closing, Northland shall have (i) obtained and delivered to Tarragon,
and Tarragon shall cooperate to the extent reasonably necessary with Northland
at no additional cost or expense to Tarragon, to obtain, all approvals,
consents, acknowledgments, agreements and authorizations to the transaction
contemplated hereby from the holders of the Northland Assumed Debt or
(ii) determined in its reasonable judgment that no such approval, consent,
acknowledgement, agreement or authorization is required in connection with the
transactions contemplated hereunder from such holders, with respect to at least
two-thirds of the net asset value of the Northland Properties as set forth on
Schedule 1.1 hereto (collectively, the “Northland 2/3s Consent”). It shall be a
condition to Tarragon’s obligations under this Agreement that the Northland 2/3s
Consent shall be in form and substance reasonably satisfactory to Tarragon and
shall be executed and delivered by all applicable parties at the First Closing.
In addition, to the extent required in connection with the Northland Company
Interests being contributed at the First Closing, Northland shall have obtained
the consent of Sovereign Bank under the Northland Portfolio L.P. Credit
Facility.
          (b) Other Lender Consents. On each Closing on which Tarragon Company
Interests that are not subject to the Tarragon GE Consent are contributed to the
New Company, then with respect to such contribution, the Tarragon Lender
Consents shall have been obtained. As a further condition to each Closing on
which Northland Company Interests that are not the subject of the Northland 2/3s
Consent are contributed to the New Company, then with respect to such
contribution, Northland shall have (i) obtained and delivered to Tarragon, and
Tarragon shall cooperate to the extent reasonably necessary with Northland at no
additional cost or expense to Tarragon, to obtain the Northland Lender Consents
and, to the extent required, consent of Sovereign Bank under the Northland
Portfolio L.P. Credit Facility, or (ii) determined in its reasonable judgment
that no such additional Northland Lender Consents are required in connection
with the transactions contemplated hereunder. It shall be a condition to
Tarragon’s obligations under this Agreement that the Northland Lender Consents
shall be in form and substance reasonably satisfactory to Tarragon and shall be
executed and delivered by all applicable parties at such Closing.
          (c) Northland Consents. On or before the date hereof, each of the
Northland Contributors and the Northland Companies has obtained the requisite
corporate consents and/or approvals to the transaction contemplated by this
Agreement and to the terms and conditions of this Agreement and the Related
Documents, which consents are listed on Schedule 2.2(c) (collectively, the
“Northland Consents”), and Tarragon has received copies thereof or other
evidence of such Tarragon Consents satisfactory to it.

25



--------------------------------------------------------------------------------



 



          (d) Accuracy of Representations and Warranties. The representations
and warranties of each of the Northland Contributors contained herein shall be
true and correct in all material respects as of the date of this Agreement and
at the time of each Closing, other than any of the foregoing which alone or
together do not constitute a Material Adverse Effect.
          (e) Authority. Each of the Northland Contributors shall have delivered
to Tarragon evidence of its authority to execute and deliver this Agreement and
all Related Documents and to consummate the transaction which is the subject of
this Agreement and the particular Closing and to perform its obligations
hereunder and under the Related Documents. All such evidence shall be in form
and substance reasonably satisfactory to Tarragon and shall include, without
limitation, organization documents of the Northland Companies and their
respective general partners or managing members, certified by the Secretary of
State of the state(s) in which they are organized, certificates of legal
existence and good standing, qualifications to do business, if applicable, and
secretary’s certificates as to resolutions and incumbency.
          (f) Absence of Litigation. Other than as disclosed on Schedule 2.2(f),
no Action shall be pending or threatened against any Northland Contributor, any
of the Northland Companies or any Northland Property, which (i) questions or
could reasonably be expected to question the validity or legality of the
transaction contemplated under this Agreement or the Related Documents or
(ii) affects or could reasonably be expected to affect any Northland Property
which alone or together with Actions affecting or reasonably expected to affect
other Northland Properties constitutes a Material Adverse Effect.
          (g) Absence of Material Change and Default. Since the date of this
Agreement, there shall not have been any material adverse change in the
condition, financial or otherwise, of any Northland Company or any Northland
Property, which shall constitute a Material Adverse Effect. Northland shall have
complied in all material respects with all of its obligations hereunder, other
than any failures to comply which alone or together do not constitute a Material
Adverse Effect.
          (h) Delivery of Northland Documents. At each Closing, each Northland
Contributor shall execute and deliver to Tarragon and/or the New Company, as
applicable, the following, in form and substance satisfactory to Tarragon:
     (i) Assignment of Interests. To the extent not previously assigned to the
New Company, an assignment to the New Company of the interests in the Northland
Companies with respect to which Northland Lender Consents have been obtained, in
the form attached hereto as Exhibit C, or to the extent that any such Company
Interests are shares, duly executed stock powers effecting an assignment of such
            shares;
     (ii) Entity Transfer Certificate(s). Entity transfer certification in the
form described in United States Treasury Regulation Section 1.1445-2(b)(2)
confirming that each applicable transferor of Northland Property (as determined
for purposes of Section 1445 of the Code) is not a “foreign person” as defined
in Section 1445(f)(3) of the Code;

26



--------------------------------------------------------------------------------



 



     (iii) Original Documents and Files. To the extent not previously delivered
to the New Company or the Manager and in Northland’s possession or under its
control, originals of any of the Northland Contracts, Northland Leases and
Northland Licenses with respect to the Northland Properties that are the subject
of the applicable Closing, or if the original is not in Northland’s possession
or control, copies thereof. The obligations under this item (iv) may be
satisfied by delivery of such original documents and files to the Management JV
under the Management Agreement;
     (iv) Rent Roll. An updated Northland Rent Roll for each Northland Property
that is the subject of the applicable Closing dated no later than five (5) days
prior to Closing, which updated Northland Rent Roll will be used to identify all
Northland Leases of space at the Northland Property that is the subject of the
applicable Closing for purposes of this Agreement as of the Closing Date and
shall reflect no material adverse changes from the Northland Rent Roll attached
hereto as Schedule 2.2(h)(iv) (the “Northland Rent Roll”), other than any such
changes which alone or together do not constitute a Material Adverse Effect.
Each Northland Contributor shall deliver a certificate dated as of the
applicable Closing Date certifying that the Northland Rent Roll applicable to
Contributed Properties is true, complete and correct (including, without
limitation, the amount of security deposits and description of uncured tenant
defaults and delinquencies listed thereon) and stating whether there exist any
events which with the passage of time and/or the giving of notice would
constitute a tenant default under any Northland Lease;
     (v) Debt Instruments. Originals of all of the Northland Debt Instruments
that are the subject of the applicable Closing. The obligations under this item
(v) may be satisfied by delivery of such original documents and files to the
Manager;
     (vi) Limited Liability Company Agreement. At the First Closing, a
counterpart original of the Limited Liability Company Agreement executed by the
applicable Northland Contributors contributing Northland Company Interests to
the New Company at the First Closing and then, thereafter, with respect to those
entities that have not executed the Limited Liability Company Agreement, on the
applicable Closing Date, if any, in which such entity contributes Northland
Company Interests; and
     (vii) Management Agreement. At each Closing, each Northland Contributor
will deliver any documents necessary to evidence the termination of any
Affiliate Management Agreements as to its Contributed Properties and Contributed
Companies. In addition, each Northland Contributor will execute and deliver such
other documents as may be necessary to evidence the termination of the Interim
Management Agreement and the effectiveness of the Management Agreement as to
such Contributed Property;

27



--------------------------------------------------------------------------------



 



     (viii) Tax Matters Agreement. At the First Closing, Northland will cause
the New Company to execute and deliver a counterpart original of the Tax Matters
Agreement to each Tarragon Contributor;
     (ix) Title Matters. Customary affidavits sufficient for a title company to
issue any non-imputation endorsements as part of, or to delete any exceptions
for parties in possession (other than tenants under Tenant Leases), mechanic’s
or materialmen’s liens from any new title policy or date-down to existing
policies obtained in connection with any Northland Property, to the extent such
new policy or date-down is required by any lender in connection with obtaining
any Lender Consents;
     (x) Closing Statement. A counterpart original of a closing statement
setting forth the closing adjustments and any applicable adjustment to any
Contributor’s Equity Value, as applicable;
     (xi) Transfer Tax Returns. Any and all transfer tax returns, declarations
of value or other documents required under applicable law or as necessary in
connection with the transactions contemplated hereunder; and
     (xii) Other. Such other documents, instruments, consents, authorizations or
approvals as may be required by, and reasonably satisfactory to, Tarragon or its
counsel or any lender or its counsel and that may be reasonably necessary or
desirable to consummate the transactions that are the subject of this Agreement
and the Related Documents and to otherwise effect the agreements of the parties
hereto, including, without limitation, as required under this Section.
          (i) Accuracy of Documents. Each Northland Contributor shall have
certified to Tarragon, severally and not jointly, that all materials delivered
pursuant to Section 2.2(h)(iii) and 2.2(h)(v) are true, correct and complete
copies of all such documents in such Northland Contributor’s respective
possession or under its control and, to the knowledge of such Northland
Contributor, as applicable, there are no other material agreements or documents
relating to the subject matter thereof in such Northland Contributor’s
possession or under its control.
          (j) Tarragon Restructuring. The Tarragon Restructuring shall have been
completed in whole or, with respect to a Closing at which less than all of the
Tarragon Company Interests are being contributed to the New Company, in respect
of the Tarragon Company Interests being contributed at such Closing; provided,
however, that the completion, in whole or in part, of the Tarragon Restructuring
shall only be a condition to Tarragon’s obligation to close hereunder if the
Tarragon Restructuring is not consented to by GE Lender.
          (k) Financing. For the avoidance of doubt, it shall not be a condition
to Tarragon’s obligations to close the transaction contemplated in this
Agreement and contribute the Tarragon Company Interests to the New Company if
the Financing (as defined in that certain Loan Commitment Letter of even date
herewith issued by NIC in favor of Tarragon Corporation) is not consummated.
     2.3 Efforts to Satisfy Closing Conditions.

28



--------------------------------------------------------------------------------



 



          (a) Each Contributor shall use its best efforts to obtain the Lender
Consents applicable to the Company Interests being contributed by it and
otherwise to satisfy the Closing Conditions applicable to its obligation to
consummate the transaction contemplated hereunder. In furtherance of the
foregoing, each Contributing Group shall deliver to the other Contributing Group
any and all correspondence relating in any way to the Lender Consents
simultaneously upon receipt or delivery thereof. Each Contributing Group shall
provide reasonable advance notice to the other Contributing Group of, and an
opportunity for such other Contributing Group to participate in, any calls
and/or meetings relating to obtaining the Lender Consents.
          (b) Tarragon and Northland hereby acknowledge and agree that in the
event that the granting of any Tarragon GE Consent and/or Tarragon Lender
Consent is conditioned upon the satisfaction of certain conditions by Tarragon
or the New Company, Northland shall have the right, but not the obligation, to
take any action Northland deems necessary to satisfy such conditions provided
that such action would be permitted to be undertaken by a Majority of the Board
of Managers (as defined in the Limited Liability Company Agreement) as if the
Limited Liability Company Agreement were in effect and the Company Interests
and/or Properties that are the subject of the Tarragon GE Consent were owned by
the New Company. Notwithstanding anything in Section 9.4 to the contrary, any
costs incurred by Northland in exercising its rights under this Section 2.3(b)
shall be borne by the New Company and Northland’s proportionate share thereof
shall be paid or reimbursed to Northland by the New Company at the First
Closing. Nothing contained in this Section 2.3(b) shall be construed to relieve
Tarragon from its best efforts obligation as described in Section 2.3(a) above,
including, without limitation, any action or inaction on the part of Northland
or the Board of Managers of the New Company under this Section 2.3(b).
          (c) If requested by Tarragon in order to obtain the Tarragon GE
Consent, (i) the New Company will in connection with the First Closing form a
New Company wholly owned subsidiary to hold direct or indirect interests in the
Tarragon Companies owning the Tarragon GE Properties and (ii) such New Company
wholly owned subsidiary will grant the GE Lender cross-collateralization through
guarantees and pledges on the same terms and conditions as the Tarragon
Companies have granted currently in connection with the Tarragon GE Assumed
Debt.
     2.4 Termination Right. In the event that, despite such best efforts, the
Tarragon GE Consent and the Northland 2/3s Consent have not been obtained
(unless all parties have waived obtaining the Tarragon GE Consent and the
Northland 2/3s Consent as a condition to the First Closing) by September 30,
2008, then on or after such date, Northland and Tarragon shall each have the
right to terminate this Agreement by delivery of notice thereof to the other,
and upon any such termination the parties hereto shall have no further
obligations hereunder other than those obligations that expressly survive
termination; provided, however, that neither Northland nor Tarragon shall be
entitled to issue a termination notice hereunder if at such time any member of
its Contributing Group is in material default of its obligations under this
Agreement, in which event the non-defaulting party shall have the rights and
remedies set forth below in Article 6.

29



--------------------------------------------------------------------------------



 



ARTICLE 3 — REPRESENTATIONS AND WARRANTIES
     3.1 Disclaimers of Tarragon and Northland. (a) Except as expressly set
forth in this Agreement, including Sections 3.2 and 3.3, each party hereto and
the New Company acknowledges and agrees that each other party or any member,
shareholder, partner, director, officer, manager, person, firm, agent, employee
or representative of, or acting or purporting to act on behalf of, such other
party has not made, does not make and specifically negates and disclaims any
representations, warranties, promises, covenants, agreements or guaranties of
any kind or character whatsoever, whether express or implied, oral or written,
past, present or future, of, as to, concerning or with respect to the Company
Interests or the Properties. None of the parties is liable or bound in any
manner by any verbal or written statements, representations or information
pertaining to the Company Interests or the Properties, or the operation thereof,
furnished by any real estate broker or any agent or employee of such party
(other than as expressly set forth in the Agreement). The New Company and each
party further acknowledges and agrees that, except as expressly set forth in
this Agreement, to the maximum extent permitted by law, that should any Closing
occur, then the contribution of the Company Interests and the Properties as
provided for herein to the New Company will be made on an “AS IS” condition and
basis “WITH ALL FAULTS”. It is understood and agreed that the Equity Value of
each Contributor has been adjusted by prior negotiation to reflect that the
Company Interests are being acquired by the New Company subject to the foregoing
disclaimer and limitation.
          (b) Except as expressly set forth in Sections 3.2 and 3.3, none of the
parties makes any representations or warranties as to the truth, accuracy or
completeness of any materials, data or other information supplied to the other
parties or their agents, employees or representatives in connection with their
inspection of the Company Interests or the Properties. It is the parties’
express understanding and agreement that such materials are provided only for
the convenience of the other parties in making their own examination and
determination as to whether they wish to contribute their Company Interests to
the New Company, and, in doing so, each party shall rely exclusively on its own
independent investigation and evaluation of every aspect of the Company
Interests and the Properties and not on any materials supplied by any other
party, except as may be expressly set forth below in Sections 3.2 and 3.3.
          (c) Except as otherwise expressly provided in Sections 3.2 and 3.3,
each party acknowledges that any information of any type which such party has
received or may receive from any other party, including, without limitation, any
environmental reports and surveys, is furnished on the express condition that
each party shall make an independent verification of the accuracy of such
information, all such information being furnished without any representations or
warranty of the other party whatsoever, whether as to the completeness of such
information, its accuracy or otherwise.
          (d) THE PROVISIONS OF THIS SECTION ARE A MATERIAL PART OF THE
CONSIDERATION FOR EACH PARTY’S ENTERING INTO THIS AGREEMENT, AND SHALL SURVIVE
CLOSING.
     3.2 Representations, Warranties and Covenants of Tarragon. Each Tarragon
Contributor, each solely for itself and with respect to the Tarragon Company
Interests owned by it and the Tarragon Companies and Tarragon Property that is
the subject of such Tarragon

30



--------------------------------------------------------------------------------



 



Company Interests, hereby represents, warrants and covenants to each Northland
Contributor and the New Company as of the date of this Agreement and as of each
Closing Date as follows:
          (a) Existence and Power. Such Tarragon Contributor and each of the
Tarragon Companies has been duly formed and is a validly existing corporation,
limited partnership or limited liability company under the laws of the
jurisdiction in which it was formed. Such Tarragon Contributor and each of the
Tarragon Companies has all power and authority to enter into this Agreement and
all other documents to be executed and delivered in connection with the
transactions that are the subject of this Agreement, including, without
limitation, all Related Documents, to the extent they are to be executed by such
Tarragon Contributor, and to enter into and deliver and to perform its
obligations hereunder and under the Related Documents executed by such Tarragon
Contributor.
          (b) Authorization; No Contravention. The execution and delivery of
this Agreement, the Limited Liability Company Agreement, and the Related
Documents executed by such Tarragon Contributor and the performance of its
respective obligations under all of the foregoing constitutes, and have been
duly authorized by all requisite organizational action, including, without
limitation, by obtaining the approvals and consents described in Section 2.1(c).
This Agreement constitutes, and, the Limited Liability Company Agreement when
executed will constitute, and the Related Documents executed by such Tarragon
Contributor when executed will constitute, the valid, legal and binding
obligation of such Tarragon Contributor. None of this Agreement, the Limited
Liability Company Agreement, or the Related Documents executed by such Tarragon
Contributor will violate any term of any agreement, order or decree to which it
is a party or by which such Tarragon Contributors is bound or to which any
Tarragon Property is subject. Except for the Tarragon Lender Consents and the
Tarragon Consents, no consent of any lender, partner, shareholder, beneficiary,
tenant, creditor, investor, Authority or other Person is required in order for
such Tarragon Contributor to enter into this Agreement and consummate the
transactions contemplated herein; provided, however, that the representation and
warranty contained in this sentence with respect to Ansonia only, shall be
limited to Ansonia’s knowledge. No vote or consent of the shareholders of
Tarragon Corporation is required to be obtained by Tarragon Corporation in order
to consummate the transactions contemplated in this Agreement, the Limited
Liability Company Agreement or any Related Documents; provided, however, that
the representation and warranty contained in this sentence with respect to
Ansonia only, shall be limited to Ansonia’s knowledge.
          (c) Descriptive Information; Diligence. All documents delivered by or
on behalf of Tarragon to Northland, or made available to Northland for review in
connection with the transactions contemplated by this Agreement and the Related
Documents, including, without limitation, all Tarragon Contracts and Tarragon
Leases, are true, correct and complete copies of all such documents, as amended
or modified, in Tarragon’s possession or control, and there are no other
documents relating to the subject matter thereof. Except as disclosed to
Northland in writing, Tarragon has delivered or made available to Northland all
of the material books, records and files of or relating to the Tarragon
Companies and Tarragon Property. The representations and warranties contained in
this Section 3.2(c) with respect to Ansonia only, shall be limited to Ansonia’s
knowledge.

31



--------------------------------------------------------------------------------



 



          (d) Defaults and Assumed Debt. Except to the extent disclosed on
Schedule  3.2(d), neither such Tarragon Contributor nor any Tarragon Company is
in monetary or material nonmonetary default under any of the documents, recorded
or unrecorded, encumbering or affecting the Tarragon Property, including without
limitation, the Tarragon Licenses, the Tarragon Debt Instruments, the Tarragon
Leases and the Tarragon Contracts. Tarragon has delivered or made available to
Northland true, complete and accurate copies of all of the material documents
evidencing, securing and otherwise executed in connection with all or any
portion of the Tarragon Assumed Debt. None of the Tarragon Assumed Debt is
cross-defaulted, cross-collateralized, or cross-guaranteed with any indebtedness
other than indebtedness that is included in and as part of the Tarragon Assumed
Debt. The representations and warranties contained in this Section 3.2(d) with
respect to Ansonia only, shall be limited to Ansonia’s knowledge.
          (e) Compliance with Law. None of such Tarragon Contributor or any
Tarragon Company has received written notice that all or any portion of the
Tarragon Property violates or will violate in any material respect any law,
rule, regulation, ordinance, code or interpretation of any Authority
(collectively, “Laws”) (including, without limitation, those relating to zoning
and the requirements of Title III of the Americans with Disabilities Act of 1990
(42 U.S.C. 12181, et seq.), or any requirement of any insurer or board of fire
underwriters or similar entity, and to Tarragon’s knowledge, except to the
extent disclosed on Schedule 3.2(e), there is no such material violation. None
of such Tarragon Contributor or any Tarragon Company has received written notice
of any special assessment proceedings affecting the Tarragon Property, and to
Tarragon’s knowledge, there is no such assessment pending. To Tarragon’s
knowledge, all material licenses, permits, approvals, variances, easements and
rights of way, including, without limitation, proof of dedication and
authorizations all Authorities having jurisdiction over the Tarragon Property
(collectively, the “Tarragon Licenses”) required for the ownership, use or
operation of the Tarragon Property as presently used and operated or otherwise
have been validly issued and are in full force and effect, and none of such
Tarragon Contributor or the Tarragon Companies has received any written notice,
and otherwise Tarragon has no knowledge, of any Action relating to the
revocation or modification of any such License. To Tarragon’s knowledge, each of
the Tarragon Licenses required for the ownership, use or operation of the
Tarragon Property as presently operated shall remain in full force and effect
and owned by the New Company following the contribution of the Tarragon Property
pursuant to this Agreement. To Tarragon’s knowledge, no payments are owing to or
on behalf of any Authority or are anticipated to be payable to or on behalf of
any Authority pursuant to the Tarragon Licenses required for the ownership, use
or operation of the Tarragon Property as presently operated, other than payments
required in connection with renewals or extensions of the Tarragon Licenses from
time to time in the ordinary course. The representations and warranties
contained in this Section 3.2(e) with respect to Ansonia only, shall be limited
to Ansonia’s knowledge.
          (f) Certain Title Matters. To Tarragon’s knowledge, as of the Closing
Date (i) the Tarragon Real Property is or will be owned by one or more of the
Tarragon Companies, (ii) the Tarragon Real Property is not in violation of any
of the easements, covenants or restrictions affecting the Tarragon Property,
including, without limitation, the Permitted Exceptions and no other party is in
violation of any such easements, covenants or restrictions, (iii) the Tarragon
Real Property is not dependent upon any adjacent property in order to be used

32



--------------------------------------------------------------------------------



 



for its intended purposes, including the operation of the Tarragon Real
Property, for access, parking, utilities or any other matter except in
circumstances where there is an adequate, legally enforceable and insurable
permanent easement providing the Tarragon Real Property with the required rights
of use of the adjacent property, and (iv) the Tarragon Real Property will be
contributed subject only to the Tarragon Leases, Tarragon Contracts, Tarragon
Licenses, the Permitted Exceptions and any additional leases, contracts and
licenses permitted to be entered into pursuant to Section 7.1. The
representations and warranties contained in this Section 3.2(f) with respect to
Ansonia only, shall be limited to Ansonia’s knowledge.
          (g) Personal Property. The list of Tarragon Personal Property attached
hereto as Schedule D-6, is in all material respects an accurate and complete
list of all Tarragon Personal Property. The representations and warranties
contained in this Section 3.2(g) with respect to Ansonia only, shall be limited
to Ansonia’s knowledge.
          (h) Leases. The Tarragon Rent Roll lists all Tarragon Leases for any
portion of the Tarragon Real Property or otherwise affecting the Tarragon Real
Property, and is accurate and complete in all material respects. The copies of
the Tarragon Leases which have been delivered or made available to Northland are
true, correct and complete, constitute all outstanding Tarragon Leases and
include all subleases relating to the Tarragon Real Property. All brokerage
commissions or compensation in respect of any of the Tarragon Leases have been,
or prior to the applicable Closing will be, paid by the applicable Tarragon
Company to the extent due and payable prior to such Closing. To Tarragon’s
knowledge, none of the Tarragon Companies is in material default in the
performance of its obligations under any of the Tarragon Leases (or any
agreements incorporated therein by reference) and there are no circumstances
which, with the passage of time or the giving of notice, or both, would
constitute an event of default by landlord under any of the Tarragon Leases. The
representations and warranties contained in this Section 3.2(h) with respect to
Ansonia only, shall be limited to Ansonia’s knowledge.
          (i) Rent Roll. The Tarragon Rent Roll is true, complete and correct as
of the date indicated thereon, and the information set forth therein is true and
correct in all material respects as of the date hereof. Except as set forth on
the Rent Roll, as of such date and with respect to the updated Rent Roll to be
delivered at Closing, as of the date of Closing, no tenant was in arrears in the
payment of rent due under the Tarragon Leases beyond any applicable notice and
cure periods. The representations and warranties contained in this
Section 3.2(i) with respect to Ansonia only, shall be limited to Ansonia’s
knowledge.
          (j) Options. To Tarragon’s knowledge, none of the Tarragon Real
Property is subject to any option or right of first refusal or first opportunity
to acquire any interest in the Tarragon Property or any portion thereof. Neither
such Tarragon Contributor nor any Tarragon Company has granted to any Person any
option or right of first refusal or first opportunity to acquire any interest in
the Tarragon Real Property.
          (k) Contracts. True, complete and correct copies of all Tarragon
Contracts have been provided or made available to Northland. Following each
Closing there shall be no material agreements or other obligations or
liabilities with respect to all or any portion of the Tarragon Property that are
binding on the New Company, the Tarragon Companies or the

33



--------------------------------------------------------------------------------



 



Tarragon Property following such Closing, other than the Tarragon Leases, the
Tarragon Contracts, the Permitted Exceptions, the Tarragon Licenses and such
additional leases, contracts and licenses as any Tarragon Company may enter into
in compliance with Section 7.1 after the date hereof. The representations and
warranties contained in this Section 3.2(k) with respect to Ansonia only, shall
be limited to Ansonia’s knowledge.
          (l) Hazardous Substances. Except as set forth on Schedule 3.2(l),
neither such Tarragon Contributor, nor any Affiliate thereof, has received
written notice from any Authority (nor to Tarragon’s knowledge is there any
circumstance, event or occurrence) with respect to, the generation, storage,
disposal, discharge, use, handling, removal, treatment or management of any
Hazardous Substances or Hazardous Wastes on or from the Tarragon Property that
would have or result in a Material Adverse Effect.
          (m) Mechanic’s Liens. Except as disclosed on Schedule 3.2(m), all
bills and claims for labor performed and materials furnished to or for the
benefit of the Northland Property have been paid in full to the extent due and
payable prior to the date hereof and shall be paid in full at each Closing.
Except as disclosed on Schedule 3.2(m), there are no mechanic’s or materialmen’s
liens (whether or not perfected) on or affecting the Northland Property, and
none will exist at Closing. The representations and warranties contained in this
Section 3.2(m) with respect to Ansonia only, shall be limited to Ansonia’s
knowledge.
          (n) Non-Foreign Person. None of the applicable transferors of Tarragon
Property (as determined for the purposes of Section 1445 of the Code) is a
“foreign person” as defined in Section 1445(f)(3) of the Code, nor are any
subject to withholding under Section 1445 of the Code.
          (o) Disclosure. The representations and warranties and the statements
and information contained in this Agreement, in the Exhibits and Schedules
hereto and in all of the materials delivered or made available by such Tarragon
Contributor to Northland and its counsel, accountants, appraisers and
consultants pursuant to this Agreement or in connection with the due diligence
investigations conducted by or on behalf of Northland in connection with this
Agreement do not contain any untrue statement of a material fact and, when taken
together, do not omit to state a material fact required to be stated therein or
necessary in order to make such representations, warranties, statements or
information not misleading in light of the circumstances under which they were
made.
          (p) Financial Statements. All operating statements delivered to
Northland by Tarragon Corporation were prepared by Tarragon Corporation in the
ordinary course of business, are complete, accurate, true and correct copies of
such operating statements in the books and records of Tarragon Corporation and
its subsidiaries, and to such Tarragon Contributor’s knowledge such operating
statements fairly reflect in all material respects the results of the operation
of the Tarragon Property for the periods covered. Since the date of the most
recent internally prepared operating statements referred to above, and except as
otherwise expressly contemplated by this Agreement (including the Tarragon
Restructuring) (i) there has been no material adverse change in the condition,
financial or otherwise, of the Tarragon Property or the Tarragon Companies on a
consolidated basis, taken as a whole, whether or not arising in the ordinary
course of business and (ii) there has been no material change in the ownership
of the

34



--------------------------------------------------------------------------------



 



Tarragon Companies or any increase in the indebtedness of the Tarragon
Companies. The calendar year 2008 budgets delivered to Northland by Tarragon
reflect Tarragon’s good faith estimate, consistent with past practice, for the
operating results for the Tarragon Properties for the 2008 calendar year. The
representations and warranties in this Section 3.2(p) with respect to Ansonia
only, shall be limited to Ansonia’s knowledge.
          (q) Pending Actions; Labor Disputes. There is no existing or, to
Tarragon’s knowledge, threatened Action of any kind involving such Tarragon
Contributor, any Tarragon Company or the Tarragon Property which would have a
Material Adverse Effect on any Tarragon Company or the Tarragon Property. To
Tarragon’s knowledge, there are no labor troubles or complaints of unfair labor
practices pending with respect to any Person which could materially adversely
affect the Tarragon Property.
          (r) Taxes.
     (i) Except as disclosed on Schedule 3.2(r)(i), all Tax or information
returns required to be filed on or before the date hereof by or on behalf of
such Tarragon Contributor or the Tarragon Companies (x) have been filed through
the date hereof or will be filed on or before the date when due in accordance
with all applicable Laws and (y) there is no Action pending against or with
respect to such Tarragon Contributor, the Tarragon Companies or the Tarragon
Property in respect of any Tax nor is any claim for additional Tax asserted by
any Tax Authority. All real estate Taxes and assessments relating to the
Tarragon Real Property and due and payable have been paid and copies of most
recent tax bills have been delivered or made available to Northland. All other
Taxes of the Tarragon Companies that are due and payable have been paid.
     (ii) There are no liens for Taxes with respect to any portion of the
Tarragon Property, other than liens for Taxes that are not yet due or payable.
     (iii) On each Closing Date, after giving effect to the Tarragon
Restructuring, each Tarragon Company is and has always been classified for
federal income tax purposes as either a partnership or an entity that is
disregarded as separate from its owner.
     (iv) On each Closing Date, after giving effect to the Tarragon
Restructuring, no Tarragon Company has any liability for the Taxes of any person
under Treasury Regulations Section 1.1502-6 (or any similar provision of state,
local, or foreign law), as a transferee or successor, by contract or otherwise.
     (v) Each Tarragon Contributor acknowledges that none of Northland, the New
Company or any Affiliate shall assume any responsibility for the Tax
consequences of the transactions contemplated by this Agreement, the Limited
Liability Company Agreement and the Related Documents to such Tarragon
Contributor, other than to agree to report the transactions for Federal and
State Tax purposes consistently with the manner agreed to by Northland and such
Tarragon Contributor.

35



--------------------------------------------------------------------------------



 



          (s) Insurance. Tarragon Corporation has delivered or made available to
Northland all copies of all insurance policies and arrangements with respect to
the Tarragon Property.
          (t) Patriot Act. Neither such Tarragon Contributor, nor any Tarragon
Company, nor any member, partner or shareholder of any Tarragon Company, nor, to
Tarragon’s knowledge, any person or entity with actual authority to direct the
actions of any member, partner or shareholder of Tarragon or any Tarragon
Company, (i) are named on any list of persons, entities and governments issued
by the Office of Foreign Assets Control of the United States Department of the
Treasury (“OFAC”) pursuant to Executive Order 13224 – Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism (“Executive Order 13224”), as in effect on the date hereof, or any
similar list known to Seller or publicly issued by OFAC or any other department
or agency of the United States of America (collectively, the “OFAC Lists”), (ii)
are included in, owned by, controlled by, knowingly acting for or on behalf of,
knowingly providing assistance, support, sponsorship, or services of any kind
to, or otherwise knowingly associated with any of the persons, entities or
governments referred to or described in the OFAC Lists, or (iii) has knowingly
conducted business with or knowingly engaged in any transaction with any person,
entity or government named on any of the OFAC Lists or any person, entity or
government included in, owned by, controlled by, acting for or on behalf of,
providing assistance, support, sponsorship, or services of any kind to, or, to
Tarragon’s knowledge, otherwise associated with any of the persons, entities or
governments referred to or described in the OFAC Lists. Notwithstanding the
foregoing, however, the representations set forth in this Section 3.1(t) shall
not apply to the publicly traded shares of Tarragon Corporation and persons
holding such shares.
          (u) Deposits. Neither such Tarragon Contributor nor any Tarragon
Company has received written notice of any violations of the requirements of any
Law relating to the holding, application or collection of security deposits in
respect of the Tarragon Leases.
          (v) Tarragon Companies. The only activities conducted by the Tarragon
Companies since their inception have been the construction, ownership and
operation of the Tarragon Properties or other properties similar in type and
nature to the Tarragon Properties, except as set forth on Schedule 3.2(v). None
of the Tarragon Companies has any liabilities or obligations other than those
relating directly to the ownership or operation of the Tarragon Property owned
by it. On the date hereof and at Closing, (i) the Tarragon Company Interests
will represent the only issued and outstanding equity interests in the Tarragon
Companies, (ii) no persons other than the Tarragon Contributors will have the
option, conversion right or other right to receive any equity interest in the
Tarragon Companies and (iii) the Tarragon Company Interests to be contributed by
each Tarragon Contributor will be owned by such Tarragon Contributor free and
clear of all liens and encumbrances.
          (w) Condominium Conversion. None of such Tarragon Contributor or any
Tarragon Company has made any filing with the applicable Authority with respect
to the conversion of any of the Tarragon Properties to a condominium.
          (x) Solvency. None of such Tarragon Contributor or any Tarragon
Company has: (i) made a general assignment for the benefit of creditors;
(ii) filed any voluntary petition in

36



--------------------------------------------------------------------------------



 



bankruptcy or suffered the filing of any involuntary petition by such Tarragon
Contributor’s or any Tarragon Company’s creditors; (iii) suffered the
appointment of a receiver to take possession of all or substantially all of such
Tarragon Contributor’s or any Tarragon Company’s assets, (iv) suffered the
attachment or other judicial seizure of all, or substantially all, of such
Tarragon Contributor’s or any Tarragon Company’s assets, (v) admitted in writing
such Tarragon Contributor’s or any Tarragon Company’s inability to pay its debts
as they come due; or (vi) made an offer of settlement, extension, or composition
to its creditors generally.
          (y) Securities Representations.
     (i) Such Tarragon Contributor is an “accredited investor,” as such term is
defined in Rule 501(a) of Regulation D under the Securities Act.
     (ii) No such Tarragon Contributor, or any of such Tarragon Contributor’s
Affiliates, nor any Person acting on such Tarragon Contributor’s or Tarragon
Contributor’s Affiliate’s behalf, was offered the Common Units through any form
of “general solicitation or general advertising” (within the meaning of
Regulation D under the Securities Act) in connection with any offer or sale of
the Common Units.
     (iii) Such Tarragon Contributor understands and acknowledges that (i) no
public market exists for any of the Common Units and that it is unlikely that a
public market will ever exist for the Common Units, (ii) such Tarragon
Contributor is purchasing the Common Units for its own account, for investment
and not with a view to, or for offer or sale in connection with, any
distribution thereof in violation of the Securities Act or other applicable
securities laws, and (iii) such Tarragon Contributor is aware that it may be
required to bear the economic risk of an investment in the Common Units for an
indefinite period of time.
     (iv) Such Tarragon Contributor has consulted with its own advisers as to
the financial, tax, legal and related matters concerning an investment in the
Common Units and on that basis believes that an investment in the Common Units
is suitable and appropriate for such Tarragon Contributor. Such Tarragon
Contributor and its advisers have such knowledge and experience in financial,
tax and business matters so as to enable such Tarragon Contributor to utilize
the information made available to such Tarragon Contributor in connection with
the investment contemplated hereby to evaluate the merits and risks of an
investment in the New Company and to make an informed investment decision with
respect thereto. Such Tarragon Contributor is familiar with the type of
investment that the Common Units constitutes and recognizes that an investment
in the New Company involves substantial risks, including significant risk of
loss, including the loss of the entire amount of such investment.
     (v) Such Tarragon Contributor hereby acknowledges that the Common Units are
not and will not be registered under the Securities Act or registered or
qualified for sale pursuant to applicable securities or Blue Sky laws of any
state or foreign jurisdiction by reason of a specific exemption from the
registration

37



--------------------------------------------------------------------------------



 



requirements thereof, the availability of which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
each Tarragon Contributor’s representations, warranties and covenants set forth
herein. Each Tarragon Contributor further acknowledges that the Common Units
will be subject to transfer restrictions and may not be offered, sold,
transferred, pledged, hypothecated or otherwise assigned, in whole or in part,
without compliance with applicable federal securities laws and the applicable
securities or Blue Sky laws of any state or foreign jurisdiction by the
transferor and the transferee (including, without limitation, the delivery of
investment representation letters and legal opinions reasonably satisfactory to
the New Company).
     For purposes of this Agreement where the term “to Tarragon’s knowledge,” or
a phrase of similar import, is used, such term shall mean, with respect to
representations and warranties made by Tarragon Corporation, the “current actual
knowledge” (as defined below) of the following designees of Tarragon: William S.
Friedman, Robert Rothenberg and Eileen Swenson. For purposes of this Agreement
where the term “to Tarragon’s knowledge,” or a phrase of similar import, is
used, such term shall mean, with respect to representations and warranties made
by Ansonia, the “current actual knowledge” (as defined below) of the following
designees of Ansonia: Robert Rothenberg and Richard Frary. As used herein, the
term “current actual knowledge” shall mean only the actual, current, conscious
and not constructive, imputed or implied knowledge of such designee, without
having made a review of the files or other inquiry. Anything herein to the
contrary notwithstanding, such designee shall not have any personal liability or
obligation whatsoever with respect to any of the matters set forth in this
Agreement or any of the representations herein being or becoming untrue,
inaccurate or incomplete in any respect.
     3.3 Representations, Warranties and Covenants of Northland. Each Northland
Contributor, each solely for itself and with respect to the Northland Company
Interests owned by it and the Northland Companies and Northland Property that is
the subject of such Northland Company Interests, hereby represents, warrants and
covenants to each Tarragon Contributor and the New Company as of the date of
this Agreement and as of each Closing Date as follows:
          (a) Existence and Power. Such Northland Contributor and each of the
Northland Companies has been duly formed and is a validly existing corporation,
limited partnership or limited liability company under the laws of the
jurisdiction in which it was formed. Such Northland Contributor and each of the
Northland Companies has all power and authority to enter into this Agreement and
all other documents to be executed and delivered in connection with the
transactions that are the subject of this Agreement, including, without
limitation, all Related Documents, to the extent they are to be executed by such
Northland Contributor and any Northland Company, and to enter into and deliver
and to perform its obligations hereunder and under the Related Documents
executed by such Northland Contributor or any Northland Company.
          (b) Authorization; No Contravention. The execution and delivery of
this Agreement, the Limited Liability Company Agreement, and the Related
Documents executed by such Northland Contributor or any Northland Companies and
the performance of its respective obligations under all of the foregoing
constitutes, and have been duly authorized by all requisite

38



--------------------------------------------------------------------------------



 



organizational action, including, without limitation, by obtaining the approvals
and consents described in Section 2.2(c). This Agreement constitutes, and, the
Limited Liability Company Agreement when executed will constitute, and the
Related Documents executed by such Northland Contributor or any Northland
Company when executed will constitute, the valid, legal and binding obligation
of such Northland Contributor or applicable Northland Company. None of this
Agreement, the Limited Liability Company Agreement, or the Related Documents
executed by such Northland Contributor or any Northland Company will violate any
term of any agreement, order or decree to which it is a party or by which such
Northland Contributors or any Northland Company is bound or to which any
Northland Property is subject. Except for the Northland Lender Consents and the
Northland Consents, no consent of any lender, partner, shareholder, beneficiary,
tenant, creditor, investor, Authority or other Person is required in order for
such Northland Contributor to enter into this Agreement and consummate the
transactions contemplated herein.
          (c) Descriptive Information; Diligence. All documents delivered by or
on behalf of Northland to Tarragon, or made available to Tarragon for review in
connection with the transactions contemplated by this Agreement and the Related
Documents, including, without limitation, all Northland Contracts and Northland
Leases, are true, correct and complete copies of all such documents, as amended
or modified, in Northland’s possession or control, and there are no other
documents relating to the subject matter thereof. Except as disclosed to
Tarragon in writing, Northland has delivered or made available to Tarragon all
of the material books, records and files of or relating to the Northland
Companies and Northland Property.
          (d) Defaults and Assumed Debt. Except to the extent disclosed on
Schedule 3.3(d), neither such Northland Contributor nor any Northland Company is
in monetary or material nonmonetary default under any of the documents, recorded
or unrecorded, encumbering or affecting the Northland Property, including
without limitation, the Northland Licenses, the Northland Debt Instruments, the
Northland Leases and the Northland Contracts. Northland has delivered or made
available to Tarragon true, complete and accurate copies of all of the material
documents evidencing, securing and otherwise executed in connection with all or
any portion of the Northland Assumed Debt. None of the Northland Assumed Debt is
cross-defaulted, cross-collateralized, or cross-guaranteed with any indebtedness
other than indebtedness that is included in and as part of the Northland Assumed
Debt.
          (e) Compliance with Law. None of such Northland Contributor or any
Northland Company has received written notice that all or any portion of the
Northland Property violates or will violate in any material respect any law,
rule, regulation, ordinance, code or interpretation of any Authority
(collectively, “Laws”) (including, without limitation, those relating to zoning
and the requirements of Title III of the Americans with Disabilities Act of 1990
(42 U.S.C. 12181, et seq.), or any requirement of any insurer or board of fire
underwriters or similar entity, and to Northland’s knowledge, except to the
extent disclosed on Schedule 3.3(e), there is no such material violation. None
of such Northland Contributor or any Northland Company has received written
notice of any special assessment proceedings affecting the Northland Property,
and to Northland’s knowledge, there is no such assessment pending. To
Northland’s knowledge, all material licenses, permits, approvals, variances,
easements and rights of way, including, without limitation, proof of dedication
and authorizations all Authorities having jurisdiction over the Northland
Property (collectively, the “Northland Licenses”)

39



--------------------------------------------------------------------------------



 



required for the ownership, use or operation of the Northland Property as
presently used and operated or otherwise have been validly issued and are in
full force and effect, and none of such Northland Contributor or the Northland
Companies has received any written notice, and otherwise Northland has no
knowledge, of any Action relating to the revocation or modification of any such
License. To Northland’s knowledge, each of the Northland Licenses required for
the ownership, use or operation of the Northland Property as presently operated
shall remain in full force and effect and owned by the New Company following the
contribution of the Northland Property pursuant to this Agreement. To
Northland’s knowledge, no payments are owing to or on behalf of any Authority or
are anticipated to be payable to or on behalf of any Authority pursuant to the
Northland Licenses required for the ownership, use or operation of the Northland
Property as presently operated, other than payments required in connection with
renewals or extensions of the Northland Licenses from time to time in the
ordinary course.
          (f) Certain Title Matters. To Northland’s knowledge, and except as may
be shown on any title reports or surveys delivered or made available to
Tarragon, as of the Closing Date (i) the Northland Real Property is or will be
owned by one or more of the Northland Companies, (ii) the Northland Real
Property is not in violation of any of the easements, covenants or restrictions
affecting the Northland Real Property, including, without limitation, the
Permitted Exceptions and no other party is in violation of any such easements,
covenants or restrictions, (iii) the Northland Real Property is not dependent
upon any adjacent property in order to be used for its intended purposes,
including the operation of the Northland Real Property, for access, parking,
utilities or any other matter except in circumstances where there is an
adequate, legally enforceable and insurable permanent easement providing the
Northland Real Property with the required rights of use of the adjacent
property, and (iv) the Northland Real Property will be contributed subject only
to the Northland Leases, Northland Contracts, Northland Licenses, the Permitted
Exceptions and any additional leases, contracts and licenses permitted to be
entered into pursuant to Section 7.1.
          (g) Personal Property. The list of Northland Personal Property
attached hereto in Schedules D-1 through D-5, is in all material respects an
accurate and complete list of all Northland Personal Property.
          (h) Leases. The Northland Rent Roll lists all Northland Leases for any
portion of the Northland Real Property or otherwise affecting the Northland Real
Property, and is accurate and complete in all material respects. The copies of
the Northland Leases which have been delivered or made available to Tarragon are
true, correct and complete, constitute all outstanding Northland Leases and
include all subleases relating to the Northland Real Property. All brokerage
commissions or compensation in respect of any of the Northland Leases have been,
or prior to the applicable Closing will be, paid by the applicable Northland
Company to the extent due and payable prior to such Closing. To Northland’s
knowledge, none of the Northland Companies is in material default in the
performance of its obligations under any of the Northland Leases (or any
agreements incorporated therein by reference) and there are no circumstances
which, with the passage of time or the giving of notice, or both, would
constitute an event of default by landlord under any of the Northland Leases.
          (i) Rent Roll. The Northland Rent Roll is true, complete and correct
as of the date indicated thereon, and the information set forth therein is true
and correct in all material

40



--------------------------------------------------------------------------------



 



respects as of the date hereof. Except as set forth on the arrearages report
appended to the Rent Roll, as of such date and with respect to the updated Rent
Roll to be delivered at closing, as of the date of Closing, no tenant was in
arrears in the payment of rent due under the Northland Leases beyond any
applicable notice and cure periods.
          (j) Options. To Northland’s knowledge, none of the Northland Real
Property is subject to any option or right of first refusal or first opportunity
to acquire any interest in the Northland Property or any portion thereof.
Neither such Northland Contributor nor any Northland Company has granted to any
Person any option or right of first refusal or first opportunity to acquire any
interest in the Northland Real Property.
          (k) Contracts. True, complete and correct copies of all Northland
Contracts have been provided or made available to Tarragon. Following each
Closing there shall be no material agreements or other obligations or
liabilities with respect to all or any portion of the Northland Property that
are binding on the New Company, the Northland Companies or the Northland
Property following such Closing, other than the Northland Leases, the Northland
Contracts, the Permitted Exceptions, the Northland Licenses and such additional
leases, contracts and licenses as any Northland Company may enter into in
compliance with Section 7.1 after the date hereof.
          (l) Hazardous Substances. Except as set forth on Schedule 3.3(l),
neither such Northland Contributor, nor any Affiliate thereof has received
written notice from any Authority (nor to Northland’s knowledge is there any
circumstance, event or occurrence) with respect to the generation, storage,
disposal, discharge, use, handling, removal, treatment or management of any
Hazardous Substances or Hazardous Wastes on or from the Northland Property that
would have or result in a Material Adverse Effect.
          (m) Mechanic’s Liens. Except as disclosed on Schedule 3.3(m), all
bills and claims for labor performed and materials furnished to or for the
benefit of the Northland Property have been paid in full to the extent due and
payable prior to the date hereof and shall be paid in full at each Closing.
Except as disclosed on Schedule 3.3(m), there are no mechanic’s or materialmen’s
liens (whether or not perfected) on or affecting the Northland Property, and
none will exist at Closing.
          (n) Non-Foreign Person. None of the applicable transferors of
Northland Property (as determined for the purposes of Section 1445 of the Code)
is a “foreign person” as defined in Section 1445(f)(3) of the Code, nor are any
subject to withholding under Section 1445 of the Code.
          (o) Disclosure. The representations and warranties and the statements
and information contained in this Agreement, in the Exhibits and Schedules
hereto and in all of the materials delivered or made available by such Northland
Contributor to Tarragon and its counsel, accountants, appraisers and consultants
pursuant to this Agreement or in connection with the due diligence
investigations conducted by or on behalf of Tarragon in connection with this
Agreement do not contain any untrue statement of a material fact and, when taken
together, do not omit to state a material fact required to be stated therein or
necessary in order to make such

41



--------------------------------------------------------------------------------



 



representations, warranties, statements or information not misleading in light
of the circumstances under which they were made.
          (p) Financial Statements. All operating statements delivered to
Tarragon by each applicable Northland Contributor were prepared by such
Northland Contributor in the ordinary course of business, are complete,
accurate, true and correct copies of such operating statements in the books and
records of such Northland Contributor and its subsidiaries, and to such
Northland Contributor’s knowledge such operating statements fairly reflect in
all material respects the results of the operation of the Northland Property for
the periods covered. Since the date of the most recent internally prepared
operating statements referred to above, and except as otherwise expressly
contemplated by this Agreement, (i) there has been no material adverse change in
the condition, financial or otherwise, of the Northland Property or the
Northland Companies on a consolidated basis, taken as a whole, whether or not
arising in the ordinary course of business and (ii) there has been no material
change in the ownership of the Northland Companies or any increase in the
indebtedness of the Northland Companies. The calendar year 2008 budgets
delivered to Tarragon by Northland reflect Northland’s good faith estimate,
consistent with past practice, for the operating results for the Northland
Properties for the 2008 calendar year.
          (q) Pending Actions; Labor Disputes. There is no existing or, to
Northland’s knowledge, threatened Action of any kind involving such Northland
Contributor, any Northland Company or the Northland Property which would have a
Material Adverse Effect on any Northland Company or the Northland Property. To
Northland’s knowledge, there are no labor troubles or complaints of unfair labor
practices pending with respect to any Person which could materially adversely
affect the Northland Property.
          (r) Taxes.
     (i) All Tax or information returns required to be filed on or before the
date hereof by or on behalf of such Northland Contributor or the Northland
Companies (x) have been filed through the date hereof or will be filed on or
before the date when due in accordance with all applicable Laws and (y) there is
no Action pending against or with respect to such Northland Contributor, the
Northland Companies or the Northland Property in respect of any Tax nor is any
claim for additional Tax asserted by any Tax Authority. All real estate Taxes
and assessments relating to the Northland Real Property and due and payable have
been paid and copies of most recent tax bills have been delivered or made
available to Tarragon. All other Taxes of the Northland Companies that are due
and payable have been paid.
     (ii) There are no liens for Taxes with respect to any portion of the
Northland Property, other than liens for Taxes that are not yet due or payable.
     (iii) Except as disclosed on Schedule 3.3(r), each Northland Company is and
has always been classified for federal income tax purposes as either a
partnership or an entity that is disregarded as separate from its owner.

42



--------------------------------------------------------------------------------



 



     (iv) No Northland Company has any liability for the Taxes of any person
under Treasury Regulations Section 1.1502-6 (or any similar provision of state,
local, or foreign law), as a transferee or successor, by contract or otherwise.
     (v) Each Northland Contributor acknowledges that none of Tarragon, the New
Company or any Affiliate shall assume any responsibility for the Tax
consequences of the transactions contemplated by this Agreement, the Limited
Liability Company Agreement and the Related Documents to such Northland
Contributor, other than to agree to report the transactions for Federal and
State Tax purposes consistently with the manner agreed to by Northland and such
Tarragon Contributor.
          (s) Insurance. Northland Corporation has delivered or made available
to Tarragon all copies of all insurance policies and arrangements with respect
to the Northland Property.
          (t) Patriot Act. Neither such Northland Contributor, nor any Northland
Company, nor any member, partner or shareholder of any Northland Company, nor,
to Northland’s knowledge, any person or entity with actual authority to direct
the actions of any member, partner or shareholder of Northland or any Northland
Company, (i) are named on any list of persons, entities and governments issued
by the Office of Foreign Assets Control of the United States Department of the
Treasury (“OFAC”) pursuant to Executive Order 13224 – Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism (“Executive Order 13224”), as in effect on the date hereof, or any
similar list known to Seller or publicly issued by OFAC or any other department
or agency of the United States of America (collectively, the “OFAC Lists”),
(ii) are included in, owned by, controlled by, knowingly acting for or on behalf
of, knowingly providing assistance, support, sponsorship, or services of any
kind to, or otherwise knowingly associated with any of the persons, entities or
governments referred to or described in the OFAC Lists, or (iii) has knowingly
conducted business with or knowingly engaged in any transaction with any person,
entity or government named on any of the OFAC Lists or any person, entity or
government included in, owned by, controlled by, acting for or on behalf of,
providing assistance, support, sponsorship, or services of any kind to, or, to
Northland’ knowledge, otherwise associated with any of the persons, entities or
governments referred to or described in the OFAC Lists.
          (u) Deposits. Neither such Northland Contributor nor any Northland
Company has received written notice of any violations of the requirements of any
Law relating to the holding, application or collection of security deposits in
respect of the Northland Leases.
          (v) Northland Companies. Except as set forth on Schedule 3.3(v), the
only activities conducted by the Northland Companies since their inception have
been the construction, ownership and operation of the Northland Properties. None
of the Northland Companies has any liabilities or obligations other than those
relating directly to the ownership or operation of the Northland Property owned
by it. Northland Portfolio is the sole holder of the Northland Portfolio Company
Interests, and the Northland Portfolio Company Interests are free and clear of
all liens and encumbrances. Northland Fund I is the sole holder of the Northland
Fund I Company Interests, and the Northland Fund I Company Interests are free
and clear of all

43



--------------------------------------------------------------------------------



 



liens and encumbrances. Northland Fund II is the sole holder of the Northland
Fund II Company Interests, and the Northland Fund II Company Interests are free
and clear of all liens and encumbrances. Northland Fund III is the sole holder
of the Northland Fund III Company Interests, and the Northland Fund III Company
Interests are free and clear of all liens and encumbrances. NIC is the sole
holder of the NIC Company Interests, and the NIC Company Interests are free and
clear of all liens and encumbrances. Northland Austin is the sole holder of the
Northland Austin Company Interests, and the Northland Austin Company Interests
are free and clear of all liens and encumbrances. Austin Investors is the sole
holder of the Austin Investors Company Interests, and the Austin Investors
Company Interests are free and clear of all liens and encumbrances. Drake is the
sole holder of the Drake Company Interests, and the Drake Company Interests are
free and clear of all liens and encumbrances. Tatstone is the sole holder of the
Tatstone Company Interests, and the Tatstone Company Interests are free and
clear of all liens and encumbrances.
          (w) Condominium Conversion. Except as disclosed on Schedule 3.3(w),
none of such Northland Contributor or any Northland Company has made any filing
with the applicable Authority with respect to the conversion of any of the
Northland Properties to a condominium.
          (x) Solvency. None of such Northland Contributor or any Northland
Company has: (i) made a general assignment for the benefit of creditors;
(ii) filed any voluntary petition in bankruptcy or suffered the filing of any
involuntary petition by such Northland Contributor’s or any Northland Company’s
creditors; (iii) suffered the appointment of a receiver to take possession of
all or substantially all of such Northland Contributor’s or any Northland
Company’s assets, (iv) suffered the attachment or other judicial seizure of all,
or substantially all, of such Northland Contributor’s or any Northland Company’s
assets, (v) admitted in writing such Northland Contributor’s or any Northland
Company’s inability to pay its debts as they come due; or (vi) made an offer of
settlement, extension, or composition to its creditors generally.
          (y) Securities Representations.
     (i) Such Northland Contributor is an “accredited investor,” as such term is
defined in Rule 501(a) of Regulation D under the Securities Act.
     (ii) No such Northland Contributor, or any of such Northland Contributor’s
Affiliates, nor any Person acting on such Northland Contributor’s or Northland
Contributor’s Affiliate’s behalf, was offered the Common Units through any form
of “general solicitation or general advertising” (within the meaning of
Regulation D under the Securities Act) in connection with any offer or sale of
the Common Units.
     (iii) Such Northland Contributor understands and acknowledges that (i) no
public market exists for any of the Common Units and that it is unlikely that a
public market will ever exist for the Common Units, (ii) such Northland
Contributor is purchasing the Common Units for its own account, for investment
and not with a view to, or for offer or sale in connection with, any
distribution

44



--------------------------------------------------------------------------------



 



thereof in violation of the Securities Act or other applicable securities laws,
and (iii) such Northland Contributor is aware that it may be required to bear
the economic risk of an investment in the Common Units for an indefinite period
of time.
     (iv) Such Northland Contributor has consulted with its own advisers as to
the financial, tax, legal and related matters concerning an investment in the
Common Units and on that basis believes that an investment in the Common Units
is suitable and appropriate for such Northland Contributor. Such Northland
Contributor and its advisers have such knowledge and experience in financial,
tax and business matters so as to enable such Northland Contributor to utilize
the information made available to such Northland Contributor in connection with
the investment contemplated hereby to evaluate the merits and risks of an
investment in the New Company and to make an informed investment decision with
respect thereto. Such Northland Contributor is familiar with the type of
investment that the Common Units constitutes and recognizes that an investment
in the New Company involves substantial risks, including significant risk of
loss, including the loss of the entire amount of such investment.
     (v) Such Northland Contributor hereby acknowledges that the Common Units
are not and will not be registered under the Securities Act or registered or
qualified for sale pursuant to applicable securities or Blue Sky laws of any
state or foreign jurisdiction by reason of a specific exemption from the
registration requirements thereof, the availability of which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
the each Northland Contributor’s representations, warranties and covenants set
forth herein. Each Northland Contributor further acknowledges that the Common
Units will be subject to transfer restrictions and may not be offered, sold,
transferred, pledged, hypothecated or otherwise assigned, in whole or in part,
without compliance with applicable federal securities laws and the applicable
securities or Blue Sky laws of any state or foreign jurisdiction by the
transferor and the transferee (including, without limitation, the delivery of
investment representation letters and legal opinions reasonably satisfactory to
the New Company).
     For purposes of this Agreement where the term “to Northland’s knowledge,”
or a phrase of similar import, is used, such term shall mean, with respect to
representations and warranties made by Northland Corporation, the “current
actual knowledge” (as defined below) of the following designees of Northland:
Lawrence R. Gottesdiener and Steven P. Rosenthal. As used herein, the term
“current actual knowledge” shall mean only the actual, current, conscious and
not constructive, imputed or implied knowledge of such designee, without having
made a review of the files or other inquiry. Anything herein to the contrary
notwithstanding, such designee shall not have any personal liability or
obligation whatsoever with respect to any of the matters set forth in this
Agreement or any of the representations herein being or becoming untrue,
inaccurate or incomplete in any respect.
     3.5 Survival. The representations and warranties of the Tarragon
Contributors and the Northland Contributors set forth in this Article 3 and
anywhere else in this Agreement or in

45



--------------------------------------------------------------------------------



 



any Related Document (unless expressly stated otherwise) shall survive the
Closing of the transaction contemplated in this Agreement and the delivery of
the Assignment and Assumption of Company Interests by each of Tarragon and
Northland for a period of fifteen (15) months from and after the last Closing
Date. Consequently, each of the Tarragon Contributors and the Northland
Contributors stipulates and agrees that from and after such fifteen (15) month
period, it is entitled to and agrees to claim no damages of any kind with
respect to any alleged breach and/or violation of any of such representations
and/or warranties of the other party, other than as to claims with respect to
which it has given the other party and the New Company written notice within
such fifteen (15) month period. Notwithstanding the foregoing, each of the
Tarragon Contributors and the Northland Contributors hereby expressly waives,
relinquishes and releases any right or remedy available to it at law, in equity,
under this Agreement or otherwise to make a claim against the other party for
damages that it may incur, as the result of any of the representations or
warranties of the other party being untrue, inaccurate or incorrect if (a) the
party claiming such breach knew or is deemed to know that such representation or
warranty was untrue, inaccurate or incorrect at the time of the Closing (and for
such purpose, (i) the knowledge of each Northland Contributor will be deemed
known by each other member of the same Northland Contributing Group, (ii) the
knowledge of each Tarragon Contributor will be deemed known by each other member
of the same Tarragon Contributing Group, (iii) the knowledge of Northland will
be deemed known by the New Company in respect of any claim against any Tarragon
Contributor, but not otherwise, (iv) the knowledge of Tarragon will be deemed
known by the New Company in respect of any claim against any Northland
Contributor, but not otherwise and (v) the knowledge or deemed knowledge of the
New Company will not limit the right of any Contributor to bring a direct claim
under Section 5.5, provided that the Contributor does not have and is not deemed
to have such knowledge), or (b) the damages of the party claiming such breach as
a result of such representations or warranties being untrue, inaccurate or
incorrect are reasonably estimated to aggregate less than one percent (1%) of
the Equity Value of the applicable Contributor party alleged to be liable for
such breach as of the date of the claim; provided, however, that in the event
that the damages of a party exceed such one percent (1%) threshold, such party
will be entitled to claim for all its damages (i.e. from the first dollar of
damage, regardless of such threshold). Notwithstanding anything to the contrary
set forth herein, the aggregate liability of each Contributor under the
representations and warranties set forth in this Article 3, together with all of
the indemnification obligations of such Contributor provided in this Agreement
or in any Related Document, shall not exceed fifty percent (50%) of the Equity
Value of such Contributor. The remedies set forth in this Section 3.5, Article 5
and Article 6 comprise the sole and exclusive remedies of a party hereto (or any
person claiming by, through or under such party, including any Indemnitee) in
respect of any breach of the representations, warranties or covenants set forth
in this Agreement or in any Related Document.
     3.6 Bermuda Island and Northgate. Notwithstanding anything to the contrary
herein or in the Northgate Purchase Agreement or the Bermuda Island Purchase
Agreement, if the Bermuda Island property and/or the Northgate property become
additional “Northland Properties” hereunder and/or Middletown Tarragon LLC
becomes an additional “Northland Company” hereunder, and/or the membership
interests in Middletown Tarragon LLC become additional “Northland Company
Interests”, each as described above in Section 1.2, then none of the
representations or warranties set forth in this Article 3 will apply to such
additional Northland Properties, Northland Companies or Northland Company
Interests nor shall any of the Northland Contributors be deemed to have made any
such representations and warranties with

46



--------------------------------------------------------------------------------



 



respect thereto, except to the extent that any such representations or
warranties would, if made, have been breached by actions or omissions taken or
omitted to be taken by Northland at any time after consummating such purchase
under the Northgate Purchase Agreement or the Bermuda Island Purchase Agreement,
as applicable, and such breach results in a Material Adverse Effect.
ARTICLE 4 — CLOSING ADJUSTMENTS
     4.1 Prorations. At each Closing, the following shall be apportioned and
adjusted between each Contributor, on the one hand, and the New Company, on the
other hand, as of 11:59 p.m. (Eastern Standard Time) as of the last day of the
calendar month immediately preceding the month in which the applicable Closing
occurs (the “Prorations Date”), with the Contributor responsible for matters
relating to its Contributed Properties for the period prior to the Prorations
Date, and the New Company responsible for matters relating to such Contributed
Properties from and after the Prorations Date, except as otherwise specified:
          (a) rents and additional rents under or in respect of Tenant Leases,
as, when and to the extent actually collected, on the basis of the period for
which payable under the applicable Tenant Lease and apportioned on the basis of
the actual number of days in such period, along with security, pet, key and any
other deposits held by the landlord under the Tenant Leases;
          (b) any real property taxes, water and sewer rents and charges; any
tax credit or refund collected as a result of any real property tax appeal;
vault taxes or charges, elevator inspection charges and other like and similar
municipal taxes and charges, each on the basis of the fiscal year or other
period for which assessed, and apportioned upon the basis of the actual number
of days in such year or period. If actual tax bills are not available, taxes
shall be apportioned based on the most recent tax bills available, with a
post-Closing adjustment to be made as soon as tax bills for the fiscal year
during which the Closing occurs become available;
          (c) subject to Section 4.5, electric, gas, steam and other public
utility charges for services furnished to the Contributed Properties, on the
basis of the actual number of days in any period covered by the charge being
apportioned (except that no apportionment shall be made for any of such items as
are furnished and charged by the applicable utility company directly to tenants
under the Tenant Leases);
          (d) all charges under the Contracts, on the basis of the actual number
of days in any period covered by the charge being apportioned. The Tarragon
Contributors with respect to the Tarragon Properties, and the Northland
Contributors with respect to the Northland Properties shall bear the cost of all
installments or amounts of items which are being apportioned under this Section
which became due and payable prior to the Prorations Date; and
          (e) such other items as are customarily apportioned between sellers
and purchasers of real properties of a type similar to the Contributed
Properties.
     4.2 Commissions. Each Contributor shall bear the cost of all unpaid
commissions, fees and other charges due on or prior to the Prorations Date to
real estate brokers or other

47



--------------------------------------------------------------------------------



 



Persons with respect to any Tenant Lease beginning on or prior to the Prorations
Date. The New Company shall be responsible for commissions, fees, or other
charges due to real estate brokers or other Persons with respect to Tenant
Leases, and any renewals, extensions and expansions thereof, beginning after the
Prorations Date. At each Closing, the Equity Value of each Contributor will be
reduced by all security deposits which are then unapplied to satisfy tenant
obligations under Tenant Leases at such Contributed Property, except to the
extent that the applicable Contributed Company holds such security deposit as of
the Closing Date.
     4.3 New Tax Rates. If the Proration Date and the Closing Date for a
Contributed Property is before a new real property or other applicable tax rate
or charge of an Authority is fixed, then the apportionment of such tax or charge
at the Closing shall be based upon the tax rate for the immediately preceding
fiscal period applied to the latest assessed valuation. Promptly after the new
tax rate has been fixed, the apportionment of such tax or charge made at the
Closing shall be recalculated and any adjustment to the Equity Value and the
number of Common Units issuable to the Contributors in respect of such
Contributed Property shall be made promptly after such recalculation.
     4.4 Tenant Leases. If any tenant under a Tenant Lease is in arrears in the
payment of rent, or other charges, payments received from such tenant after the
applicable Closing shall be applied in the following order of priority: first,
to current rents and other sums due the New Company as the current owner of the
Property and landlord under the Tenant Lease, and the balance to any delinquent
sums owing to the Contributor under the Tenant Lease in respect of the period
prior to the Prorations Date. If any payments from a tenant under a Tenant Lease
received by the New Company or the Contributor after the Closing are payable to
the other by reason of this Section, then the appropriate sum shall be promptly
paid to the other by adjustment of the number of Common Units issued to the
Contributor.
     4.5 Utility Charges. The apportionment of utility charges shall be made
upon the basis of charges shown on the latest available bills of such utilities.
The charges shown on such available bills for periods prior to the Prorations
Date which have not been paid as of the Closing Date shall be paid by the
Contributed Company and credited in favor of the New Company, and for the period
from the date of each such last available utility bill to the Prorations Date an
apportionment shall be made based on the amount charged for the period covered
by such last available bill. Notwithstanding the foregoing, each Contributor
with respect to its Contributed Property will use reasonable efforts to cause
the respective utility companies to read their meters or fix their charges to
the Prorations Date, in which event (i) the Contributed Company shall pay such
charges, when billed, to the Prorations Date, and the amount of such payment
will be credited at Closing in favor of the New Company, (ii) if the Contributed
Company has paid any such charges for any period subsequent to the Prorations
Date, such payments shall be credited in favor of the Contributor, and (iii) the
Contributed Company shall pay such charges from and after the Prorations Date
without any proration hereunder.
     4.6 Utility Deposits. At the Closing, to the extent not otherwise held in
the name of the Contributed Company, each Contributor shall assign to the New
Company, all deposits or escrows held for the account of such Contributor (or
its Affiliate) with respect to its Contributed Property at or by any public
utility company in connection with the utility services furnished to the
Contributed Property; and in such case the Contributor shall be credited at
Closing for the

48



--------------------------------------------------------------------------------



 



amount of deposits, or escrows so assigned. Any such deposits or escrows held in
the name of a Contributed Company shall be included in the Cash adjustment of
Equity Value pursuant to Section 1.1(c).
     4.7 Post-Closing Receipt. If any item covered by this Article cannot be
apportioned because the same has not been (or cannot be) fully ascertained on
the Closing Date, or if any error has been made with respect to any
apportionment, then such item shall be apportioned (or corrected, as applicable)
as soon as the same is fully ascertained and any change in Equity Value and the
number of Common Units to be issued to a Contributor under Section 1.1 shall be
adjusted by issuing to such Contributor additional Common Units, or reducing the
number of Common Units issued to such Contributor.
     4.8 Real Estate Tax Refunds. Real estate tax refunds and credits received
after a Closing which are attributable to the fiscal tax year during which the
Prorations Date falls shall be apportioned between the Contributor, on the one
hand, and the New Company, on the other hand, pursuant to this Article. There
will be no proration of tax refunds or credits relating to fiscal tax years
previous to the one during which the Prorations Date falls.
     4.9 Special Assessments. If, as of the Prorations Date, any of the
Properties shall be (or shall have become) subject to a special or local
assessment or charge of any kind (whether or not yet a lien), then (to the
extent not payable by the tenants) the New Company shall be credited at Closing
for any installments thereof due and payable prior to the Prorations Date which
have not been paid by the Contributed Company prior to the Prorations Date;
provided, however, that any installment thereof attributable to a period from
and after the Prorations Date shall be apportioned at the Closing in the same
manner as for taxes under Section 4.1(b). The Contributed Company shall be
responsible for all installments of such assessment attributable to the period
from and after the Prorations Date, without any proration credit in favor of the
New Company hereunder.
     4.10 Escrow Balances and Reserves. At each Closing, each Contributor will
receive a credit for any escrow balances and reserves held by a lender for the
account of a Contributed Company at Closing.
     4.11 Straddle Periods.
          (a) In General. If, for any Income Tax purposes, the Taxable period of
any of the Contributed Companies does not terminate on the relevant Prorations
Date (any such period, a “Straddle Period”), Income Taxes of such Contributed
Company and Income Tax refunds or credits, if any, of such Contributed Company
attributable to its ordinary operations during such Straddle Period shall be
allocated to (i) the portion of such Straddle Period up to and including the
relevant Prorations Date (the “Pre-Closing Straddle Period”), and (ii) the
portion of such Straddle Period subsequent to the relevant Prorations Date (the
“Post-Closing Straddle Period”) in accordance with this Section 4.11(a). Any
Income Taxes and Income Tax refunds of a Contributed Company that are
attributable to those transactions that are in the nature of capital
transactions shall be allocated under the principles described above based on
the relevant Closing Date, instead of the relevant Prorations Date. For purposes
of the preceding sentences, Income Taxes and any Income Tax refunds or credits
for the Pre-Closing Straddle Period and for the

49



--------------------------------------------------------------------------------



 



Post-Closing Straddle Period of a Contributed Company will be determined on the
basis of an interim closing of the books as of the close of business on the
relevant Prorations Date or Closing Date, as applicable, as if such Straddle
Period consisted of one Taxable period ending on the relevant Prorations Date or
Closing Date, as applicable, and a Taxable period beginning on the day following
the relevant Prorations Date or Closing Date, as applicable.
          (b) Partnerships. For purposes of section 706 of the Code, any item of
income and deduction with respect to a Contributed Company that is treated as a
partnership for U.S. federal tax purposes shall be allocated under the interim
closing of the books method of section 706 of the Code based on the Prorations
Date, and any items of such company that are in the nature of capital
transactions shall be allocated under the interim closing of the books method
under section 706 of the Code based on the Closing Date. The portion of any such
items of such Contributed Company attributable to any period to the Contributor
(or Contributors) up to and including the relevant Prorations Date or Closing
Date, as applicable, shall be allocated to the Contributor (or Contributors) of
such Contributed Company, and the portion of such items of such company
attributable to the period after the relevant Prorations Date or Closing Date,
as applicable, shall be allocated to the New Company.
     4.12 Time Periods. Except as otherwise provided herein, it is the intention
of the parties that each Contributor be responsible for all costs and expenses,
and obtain the benefit of all income, of its Contributed Companies and
Contributed Properties relating to the period up to the Prorations Date, and
that the New Company be responsible for such costs and expenses, and obtain the
benefit of such income, from and after the Prorations Date, in each case on an
accrual basis, but without regard to non-cash items of income or expense,
including depreciation and amortization.
     4.13 Adjustment of Equity Value. On each Closing Date, for each Contributor
and its Contributed Companies and Contributed Properties, the net amount of all
proration credits, without duplication, under this Article 4 in favor of such
Contributor shall be netted against the amount of all proration credits, without
duplication, under this Article 4 in favor of the New Company, and (i) if the
aggregate net proration credit is in favor of such Contributor, then the Equity
Value of such Contributor shall be increased by the amount of such net proration
credit pursuant to Section 1.1(c) and (ii) if the aggregate net proration credit
is in favor of the New Company, then the Equity Value of such Contributor shall
be reduced by the amount of such net proration credit pursuant to
Section 1.1(c).
     4.14 Survival. This Article 4, and all rights and duties of the New Company
and the parties hereunder, shall survive Closing.
ARTICLE 5 — INDEMNIFICATION
     5.1 By Contributors.
          (a) From and after the Closing Date, each Contributor (an
“Indemnitor”) agrees severally to indemnify, defend and hold harmless the New
Company, each other Contributor, and each such Contributor’s respective
subsidiaries, Affiliates, officers, directors, partners, members, managers,
security holders, stockholders, employees, representatives and

50



--------------------------------------------------------------------------------



 



agents. (collectively, the “Indemnitees”) from and against all Losses which are
incurred or suffered by any of them (A) based upon, arising out of, in
connection with or by reason of the breach of any of the representations or
warranties of such Contributor, (B) based upon, arising out of, in connection
with or by reason of any liability or obligation relating to the Contributed
Companies or the Contributed Properties contributed, directly or indirectly, by
such Contributor of any nature (absolute, accrued, contingent or otherwise)
arising or occurring with respect to any period prior to the Prorations Date,
(C) based upon, arising out of, in connection with or by reason of the failure
of such Contributor to perform or comply, in whole or in part, with any of the
covenants or agreements contained herein or in any Related Document to be
performed or complied with by such Contributor on or prior to the Closing, and
(D) based upon, arising out of, in connection with or by reason of any Income
Taxes attributable to a Pre-Closing Tax Period of a Contributed Company. From
and after the First Closing Date, if there is Excess Gain allocated to Tarragon
Corporation or to Ansonia and recognized prior to December 31, 2018, the New
Company shall pay to Tarragon Corporation or Ansonia, as the case may be, an
amount equal to the product of such Excess Gain and the tax rate applied with
respect to Tarragon Corporation or Ansonia, as applicable, in determining any
“Ansonia Tax Amount” or “Tarragon Tax Amount” under the Tax Matters Agreement,
such amount to be paid in immediately available funds within thirty (30) days
after the filing of the federal income tax return of the New Company for the
taxable year in which such Excess Gain was allocated.
          (b) The indemnity against Losses pursuant to Section 5.1(a) shall also
include interest on cash disbursements in respect thereof at an annual rate of
interest equal to a fixed rate of twelve and one-half percent (12.5%) (the
“Reference Rate”), based on actual days elapsed from the later of the date a
valid claim is made hereunder or the date of such disbursement until the date
the Indemnified Parties are fully reimbursed therefor.
          (c) Notwithstanding the preceding, (i) the Indemnified Parties shall
not be entitled to any recovery unless a claim for indemnification is made in
accordance with Section 5.3 and within the time period of survival set forth in
Article 3 and the person seeking indemnification complies with the procedures
set forth in Sections 5.3, 5.4 and 5.5, and (ii) if more than one Indemnitor has
an indemnification obligation in respect of the same Contributed Company or
Contributed Property, such indemnification obligation shall constitute a several
obligation of such Indemnitors, in proportion to their respective Contribution
Percentages.
     5.2 Intentionally Omitted.
     5.3 Indemnification Procedure.
          (a) In the event that any Indemnitee shall incur or suffer any Loss in
respect of which indemnification may be sought by such party pursuant to the
provisions of this Article 5, the Indemnitee shall assert a claim for
indemnification by written notice (a “Notice”) to the Indemnitor stating the
nature and basis of such claim. In the case of Losses arising by reason of any
third party claim, the Notice shall be given within 30 days of the filing of any
such claim against the Indemnitee or the determination by Indemnitee that a
claim will ripen into a claim for which indemnification will be sought, but the
failure of the Indemnitee to give the Notice within such time period shall not
relieve the Indemnitor of any liability that the

51



--------------------------------------------------------------------------------



 



Indemnitor may have to the Indemnitee except to the extent that the Indemnitor
is prejudiced thereby and then only to the extent of such prejudice.
          (b) The Indemnitee shall provide to the Indemnitor on request all
information and documentation reasonably necessary to support and verify any
Losses which the Indemnitee believes give rise to a claim for indemnification
hereunder and shall give the Indemnitor reasonable access to all books, records
and personnel in the possession or under the control of the Indemnitee which
would have bearing on such claim.
          (c) In the case of third party claims for which indemnification is
sought, the Indemnitor shall have the option (x) to conduct any proceedings or
negotiations in connection therewith, (y) to take all other steps to settle or
defend any such claim (provided that the Indemnitor shall not, without the
consent of the Indemnitee, settle any such claim on terms which provide for
(A) a criminal sanction or fine, (B) injunctive relief or (C) monetary damages
in excess of the amount that the Indemnitor is required to pay hereunder) and
(z) to employ counsel, which counsel shall be reasonably acceptable to the
Indemnitee, to contest any such claim or liability in the name of the Indemnitee
or otherwise. In any event, the Indemnitee shall be entitled to participate at
its own expense and by its own counsel in any proceedings relating to any third
party claim; provided, however, that if the defendants in any such action or
claim include both the Indemnitee and the Indemnitor and the Indemnitee shall
have reasonably concluded that there would be a conflict of interest under DR
5-105 of the Code of Professional Responsibility or other applicable federal or
state law were the same counsel to represent the Indemnitee and the Indemnitor,
the Indemnitee shall be entitled to be represented by separate counsel at the
Indemnitor’s expense; provided further, however, that such action or claim shall
not be settled without the Indemnitor’s consent, which shall not unreasonably be
withheld. The Indemnitor shall, within 30 days of receipt of the Notice, notify
the Indemnitee of its intention to assume the defense of such claim. Until the
Indemnitee has received notice of the Indemnitor’s election whether to defend
any claim, the Indemnitee shall take reasonable steps to defend (but may not
settle) such claim. If the Indemnitor shall decline to assume the defense of any
such claim, or shall fail to notify the Indemnitee within 30 days after receipt
of the Notice of the Indemnitor’s election to defend such claim, the Indemnitee
shall defend against such claim (provided that the Indemnitee shall not settle
such claim without the consent of the Indemnitor, which consent shall not be
unreasonably withheld). The expenses of all proceedings, contests or lawsuits in
respect of the claims described in the preceding sentence shall be borne by the
Indemnitor but only if the Indemnitor is responsible pursuant hereto to
indemnify the Indemnitee in respect of the third party claim and, if applicable,
only as required within the limitations set forth in Section 5.1 or Section 5.2
as the case may be. Regardless of which party shall assume the defense of the
claim, the parties agree to cooperate fully with one another in connection
therewith. In the case of a claim for indemnification made under Section 5.1 or
5.2, (a) if (and to the extent) the Indemnitor is responsible pursuant hereto to
indemnify the Indemnitee in respect of the third party claim, then within ten
days after the occurrence of a final non-appealable determination with respect
to such third party claim (or sooner if required by such determination), the
Indemnitor shall pay the Indemnitee (or sooner if required by such
determination), in immediately available funds, the amount of any Losses (or
such portion thereof as the Indemnitor shall be responsible for pursuant to the
provisions hereof and (b) in the event that any Losses incurred by the
Indemnitee do not involve payment by the Indemnitee of a third party claim,
then, if (and to the extent) the Indemnitor is responsible pursuant hereto to

52



--------------------------------------------------------------------------------



 



indemnify the Indemnitee against such Losses, the Indemnitor shall within ten
days after agreement on the amount of Losses or the occurrence of a final
non-appealable determination of such amount pay to the Indemnitee, in
immediately available funds, the amount of such Losses (or such portion thereof
as the Indemnitor shall be responsible for pursuant to the provisions hereof).
     5.4 Cooperation in Defense. Each party indemnified under any indemnity
contained in this Agreement shall cooperate in all reasonable respects in the
defense of the third-party claim pursuant to which the indemnifying party is
alleged to have liability.
     5.5 Direct or Derivative Claims. With respect to any indemnified Loss which
has been suffered (directly or indirectly) both by the New Company and by a
Contributor, the Contributor shall have the right to require, by written demand
upon the Board of Managers of the New Company, that the claim for such
indemnified Loss be brought by the New Company, and if the Board of Managers
does not bring such claim and prosecute such claim in accordance with the
directions of such Contributor within fifteen (15) days, then such Contributor
may bring such claim on its own behalf, in which case such Contributor will be
deemed to have suffered a Loss equal to its pro rata share of the Loss suffered
by the New Company, based on its proportionate ownership of the Common Units of
the New Company as of the final Closing. Nothing in this Section 5.5 shall
prohibit a Contributor from bringing a direct claim for Loss at any time,
regardless whether the New Company has also suffered a Loss or brought a claim
in respect of the same underlying matter; provided, however, that any recovery
by the New Company in respect of such a claim shall be reduced by the amount of
any direct recovery by a Contributor in respect of the same underlying matter,
and such Contributor shall not participate through the New Company in any such
additional recovery by the New Company.
     5.6 General. The parties shall use reasonable efforts to mitigate any
indemnified Loss in connection with this Agreement. The parties shall also use
reasonable efforts to structure any indemnity payment in a manner such that the
Indemnitor will obtain any deduction or other tax benefit arising from having
made such indemnification payment in order to avoid any duplication of after-tax
benefit to the Indemnitee. The amount of indemnified Loss incurred by the
Indemnitee shall be reduced by the amount of any insurance benefit received by
the Indemnitee or by the New Company in respect of such Loss. Any liability for
indemnification under this Agreement shall be determined without duplication of
recovery by reason of the state of facts giving rise to such liability
constituting a breach of more than one representation, warranty, covenant or
agreement. No matter shall be the subject of an indemnification claim hereunder
to the extent that the Indemnitee has otherwise been compensated therefor,
including through the prorations or other adjustments to Equity Value under
Section 1.1.
     5.7 Survival. This Article 5 shall survive each Closing.
ARTICLE 6 — DEFAULTS AND REMEDIES
     6.1 Defaults. In the event of (i) a failure by a party to perform any of
its material obligations hereunder, which failure continues for more than
fifteen (15) days following receipt of notice thereof from the other party or
(ii) the inaccuracy of any representation or warranty made by a party in this
Agreement or in any document delivered pursuant to the terms hereof to

53



--------------------------------------------------------------------------------



 



the extent such inaccuracy of such representation or warranty results in or
constitutes a Material Adverse Effect, then the other party shall have the right
to terminate its obligation to consummate the transaction contemplated by this
Agreement (or any remaining portion thereof) by delivery of notice thereof to
the other party. Subject to the terms of this Article below, upon any such
termination or any termination otherwise permitted under this Agreement, all
rights and obligations of the parties under this Agreement, other than those
that by their terms survive termination, shall terminate without recourse, and
this Agreement shall be of no further force or effect.
     6.2 Remedies of Northland.
     In addition to its right to terminate this Agreement, in the event of a
failure any Tarragon Contributor to perform its obligations to close on the
contribution transactions under this Agreement at any Closing, which failure
continues for more than fifteen (15) days following receipt of notice thereof,
then Northland shall have the right to (i) seek specific performance of the
terms of this Agreement, and (ii) to the extent a specific performance remedy is
not available, to pursue any other remedy it may have at law or in equity in
connection with such failure. Notwithstanding anything in the foregoing to the
contrary, in the event that Northland elects to seek damages for any failure,
breach or default hereunder, then the parties agree that Northland’s recovery
for any and all such defaults shall not exceed $5,000,000 in the aggregate
against all Tarragon Contributors (and such $5,000,000 limitation will be
applied severally to limit the liability of each Tarragon Contributor, pro rata
on the basis of their respective Equity Values); provided, however, that in the
event that any such failure, breach or default is the result of the willful
failure, breach, default, misconduct or omission on the part of a Tarragon
Contributor, then the $5,000,000 aggregate limitation on damages shall not be
applicable to, and Northland shall be permitted to recover any and all damages
caused by such failure, breach or default on the party of, such Tarragon
Contributor. As a condition precedent to Northland exercising any right it may
have to bring an action for specific performance hereunder, Northland must
commence such an action within ninety (90) days after Northland first becomes
aware of Tarragon’s default. Northland agrees that its failure to timely
commence such an action for specific performance within such ninety (90) day
period shall be deemed a waiver by it of its right to commence an action for
specific performance as well as a waiver by it of any right it may have to file
or record a notice of lis pendens or notice of pendency of action or similar
notice against any portion of the applicable Tarragon Property.
     6.3 Remedies of Tarragon.
     In addition to its right to terminate this Agreement, in the event of a
failure any Northland Contributor to perform its obligations to close on the
contribution transactions under this Agreement at any Closing, which failure
continues for more than fifteen (15) days following receipt of notice thereof,
then Tarragon shall have the right to (i) seek specific performance of the terms
of this Agreement, and (ii) to the extent a specific performance remedy is not
available, to pursue any other remedy it may have at law or in equity in
connection with such failure. Notwithstanding anything in the foregoing to the
contrary, in the event that Tarragon elects to seek damages for any failure,
breach or default hereunder, then the parties agree that Tarragon’s recovery for
any and all such defaults shall not exceed $5,000,000 in the aggregate against
all Northland Contributors (and such $5,000,000 limitation will be applied
severally to limit the

54



--------------------------------------------------------------------------------



 



liability of each Northland Contributor, pro rata on the basis of their
respective Equity Values); provided, however, that in the event that any such
failure, breach or default is the result of the willful failure, breach,
default, misconduct or omission on the part of a Northland Contributor, then the
$5,000,000 aggregate limitation on damages shall not be applicable to, and
Tarragon shall be permitted to recover any and all damages caused by such
failure, breach or default on the part of, such Northland Contributor. As a
condition precedent to Tarragon exercising any right it may have to bring an
action for specific performance hereunder, Tarragon must commence such an action
within ninety (90) days after Tarragon first becomes aware of Northland’s
default. Tarragon agrees that its failure to timely commence such an action for
specific performance within such ninety (90) day period shall be deemed a waiver
by it of its right to commence an action for specific performance as well as a
waiver by it of any right it may have to file or record a notice of lis pendens
or notice of pendency of action or similar notice against any portion of the
applicable Northland Property.
     6.4 Sole and Exclusive Remedies. The remedies set forth in this Article 6,
together with those set forth in Section 3.5 and Article 5 comprise the sole and
exclusive remedies of a party hereto (or any person claiming by, through or
under such party, including any Indemnitee) in respect of any breach of the
representations, warranties or covenants set forth in this Agreement or in any
Related Document.
ARTICLE 7 — FUTURE OPERATIONS
     7.1 Operations. Except as otherwise expressly permitted by this Agreement
(including pursuant to the Tarragon Restructuring or the Northland
Restructuring), each Tarragon Contributor with respect to the Tarragon
Properties and Tarragon Companies, and each Northland Contributor with respect
to the Northland Properties and the Northland Companies, hereby agrees and
covenants with respect to the Property and/or Company Interests that have not
already been contributed to the New Company, that from the date hereof through
each Closing or the earlier termination of this Agreement:
          (a) Neither Tarragon nor Northland, and no Tarragon Company or
Northland Company, shall sell, encumber, further pledge, or otherwise transfer
or dispose of all or any part of the Tarragon Company Interests, the Northland
Company Interests, the Tarragon Property or the Northland Property, or amend,
modify or terminate any Tarragon Operating Agreements or Northland Operating
Agreements, without the prior consent of the other party hereto.
          (b) Neither Tarragon nor Northland, and no Tarragon Company or
Northland Company, shall enter into, extend, renew, replace or modify any
contract, agreement or other arrangement with regard to the Tarragon Property or
the Northland Property which will be binding on the New Company, the Tarragon
Property or the Northland Property after Closing unless such contract, agreement
or other arrangement (as so extended, renewed, replaced or modified) can be
terminated by the New Company without penalty or payment of any fee on not more
than thirty (30) days notice.
          (c) Neither Tarragon or Northland, and no Tarragon Company or
Northland Company, shall initiate or consent to any zoning changes, liens or
encumbrances of or against the Tarragon Property or the Northland Property
without the prior written consent of the other

55



--------------------------------------------------------------------------------



 



party, and shall give the other party copies of all notices received by Tarragon
or Northland with respect to any such matters.
          (d) Each of Tarragon, Northland, the Tarragon Companies and the
Northland Companies shall continue to manage, lease, market and operate the
Tarragon Property and the Northland Property in the ordinary course of business
in accordance with the management, leasing and operation standards and practices
currently in effect at the Tarragon Property and the Northland Property, as
applicable, and shall continue to perform all of its obligations with respect to
the Tarragon Leases, Northland Leases, Tarragon Contracts and Northland
Contracts, as applicable.
          (e) Each of Tarragon, Northland, the Tarragon Companies and the
Northland Companies shall repair and maintain the Tarragon Property and the
Northland Property in its present condition, normal wear and tear excluded and
subject to Article 8, and continue to maintain the insurance policies currently
in effect with respect to any of the foregoing or enter into new policies with
substantially the same coverage.
          (f) Neither Tarragon and Northland shall, or permit any Tarragon
Company or Northland Company, to enter into any new Tenant Lease or amend any
existing Tenant Lease, without the other party’s consent, not to be unreasonably
withheld, conditioned or delayed, unless (i) same is on the current standard
lease form for the applicable Property; (ii) provides for payment of monthly
rent at the rates currently in effect for the applicable Property; (iii) is for
a term of no less than one year nor more than 15 months; and (iv) does not
provide any “free rent” or other concessions beyond those currently offered and
consistent with current practice with respect to the applicable Property and
only to the extent such “free rent” or other concessions are not so-called
“back-ended”.
          (g) Each of Tarragon and Northland will keep all debt service payments
and other payments owned in connection with the Tarragon Assumed Debt and the
Northland Assumed Debt, as applicable, current on the Tarragon Property and the
Northland Property and will not permit or suffer to exist any default under any
Tarragon Debt Instrument or Northland Debt Instrument.
     7.2 Notification of Certain Matters. Tarragon shall give prompt notice to
Northland, and Northland shall give prompt notice to Tarragon, of (a) the
occurrence, or failure to occur, of any event that causes any representation or
warranty herein or in any document relating to the transaction contemplated in
this Agreement hereunder to be untrue or inaccurate in any material respect at
any time from the date of this Agreement to each Closing Date, and b) any
failure Tarragon, on the one hand, or Northland, on the other hand, to comply
with or satisfy, in any material respect, any covenant, condition or agreement
to be complied with or satisfied by it under any document relating to the
transaction contemplated in this Agreement.
ARTICLE 8 — RISK OF LOSS
     8.1 Casualty. Each Contributor assumes all risks for damage to or injury
occurring to its Contributed Property by fire, storm, accident, or any other
casualty or cause (a “Casualty”) until the applicable Closing with respect to
the Contributed Property has been completed.

56



--------------------------------------------------------------------------------



 



Immediately after a Contributor has received notice of the occurrence of any
Casualty between the date hereof and the applicable Closing, such Contributor
shall give the other Contributors written notice thereof (a “Casualty Notice”),
which Casualty Notice shall state the type, location and amount of damage to
such Property, the portions of such Property affected by the Casualty and such
Contributor’s good faith estimate of the loss of gross rental income that the
Property will suffer while such Casualty is being repaired. If the affected
Property is reasonably expected to suffer as a result of such Casualty a loss of
gross rental income (taking into account any business interruption insurance
proceeds) in excess of 20% of the Property’s pro forma gross rental income for
the twelve (12) month period following the Casualty (a “Material Casualty”),
then the Contributing Group receiving such Casualty Notice shall have the right,
exercisable for a period of ten (10) Business days after its receipt of such
Casualty Notice, to elect to terminate this Agreement with respect to such
Property and any Company that owns, directly or indirectly, only such Property
(the parties agreeing to cooperate in good faith to restructure the ownership of
any Company that owns both direct or indirect interests in such Property and any
direct or indirect interest in another Property so as to eliminate such
overlapping interests). If this Agreement is terminated with respect to such
Property and any such Company, none of the parties shall have any further right
or obligation hereunder in respect of such Property or such Company, except as
to provisions which by their terms survive termination of this Agreement, but
this Agreement shall remain in effect with respect to all other Properties and
Companies. If the Contributing Group receiving such Casualty Notice does not
elect to terminate this Agreement as to such Property and any such Company, or
if such Casualty is not a Material Casualty, then such Property shall remain
subject to the terms of this Agreement and shall be contributed to the New
Company by its Contributor, along with any insurance proceeds paid on account of
such Casualty (including rental interruption insurance, but only for the period
from and after the Prorations Date) not expended to repair the property prior to
the Closing Date, and the New Company shall receive a credit against such
Contributor’s Equity Value in the amount of any deductible payable by such
Contributor or the applicable Contributed Company in connection with casualty
coverage.
     8.2 Condemnation. If, prior to Closing, all or any significant portion of
any Property is taken, or rendered unusable for its current purpose or
reasonably inaccessible by eminent domain (or is the subject of a pending or
contemplated taking which has not been consummated), (a “Condemnation”), then,
upon receipt of written notice of such action from any Authority, the
Contributor of such Property shall immediately give the other Contributors
written notice thereof (a “Condemnation Notice”), which Condemnation Notice
shall state the nature of such Condemnation, the portions of such Property
affected by the Condemnation and such Contributor’s good faith estimate of the
loss of gross rental income that the Property will suffer as a result of such
Condemnation. If the affected Property is reasonably expected to suffer as a
result of such Condemnation a loss of gross rental income in excess of 20% of
the Property’s pro forma gross rental income for the twelve (12) month period
following the Condemnation (a “Material Condemnation”), then the Contributing
Group receiving such Condemnation Notice shall have the right, exercisable for a
period of ten (10) Business days after its receipt of such Condemnation Notice,
to elect to terminate this Agreement with respect to such Property and any
Company that owns, directly or indirectly, only such Property (the parties
agreeing to cooperate in good faith to restructure the ownership of any Company
that owns both direct or indirect interests in such Property and any direct or
indirect interest in another Property so as to eliminate such overlapping
interests). If this Agreement is terminated with respect to such Property and

57



--------------------------------------------------------------------------------



 



any such Company, none of the parties shall have any further right or obligation
hereunder in respect of such Property or such Company, except as to provisions
which by their terms survive termination of this Agreement, but this Agreement
shall remain in effect with respect to all other Properties. If the Contributing
Group receiving such Condemnation Notice does not elect to terminate this
Agreement as to such Property and any such Company, or if such Condemnation is
not a Material Condemnation, then such Property shall remain subject to the
terms of this Agreement and shall be contributed to the New Company by its
Contributor, along with any and all rights to the condemnation award in respect
of such Condemnation (other than any portion thereof relating to loss of rental
income for the period prior to the Prorations Date).
     8.3 Portfolio Termination Right. Notwithstanding anything to the contrary
contained in Section 8.1 or 8.2, in the event that the Contributed Properties of
either Contributing Group have suffered Material Casualties or Material
Condemnations resulting in the termination of this Agreement with respect to
such Properties representing more that 20% of the gross asset value (as such
gross asset value is set forth on Schedule 1.1) of all the Properties of such
Contributing Group, then the other Contributing Group shall have the right to
terminate this Agreement by delivery of written notice thereof to the other
parties, whereupon this Agreement shall terminate as to all Companies and
Properties not contributed at a previous Closing, and the parties shall cease to
have any further obligations or liabilities hereunder in respect thereof, other
than obligations which by their terms expressly survive termination of this
Agreement.
ARTICLE 9 — MISCELLANEOUS
     9.1 Brokers. Each party to this Agreement represents and warrants that
neither it nor any of its Affiliates has had any contact or dealings regarding
the Properties, or any communication in connection with the subject matter of
the transactions contemplated by this Agreement, through any real estate broker
or other person who can claim a right to a commission or finder’s fee in
connection with therewith. In the event that any other broker or finder claims a
commission or finder’s fee based upon any contact, dealings or communication,
the party through whom or through whose Affiliate such other broker or finder
makes its claim shall be responsible for such commission or fee and all costs
and expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) incurred by the other party and its Affiliates in defending
against the same. The party through whom or through whose Affiliate such other
broker or finder makes a claim shall hold harmless, indemnify and defend the
other party hereto, its successors and assigns, agents, employees, officers and
directors, and the Property from and against any and all Losses, arising out of,
based on, or incurred as a result of such claim. The provisions of this Section
shall survive each Closing or termination of the parties’ obligations to
consummate the transactions contemplated by this Agreement.
     9.2 Marketing. Each of Tarragon and Northland agrees not to market the
Properties for sale during the term of this Agreement or entertain or discuss
any offer to purchase or acquire the Properties or the Interests with any Person
other than Northland, Tarragon and their Affiliates.
     9.3 Entire Agreement; No Amendment. This Agreement represents the entire
agreement among each of the parties hereto with respect to the subject matter
hereof. It is expressly understood that no representations, warranties,
guarantees or other statements shall be

58



--------------------------------------------------------------------------------



 



valid or binding upon a party unless expressly set forth in this Agreement. It
is further understood that any prior agreements or understandings between the
parties with respect to the subject matter hereof have merged in this Agreement,
which alone fully expresses all agreements of the parties hereto as to the
subject matter hereof and supersedes all such prior agreements and
understandings. This Agreement may not be amended, modified or otherwise altered
except by a written agreement signed by the party hereto against whom
enforcement is sought. It is agreed that no obligation under this Agreement
which by its terms is to be performed or continue to be performed after Closing
and no provision of this Agreement which is expressly to survive Closing shall
merge upon Closing, but shall survive Closing. Notwithstanding the foregoing,
after December 31, 2008, press releases regarding the New Company that have been
reviewed and approved by the Board of Managers of the New Company shall not be
subject to the prior written approval of the parties hereto.
     9.4 Certain Expenses. Each party hereto will pay all of its own expenses
incurred in connection with this Agreement and the transactions contemplated
hereby (whether or not the Closing shall take place), including, without
limitation, all costs and expenses herein stated to be borne by such party and
all of its respective accounting, legal, investigatory and appraisal fees.
Tarragon shall be responsible for paying (i) all amounts required to be paid to
the holder of the Tarragon Assumed Debt in connection with the assumption and/or
transfer of the Tarragon Assumed Debt as a result of the transaction
contemplated herein, (ii) all applicable State, County and City transfer taxes
and/or transfer fees due in connection with the transfer of the Tarragon
Property or assignment of the Tarragon Company Interests to the New Company,
(iii) all costs associated with obtaining and issuing the any title policies
with respect to the Tarragon Properties, including, without limitation,
examination costs, commitment fees and premiums, and (iv) all costs associated
with obtaining applicable UCC searches with respect to Tarragon or the Tarragon
Companies and all costs associated with obtaining any surveys of the Tarragon
Property, but in the case of items (i), (iii) and (iv) above, only to the extent
any of the foregoing is required in order to obtain the Tarragon Lender
Consents. Northland shall be responsible for paying (a) all amounts required to
be paid to the holder of the Northland Assumed Debt in connection with the
assumption and/or transfer of the Northland Assumed Debt as a result of the
transaction contemplated herein, (b) all applicable State, County and City
transfer taxes and/or transfer fees due in connection with the transfer of the
Northland Property or assignment of the Northland Company Interests to the New
Company, (c) all costs associated with obtaining and issuing any title policies
with respect to the Northland Properties, including, without limitation,
examination costs, commitment fees and premiums, and (d) all costs associated
with obtaining applicable UCC searches with respect to Northland or the
Northland Companies and all costs associated with obtaining any surveys of the
Northland Property, but in the case of items (a), (c) and (d) above, only to the
extent any of the foregoing is required in order to obtain the Northland Lender
Consents. Any recording or escrow fees incurred in connection with the transfer
of title to or contribution of the Tarragon Property or the Tarragon Company
Interests as contemplated by this Agreement shall be paid by Tarragon. Any
recording or escrow fees incurred in connection with the transfer of title to or
contribution of the Northland Property or the Northland Company Interests as
contemplated by this Agreement shall be paid by Northland. All other costs and
charges in connection with the purchase and sale of the Properties contemplated
by this Agreement not otherwise provided for in this Agreement shall be
allocated by standard accounting and conveyancing practices in the relevant
jurisdiction in which each such Property is located.

59



--------------------------------------------------------------------------------



 



     9.5 Notices. Any notice or communication required under or otherwise
delivered in connection with this Agreement to any of the parties hereto shall
be written and shall be delivered to such party at the following address:
     If to Tarragon:
Tarragon Corporation
423 West 55th Street – 12th Floor
New York, NY 10019
Attn: William S. Friedman
Phone: (212) 949-5000
Fax: (646) 354-2171
     with copies to:
Tarragon Corporation
3100 Monticello, Ste. 200
Dallas, TX 75205
Attn: Kathryn Mansfield, Esq.
Phone: (214) 599-2250
Fax: (214) 599-2250
Jones Day
222 East 41st Street
New York, NY 10017
Attn: Kent R. Richey, Esq.
Phone: (212) 326-3481
Fax: (212) 755-7306
     If to Ansonia:
Ansonia LLC
c/o Tarragon Corporation
423 West 55th Street, 12th Floor
New York, NY 10019
Attn: Robert Rothenberg
Fax: (212) 687-1345
     With a copy to:
Holland & Knight LLP
195 Broadway
New York, New York 10007
Attn: Jim Spitzer, Esq.
Facsimile: 212-341-7292

60



--------------------------------------------------------------------------------



 



     If to Northland:
c/o Northland Investment Corporation
2150 Washington Street
Newton, MA 02462
Attn: Steven P. Rosenthal
Phone: (617) 630-7240
Fax: (617) 630-7201
     with a copy to:
Northland Investment Corporation
2150 Washington Street
Newton, MA 02462
Attn: Suzanne Abair, Esq.
Phone: (617) 630-7275
Fax: (617) 630-7201
     with a copy to:
Goodwin Procter LLP
Exchange Place
53 State Street
Boston, MA 02109
Attn: Minta E. Kay, Esq. and Gilbert G. Menna, Esq.
Phone: (617) 570-1877 and (617) 570-1433
Fax: (617) 570-1231
All notices, demands, solicitations of consent or approval, and other
communications hereunder shall be in writing and shall be sufficiently given if
personally delivered, transmitted by facsimile, sent by electronic transmission
or sent postage prepaid by overnight courier or registered or certified mail,
return receipt requested. Notices shall be deemed to have been given when
personally delivered or when transmitted on a Business Day by electronic
transmission with confirmation of receipt or by facsimile with machine generated
confirmation of transmission without notation of error, if sent before 5:00 p.m.
local time of the recipient, otherwise the following Business Day, or, if mailed
or sent by overnight courier, on the date on which received.
     9.6 No Assignment. Except as provided in this Section below, neither this
Agreement nor any of the rights or obligations hereunder may be assigned by any
party hereto without the prior written consent of the other parties.
     9.7 Governing Law. The laws of the State of New York shall govern the
validity, enforcement and interpretation of this Agreement.
     9.8 Multiple Counterparts. This Agreement may be executed in multiple
counterparts. If so executed, all of such counterparts shall constitute but one
agreement, and, in

61



--------------------------------------------------------------------------------



 



proving this Agreement, it shall not be necessary to produce or account for more
than one such counterpart.
     9.9 Further Assurances. From and after the date of this Agreement and after
the Closing, the parties hereto shall take such further actions and execute and
deliver such further documents and instruments as may be reasonably requested by
the other party and are reasonably necessary to provide to the respective
parties hereto the benefits intended to be afforded hereby, including, without
limitation, all books and records relating to the Property and the addresses of
all parties.
     9.10 Miscellaneous. Whenever herein the singular number is used, the same
shall include the plural, and the plural shall include the singular where
appropriate, and words of any gender shall include the other gender when
appropriate. The headings of the Articles and the Sections contained in this
Agreement are for convenience only and shall not be taken into account in
determining the meaning of any provision of this Agreement. The words “hereof”
and “herein” refer to this entire Agreement and not merely the Section in which
such words appear. If the last day for performance of any obligation hereunder
is not a Business Day, then the deadline for such performance or the expiration
of the applicable period or date shall be extended to the next Business Day. All
references to Sections, Articles, Exhibits or Schedules are to Sections,
Articles, Exhibits or Schedules of or to this Agreement. The terms “include” and
“including” are to be construed as if followed by the phrase “without
limitation”, regardless whether such phrase actually appears.
     9.11 Invalid Provisions. If any provision of this Agreement (except the
provision relating to Tarragon’s obligation to contribute the Tarragon Property,
Northland’s obligation to contribute the Northland Property, the New Company’s
obligation to issue the Common Units, the invalidity of which shall cause this
Agreement to be null and void) is held to be illegal, invalid or unenforceable
under present or future laws, such provision shall be fully severable, this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement.
     9.12 Confidentiality; Publicity. Each of Tarragon and Northland agrees to
maintain in confidence through Closing, unless otherwise required by applicable
Law, public reporting or listing requirements or accounting or auditing
standards to disclose, all material and confidential information received from
Tarragon or Northland or otherwise regarding the Properties. In the event this
Agreement is terminated, each party shall promptly return to the other party all
materials delivered to such party. Tarragon and Northland agree that, prior to
the Closing Date, none of them, without the prior written consent of the other,
shall publicly or privately reveal any information relating to the existence or
terms and conditions of the transactions contemplated hereby, except as
permitted in this Section. Each party agrees that nothing in this Section shall
prevent such party from disclosing or accessing any information otherwise deemed
confidential under this Section (i) in connection with the enforcement of its
rights hereunder, or (ii) pursuant to any legal requirement, including, without
limitation, any securities Laws, any reporting or listing requirement or any
accounting or auditing standard. Tarragon and Northland further agree that
nothing in this Section shall prevent any of them from disclosing or accessing
any

62



--------------------------------------------------------------------------------



 



information otherwise deemed confidential under this Section to its respective
agents, employees, counsel and other third parties to the extent reasonably
necessary to perform due diligence and complete the transactions contemplated
hereby.
     9.13 Press Releases and Public Announcements. Except as the disclosing
party may determine to be required by applicable law or any listing agreement
with any national securities exchange or The NASDAQ Stock Market, the parties
shall consult with each other before issuing any press release or otherwise
making public statements with respect to this Agreement and the transactions
contemplated by this agreement including transactions and agreements relating to
the formation of the New Company and shall not issue any press release or make
any public announcement relating to the subject matter of this Agreement or the
New Company without the prior written approval of the other party (which written
approval shall not be unreasonably withheld or delayed). The parties have agreed
upon the form of press release announcing the execution of this Agreement, the
formation of the New Company and the other transactions related thereto.
     9.14 Time of Essence. Time is of the essence with respect to this
Agreement.
     9.15 No Recordation. Northland and Tarragon each agrees that neither this
Agreement nor any memorandum or notice hereof shall be recorded and each of
Northland and Tarragon agrees (a) not to file any notice of pendency or other
instrument (other than a judgment) against the Northland Property or the
Tarragon Property or any portion thereof in connection herewith and (b) to
indemnify the other party against all Losses incurred by the other party by
reason of the filing of such notice of pendency or other instrument.
Notwithstanding the foregoing, if the same is permitted pursuant to applicable
Laws, either party shall be entitled to record a notice of lis pendens if such
party is entitled to seek (and is actually seeking) specific performance of this
Agreement by the other party in accordance with the terms of Article 6 hereof.
     9.16 Representatives. NIC shall act as the sole agent for the Northland
Contributors and shall be authorized to exercise all rights of each of the
Northland Contributors pursuant to this Agreement, including delivering any
notice or granting any consent or waiver hereunder, and the other Contributors
shall be entitled to rely on any action taken by NIC as being taken on behalf of
all of the Northland Contributors. The rights of the Northland Contributors
under this Agreement shall be exercised only by NIC on behalf of the Northland
Contributors, and no other Northland Contributor shall be separately entitled to
exercise any such rights. A copy of any notice required to be delivered
hereunder to any Northland Contributor shall be required to be delivered to only
NIC. Tarragon Corporation shall act as the sole agent for the Tarragon
Contributors and shall be authorized to exercise all rights of each Contributor
of the Tarragon Contributors pursuant to this Agreement, including delivering
any notice or granting any consent or waiver hereunder, and the other
Contributors shall be entitled to rely on any action taken by Tarragon
Corporation as being taken on behalf of all of the Tarragon Contributors. The
rights of the Tarragon Contributors under this Agreement shall be exercised only
by Tarragon Corporation on behalf of the Tarragon Contributors, and no other
Tarragon Contributors shall be separately entitled to exercise any such rights.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

63



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Contribution
Agreement as an instrument under seal as of the date and year first above
written.
NORTHLAND: 

              Northland Portfolio L.P.
 
       
 
 
By: Northland Portfolio Partners LLC, Its
General Partner
 
 
    By:  /s/ Steven P. Rosenthal
 
 
 
            Northland Fund L.P.
 
       
 
    By: Northland Fund I Partners L.P., Its
General Partner  
 
   
By: Northland Fund I Partners, Inc., Its
General Partner
 
 
   
By: /s/ Steven P. Rosenthal
 
 
 
            Northland Fund II, L.P.
 
       
 
    By: Northland Fund II Partners LLC, Its
General Partner  
 
   
By: /s/ Steven P. Rosenthal
 
 
 
            Northland Fund III, L.P.  
 
    By: Northland Fund III Partners LLC, Its
General Partner  
 
     
By: /s/ Steven P. Rosenthal
 
 

64



--------------------------------------------------------------------------------



 



              Northland Investment Corporation
 
       
 
 
By:
  /s/ Steven P. Rosenthal
 
       
 
            Northland Austin Investors LLC
 
       
 
 
By:
  /s/ Steven P. Rosenthal
 
       
 
            Austin Investors L.P.
 
       
 
 
By:
  Northland Austin Partners LLC, Its
General Partner  
 
      By: /s/ Steven P. Rosenthal
 
       
 
            Drake Investors L.P.
 
       
 
 
By:
  Northland Drake Partners LLC, Its
General Partner  
 
      By: /s/ Steven P. Rosenthal
 
       
 
            Tatstone Investors L.P.
 
       
 
 
By:
  Northland Tatstone Partners LLC, Its
General Partner  
 
      By: /s/ Steven P. Rosenthal
 
       

65



--------------------------------------------------------------------------------



 



            TARRAGON:

Tarragon Corporation
     
By: 
/s/ William S. Friedman      
Name:  William S. Friedman, 
   
Title:  Chief Executive Officer 
      ANSONIA LLC
      By:   /s/ Robert P. Rothenberg       Robert P. Rothenberg      Member
Manager              By:   /s/ Richard S. Frary       Richard S. Frary     
Member Manager   

66



--------------------------------------------------------------------------------



 



         

List Schedules and Exhibit to Agreement to Contribute
Schedules
Schedule A-1 – List of Entities Owned by Northland Portfolio
Schedule A-2 – List of Entities Owned by Northland Fund I
Schedule A-3 – List of Entities Owned by Northland Fund II
Schedule A-4 – List of Entities Owned by Northland Fund III
Schedule A-5 – List of Entities Owned by NIC
Schedule A-6 – List of Entities Owned by Tarragon and Ansonia
Schedule A-7 – List of Entities Owned by Tarragon Upon Restructuring
Schedule B-1 – List of Real Property Owned by Northland Portfolio Companies
Schedule B-2 – List of Real Property Owned by Northland Fund I Companies
Schedule B-3 – List of Real Property Owned by Northland Fund II Companies
Schedule B-4 – List of Real Property Owned by Northland Fund III Companies
Schedule B-5 – List of Real Property Owned by NIC Companies
Schedule B-6 – List of Real Property Owned by Tarragon Companies
Schedule C-1 – List of Northland Property Names Included in Intangibles
Schedule C-2 – List of Tarragon Property Names Included in Intangibles
Schedule D-1 – List of Personal Property Owned by Northland Portfolio Companies
Schedule D-2 – List of Personal Property Owned by Northland Fund I Companies
Schedule D-3 – List of Personal Property Owned by Northland Fund II Companies
Schedule D-4 – List of Personal Property Owned by Northland Fund III Companies
Schedule D-5 – List of Personal Property Owned by NIC Companies
Schedule D-6 – List of Personal Property Owned by Tarragon Companies
Schedule E-1 – Northland Assumed Debt
Schedule E-2 – Tarragon Assumed Debt
Schedule F-1 – Northland Contribution Percentage
Schedule F-2 – Tarragon Contribution Percentage
Schedule G – Tarragon Restructuring
Schedule 1.1 – Calculation of Equity Value of Each Party
Schedule 2.1(a) – Tarragon GE Assumed Debt
Schedule 2.1(c) – List of Tarragon Consents
Schedule 2.1(f) – Pending Tarragon Litigation
Schedule 2.1(h)(iv) – Tarragon Rent Roll for Each Tarragon Property
Schedule 2.2(c) – List of Northland Consents
Schedule 2.2(f) – Pending Northland Litigation
Schedule 2.2(h)(iv) – Northland Rent Roll for Each Northland Property
Schedule 3.2(d) – List of Tarragon Defaults
Schedule 3.2(e) – List of Tarragon Violations of Laws
Schedule 3.2(l) – Tarragon Notices Regarding Environmental Laws
Schedule 3.2(m) – List of Tarragon Mechanic Liens
Schedule 3.2(r) – Tarragon Tax Audit Exceptions
Schedule 3.2(v) – Intentionally Omitted
Schedule 3.3(d) – List of Northland Defaults
Schedule 3.3(e) – List of Northland Violations of Laws

67



--------------------------------------------------------------------------------



 



Schedule 3.3(l) – Northland Notices Regarding Environmental Laws
Schedule 3.3(m) – List of Northland Mechanic Liens
Schedule 3.3(r) – Northland Corporate Entities
Schedule 3.3(v) – Activities of Northland Companies
Schedule 3.3(w) – Condominiums
Exhibits
Exhibit A – Form of Limited Liability Company Agreement of New Company
Exhibit B – Form of Interim Management Agreement
Exhibit C – Form of Assignment
Exhibit D – Form of Tax Matters Agreement
Exhibit E – Form of Limited Liability Company Agreement of Management JV
Exhibit F – Form of License Agreement

68



--------------------------------------------------------------------------------



 



Exhibit A
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
NORTHLAND PROPERTIES LLC
a Delaware limited liability company
DATE:                                         , 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I GENERAL PROVISIONS
    1  
Section 1.1 Organization
    1  
Section 1.2 Name
    1  
Section 1.3 Term
    2  
Section 1.4 Purposes and Business
    2  
Section 1.5 Principal Office
    2  
Section 1.6 Qualification in Other Jurisdictions
    2  
Section 1.7 Powers
    2  
 
       
ARTICLE II DEFINITIONS
    2  
Section 2.1 Definitions
    2  
 
       
ARTICLE III MEMBERS; INTERESTS AND UNITS
    10  
Section 3.1 General
    10  
Section 3.2 Powers of Members
    10  
Section 3.3 No Other Persons Deemed Members
    11  
Section 3.4 No Cessation of Membership Upon Bankruptcy, etc
    11  
Section 3.5 Nature of a Member’s Interest; Units
    11  
Section 3.6 Determination by the Board of Managers
    11  
Section 3.7 Additional Units and Admission of Additional Members
    11  
Section 3.8 Representatives
    12  
 
       
ARTICLE IV MANAGEMENT
    13  
Section 4.1 Board of Managers
    13  
Section 4.2 Powers of the Board of Managers
    14  
Section 4.3 Exercise of Authority; Guarantee
    17  
Section 4.4 Meetings and Action of the Board of Managers
    18  
Section 4.5 Expenses; Compensation of Board Members
    18  
Section 4.6 Unanimous Approval Requirement
    18  
Section 4.7 Employees
    18  
Section 4.8 Certain Loans by the Members
    19  
Section 4.9 Tax Classification
    19  
Section 4.10 Standards of Conduct and Modification of Duties; Certain
Transactions with Affiliates
    19  
Section 4.11 Exculpation
    21  
Section 4.12 Indemnification
    21  
Section 4.13 Payment of Indemnification Expenses
    21  
Section 4.14 Initial Public Offering
    22  
 
       
ARTICLE V CAPITAL CONTRIBUTIONS
    22  
Section 5.1 Initial Contributions
    22  
Section 5.2 Additional Capital Contributions
    22  
Section 5.3 Form of Contributions
    24  

i



--------------------------------------------------------------------------------



 



              Page
Section 5.4 No Right to Interest or Return of Capital
    24  
Section 5.5 No Third-Party Rights
    25  
Section 5.6 Limitations
    25  
Section 5.7 Recourse Guaranty
    25  
 
       
ARTICLE VI CAPITAL ACCOUNTS, ALLOCATIONS OF INCOME AND LOSS
    25  
Section 6.1 Capital Accounts
    26  
Section 6.2 Allocations
    26  
Section 6.3 Allocations for Tax Purposes
    27  
Section 6.4 No Deficit Restoration by Members
    28  
Section 6.5 Allocations When Interests Change
    28  
Section 6.6 Allocation of Excess Nonrecourse Liabilities
    29  
 
       
ARTICLE VII DISTRIBUTIONS
    29  
Section 7.1 Distributions
    29  
Section 7.2 Liability for Amounts Distributed
    30  
Section 7.3 Distributions in Kind
    30  
Section 7.4 Distributions Upon Liquidation
    30  
Section 7.5 Withholding
    30  
 
       
ARTICLE VIII OTHER ACTIVITIES
    31  
Section 8.1 General Provisions
    31  
Section 8.2 Exclusivity
    31  
 
       
ARTICLE IX RIGHTS AND OBLIGATIONS OF MEMBERS
    32  
Section 9.1 Limited Liability
    32  
Section 9.2 Wrongful Distributions
    32  
Section 9.3 Authority of Members
    32  
Section 9.4 Confidential Information
    32  
Section 9.5 Confidentiality Obligations
    33  
Section 9.6 Exceptions to Confidentiality
    33  
Section 9.7 Indemnification by Tarragon Corp
    33  
 
       
ARTICLE X TRANSFER OF COMPANY INTERESTS
    35  
Section 10.1 Transfer of Interests
    35  
Section 10.2 Substitute Members
    36  
Section 10.3 Obligations of Assignee
    36  
Section 10.4 Additional Requirements
    37  
Section 10.5 Allocation of Distributions Between Assignor and Assignee
    37  
Section 10.6 Treatment of Assignees
    37  
Section 10.7 Withdrawal by Members
    38  
 
       
ARTICLE XI REPORTING, RECORDS AND ACCOUNTING MATTERS
    38  
Section 11.1 Books and Accounts
    38  
Section 11.2 Records Available
    38  
Section 11.3 Financial Reports
    38  
Section 11.4 Reliance on Accountants
    39  

ii



--------------------------------------------------------------------------------



 



              Page
Section 11.5 Tax Matters Member; Filing of Returns
    39  
Section 11.6 Tax Elections
    40  
Section 11.7 Fiscal Year
    40  
 
       
ARTICLE XII DISSOLUTION AND LIQUIDATION
    40  
Section 12.1 No Dissolution
    40  
Section 12.2 Events Causing Dissolution
    40  
Section 12.3 General
    40  
Section 12.4 Priority
    41  
Section 12.5 Orderly Liquidation
    41  
Section 12.6 Source of Distributions
    41  
Section 12.7 Statements on Termination
    41  
 
       
ARTICLE XIII DRAG-ALONG RIGHT, TAG-ALONG RIGHT AND RIGHT OF FIRST REFUSAL
    42  
Section 13.1 Drag-Along Right
    42  
Section 13.2 Tarragon Tag-Along Right
    43  
Section 13.3 Northland Tag-Along Right
    44  
Section 13.4 Right of First Offer
    45  
 
       
ARTICLE XIV AMENDMENTS
    47  
Section 14.1 Amendment to be Adopted Solely by the Board of Managers
    47  
Section 14.2 Amendment Procedures
    47  
Section 14.3 Amendments Requiring Member Approval
    48  
 
       
ARTICLE XV MISCELLANEOUS
    48  
Section 15.1 Further Assurances
    48  
Section 15.2 Successors and Assigns
    48  
Section 15.3 Applicable Law
    48  
Section 15.4 Severability
    49  
Section 15.5 Counterparts
    49  
Section 15.6 Entire Agreement
    49  
Section 15.7 Construction
    49  
Section 15.8 Force Majeure
    49  
Section 15.9 Notices
    49  
Section 15.10 No Right of Partition or Redemption
    50  
Section 15.11 Third-Party Beneficiaries
    50  
Section 15.12 UCC Matters
    50  
Section 15.13 Representations and Warranties
    50  

iii



--------------------------------------------------------------------------------



 



SCHEDULES AND EXHIBITS

     
Schedule A
  Names, Addresses, Units and Value of Contribution of Members
Schedule 5.2(c)
  Illustrative Example of Contribution Carry Forward

     
Exhibit A
  Representatives
Exhibit B
  Unanimous Approvals
Exhibit C
  Board Members
Exhibit D
  Interim Management Agreement
Exhibit E-1
  Tarragon Recourse Guaranties
Exhibit E-2
  Northland Recourse Guaranties
Exhibit F
  Form of Pledge and Security Agreement

i



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
NORTHLAND PROPERTIES LLC
a Delaware limited liability company
     This Amended and Restated Limited Liability Company Agreement (this
“Agreement”) is made as of the [___] day of [___], 2008, by and among the
Persons set forth in Schedule A. Such Persons, together with any such additional
parties as and when admitted to the Company (as defined below) as members shall
be individually a “Member” and, collectively, the “Members”.
     WHEREAS, Northland Properties LLC (the “Company”) has been formed as a
limited liability company under the Delaware Limited Liability Company Act, 6
Del. c. Sec. 18-101, et seq. (as amended from time to time, the “Act”) as of
March 20, 2008;
     WHEREAS, as of the date hereof, the Company has consummated the First
Closing as contemplated by and defined in the Contribution Agreement (as defined
below in Section 2.1); and
     WHEREAS, the Members wish to amend and restate in its entirety the Limited
Liability Company Agreement of the Company dated as of March 20, 2008 and to set
out fully their respective rights, obligations and duties regarding the Company
and its assets and liabilities.
     NOW, THEREFORE, in consideration of the mutual covenants expressed herein,
the parties hereby agree as follows:
ARTICLE I
GENERAL PROVISIONS
     Section 1.1 Organization. The Company has been formed by the filing of its
Certificate of Formation with the Delaware Secretary of State pursuant to the
Act. The original Certificate of Formation states that the registered agent and
registered office of the Company in Delaware are Corporation Service Company,
2711 Centerville Road, Suite 400, Wilmington, Delaware 19808. The Board of
Managers may at any time designate another registered agent. Subject to the
limitations set forth in this Agreement, the Certificate of Formation may be
restated or amended by the Board of Managers (as defined in Section 2.1) as an
“authorized person” within the meaning of the Act. The Certificate of Formation
as so amended from time to time is referred to herein as the “LLC Certificate.”
The Board of Managers shall deliver a copy of the LLC Certificate and any
amendments thereto to any Member who so requests.
     Section 1.2 Name. The name of the limited liability company is “Northland
Properties LLC.” The business of the Company may be conducted under the Company
name or under any

 



--------------------------------------------------------------------------------



 



other names designated by the Board of Managers (as defined in Section 2.1),
with written notice to the Members.
     Section 1.3 Term. The term of the Company commenced on the date of the
initial filing of the LLC Certificate and shall continue until the fortieth
(40th) anniversary of the date hereof (the “Initial Term”); provided that the
Company may be dissolved sooner in accordance with the provisions of this
Agreement or by operation of law. The Initial Term may be extended by the Board
of Managers.
     Section 1.4 Purposes and Business. The purpose of the Company is, directly
or through one or more Subsidiaries, to acquire, invest in, improve,
rehabilitate, lease, maintain, own, operate, manage, repair, replace, finance,
contribute, mortgage, encumber, hold, sell, reposition, redevelop, exchange
and/or otherwise deal in and with real property related to multifamily
residential rental properties, including student housing and affordable housing,
and Real Estate Investments (as defined below in Section 2.1 below) and any
interests therein, and to engage in any and all other activities related or
incidental thereto (the “Multifamily Business”). The Multifamily Business shall
exclude non-residential properties, “for sale” housing, and construction and
development of new multifamily residential rental properties (“Non-permitted
Investments”).
     Section 1.5 Principal Office. The principal office of the Company shall
initially be c/o Northland Investment Corporation, 2150 Washington Street,
Newton, MA 02462. The Board of Managers may change the principal office of the
Company at any time, with written notice to the Members, and may cause the
Company to establish other offices in various jurisdictions and appoint agents
for service of process in such jurisdictions.
     Section 1.6 Qualification in Other Jurisdictions. The Board of Managers may
cause the Company and any Subsidiary to be qualified or registered under
applicable laws in such states as the Board of Managers determine appropriate to
avoid any material adverse effect on the business of the Company and shall be
authorized to execute, deliver and file any certificates and documents necessary
to effect such qualification or registration, including without limitation the
appointment of agents for service of process in such jurisdictions.
     Section 1.7 Powers. Subject to the provisions of this Agreement, the
Company shall have the power to do any and all acts necessary or convenient in
furtherance of the purpose of the Company, and shall have and may exercise all
of the powers and rights that can be conferred upon limited liability companies
formed pursuant to the Act.
ARTICLE II
DEFINITIONS
     Section 2.1 Definitions. The following terms shall have the meanings
indicated or referred to below, inclusive of their singular and plural forms
except where the context requires otherwise.
     “Acceptable Transfer Terms” shall have the meaning set forth in
Section 13.4(a).

2



--------------------------------------------------------------------------------



 



     “Act” shall have the meaning set forth in the introductory statement.
     “Adjusted Capital Account” means, with respect to any Member, the balance,
if any, in such Member’s Capital Account after crediting to such Capital Account
any amounts that such Member is deemed obligated to restore as described in the
penultimate sentences of Treasury regulation section 1.704-2(g)(1) and in
Treasury regulation section 1.704-2(i)(5).
     “Affiliate” means, with respect to any specified Person, any Person that,
directly or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with such specified Person.
     “Agreement” shall have the meaning set forth in the introductory statement.
     “Approve,” “Approved,” or “Approval” shall refer to a proposed decision,
action, report, budget, election or any other matter that has received the
approval by the requisite Members or Board Members as set forth in this
Agreement.
     “Bankruptcy Event” means (i) the commencement by Tarragon Corp of a
voluntary case under Title 11 of the United States Code as from time to time in
effect, or by Tarragon Corp authorizing, by appropriate proceedings of its board
of directors or other governing body, the commencement of such a voluntary case;
(ii) Tarragon Corp filing an answer or other pleading admitting or failing to
deny the material allegations of a petition filed against it commencing an
involuntary case under said Title 11, or seeking, consenting to or acquiescing
in the relief therein provided, or by Tarragon Corp failing to controvert timely
the material allegations of any such petition; (iii) the entry of an order for
relief against Tarragon Corp in any involuntary case commenced under said Title
11; (iv) Tarragon Corp seeking relief as a debtor under any applicable law,
other than said Title 11, of any jurisdiction relating to the liquidation or
reorganization of debtors or to the modification or alteration of the rights of
creditors, or by Tarragon Corp consenting to or acquiescing in such relief;
(v) the entry of an order by a court of competent jurisdiction (1) by finding
Tarragon Corp to be bankrupt or insolvent, (2) ordering or approving Tarragon
Corp’s liquidation, reorganization or any modification or alteration of the
rights of its creditors, or (3) assuming custody of, or appointing a receiver or
other custodian for all or a substantial part of Tarragon Corp’s property and
such order is not vacated or stayed on appeal or otherwise stayed within sixty
(60) days; (vi) the filing of a petition against Tarragon Corp or any Subsidiary
under said Title 11 which shall not be vacated within sixty (60) days or
(vii) Tarragon Corp making an assignment for the benefit of, or entering into a
composition with, its creditors, or appointing or consenting to the appointment
of a receiver or other custodian for all or a substantial part of Tarragon
Corp’s property.
     “Board Member” shall have the meaning set forth in Section 4.1(a).
     “Board of Managers” shall have the meaning set forth in Section 4.1(a).
     “Business Day” means any day excluding a Saturday, Sunday or any other day
during which there is no scheduled trading on the NASDAQ Global Market.
     “Buying Northland Members” shall have the meaning set forth in
Section 13.4(a)(iii).

3



--------------------------------------------------------------------------------



 



     “Capital Account” shall have the meaning set forth in Section 6.1.
     “Change of Control” means any (i) reorganization, merger, consolidation or
similar transaction of Tarragon Corp with or into another entity, (ii) any sale,
lease, exchange, or other disposition or transfer of all or substantially all of
the assets of Tarragon Corp, (iii) individual, entity or “group” within the
meaning of Sections 13(d) and 14(d) of the Securities Act becomes the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Securities
Act) of securities of Tarragon Corp representing thirty (30%) or more of the
combined voting power of Tarragon Corp’s then outstanding securities having the
right to vote generally in an election of Tarragon Corp’s Board of Directors, or
(iv) at such time as both William S. Friedman and Robert Rothenberg cease for
any reason to be members of the Board of Directors of Tarragon Corp.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor federal income tax code.
     “Common Units” means a Unit or Interest without any preference with respect
to the amount and timing of any distribution from the Company as set forth in
this Agreement. The Company may have one or more classes of Common Units.
     “Company” shall have the meaning set forth in the introductory statement.
     “Confidential Information” shall have the meaning set forth in Section 9.4.
     “Consent of the Members” means, with respect to any action requiring the
approval of a specified Percentage Interest of the Members, the written consent
or approval of Members holding Interests representing the specified Percentage
Interest.
     “Contribution Agreement” means the Agreement to Contribute, dated as of
March [___], 2008 among, Northland Portfolio L.P., Northland Fund L.P.,
Northland Fund II, L.P., Northland Fund III, L.P., Northland Corp, Northland
Austin Investors LLC, Austin Investors L.P., Drake Investors L.P., Tatstone
Investors L.P., Tarragon Corp, and Ansonia LLC.
     “Contributions” means, in respect of any Member, the aggregate amount of
such Member’s capital contributions made to the Company pursuant to ARTICLE V.
     “Contributing Member” shall have the meaning set forth in Section 5.2(c).
     “Contributor” shall have the meaning set forth in Section 6.3(c).
     “Contribution Transactions” shall have the meaning set forth in
Section 3.1.
     “Control” (including its correlative meanings, “Controlling”, “Controlled
by” and “under common Control with”) means possession, directly or indirectly,
of the power to direct or cause the direction of management or policies of a
Person whether through ownership of voting securities, by contract or credit
arrangement or otherwise. A Person shall be deemed to Control (i) any general
partnership or limited partnership with respect to which the Person is the
general partner or managing partner, respectively, (ii) any limited liability
company with respect to which such Person is a manager or managing member and
(iii) such Person’s Immediate Family.

4



--------------------------------------------------------------------------------



 



     “Controlled Affiliate” means, with respect to any specified Person, any
Person that, directly or indirectly through one or more intermediaries, Controls
such specified Person.
     “Disclosure Obligations” shall have the meaning set forth in Section 9.6.
     “Drag Along Notice” shall have the meaning set forth in Section 13.1.
     “Exchange Act” means the Securities Exchange set of 1934, as amended from
time to time, or any successor statute thereof.
     “Extraordinary Transaction” means (i) any reorganization, merger,
consolidation or similar transaction of the Company with or into another entity
where the outstanding voting securities of the Company immediately before the
transaction represent or are converted into less than fifty percent (50%) of the
outstanding voting power of the surviving entity (or its parent corporation)
immediately after the transaction, (ii) any sale, lease, exchange, or other
disposition or transfer of all or substantially all of the Properties and assets
of the Company and its Subsidiaries, (iii) any purchase by any Person or “Group”
(within the meaning of Sections 13(d) and 14(d) of the Securities Act) of
securities of the Company (either through a negotiated securities purchase or a
tender for such securities), the effect of which is that such Person (or group
of Persons) that did not Beneficially Own (as such term is defined in Rule 13d-3
under the Securities Act) a majority of the voting power of the outstanding
securities of the Company immediately prior to such purchase beneficially owns
at least a majority of such voting power immediately after such purchase or (iv)
an initial public offering of greater than 50% of the outstanding securities of
the Company.
     “Fiscal Year” shall have the meaning set forth in Section 11.7
     “Funding Notice” means a written notice from the Board of Managers to any
Member, requiring such Member to fund or make Contributions pursuant to
Section 5.2.
     “Funding Election Notice” shall have the meaning set forth in Section 5.2.
     “Immediate Family” means with respect to any individual such individual’s
spouse, parents, grandparents, children, grandchildren and siblings and any
trust for any of their benefit or any family partnership in which any of them
participate.
     “Indemnified Party” means any Person made a party to a proceeding by reason
of its status as a (A) Board Member, (B) Member (C) officer of the Company and
(D) such other Persons (including Affiliates of any Member) as the Board of
Managers may designate from time to time (whether before or after the event
giving rise to potential liability), in its sole and absolute discretion.
     “Initial Tarragon Board Members” means William S. Friedman and Robert
Rothenberg.
     “Initial Term” shall have the meaning set forth in Section 1.3.

5



--------------------------------------------------------------------------------



 



     “Interest” means the entire limited liability company interest of a Member
in the Company at any particular time, including the right of such Member to any
and all benefits to which a Member may be entitled as provided in this
Agreement, together with the obligations of such Member to comply with all the
terms and provisions of this Agreement. Interests shall be expressed as a number
of Units of one or more classes.
     “Interim Investments” means cash, cash equivalent securities and other
short-term investments of Company funds held for future investment in Real
Estate Investments or other Company purposes.
     “Interim Management Agreement” shall have the meaning set forth in
Section 4.10(d).
     “Liquidating Agent” shall have the meaning set forth in Section 12.3
     “LLC Certificate” shall have the meaning set forth in Section 1.1.
     “Loan Request Notice” shall have the meaning set forth in Section 4.8
     “Lock-Out Period” means the period commencing on the date hereof and ending
on the earlier of (i) the fifth (5th) anniversary of the date hereof, and
(ii) the occurrence of an Extraordinary Transaction.
     “Lower Tier Partnership” shall have the meaning set forth in
Section 6.3(c).
     “Majority Vote” shall have the meaning set forth in Section 4.4.
     “Management Company” means Northland Properties Management LLC.
     “Member” or “Members” means any person named as a member of the Company on
Schedule A.
     “Multifamily Business” shall have the meaning set forth in Section 1.4.
     “Net Capital Proceeds” means proceeds from any sale, refinancing, insurance
recovery (other than for business interruption), eminent domain award, casualty,
condemnation or other similar capital event or equity contribution, in excess of
amounts required to pay debt then due, transaction costs and such reserves as
determined by the Board of Managers.
     “Non-Contributing Member” shall have the meaning set forth in
Section 5.2(c).
     “Non-Permitted Investments” shall have the meaning set forth in
Section 1.4.
     “Northland Board Members” shall have the meaning set forth in
Section 4.1(a).
     “Northland Buyer” shall have the meaning set forth in Section 13.1
     “Northland Corp” means Northland Investment Corporation, a Massachusetts
corporation, or a wholly owned subsidiary of Northland Corp.

6



--------------------------------------------------------------------------------



 



     “Northland Initial Interest” means the final aggregate Common Unit
Percentage Interest of the Northland Members after giving effect to the final
“Closing” under the Contribution Agreement.
     “Northland Members” means the Persons designated as Northland Members on
Schedule A as of the date hereof and their permitted successors or assigns who
are expressly permitted hereunder to be designated as “Northland Members”.
     “Northland Members Representative” shall have the meaning set forth in
Section 3.7.1.
     “Northland Principal” means Lawrence Gottesdiener and Steven Rosenthal and
upon the death, disability or retirement of either of them, such successor or
replacement as may thereafter succeed to his authority within Northland Corp.
     “Northland Sale” shall have the meaning set forth in Section 13.2(a).
     “Northland Tag-Along Notice” shall have the meaning set forth in
Section 13.3.
     “Northland Tag Seller” shall have the meaning set forth in Section 13.3(a).
     “Operating Cash Flow” means, for a given period, all cash receipts of the
Company (other than “Net Capital Proceeds”) during such period, in excess of the
following items attributable to such period (except to the extent any of the
following are funded out of reserves or proceeds from capital events): operating
expenses, debt service, expenditures on capital improvements and such amounts
determined by the Board of Managers to provide a reasonable reserve for working
capital needs or any other contingencies of the Company.
     “Opinion of Counsel” means an opinion in writing and in form and substance
reasonably satisfactory to the Board of Managers signed by legal counsel either
chosen by the Board of Managers or, if chosen by a Member, reasonably
satisfactory to the Board of Managers.
     “Partnership Interest” shall have the meaning set forth in Section 6.3(c).
     “Percentage Interest” means with respect to a Member holding a class or
series of Units, its interest in such class or series, as applicable, determined
by dividing the Units of such class or series owned by such Member by the total
number of Units of such class or series then outstanding.
     “Person” means a corporation, governmental unit, association, retirement
system, international organization, joint venture, partnership, limited
liability company, trust or individual.
     “Preferred Units” means a Unit or Interest with a preference with respect
to the amount and timing of any distribution from the Company as set forth in
this Agreement or any attachment hereto.

7



--------------------------------------------------------------------------------



 



     “Property” means any and all real property (or any interest in real
property) now or hereafter owned by the Company or a Subsidiary and any and all
buildings, structures and improvements now or hereafter located thereon, and
shall include all related real and personal property and assets.
     “Property Management Agreement” shall have the meaning set forth in
Section 4.10(d).
     “Real Estate Investments” means any direct or indirect, current or
contingent interest in, option or commitment to acquire or other contract right
relating to any type of real estate asset or real estate related asset,
including, without limitation, interests in privately or publicly held operating
companies and real estate related businesses, commercial mortgage backed
securities, indebtedness secured by real property or secured by interests in
entities owning real property, equity interests in entities that own or operate
real property or other real estate-related assets, and interests in any amounts
escrowed, reserved or otherwise set aside with respect to any real property or
other real estate-related assets. Notwithstanding the foregoing, however, “Real
Estate Investments” shall exclude any of the foregoing that is related to real
property or other real estate-related assets if they would be Non-permitted
Investments.
     “Recourse Guaranty” shall have the meaning set forth in Section 5.7.
     “REIT” shall have the meaning set forth in Section 4.2.2(a).
     “Related Party” means with respect to any Person, (i) any Person who
directly or indirectly through one or more intermediaries Controls, is
Controlled by, or is under common Control with such Person, (ii) any Person who
is a member of the Immediate Family of such Person, or (iii) any Person in which
such Person or one or more members of the Immediate Family of such Person serves
as a trustee or general partner or in a similar fiduciary capacity.
Notwithstanding the foregoing, a Subsidiary shall not be considered a Related
Party of any Person solely on account of such Person’s ownership interest in the
Company.
     “Retained Liability” shall have the meaning set forth in Section 5.2(b).
     “ROFO Notice” shall have the meaning set forth in Section 13.4(a).
     “Sale” shall have the meaning set forth in Section 13.1.
     “Schedule of Members” shall have the meaning set forth in Section 11.1.
     “Selling Tarragon Members” shall have the meaning set forth in
Section 13.4(a).
     “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company, association or other business entity of
which (i) if a corporation, a majority of the total voting power of shares of
stock entitled (without regard to the occurrence of any contingency) to vote in
the election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a partnership,
limited liability company, association or other business entity, a majority of
the partnership or other similar

8



--------------------------------------------------------------------------------



 



ownership interest thereof is at the time owned or controlled, directly or
indirectly, by any Person or one or more Subsidiaries of that Person or a
combination thereof. For purposes hereof, a Person or Persons shall be deemed to
have a majority ownership interest in a partnership, limited liability company,
association or other business entity if such Person or Persons shall be
allocated a majority of partnership, limited liability company, association or
other business entity gains or losses or shall be or control the managing
director or general partner of such partnership, limited liability company,
association or other business entity. Unless otherwise specified, references
herein to a Subsidiary shall mean a Subsidiary of the Company.
     “Target Interests” shall have the meaning set forth in Section 13.4(a).
     “Tarragon Board Members” shall have the meaning set forth in
Section 4.1(a).
     “Tarragon Buyer” shall have the meaning set forth in Section 13.3(a).
     “Tarragon Corp” means Tarragon Corporation, a Nevada corporation.
     “Tarragon Corp Initial Interest” means the final Common Unit Percentage
Interest of Tarragon Corp after giving effect to the final “Closing” under the
Contribution Agreement.
     “Tarragon Initial Interest” means the final aggregate Common Unit
Percentage Interest of the Tarragon Members after giving effect to the final
“Closing” under the Contribution Agreement.
     “Tarragon Members” means the Persons designated as Tarragon Members on
Schedule A as of the date hereof and their permitted successors and assigns who
are expressly permitted hereunder to be designated as “Tarragon Members”.
     “Tarragon Members Representative” shall have the meaning set forth in
Section 3.7.2.
     “Tarragon Sale” shall have the meaning set forth in Section 13.3(a).
     “Tarragon Tag-Along Notice” shall have the meaning set forth in
Section 13.2(a).
     “Tarragon Tag Seller” shall have the meaning set forth in Section 13.2(a).
     “Tarragon Units” shall have the meaning set forth in Section 13.1(a).
     “Tax Matters Agreement” means that certain Tax Matters Agreement, dated as
of the date hereof, among the Company, Tarragon Corp and Ansonia LLC.
     “Third Party” means any Person who is not a Member, or an Affiliate of any
Member, or the Immediate Family of any Member.
     “Transfer” shall mean any, direct or indirect, transaction by which a
Member assigns its Units to another Person, and includes a sale, assignment,
gift, donation, pledge, grant of a security interest in, exchange, or any other
disposition by law or otherwise.
     “Transfer Election” shall have the meaning set forth in Section 13.4(a).

9



--------------------------------------------------------------------------------



 



     “Transfer Escrow Agent” shall have the meaning set forth in
Section 13.4(b).
     “Transfer Documents” shall have the meaning set forth in Section 10.1(a).
     “Transfer Escrow Deposit” shall have the meaning set forth in
Section 13.4(b).
     “Transfer Response Period” shall have the meaning set forth in
Section 13.4(a).
     “Treasury Regulations” means the Income Tax Regulations and Procedure and
Administration Regulations promulgated under the Code, as amended from time to
time.
     “Unit” shall mean a fractional, undivided share of the Interest of a Member
issued pursuant to this Agreement, entitling the holders thereof to the relative
rights, title and interests in the profits, losses, deductions and credits of
the Company at any particular time as are set forth in this Agreement, and any
and all other benefits to which a holder thereof may be entitled as a Member as
provided in this Agreement. Units shall include Common Units, and any other
classes or series of Units established by the Board of Managers after the date
hereof. Fractional Units may be issued by the Company.
     “Unanimous Approval” or “Unanimously Approved” means the written consent or
approval at a duly called meeting of the Board of Managers of each Northland
Board Member and, so long as there are Tarragon Board Members on the Board of
Managers, at least one of the Tarragon Board Members.
     “Withholding Payment” shall have the meaning set forth in Section 7.5.
ARTICLE III
MEMBERS; INTERESTS AND UNITS
     Section 3.1 General. The names, addresses and Units held by the Members are
set forth on Schedule A, as of immediately following the execution of this
Agreement and the closing of the transactions contemplated by each Contribution
Agreement (the “Contribution Transactions”). The Board of Managers shall amend
and revise Schedule A from time to time to properly reflect any changes to the
information included therein, including to reflect the admission or substitution
of Members. Any amendment or revision to Schedule A or to the Company’s records
to reflect information regarding Members shall not be deemed an amendment to
this Agreement.
     Section 3.2 Powers of Members. Except as otherwise provided in this
Agreement, no Member shall have the right or power to: (i) withdraw or reduce
its contribution to the capital of the Company; (ii) cause the dissolution and
winding up of the Company; or (iii) demand or receive property in return for its
capital contributions. No Member, in its capacity as such, shall take any part
in the control of the affairs of the Company, undertake any transactions on
behalf of the Company, or have any power or authority to act for or on behalf
of, or to bind, the Company. The rights, duties and liabilities of the Members
shall be as provided in the Act, except as otherwise expressly provided in this
Agreement.

10



--------------------------------------------------------------------------------



 



     Section 3.3 No Other Persons Deemed Members. Unless admitted to the Company
as a Member as provided in this Agreement, no Person shall be, or shall be
considered, a Member. The Company may elect to deal only with Persons so
admitted as Members (including their duly authorized representatives). Any
distribution by the Company to the Person shown on the Company’s records as a
Member or to its legal representatives, shall relieve the Company of all
liability to any other Person who may be interested in such distribution by
reason of any other Transfer by the Member, or for any other reason.
     Section 3.4 No Cessation of Membership Upon Bankruptcy, etc. A Person shall
not cease to be a Member of the Company upon the happening, with respect to such
Person, of any of the events specified in §18-304 of the Act. Upon the
occurrence of any event specified in §18-304 of the Act, the business of the
Company shall be continued pursuant to the terms hereof without dissolution.
     Section 3.5 Nature of a Member’s Interest; Units. A Member’s Interest
(including a Member’s Units) shall for all purposes be personal property. The
Units to be initially issued to the Members as of the date of this Agreement and
the closing of the transactions contemplated by the Contribution Agreement are
shown on Schedule A. All Units of a particular class shall have identical rights
in all respects as all other Units of such class except, in each case, as
specified in this Agreement. Unless and until the Board of Managers shall
determine otherwise, Units shall be uncertificated and recorded in the books and
records of the Company (including Schedule A). If at any time the Board of
Managers shall determine to certificate Units, such certificates will contain
such legends as the Company shall reasonably determine are necessary or
advisable.
     Section 3.6 Determination by the Board of Managers. Whenever in this
Agreement, any decision, approval, determination or action is to be undertaken
by the Board of Managers, such decisions, approvals, determinations or actions
shall require only a Majority Vote; provided that, the decisions, approvals,
determinations, or actions set forth on Exhibit B (and only those set forth on
Exhibit B) shall require Unanimous Approval by the Board of Managers.
     Section 3.7 Additional Units and Admission of Additional Members.
        Section 3.7.1 Issuance or Creation of Additional Units and Admission of
Additional Members.
               (a) The Company may issue additional Units and other Interests of
the Company (or options or convertible securities with respect thereto) for any
purpose and at any time and from time to time for such consideration and on such
terms and conditions as the Board of Managers shall determine in its sole
discretion, and may admit as additional Members the Persons to whom such
additional Units or other Interests are issued. Upon the issuance pursuant to
and in accordance with this ARTICLE III of any Units or other Interests, the
Board of Managers may amend any provision of this Agreement, and authorize any
Person to execute, acknowledge, deliver, file and record, if required, such
documents, to the extent necessary or desirable to reflect the admission of any
additional Member to the Company or the authorization and issuance of such Units
or other Interests (or options or convertible securities with respect thereto).

11



--------------------------------------------------------------------------------



 



               (b) Each additional Unit or other Interest authorized to be
issued by the Company pursuant to Section 3.7.1(a) may be issued in one or more
classes, or one or more series of any such classes, with such designations,
preferences, rights, powers and duties (which may be senior to existing classes
and series of Units or Interests), as shall be fixed by the Board of Managers in
its sole discretion, including (i) the right to share in Company profits and
losses or items thereof; (ii) the right to share in Company distributions;
(iii) the rights upon dissolution and liquidation of the Company; (iv) whether,
and the terms and conditions upon which, the Company may or shall be required to
redeem the Unit or other Interest (including sinking fund provisions);
(v) whether such Unit or other Interest is issued with the privilege of
conversion or exchange and, if so, the terms and conditions of such conversion
or exchange; (vi) the terms and conditions upon which each Unit or other
Interest will be issued, evidenced by certificates and assigned or transferred;
and (vii) the right, if any, of the holder of each such Unit or other Interest
to vote on Company matters, including matters relating to the relative
designations, preferences, rights, powers and duties of such Unit or other
Interest.
               Section 3.7.2 Conditions to Admission. No additional Member shall
be admitted to the Company (a) in connection with newly issued Units or other
Interests, unless and until such prospective additional Member has executed a
signature page counterpart to this Agreement and an acceptance of all of the
terms and conditions of this Agreement, and such other documents or instruments
as may be required to effect the admission in the Board of Managers’ reasonable
judgment or (b) in connection with a Transfer of Units or other Interests,
unless and until all the conditions of ARTICLE X are satisfied, and such
prospective additional Member executes and delivers to the Company the
documentation contemplated by Section 10.2.
     Section 3.8 Representatives.
               Section 3.8.1 Northland Members. Northland Corp shall act as the
sole agent for the Northland Members and shall be authorized to exercise all
rights of each of the Northland Members pursuant to this Agreement, including
delivering any notice or granting any consent or waiver hereunder, and the other
Members shall be entitled to rely on any action taken by Northland Corp as being
taken on behalf of all members of the Northland Members. The rights of the
Northland Members under this Agreement shall be exercised only by Northland Corp
on behalf of the Northland Members, and no other member of the Northland Members
shall be separately entitled to exercise any such rights. A copy of any notice
required to be delivered hereunder to any member of the Northland Members shall
be required to be delivered to only Northland Corp. Northland Corp hereby
designates the individual identified as such on Exhibit A as its “Northland
Members Representative”. Northland Corp may from time to time by written notice
to Tarragon Corp redesignate its Northland Members Representative.
               Section 3.8.2 Tarragon Members. Tarragon Corp shall act as the
sole agent for the Tarragon Members and shall be authorized to exercise all
rights of each member of the Tarragon Members pursuant to this Agreement,
including delivering any notice or granting any consent or waiver hereunder, and
the other Members shall be entitled to rely on any action taken by Tarragon Corp
as being taken on behalf of all members of the Tarragon Members. Notwithstanding
the foregoing, the Tarragon Representative shall not be authorized on behalf of
Ansonia LLC to respond to calls for the making of loans pursuant to Section 4.8
or a call for additional capital Contributions pursuant to Section 5.2. The
rights of the Tarragon Members

12



--------------------------------------------------------------------------------



 



under this Agreement shall be exercised only by Tarragon Corp on behalf of the
Tarragon Members, and no other member of the Tarragon Members shall be
separately entitled to exercise any such rights. A copy of any notice required
to be delivered hereunder to any member of the Tarragon Members shall be
required to be delivered only to Tarragon Corp; provided, however, that notices
to Ansonia LLC shall be delivered directly to Ansonia LLC. Tarragon Corp hereby
designates the individual identified as such on Exhibit A as its “Tarragon
Members Representative”. Tarragon Corp may from time to time by written notice
to Northland Corp redesignate its Tarragon Members Representative.
ARTICLE IV
MANAGEMENT
     Section 4.1 Board of Managers
               (a) The business and affairs of the Company shall be managed
under the direction of a board of managers (the “Board of Managers”), who shall
be the managers of the Company. Subject to the provisions of this Section 4.1,
the Board of Managers shall consist of five (5) individuals (each, a “Board
Member”) comprised as follows: (i) three (3) Board Members designated by
Northland Corp (together, with their permitted successors, the “Northland Board
Members”) and (ii) two (2) Board Members designated by Tarragon Corp (together
with their permitted successors, the “Tarragon Board Members”). Each Board
Member shall be a “manager” within the meaning of the Act. The names of the
individuals who shall serve as the initial Northland Board Members and the
initial Tarragon Board Members (the “Initial Tarragon Board Members”) are set
forth on Exhibit C. A Tarragon Board Member shall be a Board Member only so long
as such individual is serving as a member of the Board of Directors of Tarragon
Corp. If not nominated for continuing service on the Board of Directors of
Tarragon Corp, (except, in the case of the Initial Tarragon Board Members who
shall, subject to the provisions of this Section 4.1, serve on the Board of
Managers until they no longer serve on the Board of Directors of Tarragon
Corp.), the term of such Tarragon Board Member shall immediately end and the
vacancy created thereby will be filled by Tarragon Corp, subject to the
reasonable approval of such replacement Tarragon Board Member by the Northland
Board Members; provided, however, that the Northland Board Members shall not
have the right to withhold such approval for a proposed replacement Tarragon
Board Member who is then serving as a director or senior officer of Tarragon
Corp unless the participation of such proposed replacement on the Board of
Managers is reasonably likely, in the reasonable judgment of Northland Corp, to
have a material adverse effect on the ability of the Company or its Subsidiaries
to raise equity or debt financing from Third Parties. Notwithstanding any
provision set forth herein to the contrary, upon the happening of any of a
Bankruptcy Event, the Tarragon Board Members shall immediately resign and all
Board Members shall be appointed by Northland Corp.
               (b) Any vacancy on the Board of Managers with regard to the
Northland Board Members shall be filled by Northland Corp. Subject to the
provisions of this Section 4.1, any vacancy on the Board of Managers with regard
to the Tarragon Board Members shall be filled by Tarragon Corp.

13



--------------------------------------------------------------------------------



 



               (c) In the event that the Percentage Interest owned by Tarragon
Corp hereafter falls below forty percent (40%) of the Tarragon Corp Initial
Interest, then the Tarragon Board Members shall immediately resign and Tarragon
Corp shall have no right to appoint any individuals to the Board of Managers.
The resulting vacancy or vacancies shall be filled by Northland Corp.
               (d) Solely for the purpose of computing whether Tarragon Corp has
fallen below the 40% threshold set forth in Section 4.1(c), (i) any Units
transferred by Tarragon Corp as a result of the exercise by the Northland
Members of their drag-along rights under Section 13.1 shall be excluded when
determining the number of Units owned by Tarragon Corp and (ii) all Units
transferred by Tarragon Corp in such Sale shall be excluded from the total
number of Units then outstanding when computing Tarragon Corp’s Percentage
Interest.
               (e) The Board of Managers may at any time increase the size of
the Board of Managers; provided, however, that the Board of Managers shall not
exceed nine (9) members. The vacancies created by any increase shall be filled
by individuals appointed by the Board of Managers and shall be deemed to be
Northland Board Members.
     Section 4.2 Powers of the Board of Managers.
               Section 4.2.1 General Authority. Except as otherwise provided in
this Agreement and subject to Unanimous Approval, if required in accordance with
Exhibit B, the Board of Managers shall have complete and exclusive control of
the management and conduct of the business of the Company and the authority to
do all things necessary or appropriate to carry out the purposes of the Company
without any further act, vote or approval of any Member and shall have all
rights and powers with respect to the Company which may be vested in a Board of
Managers under Delaware law. Any contract, instrument or act of the Board of
Managers on behalf of the Company shall be conclusive evidence in favor of any
third party dealing with the Company that the Board of Managers has the
authority, power, and right to execute and deliver such contract or instrument
and to take such action on behalf of the Company.
               Section 4.2.2 Authority for Specific Actions. Without limiting
the authority of the Board of Managers pursuant to Section 4.2.1, subject to
Unanimous Approval if required in accordance with Exhibit B, the Board of
Managers, upon a Majority Vote, is authorized to take the following actions on
behalf of the Company and its Subsidiaries:
               (a) to hold assets of the Company in the name of one or more
trustees, nominees, other agents or, directly or indirectly, through one or more
Subsidiaries, and to cause any Subsidiary to have such tax status as the Board
of Managers may deem appropriate, including treatment as a real estate
investment trust (a “REIT”) as defined in Code Section 856;
               (b) to cause the Company to acquire, improve, develop, redevelop,
rehabilitate, repair, replace, mortgage, hold, sell, own, lease, operate,
maintain, exchange, and otherwise deal with the Properties, the Company’s
interest in any Subsidiary and/or any other property, assets, investments or
Real Estate Investments at any time owned by the Company, and any real and
personal property incidental thereto and in interests therein, and any property,
asset or investment received in exchange therefor, including, without
limitation, an interest in any

14



--------------------------------------------------------------------------------



 



entity to which any Property is transferred in accordance with this Agreement,
as the Board of Managers, in its discretion, deems to be necessary or desirable
to carry out the purpose of the Company;
               (c) to cause the Company to form, organize, acquire, invest in,
own, manage, operate, convert, merge, combine, consolidate, divide, restructure,
sell, exchange and otherwise deal with one or all of the Properties,
Subsidiaries and/or Real Estate Investments;
               (d) to cause the Company to pledge, assign, sell, exchange,
transfer and/or otherwise deal with any or all of the Properties and/or the
Company’s interest in any of the Subsidiaries;
               (e) to cause the Company to contribute, sell, exchange, assign
and/or transfer one or all of the Properties to one or more real estate
investment trusts and/or other entities in exchange for cash, notes, stock
and/or other equity and/or debt interests in any such real estate investment
trusts and/or other entities;
               (f) to cause the Company to merge, combine with, consolidate
with, be acquired by and/or otherwise become a part of, one or more real estate
investment trusts and/or other entities in exchange for cash, notes, stock
and/or other equity and/or debt interests in such real estate investment trusts,
other entities and/or Affiliates of any of the foregoing;
               (g) to convert the Company to a corporation, to hold an initial
public offering of shares or stock in the Company and/or to sell the Company,
whether or not in exchange for cash or an ownership interest in such other
entity;
               (h) to borrow money and to authorize any Subsidiary to borrow
money, and issue evidences of indebtedness, letters of credit and guaranties in
connection with the business and affairs of the Company and/or any Subsidiary,
to guarantee the obligations of any Subsidiary or any third party (including,
without limitation, debt guaranties, nonrecourse guaranties of any nature,
completion guaranties and environmental guaranties), to cause any Subsidiary to
guarantee the obligations of the Company, other Subsidiaries and other third
parties, to secure any such borrowings, indebtedness and/or guaranties by
mortgages, pledges or other liens on the Properties or any assets of the Company
or the Subsidiaries, to enter into participating debt arrangements and to
authorize one or more of the Subsidiaries to enter into participating debt
arrangements, to enter into convertible debt arrangements and to authorize one
or more of the Subsidiaries to enter into convertible debt arrangements, to
hedge interest rate changes on borrowings, to use as collateral for any such
obligations the capital commitments to the Company or Subsidiaries and any other
assets of the Company and its Subsidiaries, and to prepay in whole or in part,
refinance, increase, modify or extend such obligations;
               (i) to refinance, prepay (in whole or in part), recast, modify,
renew, extend and/or restructure any mortgage on the Properties or any other
indebtedness of the Company and/or one or more of the Subsidiaries and to
execute any documents in connection therewith;
               (j) to maintain such insurance as the Board of Managers may deem
appropriate to protect the Properties and the other assets and interests of the
Company, the

15



--------------------------------------------------------------------------------



 



Subsidiaries and the Indemnified Parties and to satisfy any contractual
undertakings of the Company or any Subsidiary;
               (k) subject to Section 4.6 and Section 4.10, to enter into
transactions with Affiliates;
               (l) to provide interim financing as the Board of Managers deems
appropriate in connection with making, holding or disposing of Real Estate
Investments;
               (m) to operate, provide and manage such other businesses and
services as the Board of Managers, in its discretion, deems necessary or
desirable in connection with any of the Properties or any assets of the Company
and/or any of the Subsidiaries;
               (n) to enter into construction management, property management,
leasing, development, servicing and special servicing or other service provider
arrangements with respect to the Properties or any assets of the Company or any
Subsidiary, including, without limitation, a management agreement with Northland
Properties Management LLC and agreements that provide for incentive
compensation, subject in each case to compliance with Sections 4.6 and 4.10, as
applicable;
               (o) to acquire, by purchase, lease or otherwise, any and all
property which may be necessary or desirable to carry out the business of the
Company and/or any of the Subsidiaries;
               (p) to lease and re-lease any or all of the Properties in whole
or in part, including, subject to Section 4.10, leases to Members and their
Affiliates;
               (q) to sell, convey, assign, transfer, exchange (for other
property and/or for interests in any entity to which any or all of the assets of
the Company or the Subsidiaries may be transferred) or otherwise dispose of any
or all of the assets of the Company, including any or all of the Properties
and/or any of the Company’s interests in any of the Subsidiaries, and to enter
into brokerage agreements with others (including Members and their Affiliates)
relating thereto, and pay customary brokerage commissions and other fees and
expenses in connection therewith;
               (r) to take all actions appropriate to the liquidation of the
Company and/or any of the Subsidiaries;
               (s) to establish reserves for any Company purposes, including,
without limitation, for tenant improvements, leasing commissions, capital
improvements, repairs, replacements, renovations and working capital, and to
fund such reserves with any assets of the Company or its Subsidiaries, including
without limitation, borrowed funds;
               (t) to pay to the Members and/or their Affiliates any and all
fees, reimbursements, interest payments and loan repayments expressly permitted
under the terms of this Agreement;

16



--------------------------------------------------------------------------------



 



               (u) to pay, extend, renew, modify, adjust, submit to arbitration,
prosecute, defend, compromise, or confess judgment upon such terms as it may
determine and upon such evidence as it may deem sufficient, any debt obligation,
suit, liability, cause of action or claim, including taxes, either in favor of
or against the Company and/or any of the Subsidiaries;
               (v) to make decisions for and act on behalf of the Company and/or
its Subsidiaries in dealing with the Internal Revenue Service and other tax
authorities;
               (w) to cause the Company and/or any of the Subsidiaries to make
or revoke any of the tax elections provided for under the Code or the Treasury
Regulations;
               (x) to pay full and/or partial recourse debts and obligations
prior to nonrecourse debts or obligations;
               (y) to invest all funds of the Company and/or its Subsidiaries;
               (z) to admit additional Members to the Company in accordance with
Section 3.7, including, without limitation, through the issuance of additional
Units or Interests in the Company in one or more series or classes on terms and
conditions determined by the Board of Managers in its sole discretion;
               (aa) to engage in any kind of activity and to perform and carry
out contracts of any kind necessary to, in connection with or incidental to, the
accomplishment of the purposes of the Company and/or any of the Subsidiaries;
               (bb) to do all things, carry on any activities and enter into,
perform, modify, supplement or terminate any agreements of any kind (including
transactions and agreements with Affiliates of one or more of the Members), in
connection with or incidental to the furtherance of the purpose of the Company,
so long as such things, activities and agreements may be lawfully done, carried
on or entered into by the Members under the laws of the State of Delaware;
               (cc) to authorize any Subsidiary to do all things, carry on any
activities and enter into, perform, modify, supplement or terminate any
agreements of any kind (including transactions and agreements with Affiliates of
one or more of the Members), in connection with or incidental to the furtherance
of the purpose of any Subsidiary and/or the Company; and
               (dd) the distribution of Company cash.
     Section 4.3 Exercise of Authority; Guarantee(a) . In exercising its
authority under this Agreement, the Board of Managers may, but shall be under no
obligation to, take into account the tax consequences to any Member of any
action taken (or not taken) by it. The Board of Managers and the Company shall
not have any liability to a Member for monetary damages or otherwise for losses
sustained, liabilities incurred or benefits not derived by such Member in
connection with such decisions so long as the Board of Managers has acted
pursuant to its authority under this Agreement. The Board of Managers does not
in any way guarantee the return of any Member’s Contributions or a profit for
the Members from the Properties.

17



--------------------------------------------------------------------------------



 



     Section 4.4 Meetings and Action of the Board of Managers. Except as
otherwise set forth in this Agreement, all action to be taken by the Board of
Managers thereof shall be taken at a meeting of the Board of Managers, by the
affirmative vote of a majority in number of the Board Members then entitled to
vote on the matter (a “Majority Vote”). If action is to be taken at a duly
called meeting of the Board of Managers, notice of the time, date, place and
purpose of such meeting shall be given to each Board Member then entitled to
vote on the matter by the Board Member(s) calling the meeting by personal
delivery, telephone or fax sent to the address of each Board Member then
entitled to vote on the matter set forth on Exhibit C at least three (3)
Business Days in advance of the meeting; provided, however, no notice need be
given to a Board Member who waives notice before or after the meeting or who
attends the meeting without protesting at or before its commencement the
inadequacy of notice to him or her. Meetings of the Board of Managers shall be
held at least quarterly. The Board Members may attend a meeting of the Board of
Managers in person or by proxy, and may participate in such meeting by means of
conference call or similar communications equipment that permits all Board
Members participating in the meeting to hear and speak to each other. A chairman
selected by the Northland Members shall preside over all meetings of the full
Board of Managers. The chairman shall determine the order of business and the
procedures to be followed at each such meeting. Any action required or permitted
to be taken at any meeting of the Board of Managers may be taken without a
meeting if one or more written consents to such action shall be signed by at
least a majority of the Northland Board Members and at least one (1) Tarragon
Board Member. Each Board Member may authorize any Person or Persons to act for
him or her by proxy on all matters in which a Board Member is entitled to
participate, including waiving notice of any meeting, or voting or participating
at a meeting. Every proxy must be signed by the Board Member or its
attorney-in-fact. No proxy shall be valid after the expiration of eleven
(11) months from the date thereof unless otherwise provided in the proxy. Every
proxy shall be revocable at the pleasure of the Board Member executing it, such
revocation to be effective upon the Company’s receipt of written notice thereof.
Such written consents shall be delivered to the Company at the principal office
of the Company and, unless otherwise specified, shall be effective on the date
when the first consent is delivered. To the extent that this Agreement permits
the Board of Managers to request materials, reports, information or
clarifications, such request may be made by any individual Board Member without
further action by the Board of Managers.
     Section 4.5 Expenses; Compensation of Board Members. Board Members shall be
reimbursed by the Company for all reasonable out-of-pocket expenses incurred by
them in connection with their service on the Board of Managers (including all
reasonable travel and accommodation expenses) but shall not receive any
compensation for their service on the Board of Managers.
     Section 4.6 Unanimous Approval Requirement. Notwithstanding any provision
of this Agreement to the contrary, the Board of Managers shall not take or cause
or permit the Company or any Subsidiary to take any of the actions described on
Exhibit B without in each instance first obtaining Unanimous Approval.
     Section 4.7 Employees. Neither the Company nor any Subsidiary shall engage
any employees; provided, however that the Company may select natural persons to
be designated as officers of the Company with such titles as “president,” “vice
president,” “secretary,” or “treasurer” or titles the Board of Managers in its
sole discretion may determine.

18



--------------------------------------------------------------------------------



 



     Section 4.8 Certain Loans by the Members. The Board of Managers may from
time to time make written request (a “Loan Request Notice”) that the Members,
pro rata in accordance with their respective Percentage Interests, make loans to
the Company for use by the Company and/or its Subsidiaries in connection with
the Multifamily Business. Such loans shall have the terms and conditions as may
be specified by the Board of Managers in the Loan Request Notice, and may be
secured by liens or other charges upon property of the Company or any Subsidiary
as determined by the Board of Managers. Such terms and conditions for such loans
shall include that the loan shall bear interest compounded monthly, at the then
current market rates, subject to a minimum annual percentage of 10%. No Member
shall have any obligation to make any such loans, and to the extent that one or
more of the Members decline a request to make such a loan, the Members who
accepted such loan request (or it Affiliates) will have the right to make the
loans declined by the other Members. A Member shall be deemed to have declined a
request to make such a loan if within fifteen (15) days of the receipt of a Loan
Request Notice, a Member has not given written notice to the Board of Managers
indicating whether or not it agrees to make the loan specified in the Loan
Request Notice. Members that participate in the loan request shall make such
loan not later than thirty (30) days after the receipt of such Loan Request
Notice by wire transfer of immediately available funds to the account designated
in the Loan Request Notice. Such loans shall not be considered an Affiliate
transaction subject to Unanimous Approval.
     Section 4.9 Tax Classification. The Board of Managers shall take all
reasonably necessary actions to ensure that the Company is treated for federal
income tax purposes as a partnership and not as an association or publicly
traded Company taxable as a corporation. The Company shall not elect to be
treated other than as a partnership for federal income tax purposes. Subject to
the Unanimous Approval required in accordance with Exhibit B, the Board of
Managers may cause or permit any Subsidiary to be classified in such manner as
the Board of Managers may deem appropriate.
     Section 4.10 Standards of Conduct and Modification of Duties; Certain
Transactions with Affiliates.
               (a) In taking any action as a Board Member, each Board Member
shall have no duty to consider the separate interests of, or any factors
affecting, any Member (or any such Member’s direct or indirect stockholders (or
other owners) or anyone claiming by, through or on behalf of any such Member
(including any creditor)), other than the Member that appointed such Board
Member. No Member shall owe any duty (including any fiduciary duty) to any other
Member (or such other Member’s direct or indirect stockholders (or other owners)
or anyone claiming by, through or on behalf of such other Member (including any
creditor)), other than the implied contractual covenant of good faith and fair
dealing. No Board Member shall owe any fiduciary duty to any Member (or any
Member’s direct or indirect stockholders (or other owners) or anyone claiming
by, through or on behalf of any Member (including any creditor)), other than the
Member appointing such Board Member. Notwithstanding the foregoing, however,
each Board Member shall owe to the Company the same duties that a member of the
board of directors of a Delaware corporation organized under the General
Corporation Law of the State of Delaware would owe to such corporation. The
provisions of this Agreement, to the extent they restrict or eliminate the
duties (including fiduciary duties) and liabilities of a Member or a Board

19



--------------------------------------------------------------------------------



 



Member otherwise existing at law or in equity are agreed by the Members to
replace such other duties and liabilities of the Members and the Board Members.
               (b) Subject to the Unanimous Approval required in accordance with
Exhibit B, the Company and its Subsidiaries may from time to time enter into
transactions with a Member or any of its Affiliates. Except as provided in
Section 4.8, Section 4.10(d) and Section 5.2(h), the terms and conditions of
such transaction shall be no more favorable to the Member or such Member’s
Affiliate(s) as those that would then be available to the Company or such
Subsidiary, as applicable, in an arm’s length transaction from a Third Party not
an Affiliate of such Member.
               (c) Notwithstanding any provision contained in this Agreement to
the contrary, the Board of Managers may cause the Company to form or invest in
one or more commingled investment vehicles (a “Fund”) and allocate to the
Management Company or one or more Affiliates of Northland Corp a promoted
interest in such Fund, and the Management Company or Affiliates of Northland
Corp may also receive asset management fees and other similar fees, in respect
of the Fund or its investments; provided, however, that in each such case
Tarragon Corp shall have been granted a participation interest equal to the
Tarragon Initial Interest (a “Promote Participation”) in the economic benefit of
such promoted interest, asset management fees and/or other fees, subject to the
dilution described in the following sentence. The Tarragon Corp Promote
Participation will be subject to reduction as follows: (i) if Tarragon Corp’s
Percentage Interest in the Common Units is hereafter reduced as a result of an
additional Contribution made by Northland Fund II, L.P. or Northland Fund III,
L.P. to the Company, then Tarragon Corp’s Promote Participation in any Fund
thereafter formed will be reduced by the same percentage reduction from its
original Promote Participation (e.g., if Tarragon Corp’s Percentage Interest in
the Company were reduced from 20% to 15% (a 25% reduction), then its Promote
Participation in any Fund thereafter formed will also be reduced by 25%,
resulting in a reduction from 22% to 16.5%, but without reducing Tarragon Corp’s
Promote Participation in Funds formed prior to the date of such Contribution)
and (ii) if an employee, officer or director of Tarragon Corp is granted a
Promote Participation in a particular Fund, then Tarragon Corp’s Promote
Participation in that Fund will be reduced by the Promote Participation so
granted (but not below zero) (e.g., if a director of Tarragon Corp were to be
granted a Promote Participation of 3% in a Fund, then Tarragon Corp’s Promote
Participation in that Fund would be reduced from 22% to 19%), but without
reducing Tarragon Corp’s Promote Participation in other Funds where no such
grant has been made. Because the Company will not invest in Northland Fund L.P.,
Northland Fund II, L.P. or Northland Fund III, L.P., none of them will
constitute a “Fund” under this Section 4.10(c), and Tarragon Corp will have no
Promote Participation in any of them. Tarragon Corp’s Promote Participation will
be directed to and payable through the Management Company, or to the extent any
of the foregoing are not paid to Northland Corp or its Affiliates through the
Management Company, then through such other means as Northland Corp and Tarragon
Corp shall agree.
               (d) In accordance with this ARTICLE IV, the Board of Managers is
expressly authorized for, in the name of, and on behalf of the Company to enter
into a management agreement with the Management Company, as long as such
management agreement is on substantially the same economic terms as the interim
management agreement (“Interim Management Agreement”) attached hereto as
Exhibit D, and may permit the Company (or its

20



--------------------------------------------------------------------------------



 



applicable Subsidiary) to enter into property management agreements (each, a
“Property Management Agreement”) with the Management Company, with respect to
the Properties (or any later acquired Properties) in a form approved by the
Board of Managers.
     Section 4.11 Exculpation. No Indemnified Party shall have any liability to
the Company or any Member for any loss suffered by the Company or any Member
which arises out of any action or inaction of an Indemnified Party, unless such
action or inaction (i) is undertaken or omitted in connection with providing
services to the Company or any Subsidiary or the performance of the Board of
Manager’s duties under this Agreement and (ii) is finally adjudicated by a court
of competent jurisdiction to constitute fraud or willful misconduct. To the
extent permitted by law, each Indemnified Party’s duties (including fiduciary
duties) to the Company, any Member or any other Person shall be limited to those
set forth in this Agreement.
     Section 4.12 Indemnification. Subject to the limitations contained in this
Section 4.12, the Company shall indemnify each Indemnified Party against all
losses, liabilities, damages and expenses incurred by such Indemnified Party as
a result of any actions or omissions taken or omitted in connection with
providing services to the Company or any Subsidiary or the performance of the
Board of Managers’ or the Liquidating Agent’s duties under this Agreement or by
reason of any action or omission taken or omitted on behalf of the Company or
any Subsidiary. Such indemnity shall cover, without implied limitation,
judgments, settlements, fines, penalties and counsel and expert fees incurred in
connection with the defense or disposition of any action, suit or other
proceeding, whether civil or criminal, before or threatened to be brought before
any court or administrative body, in which an Indemnified Party may be or may
have been involved as a party or otherwise, or with which it may have been
threatened, by reason of being or having been an Indemnified Party, or by reason
of any act or omission on behalf of the Company or any Subsidiary or otherwise
taken or omitted in connection with providing services to the Company or any
Subsidiary or the performance of the Board of Managers’ or the Liquidating
Agent’s duties under this Agreement. No Indemnified Party shall be entitled to
indemnification pursuant to this Section 4.12 with respect to any matter as to
which such Indemnified Party shall have been finally adjudicated by a court of
competent jurisdiction in any such action, suit or other proceeding to have
committed an act or omission (i) that was undertaken or omitted in connection
with providing services to the Company or any Subsidiary or the performance of
the Board of Managers’ or the Liquidating Agent’s duties under this Agreement
and (ii) constituted fraud or willful misconduct. No Indemnified Party shall be
entitled to indemnification pursuant to this Section 4.12 with respect to any
action, suit or proceeding that relates solely to a dispute between or among the
Members or the Board of Managers or any Affiliate providing services to the
Company or its Subsidiaries and any of its members, managers or employees. The
right of indemnification provided hereby shall not be exclusive of, and shall
not affect, any other rights to which any Indemnified Party may be entitled and
nothing contained in this Section 4.12 shall limit any lawful rights to
indemnification existing independently of this Section 4.12.
     Section 4.13 Payment of Indemnification Expenses. Prior to the final
disposition of any claim or proceeding with respect to which any Indemnified
Party may be entitled to indemnification hereunder, in the Board of Managers’
discretion, the Company may pay to the Indemnified Party, in advance of such
final disposition, an amount equal to all expenses of such Indemnified Party
reasonably incurred in the defense of such claim or proceeding so long as the

21



--------------------------------------------------------------------------------



 



Company has received a written undertaking of such Indemnified Party to repay to
the Company the amount so advanced if it shall be finally adjudicated by a court
of competent jurisdiction that such Indemnified Party was not entitled to
indemnification hereunder.
     Section 4.14 Initial Public Offering. Without limiting the authority of the
Board of Managers pursuant to Section 4.2.1, the Board of Managers shall have
the authority to undertake an initial public offering of the securities of the
Company (or any successor of the Company) or any entity holding interests in the
Company through an “UP-REIT” or similar structure. In connection with an initial
public offering the Tarragon Members will have the opportunity to redeem,
convert or exchange their Common Units in the Company (or any successor
operating partnership) for shares of a publicly traded entity, or otherwise to
sell their Common Units into the public market if such opportunity is available
in an initial public offering to any Member.
ARTICLE V
CAPITAL CONTRIBUTIONS
     Section 5.1 Initial Contributions. Pursuant to the Contribution Agreement,
each Member has initially contributed to the Company its respective interests in
certain of their respective subsidiaries and other property, which Contributions
are deemed to have the values ascribed on Schedule A. In consideration for such
initial Contribution, each of the Northland Members and Tarragon Members have
received the number of Common Units set forth opposite such Member’s name on
Schedule A. All Contributions shall be set forth on Schedule A, as amended from
time to time.
     Section 5.2 Additional Capital Contributions.
               (a) In connection with any subsequent “Closing” under the
Contribution Agreement, the Members or other “Contributors” as defined in the
Contribution Agreement) will contribute their respective interests in certain
entities and other property, which Contributions will be deemed to have the
values ascribed by the Contribution Agreement. In consideration for such
additional Contributions, each such Member or other Contributor will receive the
number of Common Units required by the Contribution Agreement. Until
December 31, 2008, all Common Units will be issued at a value of $10.00 per
Unit.
               (b) If the Board of Managers determines that additional capital
is needed, in excess of that provided in Section 5.1 and Section 5.2(a), and
that such additional capital shall be raised through the issuance of Common
Units or other Interests that will have participation rights that are in any
respect pari passu with an outstanding class of Common Units, then the Board of
Managers may issue a notice to the Members requesting that the Members fund such
additional capital as a cash Contribution, pro rata in proportion to their
respective Percentage Interest (a “Funding Notice”). Each Funding Notice shall
set forth (i) the total amount of additional Contributions being requested,
(ii) the reason the Contributions are needed, together with such ancillary
documentation relating to the same sufficient to adequately inform the Members
in such regard, (iii) the amount of additional Contributions being requested
from each Member and the wire transfer instructions for the account to which
such Contributions should be made and (iv) the number of Common Units (or other
Interests) to be issued to the

22



--------------------------------------------------------------------------------



 



Members in respect of their Contribution. Each Member shall give written notice
to the Board of Managers indicating whether or not it agrees to make an
additional capital Contribution equal to its pro rata share, based upon its
Percentage Interest, of the requested funds (a “Funding Election Notice”) within
ten (10) Business Days of receipt of such Funding Notice. If a Member elects to
make such Contributions, then such Member shall make such Contributions within
ten (10) Business Days of delivery of such Funding Notice. Each Member shall
have the right (but not the obligation) to advance to the Company as a
Contribution of additional capital such Member’s Percentage Interest of the
additional capital requested in such Funding Notice. There shall be only one
Funding Notice in connection with the implementation of the rights of the
Members under this Section 5.2.
               (c) If any Member (a “Non-Contributing Member”) fails to timely
deliver a Funding Election Notice or if so elected, fails to make any additional
Contributions (or any portion thereof) requested under this Section 5.2, and any
other Member (a “Contributing Member”) has delivered a Funding Election Notice
that it will make its pro rata share of such additional Contributions (or any
portion thereof), then each Contributing Member may either (i) contribute the
portion of such requested Contribution the Non-Contributing Member failed to
contribute (if there is more than one Contributing Member, then in proportion to
the relative Percentage Interest of such Contributing Members, unless they
otherwise agree), and receive in respect of such additional Contributions the
Units or Interests corresponding thereto or (ii) withdraw its share of such
requested additional Contributions. Each Member acknowledges that failure to
participate in any funding pursuant to this Section 5.2 may result in a dilution
of its interest and rights in the Company. No Member shall be required to
provide funds pursuant to this Section 5.2. The rights set forth in this
Section 5.2 shall constitute the sole remedy and recourse of the Company in
respect of the failure of any Member to make any additional Contribution.
               (d) Subject to the last sentence of Section 5.2(a), the number of
Units or Interests to be issued in connection with any additional Contributions
shall reflect the fair market value of Units or Interests in the Company at the
time, as determined by the Board of Managers in good faith; provided, however,
that if a Funding Notice provides for Contributions exceeding, on an aggregate
cumulative basis, more than $35 million per annum after the date hereof, such
fair market value shall be determined on the basis of appraisals of the
Properties of the Company and its Subsidiaries, conducted by qualified MAI
appraisers, not more than 90 days prior to the issuance of such Funding Notice.
If in any given year, a Funding Notice is not made, or such Funding Notice is
for less than $35 million, than any such amounts not called for, shall roll
forward into the next year and shall be in addition to the $35 million per annum
available in the following year. An illustrative example of such carry forward
is set forth on Schedule 5.2(d). Notwithstanding the provisions of this
Section 5.2(d), any Contribution to the Company or investment in any Subsidiary
by Northland Fund III, L.P. shall be permitted and shall be excluded from the
$35 million per annum available in any year.
               (e) Notwithstanding the provisions of this Section 5.2, if the
Board of Managers determines that additional capital is needed, and that such
additional capital shall be raised through the issuance of non-participating
Preferred Units to a Person, including any Member, then, except as set forth in
Section 5.2(f), no Member shall have any preemptive, preferential, or other
similar right to purchase such Preferred Units.

23



--------------------------------------------------------------------------------



 



               (f) If any Member or any Affiliate of any Member is offered the
right to purchase any Preferred Units, then each Member shall have a preemptive
right to purchase on a pro rata basis based upon its Percentage Interest, such
Preferred Units in accordance with Section 5.2(g).
               (g) If in accordance with Section 5.2(f) the sale or issuance of
Preferred Units is subject to preemptive rights in favor of the Members, then
the Company will not sell or issue any Preferred Units to any Person, including,
without limitation, any other Member, unless the Company first submits a written
notice to each Member identifying the terms and conditions of the proposed sale
(including price, number of Preferred Units and all other material terms), and
offers to each Member the opportunity to purchase its pro rata share based on
its Percentage Interest of the Common Units at the time of such notice) of such
Preferred Units (subject to increase for over-allotment if any Member does not
fully exercise its preemptive rights) on terms and conditions, including price,
not less favorable than those on which the Company proposes to issue or sell
such Preferred Units. The Company’s offer pursuant to this Section 5.2(g) shall
remain open and irrevocable for a period of fifteen (15) days following receipt
by the Members of such written notice. Each Member may elect to purchase the
Preferred Units so offered by giving written notice thereof to the Company
within such 15-day period, including in such written notice the maximum number
of Preferred Units that such Member wishes to purchase, including the number of
Preferred Units it would purchase if one or more other Members do not elect to
purchase their respective pro rata amount. Any Preferred Units that are not
purchased by the Members pursuant to the offer set forth in this Section 5.2(g),
may be sold by the Company to any Person, including, without limitation, any
other Member or its Affiliates, but only on terms and conditions not more
favorable than those set forth in the notice to the Members, at any time within
ninety (90) days following the termination of the above-referenced 15-day
period, but may not be sold to any other Person or on terms and conditions,
including price, that are more favorable to the purchaser than those set forth
in such offer or after such 90-day period without renewed compliance with this
Section 5.2(g).
     Section 5.3 Form of Contributions. Unless otherwise approved by the Board
of Managers, all Contributions after the date hereof shall be paid in cash.
After the date hereof, other than those Contributions contemplated by the
Contribution Agreement, any non-cash Contributions will be valued at fair market
value at the time of Contribution to the Company, as determined by the Board of
Managers in good faith. All cash contributions shall be made by wire transfer to
the account designated in the Funding Notice. Any reimbursements or
distributions to any Member provided for in this Agreement shall be made by wire
transfer of funds to such account as may be designated by such Member.
     Section 5.4 No Right to Interest or Return of Capital. Except as
specifically provided for herein, no Member shall be entitled to any return of,
or interest on, Contributions to the Company or on such Member’s Capital
Account, except to the extent, if any, that distributions made pursuant to this
Agreement or upon dissolution of the Company may be considered as such by law
and then only to the extent provided for in the Agreement.

24



--------------------------------------------------------------------------------



 



     Section 5.5 No Third-Party Rights. Any obligations or rights of the Company
or the Members to make or require any Contribution under this ARTICLE V shall
not result in the grant of any rights to or confer any benefits upon any Person
who is not a Member.
     Section 5.6 Limitations. Except as set forth in this ARTICLE V, no Member
shall be entitled or required to make any additional Contribution to the
Company. No Member shall be obligated to guarantee any indebtedness or other
obligations of the Company. No Member shall have any liability for the repayment
of the Contribution of any other Member and each Member (and any former Member)
shall look only to the assets of the classes of Units held by such Member for
return of its Contributions. No Member shall be entitled to any interest or
compensation with respect to its services rendered on behalf of the Company
except as specifically provided in this Agreement. No Member shall have any
personal liability for the repayment of the Contribution of any other Member;
and each Member shall look only to the assets to the Company for return of his,
her or its Contribution.
     Section 5.7 Recourse Guaranty. The Tarragon Members or their Affiliates
have previously issued one or more recourse guarantees or environmental or other
indemnities, including non-recourse carve-out guaranties in respect of certain
prior obligations of Tarragon Corp or its subsidiaries, as listed on
Exhibit E-1. The Northland Members or their Affiliates have previously issued
one or more recourse guarantees or environmental or other indemnities including
non-recourse carve-out guarantees in respect of certain prior obligations of
Northland Corp or its subsidiaries as listed on Exhibit E-2. Each of such
guarantees or indemnities set forth on Exhibit E-1 and Exhibit E-2, is referred
to as a “Recourse Guaranty.” In addition, if requested by the Board of Managers,
a Member or its Affiliate may in the future issue one or more additional
Recourse Guaranties in respect of the obligations of the Company or its
Subsidiaries in respect of the Multifamily Business; provided, however, that no
Member shall have any obligation to issue, or to cause its Affiliate to issue,
any Recourse Guaranty. If a Member or its Affiliate becomes obligated to make
any payment under a Recourse Guaranty, the Company will upon request promptly
pay or reimburse such Member or Affiliate for such payment; provided, however,
that the Company shall not pay or reimburse a Member or its Affiliate in respect
of any such payment under a Recourse Guaranty to the extent that such payment
arises as a result of (i) the gross negligence, willful misconduct, fraud or bad
faith of such Member or its Affiliate or (ii) if such liability arose due to an
act, occurrence or claim prior to the date of contribution of a Property
pursuant to the Contribution Agreement (any such payment described in clause (i)
or clause (ii) of this proviso, a “Retained Liability”). Promptly following the
request of any Member who is entitled to receive (or whose Affiliate is entitled
to receive) any payment or reimbursement under this Section 5.7), the Board of
Managers may, but is not required to, issue a Funding Notice requesting that the
Members make additional Contributions, pro rata in accordance with their
respective Percentage Interest, to the extent necessary for the Company to
satisfy its payment and reimbursement obligations under this Section 5.7.

25



--------------------------------------------------------------------------------



 



ARTICLE VI
CAPITAL ACCOUNTS, ALLOCATIONS OF INCOME AND LOSS
     Section 6.1 Capital Accounts. A separate capital account (each, a “Capital
Account”) shall be maintained for each Member. Capital Accounts shall be
maintained in accordance with the rules of Section 1.704-1(b)(2)(iv) of the
Treasury Regulations, and this Section 6.1 shall be interpreted and applied in a
manner consistent with said Section of the Treasury Regulations. The Company
shall adjust the Capital Accounts of the Members to reflect revaluations of the
Company property whenever the adjustment would be permitted under Treasury
Regulations Section 1.704-1(b)(2)(iv)(f)(5), unless the Board of Managers
reasonably determines that any such adjustment is not necessary to reflect the
economic interests of the Members. In the event that the Capital Accounts of the
Members are so adjusted, (i) the Capital Accounts of the Members shall be
adjusted in accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(g)
for allocations of depreciation, depletion, amortization and gain or loss, as
computed for book purposes, with respect to such property and (ii) the Members’
distributive shares of depreciation, depletion, amortization and gain or loss,
as computed for tax purposes, with respect to such property shall be determined
so as to take account of the variation between the adjusted tax basis and book
value of such property in the same manner as under Section 704(c) of the Code.
In the event that Code Section 704(c) applies to Company property, the Capital
Accounts of the Members shall be adjusted in accordance with Treasury
Regulations Section 1.704-1(b)(2)(iv)(g) for allocations of depreciation,
depletion, amortization and gain and loss, as computed for book purposes, with
respect to such property. The amounts of all distributions to Members (other
than liquidating distributions) shall be determined pursuant to Section 7.1.
     Section 6.2 Allocations
               (a) After giving effect to the provisions of Sections 6.2(b)
through 6.2(e), and subject to Section 6.2(f), net income and net loss of the
Company (as determined for purposes of adjusting Capital Accounts in accordance
with Treasury Regulations Section 1.704-1(b)(2)(iv)) shall be allocated among
the Members so as to make, as nearly as possible, the Adjusted Capital Accounts
of the Members stand in proportion to their Percentage Interests.
               (b) Notwithstanding any other provision of this Agreement, in the
event there is a net decrease in Partnership Minimum Gain during a taxable year
of the Company, the Members shall be allocated items of income and gain in
accordance with Treasury Regulations Section 1.704-2(f). For purposes of this
Agreement, the term “Partnership Minimum Gain” shall have the meaning set forth
in Treasury Regulations Section 1.704-2(b)(2), and any Member’s share of
Partnership Minimum Gain shall be determined in accordance with Treasury
Regulations Section 1.704-2(g)(1). This Section 6.2(b) is intended to comply
with the minimum gain charge-back requirement of Treasury Regulations
Section 1.704-2(f) and shall be interpreted and applied in a manner consistent
therewith.
               (c) Notwithstanding any other provision of this Agreement,
non-recourse deductions shall be allocated one hundred percent (100%) to the
Members, pro rata, in proportion to their Percentage Interests. “Non-recourse
deductions” shall have the meaning set forth in Treasury Regulations
Section 1.704-2(b)(1).
               (d) Notwithstanding any other provision of this Agreement, to the
extent required by Treasury Regulations Section 1.704-2(i), any items of income,
gain, loss or deduction of the Company that are attributable to a nonrecourse
debt of the Company that

26



--------------------------------------------------------------------------------



 



constitutes “partner nonrecourse debt” as defined in Treasury Regulations
Section 1.704-2(b)(4) (including chargebacks of partner nonrecourse debt minimum
gain) shall be allocated in accordance with the provisions of Treasury
Regulations Section 1.704-2(i). This Section 6.2(d) is intended to satisfy the
requirements of Treasury Regulations Section 1.704-2(i) (including the partner
nonrecourse debt minimum gain chargeback requirements) and shall be interpreted
and applied in a manner consistent therewith.
               (e) Any Member who unexpectedly receives an adjustment,
allocation or distribution described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6) that causes or increases a deficit
balance in its Capital Account shall be allocated items of income and gain in an
amount and a manner sufficient to eliminate, to the extent required by the
Treasury Regulations Section 1.704-1(b)(2)(ii)(d), such deficit balance as
quickly as possible. This Section 6.2(e) is intended to comply with the
alternate test for economic effect set forth in Treasury Regulations Section
1.704-1(b)(2)(ii)(d) and shall be interpreted and applied in a manner consistent
therewith.
               (f) The allocation provisions contained in this ARTICLE VI are
intended to comply with Code Section 704(b) and the Treasury Regulations
promulgated thereunder, and shall be interpreted and applied in a manner
consistent therewith. The Board of Managers in its reasonable discretion shall
modify such allocations as necessary to carry out the parties’ intended economic
arrangement (to make liquidating distributions in accordance with Percentage
Interests) in a manner that complies with such Code section and regulations.
Without limiting the foregoing, to the extent consistent with Code Section
704(b) and the Treasury Regulations promulgated thereunder, the Board of
Managers may modify the allocations provided for by this ARTICLE VI to the
extent necessary to account for any non-pro rata distributions that have been
made pursuant to any other agreements and that represent advances of
distributions under this Agreement.
     Section 6.3 Allocations for Tax Purposes.
               (a) Subject to Section 6.3(b), net income and net loss to be
allocated for income tax purposes shall be allocated among the Members on the
same basis as the corresponding “book” items are allocated as provided in
Section 6.2; provided, however, that the tax items allocated to the Members
pursuant to this Section 6.3 shall not be reflected in the Members’ Capital
Accounts.
               (b) If any asset of the Company is subject to Code Section 704(c)
or reflected in the Capital Accounts of the Members at a book value (as
determined in accordance with Treasury Regulations Sections 1.704-1(b)(2)(iv)(d)
and 1.704-1(b)(2)(iv)(f)) that differs from the adjusted federal income tax
basis of such asset, then the tax items with respect to such asset shall be
shared among the Members in a manner that takes account of the variation between
the adjusted federal income tax basis of such asset and its book value in
accordance with the requirements of Code Section 704(c), the Treasury
Regulations thereunder, and Treasury Regulations Section 1.704-1(b)(4)(i). For
purposes of making allocations under Code Section 704(c) (but not including
so-called “reverse Section 704(c) allocations”) with respect to any property
contributed to the Company pursuant to the Contribution Agreement, the Company
shall adopt such allocation method as designated by the contributing party with
respect to each

27



--------------------------------------------------------------------------------



 



such contributed property (the “Contributed 704(c) Allocations”), provided that
such designation is made within 60 days after such contribution. Tarragon
Members designate the “traditional method” without curative allocations for
their contributed properties in the absence of an express designation within the
aforementioned period. For purposes of making all other allocations under Code
Section 704(c) (including so-called “reverse Section 704(c) allocations” with
respect to any Company property), the Company shall adopt such allocation method
as determined by the Board of Managers, provided that such allocation method
shall not alter the Contributed 704(c) Allocations.
               (c) Except as otherwise required by the Code and applicable
Treasury Regulations thereunder, in applying Code Section 704(c) to
contributions by a Person (a “Contributor”) to the Company involving direct or
equity indirect interests in entities treated as partnerships for federal income
tax purposes (“Partnership Interests”), the following shall apply: (i) if there
is a contribution of all Interests in such partnership, and such partnership is
deemed to no longer exist for federal income tax purposes after such
contribution, the contribution shall be considered a contribution to the
Partnership of the property owned by such partnership; and (ii) in any
contribution of Interests which results in the Company owning a direct or
indirect interest in a partnership (a “Lower Tier Partnership”), Code Section
704(c) shall be applied based on the “aggregate theory” of partnerships such
that allocations of taxable income or gain resulting from the disposition of any
property owned directly or indirectly by such Lower Tier Partnership and with
respect to the contributed Interests in such Lower Tier Partnership (in either
case, to the extent of any “Built In Gain”) shall be made in a manner consistent
with allocating taxable income or gain to the Contributor as if such property
had been contributed by the Contributor to the Company. The purpose of this
Section 6.3(c) is to apply Code Section 704(c) principles to the Contributor
with respect to the properties owned by any Lower Tier Partnerships and
Interests in Lower Tier Partnerships contributed directly or indirectly to the
Company by the Contributor, and it shall be interpreted and applied in a manner
consistent with such intent. Schedule 6.3(c) sets for an example of the
application of this Section 6.3(c). Any gain so allocated shall be considered
gain allocated pursuant to Section 704(c) and shall not increase the Capital
Account of the Contributor. “Built In Gain” shall mean the excess of the fair
market value of such property over its adjusted tax basis on the date the
Interest is contributed to the Partnership, provided that such Built In Gain
shall be adjusted from time to time as may be required under the principles of
Code Section 704(c). In the event the foregoing is not permitted under the Code
and applicable Treasury Regulations, the Company will adopt such method under
Code Section 704(c) that is so permitted and that replicates to the greatest
extent reasonably possible, the intent of this Section 6.3(c) to apply the
“aggregate theory” of partnerships in the Section 704(c) allocations and to
allocate gain thereunder in connection with the disposition of an asset in a
Lower Tier Partnership to the Contributor of the Partnership Interest to which
such asset relates.
     Section 6.4 No Deficit Restoration by Members. No Member shall be required
to contribute capital to the Company to restore a deficit balance in its Capital
Account upon liquidation or otherwise.
     Section 6.5 Allocations When Interests Change. In the event that during any
calendar month there is any change of Members or Interests (whether as a result
of the admission of an additional Member, a non de-minimis contribution of
property by an existing Member, the

28



--------------------------------------------------------------------------------



 



redemption by the Company of all (or any portion) of any Member’s Interest, a
transfer of Units or otherwise), the following rules shall apply for purposes of
this Article VI: (i) such change, contribution, redemption, admission or
transfer shall be deemed to have occurred as of the beginning of the first day
of the month in which such change occurred, (ii) the books of account of the
Company shall be closed effective as of the close of business on the day before
any such change, contribution, redemption, admission or transfer as set forth in
clause (i) and the Company’s fiscal year that includes such event shall
thereupon be divided into two or more portions, (iii) each item of income, gain,
loss and deduction for the portion of such fiscal year ending with the date on
which the books of account of the Company are so closed shall be allocated to
those persons who were Members during such portion of such fiscal year (and
taking into account their relative Percentage Interests during such period) in
accordance with Section 6.2, and (iv) each item of income, gain, loss and
deduction for the portion of such fiscal year beginning after the date on which
the books of account of the Company are so closed shall be allocated to those
persons who are Members during such portion of such fiscal year (and taking into
account their relative Percentage Interests during such period) in accordance
with Section 6.2; provided that with respect to any contribution of property to
the Company, any such items of income, gain or loss arising from events that are
of the type described in the definition of Net Capital Proceeds shall be
allocated based on an interim closing of the books occurring on the date of such
contribution.
     Section 6.6 Allocation of Excess Nonrecourse Liabilities. For purposes of
allocating “excess nonrecourse liabilities” within the meaning of Treasury
Regulations Section 1.752-3(a)(3), the Members agree that their shares of
Company profits shall be in proportion to their Common Percentage Interests.
ARTICLE VII
DISTRIBUTIONS
     Section 7.1 Distributions.
               (a) Except as otherwise provided in this ARTICLE VII, quarterly
distributions of Operating Cash Flow shall be made to the Members within
thirty-five (35) days after the end of each calendar quarter. Subject to
Section 7.3, the timing of all other distributions, if any, shall be at the sole
discretion of the Board of Managers. Notwithstanding the foregoing, following
the First Closing (as defined in the Contribution Agreement) and until
December 31, 2008 (or the earlier date on which all of the Closings contemplated
under the Contribution Agreement have taken place), distributions of Operating
Cash Flow shall be made the day before each such Closing to the Members, pro
rata, in proportion to their respective Common Unit Percentage Interests.
               (b) Net Capital Proceeds may be retained by the Company for
reinvestment or distributed to the Members, as determined from time to time by
the Board of Managers.
               (c) Except to the extent otherwise expressly set forth in this
Agreement and the Tax Matters Agreement, all distributions shall be made to the
Members, pro

29



--------------------------------------------------------------------------------



 



rata, in proportion to their respective Common Unit Percentage Interests. Unless
otherwise expressly provided for in the terms established for a new class of
Units created in accordance with Section 3.7.1, no Unit or other Interest shall
be entitled to a distribution in preference to any other Unit or Interest.
     Section 7.2 Liability for Amounts Distributed. The Members hereby agree
that, except as otherwise expressly provided herein or required by applicable
Law, no Member shall have an obligation to return money or other property paid
or distributed to such Member whether or not such distribution was in violation
of the Act. However, if any court of competent jurisdiction holds that,
notwithstanding the provisions of this Agreement, any Member is obligated to
make any such return, such obligation shall be the obligation of such Member and
not of any other Person.
     Section 7.3 Distributions in Kind. The Board of Managers may make in kind
distributions to the Members pursuant to this Agreement, including
distributions, either wholly or partially, in restricted or unrestricted
securities. Whenever securities are distributed pursuant to this Section 7.3,
each Member shall receive its pro rata share of each security. Notwithstanding
the foregoing, distributions in kind that are not made to the Tarragon Members
and the Northland Members, pro rata in proportion to their respective Percentage
Interests, shall require Unanimous Approval.
     Section 7.4 Distributions Upon Liquidation. Proceeds upon liquidation shall
be distributed to the Members in accordance with Section 12.4.
     Section 7.5 Withholding. The Company shall at all times be entitled to make
payments with respect to any Member in amounts required to discharge any
obligation of the Company to withhold from a distribution otherwise payable to
such Member or with respect to amounts allocable to such Member or to make any
other payments to any governmental authority with respect to any foreign,
federal, state or local tax or withholding liability arising as a result of such
Member’s Interest in the Company (a “Withholding Payment”). Any Withholding
Payment made from funds withheld upon a distribution will be treated as
distributed to such Member for all purposes of this Agreement. Any other
Withholding Payment will be deemed to be a recourse loan by the Company to the
relevant Member or, at the option of the Board of Managers, in its discretion,
any such other Withholding Payment may be withheld from future distributions to
which the relevant Member is entitled. The amount of any Withholding Payment
treated as a loan, plus interest thereon from the date of each such Withholding
Payment until such amount is repaid to the Company at an interest rate per annum
equal to the prime rate quoted in The Wall Street Journal from time to time,
plus 2%, shall be repaid to the Company (i) upon demand by the Company, (ii) by
deduction from any distributions payable to such Member pursuant to this
Agreement (with the amount of such deduction treated as distributed to the
Member) as determined by the Board of Managers in its discretion, or (iii) by
earlier payment by the Member to the Company. If the proceeds to the Company
from an investment are reduced on account of taxes withheld at the source, and
such taxes are imposed on, or with respect to, one or more of the Members in the
Company, the amount of the reduction shall be borne by the relevant Members and
treated as if it were paid by the Company as a Withholding Payment with respect
to such Members. If the proceeds to the Company from an investment are reduced
on account of taxes withheld at the source, and such taxes are imposed on the
Company, the amount of the

30



--------------------------------------------------------------------------------



 



reduction shall be treated as an expense of the Company. This Section 7.5 and
the other provisions of this Agreement shall be applied consistently with the
requirements of Treasury Regulations Section 1.704-1(b)(4)(viii).
ARTICLE VIII
OTHER ACTIVITIES
     Section 8.1 General Provisions. Except as otherwise provided in
Section 8.2, any Member or its Affiliates may engage independently or with
others in other business ventures of every nature and description, including,
without limitation, providing services relating to assets of the type included
within the definition of Real Estate Investments and receiving compensation
therefor and the making or management of other investments and serving as a
sponsor of other real estate funds. Subject to Section 4.10, nothing in this
Agreement shall be deemed to prohibit any Member or its Affiliates from dealing
or otherwise engaging in business with Persons transacting business with the
Company or its Subsidiaries. Subject to Section 4.10, neither the Company nor
any Member shall have any right by virtue of this Agreement or the relationship
created hereby in or to such other ventures or activities or to the income or
proceeds derived therefrom, and the pursuit of such ventures shall not be deemed
wrongful or improper.
     Section 8.2 Exclusivity. Until the expiration of the Lock-Out Period, the
Company and its Subsidiaries shall be the sole and exclusive vehicle with regard
to the Multifamily Business and, except in connection with the Company and its
Subsidiaries, all business ventures of every nature and description related to
the Multifamily Business shall be prohibited by (i) Tarragon Corp and its
Controlled Affiliates and Ansonia LLC and its Controlled Affiliates (but
excluding, for the avoidance of doubt, Richard Frary and Joel Mael) and
(ii) Northland Corp, each Northland Member, each Northland Principal and their
respective Controlled Affiliates. Notwithstanding the foregoing, if any
investment opportunity in the Multifamily Business is proposed by Tarragon Corp
or any of its Controlled Affiliates or Ansonia LLC or any of its Controlled
Affiliates, as the case may be, to the Company, and the Board of Managers does
not approve such investment, with the Tarragon Board Members voting in favor of
such investment, then Tarragon Corp or its Controlled Affiliates or Ansonia LLC
or its Controlled Affiliates, as the case may be, may pursue such investment
opportunity, and the exclusivity provisions set forth herein shall not apply to
such investment opportunity. The exclusivity obligations under this Section 8.2
shall cease to apply to (i) Tarragon Corp and its Controlled Affiliates and
Ansonia LLC and its Controlled Affiliates, upon the earlier of (x) the Tarragon
Members ceasing to own at least 51% of the Tarragon Initial Interest,
(y) Tarragon Corp ceasing to have the right to appoint Board Members pursuant to
Section 4.1 or (z) the exclusivity obligations under this Section 8.2 have
ceased to apply to Northland Corp, each Northland Member, each Northland
Principal and their respective Controlled Affiliates, and (ii) Northland Corp,
the Northland Members, the Northland Principals and their respective Controlled
Affiliates, upon the Northland Members ceasing to own at least 51% of the
Northland Initial Interest. Notwithstanding anything to the contrary set forth
in this Section 8.2, nothing in this Agreement shall be deemed to prohibit
Northland Corp, any Northland Member, any Northland Principal, or any of their
respective Controlled Affiliates from serving as a sponsor of any other real
estate funds except for real estate funds engaged in the Multifamily Business
(unless the fund engaged in the Multifamily Business is a Fund described in
Section 4.10(c)).

31



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, each Northland Principal shall be permitted to
acquire or hold at any one time a passive investment of less than twenty percent
(20%) of any corporation, partnership, or other entity which is engaged,
directly or indirectly, in business activities in competition with the Company
or owns, directly or indirectly, any other business which is engaged, directly
or indirectly, in business activities in competition with the Company.
ARTICLE IX
RIGHTS AND OBLIGATIONS OF MEMBERS
     Section 9.1 Limited Liability. No Member shall be personally liable to any
third party for any liability or other obligation of the Company. A Member that
receives the return of any part of its Contribution shall be liable to the
Company for the amount of its Contribution so returned to the extent, and only
to the extent, provided by the Act or other applicable Law.
     Section 9.2 Wrongful Distributions. To the extent required by the Act or
other applicable law, a Member may, under certain circumstances, be required to
return amounts previously wrongfully distributed to such Member. It is the
intent of the Company that, in connection with any distribution to any Member,
except as provided in Section 9.1 or under the Act or other applicable Law, no
Member shall be obligated to pay or return any such amount to, or for the
account of, the Company or any creditor of the Company. The payment of any such
money or distribution of any such property to a Member, whether or not deemed to
be a return of Contributions, shall be deemed to be a compromise within the
meaning of Section 17-502(b) of the Act and, to the fullest extent permitted by
law, the Member receiving any such money or property shall not be required to
return any such money or property to the Company or any creditor of the Company.
However, if any court of competent jurisdiction holds that, notwithstanding the
provisions of this Agreement, any Member is obligated to make any such payment,
such obligation shall be the obligation of such Member and not of the Company.
     Section 9.3 Authority of Members. The Members shall not participate in, or
take part in the control of, the management of the Company or its business and
affairs and shall not have any power or authority to act for or bind the Company
or any of its Subsidiaries.
     Section 9.4 Confidential Information. “Confidential Information” means all
information relating to the Company, its Subsidiaries and Affiliates, any
Properties, any Real Estate Investment or the business or operations of the
Company or its Subsidiaries and Affiliates (including, without limitation,
processes, plans, data, reports, drawings, documents, business secrets,
financial information or information of any other kind) other than information
that (i) was publicly known or otherwise known to a Member prior to the time it
was disclosed pursuant to this Agreement and was not otherwise subject to any
restriction on disclosure by such Member, (ii) subsequently becomes publicly
known through no act or omission by a Member or any person acting on a Member’s
behalf, or (iii) becomes known to a Member other than through disclosure by the
Company without breach of this Agreement or any other contractual, legal, or
fiduciary obligation and is not otherwise subject to any restriction on
disclosure by such Member.

32



--------------------------------------------------------------------------------



 



     Section 9.5 Confidentiality Obligations. Subject to Section 9.6, each
Member agrees (i) to maintain in confidence all Confidential Information
received by such Member; (ii) to use such Confidential Information only for the
purpose of monitoring such Member’s investment in the Company; (iii) not to use
any Confidential Information for any other purpose, including, without
limitation, use in conducting or furthering such Member’s own business or that
of any Affiliates or any competing business; (iv) to cooperate in any
appropriate action that the Company may decide to take to prevent or minimize
the disclosure of such Confidential Information; and (v) that the
misappropriation or unauthorized disclosure of Confidential Information by a
Member is likely to cause substantial and irreparable damage to the Company
and/or one or more Affiliates such that damages may not be an adequate remedy
for breach of this Section 9.5. Accordingly, the Company and its Affiliates
shall be entitled to injunctive and other equitable relief, in addition to all
other remedies available to them at law or at equity, and no proof of special
damages shall be necessary for the enforcement of this Section 9.5.
     Section 9.6 Exceptions to Confidentiality. The obligations of limited use
and nondisclosure contained in Section 9.5 will not (i) restrict the disclosure
of Confidential Information to a Member’s attorneys, tax advisors, accountants
or other professional advisors or consultants who have a reason to have access
to such Confidential Information in connection with their duties and
responsibilities to such Member relating to administering such Member’s
investment in the Company so long as such Persons are under an obligation of
confidentiality consistent with the terms of Section 9.5, (ii) restrict the
disclosure of Confidential Information by a Member to the extent such disclosure
is required by any governmental or regulatory authority or court entitled by law
to such disclosure, or that is required by law to be disclosed, provided that
such Member promptly notifies the Company when such requirement to disclose
arises to enable the Company to seek an appropriate protective order and to make
known to such governmental or regulatory authority or court the proprietary
nature of the Confidential Information and to make any applicable claim of
confidentiality in respect thereof, and provided, further, that such party shall
only make such disclosure to the extent it is required to do so by law,
(iii) restrict the disclosure of Confidential Information required in order for
a Member or its Affiliates to comply with its disclosure obligations under
applicable securities laws or regulations, including the rules of any stock
exchange or other self-regulatory body (“Disclosure Obligations”) or
(iv) restrict the disclosure of Confidential Information by a Member to the
extent permitted with the written consent of the Company.
     Section 9.7 Indemnification by Tarragon Corp.
               (a) Tarragon Corp agrees to indemnify, defend and hold harmless
the Company, its Subsidiaries, Northland Corp and its Controlled Affiliates (and
the respective officers, directors, partners, members, managers employees,
representatives and agents of the Company, its Subsidiaries, Northland Corp and
its Controlled Affiliates) and each Northland Principal (each, a “Northland
Indemnified Party” and, collectively, the “Northland Indemnified Parties”), from
and against all losses, liabilities, damages, reasonable out-of-pocket expenses
(as incurred) and other liabilities (“Losses”) that are incurred or suffered by
the Company, its Subsidiaries or any Northland Indemnified Party based upon,
arising out of, in connection with or by reason of any action, suit or other
proceeding brought, directly or indirectly, against Tarragon Corp, its
subsidiaries or any of its officers by (i) any current, former or purported
holder of any securities of Tarragon Corp or (ii) Ansonia LLC, any member of
Ansonia LLC

33



--------------------------------------------------------------------------------



 



and/or any of their respective Affiliates, in each case, based upon, arising out
of or in connection with the formation of the Company, the Contribution
Agreement and any transactions contemplated thereby. Such indemnity shall cover,
without implied limitation, judgments, settlements, fines, penalties and
reasonable counsel and expert fees incurred in connection with the defense or
disposition of any such action, suit or other proceeding, whether civil or
criminal, before or threatened to be brought before any court, regulatory or
other governmental authority, in which any Northland Indemnified Party may be or
may have been involved as a party or otherwise; provided that such indemnity
shall not, as to any Northland Indemnified Party, be available to the extent
such Losses resulted from the gross negligence, bad faith or willful misconduct
of such Northland Indemnified Party, as determined, in each case in a final
non-appealable judgment or order by a court of competent jurisdiction to be the
result of the gross negligence or bad faith or willful misconduct of such
Northland Indemnified Party.
               (b) The Northland Indemnified Parties shall give notice as
promptly as is reasonably practicable to Tarragon Corp of the assertion of any
such action, suit, or other proceeding shall be brought against any Northland
Indemnified Party in respect of which indemnity may be sought pursuant to this
Section 9.7 (a “Proceeding”); provided that the failure of such Northland
Indemnified Party to give notice shall not relieve Tarragon Corp of its
obligations under this Section 9.7 (except to the extent (if any) that Tarragon
Corp shall have been prejudiced thereby). Tarragon Corp shall assume the defense
of any such Proceeding, and retain counsel chosen by Tarragon Corp to represent
the Northland Indemnified Parties, such counsel subject to reasonable approval
by the Northland Indemnified Parties. Tarragon Corp shall pay the fees and
expenses actually incurred by such counsel related to the Proceeding.
Notwithstanding the foregoing, in any such Proceeding, any Northland Indemnified
Party shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Northland Indemnified Party,
unless (i) Tarragon Corp and the Northland Indemnified Party shall have mutually
agreed in writing, (ii) Tarragon Corp failed within a reasonable time after
notice of commencement of the Proceeding to assume the defense and engage
counsel approved by the Northland Indemnified Parties as hereinabove provided,
(iii) such Northland Indemnified Party shall reasonably believe based on the
reasonable advice of counsel that either there may be one or more legal defenses
available to such Northland Indemnified Party that are different from or
additional to those available to Tarragon Corp or (iv) the named parties to any
such proceeding (including any impleaded parties) include both such Northland
Indemnified Party and Tarragon Corp, and such Northland Indemnified Party shall
reasonably believe that a material conflict of interest is likely to exist if
the same counsel were to represent such Northland Indemnified Party and Tarragon
Corp, in which case Tarragon Corp shall not have the right to assume nor direct
the defense of such Proceeding on behalf of such Northland Indemnified Party. It
is understood, however, that Tarragon Corp shall not, in connection with any one
such action or proceeding or separate but substantially similar or related
actions or proceedings in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the reasonable fees and expenses of
more than one separate firm of attorneys at any time for such Northland
Indemnified Parties. Tarragon Corp shall not be liable for any settlement of any
Proceeding effected without its written consent, which consent shall not be
unreasonably withheld or delayed, but if settled with such consent or if there
be a final judgment for the plaintiff, Tarragon Corp agrees to indemnify any
Northland Indemnified Party from and against any loss or liability resulting
from such settlement or judgment. Tarragon Corp shall not, without the prior
consent of the Northland Indemnified Party, which consent shall not

34



--------------------------------------------------------------------------------



 



be unreasonably withheld or delayed, effect any settlement of any pending or
threatened Proceeding in respect of which any Northland Indemnified Party is a
party or the subject thereof and indemnity could have been sought hereunder by
such Northland Indemnified Party, unless (x) such settlement includes an
unconditional release of such Northland Indemnified Party from all liability
claims that are the subject matter of such Proceeding in a form satisfactory to
the Northland Indemnified Party and (y) does not include a statement as an
admission of, fault, culpability or a failure to act by or on behalf of the
Northland Indemnified Party.
ARTICLE X
TRANSFER OF COMPANY INTERESTS
     Section 10.1 Transfer of Interests.
               (a) Transfers Generally. Except as specifically provided by this
Agreement, no Member may Transfer all or any portion of its Interest in the
Company without the prior written consent of the Board of Managers, which
consent may be given or withheld in its sole and absolute discretion. Any
Transfer or purported Transfer of an Interest in the Company not made in
accordance with this ARTICLE X shall be null and void. No assignment shall be
binding upon the Company until the Board of Managers receives an executed copy
of such assignment and assumption agreement or other transfer agreement required
to effectuate such Transfer (“Transfer Documents”), which Transfer Documents
shall be in form and substance satisfactory to the Board of Managers. Any
assignee of a Member’s interest pursuant to this Section 10.1 may only be
admitted to the Company as a substitute Member in accordance with Section 10.2.
The Board of Managers may require that any Member proposing to Transfer the
Member’s Interest in the Company pay the Company’s reasonable out-of-pocket
costs incurred in connection with the proposed Transfer. Notwithstanding the
foregoing, Tarragon Corp or an Affiliate, as applicable, shall be permitted to
pledge its interest in the Company to Northland Corp or an Affiliate as
permitted by that certain Pledge and Security Agreement, the form of which is
attached as Exhibit F.
               (b) Permitted Tarragon Member Transfers. Notwithstanding anything
to the contrary in this Section 10.1 or Section 10.2, but subject to compliance
with Section 10.3 and Section 10.4, the Board of Managers shall not withhold its
consent to the following Transfers of Interest by Tarragon Members, provided
that the Board of Managers receives reasonable prior notice of any such Transfer
and has approved the form of Transfer Documents (such approval not to be
unreasonably withheld, conditioned or delayed):
               (i) the Transfer of a Tarragon Member’s Interest to an Affiliate
of such Tarragon Member (whereupon such transferee will constitute a “Tarragon
Member”);
               (ii) after the end of the Lock-Out Period, a Transfer to the
shareholders of Tarragon Corp and any subsequent Transfer by such shareholders
or their transferees; provided, however, that no such transferee under this
clause (ii) shall have the right to be admitted as a substitute Member or shall
acquire any right to appoint any Board Member pursuant to Section 4.1 or
otherwise; and

35



--------------------------------------------------------------------------------



 



               (iii) after the end of the Lock-Out Period, a Transfer by any
Tarragon Member of all or part of its Interest to any Person; provided, however,
that (x) such Interest has first been offered to the Northland Members pursuant
to and in compliance with the right of first offer procedure set forth in
Section 13.4, and (y) no such transferee under this clause (iii) shall have the
right to be admitted as a substitute Member or shall acquire any right to
appoint any Board Member pursuant to Section 4.1 or otherwise.
               (c) Permitted Northland Member Transfers. Notwithstanding
anything in this Agreement to the contrary, but subject to compliance with
Section 10.3 and Section 10.4, the Northland Members may not Transfer all or any
portion of their Interests in the Company without the written consent of the
Tarragon Members in their sole discretion, except for the following Transfers:
                     (i) the Transfer of a Northland Member’s Interest to an
Affiliate of such Northland Member (whereupon such transferee will constitute a
“Northland Member”);
                     (ii) during the Lock-Out Period, a Transfer by a Northland
Member of all or part of its interest to any Person, but only if after giving
effect to such Transfer the Northland Members would continue to own at least 50%
of the Initial Northland Interest; and
                     (iii) after the end of the Lock-Out Period, a Transfer by
any Northland Member of all or part of its Interest to any Person.
     Section 10.2 Substitute Members. Except as otherwise provided in this
ARTICLE X, any Person that acquires an interest by assignment from another
Member in accordance with the provisions of Section 10.1, including, without
limitation any Interest acquired by operation of law or otherwise from any
Tarragon Member as a result of any Change of Control of Tarragon Corp may only
be admitted to the Company as a substitute Member with the written consent of
the Board of Managers, which may be withheld in its sole and absolute
discretion. The admission of an assignee as a substitute Member shall in all
events be conditioned upon (i) compliance with Section 10.3 and Section 10.4,
(ii) the assignee’s written assumption, in form and substance satisfactory to
the Board of Managers, of all obligations of the assigning Member relating to
the assigned Interest and (iii) execution of an instrument satisfactory to the
Board of Managers whereby such assignee becomes a party to this Agreement as a
Member.
     Section 10.3 Obligations of Assignee. Any assignee of the Interest of a
Member in the Company, irrespective of whether such assignee has accepted and
adopted in writing the terms and provisions of this Agreement, shall be deemed
by the acceptance of such assignment to have agreed to be subject to the terms
and provisions of this Agreement in the same manner as its assignor.
Furthermore, if Section 743(b) of the Code applies to any Transfer of an
Interest of a Member, the assignee of such Interest shall be responsible for any
costs reasonably incurred by the Board of Managers or the Company in complying
with the requirements thereof.

36



--------------------------------------------------------------------------------



 



     Section 10.4 Additional Requirements. As additional conditions to the
validity of any direct or indirect assignment or Transfer of a Member’s Interest
in the Company, such assignment or Transfer shall not, except to the extent
waived by the Board of Managers:
               (a) violate the registration provisions of the Securities Act of
1933, as amended, or the securities laws of any applicable jurisdiction;
               (b) cause the Company not to be entitled to the exemption from
registration as an “investment company” pursuant to the Investment Company Act
of 1940, as amended;
               (c) cause the Company to be required to register Interests or
Units with the Securities and Exchange Commission pursuant to Section 12(g) of
the Securities Exchange Act of 1934, as amended;
               (d) result in the termination of the Company as a partnership
under the Code;
               (e) cause the Company to be taxed as a corporation under the
“publicly traded partnership” rules in Section 7704 of the Code;
               (f) create a potential qualification problem under the ownership
requirements in Code Sections 856(a)(5) or 856(a)(6) or any other requirements
of Code Section 856 857 for any Subsidiary which is intended to qualify as a
REIT;
               (g) create the possibility that any Subsidiary which is intended
to qualify as a REIT would not be considered a “domestically-controlled
qualified investment entity” under the provisions of Code Section 897(h); or
               (h) create the possibility that any Subsidiary which is intended
to qualify as a REIT would be considered a “pension-held REIT” under the
provisions of Code Section 897(h)(3)(D).
The Board of Managers may require reasonable evidence as to the foregoing,
including, without limitation, a favorable Opinion of Counsel. Except to the
extent waived by the Board of Managers, any assignment or transfer that violates
the conditions of this Section 10.4 shall be null and void ab initio.
     Section 10.5 Allocation of Distributions Between Assignor and Assignee.
Upon the assignment or Transfer of an Interest in the Company pursuant to this
ARTICLE X, distributions pursuant to ARTICLE XII made thereafter shall be made
to the Person owning the Interest in the Company at the date of distribution,
unless the assignor and assignee otherwise agree and direct the Board of
Managers in a written statement signed by both.
     Section 10.6 Treatment of Assignees. Any reference in this Agreement to the
Capital Account or Contribution of a Member who is an assignee of all or a
portion of an Interest shall include the Capital Account and Contribution of the
assignor (or a pro rata portion thereof in the case of an assignment to such
assignee of less than the entire Interest of the assignor).

37



--------------------------------------------------------------------------------



 



     Section 10.7 Withdrawal by Members. Notwithstanding any provision of the
Act to the contrary, no Member may resign, withdraw or withdraw capital from the
Company, except pursuant to a right expressly set forth herein.
ARTICLE XI
REPORTING, RECORDS AND ACCOUNTING MATTERS
     Section 11.1 Books and Accounts. Complete and accurate books and accounts
shall be kept and maintained for the Company and its Subsidiaries at its
principal place of business or such other location as the Board of Managers may
specify from time to time. Such books and accounts shall be kept in accordance
with generally accepted accounting principles consistently applied to the extent
specified in Section 11.3. Each Member or its duly authorized representative at
its own expense shall at all reasonable times have access to, and may inspect
and make copies of, such books and accounts of the Company and its Subsidiaries
upon reasonable prior written notice to the Board of Managers, for any purpose
reasonably related to the Member’s interest as a Member. All funds received by
the Company other than those invested in Interim Investments or Real Estate
Investments shall be deposited in the name of the Company in such bank account
or accounts, and all securities owned by the Company may be deposited with such
custodian, as the Board of Managers may designate from time to time and
withdrawals therefrom shall be made upon such signature or signatures on behalf
of the Company as the Board of Managers may designate from time to time. The
Board of Managers shall prepare and maintain a list (the “Schedule of Members”)
indicating the name of each Member and the Members’ status as a Member and the
aggregate amount of such Member’s Contributions.
     Section 11.2 Records Available. The Board of Managers shall maintain at the
Company’s principal office the following documents: (i) a current list of the
full name and last known business address of each Member; (ii) a copy of the
certificate of LLC Certificate and all amendments thereto; (iii) copies of all
of the Company’s federal, state and local income tax returns and of any
financial statements of the Company for the three (3) most recent Fiscal Years;
and (iv) copies of this Agreement and all amendments thereto, together with
executed copies of any powers of attorney pursuant to which this Agreement, the
LLC Certificate, or any such amendment has been executed. Such documents are
subject to inspection and copying at the reasonable request and at the expense
of any Member during ordinary business hours upon reasonable prior notice to the
Board of Managers, for any purpose reasonably related to the Member’s interest
as a Member. Except to the extent requested by a Member, the Board of Managers
shall have no obligation to deliver or mail a copy of the Company’s LLC
Certificate or any amendment thereto to the Members.
     Section 11.3 Financial Reports. The Company shall engage an independent
certified public accountant selected by the Board of Managers to act as the
accountant for the Company. The Board of Managers, at the Company’s expense,
shall use its commercially reasonable efforts to prepare and to deliver to each
Member the following reports:
               (a) Annual Financial Statements. As soon as available following
the end of each Fiscal Year and in any event not less than fifteen (15) days
prior to the date on which

38



--------------------------------------------------------------------------------



 



Tarragon Corp would be required to file an Annual Report on Form 10-K with the
Securities and Exchange Commission (whether or not required by the rules and
regulation of the Securities and Exchange Commission), a consolidated balance
sheet of the Company and its Subsidiaries as of the end of such Fiscal Year,
together with related consolidated statements of income, members’ capital, cash
flows and changes in financial position for such Fiscal Year, all in reasonable
detail and stating in comparative form the respective figures for the
corresponding date and period in the prior Fiscal Year and all prepared in
accordance with GAAP. The annual financial statements referred to above shall
include all required disclosures that are considered an integral part of the
financial statements as prepared in conformity with GAAP and industry standards
and shall be accompanied by an audit opinion of the Company’s independent
certified public accountant.
               (b) Quarterly Reports. As soon as available following the end of
each quarter in each Fiscal Year and in any event not less than ten (10) days
prior to the date in which Tarragon Corp would be required to file a Quarterly
Report on Form 10-Q with the Securities and Exchange Commission (whether or not
required by the rules and regulation of the Securities and Exchange Commission),
such financial information for such quarter as Tarragon Corp may reasonably
require in order to comply with its quarterly Disclosure Obligations or
contractual obligations.
               (c) Monthly Management Reports. The Company shall provide to
Tarragon Corp monthly financial reports prepared by management, which reports
need not be prepared in conformity with GAAP.
               (d) Other Reports. Upon reasonable prior request of Tarragon
Corp, the Company shall at the Company’s expense provide such additional
financial reports from time to time as Tarragon Corp may reasonably require in
order to comply with its Disclosure Obligations or contractual obligations.
               (e) Termination of Obligations. The obligations to accompany
annual financial statements by an audit opinion and to prepare any of the
financial statements required by this Section 11.3 in conformity with GAAP shall
cease when Tarragon Corp is no longer required to file reports under the
Exchange Act and has no contractual obligations to provide an audited report or
financial statements prepared in conformity with GAAP.
     Section 11.4 Reliance on Accountants. All decisions as to accounting
matters shall be made by the Board of Managers, to the extent consistent with
the terms of this Agreement. The Board of Managers may rely upon the advice of
the Company’s accountants.
     Section 11.5 Tax Matters Member; Filing of Returns. Northland shall be the
“tax matters partner” of the Company for purposes of Section 6231(a)(7) of the
Code and shall, at the Company’s expense, cause to be prepared and timely filed
after the end of each Fiscal Year of the Company all Federal and state income
tax returns required of the Company for such Fiscal Year. The Company shall
endeavor to deliver to each Member an IRS Form K-1 within ninety (90) days after
the end of each Fiscal Year or as soon as practicable thereafter. The tax
matters partner shall take such actions as are reasonably necessary to ensure
that Tarragon and each of

39



--------------------------------------------------------------------------------



 



the Tarragon Members designated by Tarragon is a “notice partner” within the
meaning of Code Section 6231.
     Section 11.6 Tax Elections. The Board of Managers shall determine in its
reasonable discretion whether to make or revoke any elections available under
the Code or under any other tax laws on behalf of the Company; provided,
however, that if requested by a Member the Company, and each Subsidiary will
make an election under Section 754 of the Code and such election shall not be
revoked without the consent of the requesting Member; provided, further,
however, that no such election shall be made without the consent of Tarragon
Corp and Northland Corp during the “Tarragon Protection Period” as defined in
the Tax Matters Agreement.
     Section 11.7 Fiscal Year. The fiscal year (the “Fiscal Year”) of the
Company shall be the same as its taxable year. The taxable year of the Company
shall be the period ending on December 31 of each year, or such other period as
required by the Code.
ARTICLE XII
DISSOLUTION AND LIQUIDATION
     Section 12.1 No Dissolution. The Company shall not be dissolved by the
admission of Additional Members or Substitute Members in accordance with the
terms of this Agreement.
     Section 12.2 Events Causing Dissolution. The Company shall be dissolved and
its affairs shall be wound up upon the occurrence of any of the following
events:
               (a) the expiration of the term of the Company, as provided in
Section 1.3 hereof;
               (b) Subject to the terms of the Tax Matters Agreement, an
election to dissolve made by the Board of Managers, in its sole and absolute
discretion; or
               (c) the entry of a decree of judicial dissolution of the Company
pursuant to the provisions of the Act.
     Section 12.3 General. Upon the dissolution of the Company, the Company
shall be liquidated in accordance with this ARTICLE XII and the Act. The
dissolution, liquidation and termination shall be conducted and supervised
(i) by the Board of Managers or (ii) by a Person selected by the Board of
Managers (the Board of Managers or such other Person, as applicable, being
referred to as the “Liquidating Agent”). The Liquidating Agent shall have all of
the rights, powers, and authority with respect to the assets and liabilities of
the Company in connection with the dissolution, liquidation and termination of
the Company that the Board of Managers has with respect to the assets and
liabilities of the Company during the term of the Company, and the Liquidating
Agent is hereby expressly authorized and empowered to execute any and all
documents necessary or desirable to effectuate the liquidation of the Company
and the transfer of any assets or liabilities of the Company. The Liquidating
Agent shall have the right from time to time, by revocable powers of attorney,
to delegate to one or more Persons any or all of such rights and powers and such
authority and power to execute documents and, in

40



--------------------------------------------------------------------------------



 



connection therewith, to fix the reasonable compensation of each such Person,
which compensation shall be charged as an expense of liquidation. The
Liquidating Agent shall liquidate the Company as promptly as shall be
practicable after the dissolution of the Company’s term, consistent with
realizing the value of Company assets. Without limiting the rights, powers, and
authority of the Liquidating Agent as provided in this Section 12.3, any Company
asset that the Liquidating Agent may sell shall be sold at such price and on
such terms as the Liquidating Agent may, in its discretion, deem appropriate.
Subject to Section 7.3, the Liquidating Agent may, if it so determines,
distribute restricted securities and other assets of the Company in kind to the
Members.
     Section 12.4 Priority. The proceeds of liquidation shall be applied in the
following order of priority:
               (a) first, to pay the costs and expenses of the dissolution and
liquidation;
               (b) second, to pay matured debts and liabilities of the Company
to all creditors of the Company (including, without limitation, any liability to
any Member or any Affiliate thereof);
               (c) to establish any reserves which the Liquidating Agent may
deem necessary or advisable for any contingent or unmatured liability of the
Company to all Persons who are not Members;
               (d) to establish any reserves which the Liquidating Agent may
deem necessary or advisable for any contingent or unmatured liability of the
Company to the Members;
               (e) the balance, if any, to the Members in accordance with
Section 7.1.
     Section 12.5 Orderly Liquidation. A reasonable time shall be allowed for
the orderly liquidation of the assets of the Company and the discharge of
liabilities so as to minimize the losses normally attendant upon a liquidation.
The Liquidating Agent shall, however, if possible to do so in a manner
consistent with the preceding sentence, dispose of all Company assets other than
reserves and effect distributions to the Members within one-hundred eighty
(180) days after the date of dissolution of the Company.
     Section 12.6 Source of Distributions. The Board of Managers shall not be
liable out of its own assets for the return of the Contributions of the Members,
it being expressly understood that any such return shall be made solely from the
Company’s assets.
     Section 12.7 Statements on Termination. Upon the completion of the
liquidation of the Company, each Member shall be furnished with a statement
prepared by the Company’s accountant which shall set forth the assets and
liabilities of the Company as at the date of complete liquidation and each
Members’ share thereof. Upon completion of the liquidation of the Company
pursuant to this ARTICLE XII, the Members shall cease to be Members of the
Company and the Liquidating Agent shall execute, acknowledge, and cause to be
filed a certificate of cancellation of the Company.

41



--------------------------------------------------------------------------------



 



ARTICLE XIII
DRAG-ALONG RIGHT, TAG-ALONG RIGHT AND RIGHT OF FIRST REFUSAL
     Section 13.1 Drag-Along Right.
               (a) If at any time or from time to time the Northland Members
propose to sell in the aggregate Units representing 25% or more of their
Percentage Interest to a Third Party who is a bona fide purchaser (the “Sale”),
the Northland Representative may deliver a notice (a “Drag Along Notice”) to all
of the Tarragon Members stating that the Northland Members propose to effect
such Sale, and specifying the name and address of the proposed parties to such
transaction and the consideration payable in connection therewith. Upon receipt
of a Drag-Along Notice, each Tarragon Member shall be obligated to transfer all
Units of the Company (the “Tarragon Units”) owned by it in the Sale (or, in the
case of a Sale involving a sale of less than all of the Units held by the
Northland Members, a percentage of the Units owned by it equal to the percentage
of the Northland Units being sold by the Northland Members), for a price and on
other terms and conditions not less favorable to the Tarragon Members than to
the Northland Members.
               (b) The Sale shall be made on the same date and at the same price
and on terms and conditions at least as favorable to each Tarragon Member as the
terms and conditions contained in the Drag-Along Notice delivered in connection
with such proposed transaction. Each Tarragon Member shall take all actions
which the Northland Representative deems reasonably necessary or desirable to
consummate such Sale, including, without limitation, (i) entering into
agreements with third parties on terms substantially identical or more favorable
to such Tarragon Member than those agreed to by the Northland Members and
including representations, indemnities, releases, holdbacks, escrows, and other
agreements, instruments, certificates and other documents as may be requested by
the Northland Representative and (ii) obtaining all consents and approvals
reasonably necessary or desirable to consummate the Sale. The Northland Members
and the Tarragon Members shall each pay their pro rata share (based upon the
number of Units in such transaction by each Northland Member and Tarragon
Member) of any reasonable transaction costs associated with the Sale.
               (c) Each Tarragon Member shall to the fullest extent permitted by
law take or cause to be taken all such actions as may reasonably be requested by
the Northland Representative in order expeditiously to consummate the Sale and
any related transactions, including, without limitation, executing,
acknowledging and delivering consents, assignments, waivers, agreements,
releases and other documents or instruments, furnishing information and copies
of documents, filing applications, reports, returns, filings and other documents
or instruments with governmental authorities, and otherwise cooperating with the
Company and the Northland Representative.
               (d) Each Tarragon Member hereby grants to the Northland
Representative an irrevocable power of attorney, which is coupled with an
interest, to take such other actions, in each case to the extent necessary to
carry out the provisions of this Section 13.1 in the event of any breach by such
Tarragon Member of its obligations hereunder.

42



--------------------------------------------------------------------------------



 



               (e) Notwithstanding anything herein to the contrary, during the
“Protection Period” as defined in the Tax Matters Agreement, any Tarragon Member
who is a “Protected Party” under the Tax Matters Agreement shall have no
obligation to sell any Interest pursuant to the drag-along rights of the
Northland Members set forth in this Section 13.1, unless the (i) drag-along Sale
is for all-cash consideration or (ii) (A) the Northland Members exercising such
rights pay such Tarragon Member an amount equal to the “Tarragon Damages Amount”
or the “Ansonia Damages Amount”, as applicable (as such terms are defined in the
Tax Matters Agreement), and (B) the Tarragon Member receives the “Tarragon
Special Distribution” or the “Ansonia Special Distribution”, as applicable (as
such terms are defined in the Tax Matters Agreement), in each case computed as
if such Sale were a “Recognition Event” under the Tax Matters Agreement.
     Section 13.2 Tarragon Tag-Along Right.
               (a) If any or all of the Northland Members desire to sell in one
or more series of related transactions 10% or more of the Units in the Company
beneficially owned by them (a “Northland Sale”) to a Third Party (the “Northland
Buyer”), then at least thirty (30) days prior to any such sale, the Northland
Representative shall provide to the Tarragon Representative a notice (a
“Tarragon Tag-Along Notice”) setting forth in reasonable detail the terms of the
Northland Sale, the amount of Units in the Company that the Northland Buyer
wishes to purchase and identifying the name and address of the Northland Buyer.
Upon the written request of any Tarragon Member (a “Tarragon Tag Seller”) made
within fifteen (15) days after the day the Tarragon Tag-Along Notice is received
by the Tarragon Representative, the Northland Representative shall cause the
Northland Buyer to purchase from such Tarragon Tag Seller the number of Units
held by such Tarragon Tag Seller equal to the lesser of (i) the number of Units
requested to be included in the Northland Sale by such Tarragon Tag Seller and
(ii) a number determined by multiplying (x) a fraction, the numerator of which
is such Tarragon Tag Seller’s Percentage Interest and the denominator of which
is the sum of the Percentage Interests of the selling Northland Members and the
Percentage Interests of the Tarragon Tag Sellers by (y) the number of Units to
be sold in the Northland Sale. Such purchase shall be made on the same date and
at the same price and on terms and conditions at least as favorable to such
Tarragon Tag Seller as the terms and conditions contained in the Tarragon
Tag-Along Notice delivered in connection with such proposed transaction. Each
Tarragon Tag Seller shall take all actions which the Northland Representative
deems reasonably necessary or desirable to consummate such transaction,
including, without limitation, (i) entering into agreements with third parties
on terms substantially identical or more favorable to such Tarragon Tag Seller
than those agreed to by the Northland Representative and including
representations, indemnities, holdbacks, and escrows, and (ii) obtaining all
consents and approvals reasonably necessary or desirable to consummate the
Northland Sale. The Tarragon Tag Sellers and the Northland Members shall each
pay their pro rata share (based upon the number of Units sold in such
transaction by each Tarragon Tag Seller and the Northland Members) of any
reasonable transaction costs associated with the Northland Sale.
               (b) Each Tarragon Tag Seller shall to the fullest extent
permitted by law take or cause to be taken all such actions as may reasonably be
requested by the Northland Representative in order expeditiously to consummate
the Northland Sale and any related transactions, including, without limitation,
executing, acknowledging and delivering consents,

43



--------------------------------------------------------------------------------



 



assignments, waivers, agreements, releases and other documents or instruments,
furnishing information and copies of documents, filing applications, reports,
returns, filings and other documents or instruments with governmental
authorities, and otherwise cooperating with the Company and the Northland
Representative.
               (c) Each Tarragon Tag Seller hereby grants to the Northland
Representative an irrevocable power of attorney, which is coupled with an
interest, to take such other actions, in each case to the extent necessary to
carry out the provisions of this Section 13.2 in the event of any breach by such
Tarragon Member of its obligations hereunder.
     Section 13.3 Northland Tag-Along Right.
               (a) If any or all of the Tarragon Members desire to sell in one
or more series of related transactions 10% or more of the Units in the Company
beneficially owned by them (a “Tarragon Sale”) to a Third Party (the “Tarragon
Buyer”), then at least thirty (30) days prior to any such sale, the Tarragon
Representative shall provide to the Northland Representative a notice (a
“Northland Tag-Along Notice”) setting forth in reasonable detail the terms of
such sale, the amount of Units in the Company that the Tarragon Buyer wishes to
purchase and identifying the name and address of the Tarragon Buyer. Upon the
written request of any Northland Member (a “Northland Tag Seller”) made within
fifteen (15) days after the day the Northland Tag-Along Notice is received by
the Northland Representative, the Tarragon Representative shall cause the
Tarragon Buyer to purchase from such Northland Tag Seller the number of Units
held by such Northland Tag Seller equal to the lesser of (i) the number of Units
requested to be included in the Tarragon Sale by such Northland Tag Seller and
(ii) a number determined by multiplying (x) a fraction, the numerator of which
is such Northland Tag Seller’s Percentage Interest and the denominator of which
is the sum of the Percentage Interests of the Selling Tarragon Members and the
Percentage Interests of the Northland Tag Sellers by (y) the number of Units to
be sold in the Northland Sale. Such purchase shall be made on the same date and
at the same price and on terms and conditions at least as favorable to such
Northland Tag Seller as the terms and conditions contained in the Northland
Tag-Along Notice delivered in connection with such proposed transaction. Each
Northland Tag Seller shall take all actions which the Tarragon Representative
deems reasonably necessary or desirable to consummate such transaction,
including, without limitation, (i) entering into agreements with third parties
on terms substantially identical or more favorable to such Northland Tag Seller
than those agreed to by the Tarragon Representative and including
representations, indemnities, holdbacks, and escrows, and (ii) obtaining all
consents and approvals reasonably necessary or desirable to consummate the
Tarragon Sale. The Northland Tag Sellers and the Tarragon Members shall each pay
their pro rata share (based upon the number of Units in such transaction by each
Northland Tag Seller and the Tarragon Members) of any reasonable transaction
costs associated with the Tarragon Sale.
               (b) Each Northland Tag Seller shall to the fullest extent
permitted by law take or cause to be taken all such actions as may reasonably be
requested by the Tarragon Representative in order expeditiously to consummate
the Tarragon Sale and any related transactions, including, without limitation,
executing, acknowledging and delivering consents, assignments, waivers,
agreements, releases and other documents or instruments, furnishing information
and copies of documents, filing applications, reports, returns, filings and
other

44



--------------------------------------------------------------------------------



 



documents or instruments with governmental authorities, and otherwise
cooperating with the Company and the Tarragon Representative.
     Section 13.4 Right of First Offer.
               (a) Other than with the prior written consent of the Board of
Managers, if any or all of the Tarragon Members (the “Selling Tarragon Members”)
desire to sell, in accordance with Section 10.1(b)(iii), all or any portion of
their Interests in the Company (the “Target Interests”) for cash, upon terms
proposed by such Selling Tarragon Members and that such Selling Tarragon Members
would in good faith be willing to accept in an arm’s length transaction from a
Third Party, (“Acceptable Transfer Terms”), then the Tarragon Representative
shall provide to the Northland Representative a notice (a “ROFO Notice”) setting
forth, in reasonable detail, the terms of such sale, which ROFO Notice shall
include, without limitation, the Units or Interests in the Company that the
Selling Tarragon Members wish to sell, the proposed cash sale price and all
other material terms and conditions of such Acceptable Transfer Terms, including
closing conditions, if any. The Selling Tarragon Members need not have located a
prospective transferee or have in their possession an actual offer to purchase
in order to exercise their rights pursuant to this Section 13.4 but must have at
the time of the ROFO Notice a good faith intention to sell its Units or
Interests to a Third Party on the Acceptable Transfer Terms. At any time within
thirty (30) days after the date the Northland Representative receives the ROFO
Notice (the “Transfer Response Period”), the Northland Representative shall have
the right, exercisable by delivery of notice in writing (the “Transfer
Election”) to the Tarragon Representative, to elect one of the following:
               (i) approve the Acceptable Transfer Terms and authorize the
Tarragon Members to attempt to sell for cash the Target Interests in accordance
with the Acceptable Transfer Terms; or
               (ii) to the extent the tag-along provisions of Section 13.3 are
applicable, approve the Acceptable Transfer Terms and authorize such Tarragon
Members to attempt to sell the Target Interests and the Interests of the
Northland Tag Sellers, if any, in accordance with such Acceptable Transfer Terms
as set forth in Section 13.3 (whereupon the delivery of the ROFO Notice shall be
deemed to have satisfied the obligation of the Selling Tarragon Members to
deliver the Northland Tag-Along Notice; and such Transfer Election shall be
deemed the election of the Northland Tag Sellers under Section 13.3); or
               (iii) elect on behalf of one or more of the Northland Members
(the “Buying Northland Members”) to purchase all of the Target Interests for the
cash purchase price and upon the material terms and conditions, each as set
forth in the Acceptable Transfer Terms.
               (b) Any election pursuant to subparagraph (iii) of
Section 13.4(a) shall be made by (1) delivering to the Tarragon Representative
the Transfer Election, which shall affirmatively state that the Buying Northland
Members are exercising such option, and (2) depositing in an escrow account at a
bank or other financial institution selected by the Northland Representative and
reasonably acceptable to the Northland Representative (the “Transfer

45



--------------------------------------------------------------------------------



 



Escrow Agent”), an earnest money deposit in cash equal to 3% of the purchase
price (the “Transfer Escrow Deposit”). Within ninety (90) days after the date of
the election by the Buying Northland Members to purchase the Target Interests or
such earlier date as the Northland Representative may specify on at least ten
(10) days prior written notice to the Tarragon Representative, the Buying
Northland Members and the Selling Tarragon Members shall close the purchase of
the Target Interests, and the Selling Tarragon Members shall assign the Target
Interests to the Buying Northland Members, against receipt of payment of the
cash purchase price. All closings of any purchase and sale under this
Section 13.4 will be held at the Company’s principal office. All transfer, stamp
and recording taxes imposed on the sale shall be allocated to the Selling
Tarragon Members. All other closing costs shall be allocated 50% to the Selling
Tarragon Members and 50% to the Buying Northland Members, except as otherwise
allocated between the seller and the purchaser in the Acceptable Transfer Terms
and except that, in any event, the Selling Tarragon Members and the Buying
Northland Members shall each be responsible for and pay their own attorneys’
fees.
               (c) If during the Transfer Response Period the Northland
Representative fails to make the election among clauses (i), (ii) and
(iii) required by Section 13.4(a), then the Northland Representative shall be
deemed to have approved a Sale of the Target Interests pursuant to clause (i) of
Section 13.4(a), for a cash purchase price not less than 95% of the purchase
price set forth in the Acceptable Transfer Terms and substantially upon the
material terms, conditions and provisions set forth in the Acceptable Transfer
Terms.
               (d) If the Northland Representative authorizes or is deemed to
have authorized the Transfer of the applicable Target Interests pursuant to the
terms described above, and the Selling Tarragon Members thereafter receive a
bona fide all cash offer for the purchase of the Target Interests from any
purchaser for a purchase price which is at least equal to 95% of the purchase
price set forth in the Acceptable Transfer Terms and substantially upon the
material terms, conditions, and provisions set forth in the Acceptable Transfer
Terms, the Selling Tarragon Members may consummate the sale of the applicable
Target Interests on such terms, without the requirement of any consent or
approval of the Board of Managers, the Northland Members or any other Member;
provided, however, that such sale must be consummated within one hundred twenty
(120) days after the date on which the Northland Representative approved or was
deemed to have approved such sale and must be in accordance with the terms,
conditions, and provisions set forth in the Acceptable Transfer Terms. If such
sale does not occur within the 120-day period referred to in the immediately
preceding sentence or in compliance with the terms, conditions and provisions
set forth in the Acceptable Transfer Terms, the Tarragon Representative will be
required to again deliver to the Northland Representative an additional ROFO
Notice and to again follow the procedures set forth in this Section 13.4 before
consummating any sale.
               (e) If the Buying Northland Members default in their obligation
to purchase any Target Interests pursuant to the terms of this Section 13.4, the
sole and exclusive remedy for such default shall be the immediate delivery to
the Selling Tarragon Members by the Transfer Escrow Agent of the Transfer Escrow
Deposit (such amount shall not be deemed to be a contribution or distribution of
capital, or affect in any way the Capital Account of any Member, the allocation
provisions or any other equity provisions of this Agreement).

46



--------------------------------------------------------------------------------



 



ARTICLE XIV
AMENDMENTS
     Section 14.1 Amendment to be Adopted Solely by the Board of Managers. Each
Member agrees that the Board of Managers, without the approval of any Member,
any holder of Interests or Units or any other Person, may amend any provisions
of this Agreement and execute, swear to, acknowledge, deliver, file and record
whatever documents may be required in connection therewith:
               (a) to reflect the admission, substitution, termination or
withdrawal of Members in accordance with this Agreement (which may be effected
through the replacement of the Schedule of Members with an amended Schedule of
Members);
               (b) to set forth the designations, rights, powers, duties and
preferences of the holders of any additional Units or Interests issued pursuant
to Section 3.7.1;
               (c) to cure any ambiguity, correct or supplement any provision in
this Agreement not inconsistent with law or with other provisions of this
Agreement, or make other changes with respect to matters arising under this
Agreement that will not be inconsistent with law or with the provisions of this
Agreement; and
               (d) to satisfy any requirements, conditions, or guidelines
contained in any order, directive, opinion, ruling or regulation of a federal,
state or local agency or contained in federal, state or local law
     The Board of Managers shall notify the Members in writing when any action
under this Section 14.1. is taken in the next regular communication to the
Members or within ninety (90) days of the date thereof, whichever is earlier.
     Section 14.2 Amendment Procedures. Any other amendments to this Agreement
may be proposed only by the Board of Managers; provided, however that, to the
fullest extent permitted by law, the Board of Managers shall have no duty or
obligation to propose any amendment to this Agreement and may decline to do so
free of any duty (including any fiduciary duty) or obligation whatsoever to the
Company or any Member or any Person bound by this Agreement and, in declining to
propose an amendment to the fullest extent permitted by law, shall not be
required to act in good faith or pursuant to any other standard imposed by this
Agreement, any other agreement contemplated hereby or under the Act or any other
law, rule, regulation or at equity. The Board of Managers shall submit (except
an amendment governed by Section 14.1) any proposed amendment to the Members.
The Board of Managers shall seek the written Consent of the Members as set forth
in this Section 14.2 on the proposed amendment or shall call a meeting to vote
thereon and to transact any other business that it may deem appropriate. For
purposes of obtaining a written Consent of the Members, the Managing Member may
require a response within a reasonable specified time, but not less than fifteen
(15) days. A proposed amendment shall be adopted and be effective as an
amendment hereto if it is approved by the Board of Managers and, except as
provided in Section 14.1 or 14.3, if it receives the

47



--------------------------------------------------------------------------------



 



Consent of the Members holding Interests representing more than fifty percent
(50%) of the Percentage Interest of the Common Units.
     Section 14.3 Amendments Requiring Member Approval. Notwithstanding
Sections 14.1 and 14.2, the Board of Managers shall not amend this Agreement, by
merger, consolidation, conversion or otherwise, if such amendment shall
materially and adversely impair or alter the legal or economic rights,
preferences, privileges or obligations of the Members holding Common Units
without the consent of each such Member materially and adversely affected by
such amendment; provided, however, that the Board of Managers shall be
authorized to amend this Agreement, by merger, consolidation, conversion or
otherwise even if such amendment shall materially and adversely impair or alter
the legal rights, preferences, privileges or obligations of a Member without the
consent of such Member materially and adversely affected by such amendment, but
only if such amendment (i) does not materially and adversely impair or alter the
economic rights, preferences, privileges or obligations of such Member,
(ii) such Member receives the same consideration and is afforded the same rights
as other Members holding the same class of Common Units and (iii) such amendment
is being effected in connection with a transaction that in the reasonable
judgment of the Board of Managers is part of an overall plan designed to enhance
the liquidity of the Common Units of the Member. In addition, no amendment (by
merger, consolidation, conversion or otherwise), without the consent of such
Member, shall obligate a Member to make additional contributions to the Company,
adversely affect the limited liability of a Member, otherwise increase the
liabilities or legal obligations of a Member or reduce the distributions payable
to a Member that is disproportionate relative to other Members of the same
class. The Board of Managers may, with the consent of any affected Member, and
without the approval of any other Member, amend this Agreement in a manner that
affects adversely solely such consenting Member. This Article XIV may not be
amended (by merger, consolidation, conversion or otherwise) without the consent
of each Member holding Common Units. In addition, notwithstanding anything to
the contrary contained in this Article XIV, any other provision of this
Agreement that permits or requires the vote, election or consent of a certain
Percentage Interest of a specified group of Members, or the Board of Managers,
may only be amended with the consent of the Board of Managers and of such
Percentage Interest of such specified group of Members.
ARTICLE XV
MISCELLANEOUS
     Section 15.1 Further Assurances. The Members agree to execute such
instruments and documents as may be required by law or which the Board of
Managers reasonably deems necessary or appropriate to carry out the intent of
this Agreement so long as they do not alter the rights and obligations of the
Members under this Agreement.
     Section 15.2 Successors and Assigns. The agreements contained herein shall
be binding upon and inure to the benefit of the permitted successors and assigns
of the respective parties hereto.
     Section 15.3 Applicable Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware.

48



--------------------------------------------------------------------------------



 



     Section 15.4 Severability. The determination that any one or more of the
provisions of this Agreement is unenforceable shall not affect the
enforceability of the other provisions of this Agreement.
     Section 15.5 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original of this Agreement
binding on the parties hereto.
     Section 15.6 Entire Agreement. Except as provided below in this
Section 15.6 this Agreement represents the entire agreement among the parties
hereto with respect to the subject matter hereof. Nothing herein shall affect
the Contribution Agreement. The Company may enter into agreements with one or
more Members amending, interpreting, supplementing or otherwise modifying the
terms of this Agreement. Each such agreement shall be deemed to be a part of
this Agreement solely with respect to the applicable Members.
     Section 15.7 Construction. The captions used in this Agreement are for
convenience only and shall not affect the meaning or interpretation of any of
the provisions of this Agreement. As used herein, the singular shall include the
plural, the masculine gender shall include the feminine and neuter, and the
neuter gender shall include the masculine and feminine, unless the context
otherwise requires. The words “hereof”, “herein”, and “hereunder”, and words of
similar import, when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. All references to
Sections, Articles, Exhibits or Schedules are to Sections, Articles, Exhibits or
Schedules of or to this Agreement. The terms “include” and “including” are to be
construed as if followed by the phrase “without limitation”, regardless whether
such phrase actually appears.
     Section 15.8 Force Majeure. If any Member, the Company or the Board of
Managers is delayed by causes beyond its reasonable control in performing any
act which this Agreement requires be performed by a specified time, such Member,
the Company or the Board of Managers, as the case may be, shall be entitled to
such additional time to perform such act as is reasonable in light of such
delay. This provision shall not relieve the Members, the Company or the Board of
Managers from the obligation to perform any such act.
     Section 15.9 Notices. All notices, demands, solicitations of consent or
approval, and other communications hereunder shall be in writing and shall be
sufficiently given if personally delivered, transmitted by facsimile, sent by
electronic transmission or sent postage prepaid by overnight courier or
registered or certified mail, return receipt requested, addressed as follows: if
intended for the Company, to the Company’s principal office determined pursuant
to Section 1.5, and, if intended for any Member, to the address of such Member
set forth on the Schedule of Members, and if intended for Northland Corp or the
Northland Representative, Northland Investment Corporation, 2150 Washington
Street, Newton, Massachusetts 02462, Attention: Steven Rosenthal and Suzanne
Abair, Facsimile: (617) 630-7201; with a copy to Goodwin Procter LLP, Exchange
Place, Boston, Massachusetts 02109, Attention: Gilbert G. Menna and Suzanne D.
Lecaroz, Facsimile: (617) 523-1231, and for Tarragon Corp or the Tarragon
Representative to Tarragon Corporation, 1775 Broadway, 23rd Floor New York, New
York 10019, Attention: William Friedman, Facsimile: (212) 949-8001; with a copy
to Tarragon Corporation, 3100 Monticello Avenue, Suite 200, Dallas, Texas 75205,
Attention: Kathryn

49



--------------------------------------------------------------------------------



 



Mansfield, Executive Vice President and General Counsel, Facsimile:
(214) 599-2250; and a copy to Jones Day, 222 East 41st Street, New York, New
York 10017, Attention: Kent R. Richey, Facsimile: (212) 755-7306, and, if
intended for Ansonia LLC, c/o APA Management, LLC, 131 East 36th Street, New
York, New York 10016, Facsimile:                                         ,
Attention: Richard S. Frary, with a copy to Holland & Knight LLP, 195 Broadway,
New York, New York 10007, Facsimile: (212) 341-7292, Attention: Jim Spitzer,
Esq., or to such other address as such Member designate from time to time by
written notice to the Company. Notices shall be deemed to have been given when
personally delivered or when transmitted on a Business Day by electronic
transmission with confirmation of receipt or by facsimile with machine-generated
confirmation of transmission without notation of error, if sent before 5:00 p.m.
local time of the recipient, otherwise the following Business Day, or, if mailed
or sent by overnight courier, on the date on which received.
     Section 15.10 No Right of Partition or Redemption. No Member and no
successor-in-interest to any Member shall have the right to have the property of
the Company partitioned, or, except as otherwise provided in this Agreement or
as the Board of Managers may agree, to require the redemption of its interest in
the Company.
     Section 15.11 Third-Party Beneficiaries. The provisions of this Agreement
are not intended to be for the benefit of any creditor or other person to whom
any debts or obligations are owed by, or who may have any claim against, the
Company, its Subsidiaries or any of its Members, except for Members, in their
capacities as such. Notwithstanding any contrary provision of this Agreement, no
such creditor or person shall obtain any rights under this Agreement or shall,
by reason of this Agreement, be permitted to make any claim against the Company,
its Subsidiaries or any Member.
     Section 15.12 UCC Matters. The Company hereby elects to opt-in to Article 8
of the Uniform Commercial Code of the State of New York. Each Unit and Interest
is a security as defined in and governed by Article 8.
     Section 15.13 Representations and Warranties. As an inducement to the other
Member to enter into this Agreement, each Member makes the following
representations and warranties.
               (a) The Member is duly organized and validly existing under the
laws of its jurisdiction of organization, with full power and authority and
legal right to be a Member of the Company and to carry on its business in the
manner and in the locations in which such business has been and is now being
conducted by it, to execute and deliver this Agreement and to perform its
obligations hereunder.
               (b) No consent of any third party is required as a condition to
the entering into this Agreement by the Member other than such consent as has
been previously obtained.
               (c) The execution and delivery of this Agreement has been duly
authorized and executed by the Member and this Agreement constitutes the valid
and binding obligation and agreement of the Member, enforceable in accordance
with its terms (subject to the

50



--------------------------------------------------------------------------------



 



effect of bankruptcy, insolvency or creditor’s rights generally, and to
limitations imposed by general principles of equity).
               (d) Neither the execution and delivery of this Agreement, nor
compliance with the terms and provisions hereof, will result in any breach of
the terms, conditions or provisions of, or conflict with or constitute a default
under, or result in the creation of any lien, charge or encumbrance upon any
property or assets of the Member pursuant to the terms of any indenture,
mortgage, deed of trust, note, evidence of indebtedness, agreement or other
instrument to which the Member may be party or by which it or they or any of its
properties or assets may be bound, or violate any provision of law, or any
applicable order, writ, injunction, judgment or decree of any court, or any
order or other public regulation of any governmental commission, bureau or
administrative agency.
               (e) There are no judgments presently outstanding and unsatisfied
against the Member or any of its assets and neither the Member nor any of its
assets is involved in any litigation at law or in equity, or in any proceeding
before any court, or by or before any governmental or administrative agency,
which judgment, litigation or proceeding could reasonably be anticipated to have
a material adverse effect on the Member, the Company or the Properties and no
such material judgment, litigation or proceeding is, to the best of the Member’s
knowledge, threatened against the Member or any of its facilities, and to the
best of the Member’s knowledge, no investigation looking toward such a
proceeding has begun or is contemplated.
               (f) No order, permission, consent, approval, license,
authorization, registration or validation of, or filing with, or exemption by,
any governmental agency, commission, director, officer or public authority is
required to authorize, or is required in connection with the execution, delivery
and performance by the Member of this Agreement or the taking of any action
thereby contemplated, which has not been obtained, other than any such order,
permission, consent, approval, license, authorization, registration or
validation of, or filing with, or exemption by, any governmental agency,
commission, director, officer or public authority required in connection with
the ownership of the Company’s assets or with the other operations of the
Company.
               (g) The Member understands that in addition to the restrictions
on transfer contained in this Agreement, it must bear the economic risks of its
investment for an indefinite period because the Units have not been registered
under the Securities Act, or under any applicable securities laws of any state
or other jurisdiction, and, therefore, may not be sold or otherwise transferred
unless they are registered under said Act and any such other applicable
securities laws or an exemption from such registration is available.
     [THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

51



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Members has executed this Amended and
Restated Limited Liability Company Agreement of Northland Properties LLC as of
the date first written above.

            NORTHLAND PORTFOLIO L.P.
      By:           Name:           Title:           NORTHLAND FUND L.P.
      By:           Name:           Title:           NORTHLAND FUND II, L.P.
      By:           Name:           Title:           NORTHLAND FUND III, L.P.
      By:           Name:           Title:           NORTHLAND AUSTIN INVESTORS
LLC
      By:           Name:           Title:           AUSTIN INVESTORS L.P.
      By:           Name:           Title:        

Signature Page to the Amended and
Restated Limited Liability Company Agreement

 



--------------------------------------------------------------------------------



 



            DRAKE INVESTORS L.P.
      By:           Name:           Title:           TATSTONE INVESTORS L.P.
      By:           Name:           Title:           TARRAGON CORPORATION
      By:           William S. Friedman         Chief Executive Officer       
ANSONIA LLC
      By:           Robert P. Rothenberg         Member Manager             
By:           Richard S. Frary         Member Manager     

Signature Page to the Amended and
Restated Limited Liability Company Agreement

 



--------------------------------------------------------------------------------



 



Schedule A
Names, Addresses, Units and Value of Contribution of Members
Schedule A

 



--------------------------------------------------------------------------------



 



Exhibit A
REPRESENTATIVES
NORTHLAND
TARRAGON
Exhibit A

 



--------------------------------------------------------------------------------



 



Exhibit B
ACTIONS REQUIRING UNANIMOUS APPROVAL
Any agreement or transaction between the Company, or any Subsidiary, on the one
hand, and any Member, or Affiliate of a Member, on the other hand, involving
(i) acquisitions, (ii) dispositions or (iii) contracts pursuant to which the
aggregate payment due thereunder by the Company or any Subsidiary is equal to or
greater than $5,000,000.
Incur any indebtedness (including mortgage indebtedness) that would cause the
aggregate loan-to-value ratio of the Company’s and its Subsidiaries’ aggregate
consolidated indebtedness to be greater than 80%, determined by the Board of
Managers at the time of the incurrence.
Incur indebtedness that is recourse to the Company and that would cause the
aggregate amount of all such recourse indebtedness to exceed 5% of the aggregate
value of the Company and its Subsidiaries, determined by the Board of Managers
at the time of incurrence.
Distributions in kind if not pro rata.
Decide not to make at least quarterly distributions of Operating Cash Flow.
Change the business purpose of the Company from that described in Section 1.4.
Issue any equity interest of the same class in the Company if such interest is
to be issued on terms that affect the economic and/or voting interests of the
Tarragon Members in a manner that is adversely disproportionate in any material
respect, relative to the affect on the corresponding economic and/or voting
interests of the Northland Members.
Create a reserve for future acquisitions.
Cause or permit any Subsidiary to be classified as a C-Corporation other than
entities that become Subsidiaries by operation of the transactions contemplated
by the Contribution Agreement.
Exhibit B

 



--------------------------------------------------------------------------------



 



Exhibit C
INITIAL BOARD MEMBERS
Tarragon Board Members:
William S. Friedman
Robert Rothenberg
Northland Board Members:
Larry Gottesdiener
Steven Rosenthal
As selected by the Northland Representative
Exhibit C

 



--------------------------------------------------------------------------------



 



Exhibit D
INTERIM MANAGEMENT AGREEMENT
Exhibit D

 



--------------------------------------------------------------------------------



 



Exhibit E-1
TARRAGON RECOURSE GUARANTIES
Exhibit E-1

 



--------------------------------------------------------------------------------



 



Exhibit E-2
NORTHLAND RECOURSE GUARANTIES
Exhibit E-2

 



--------------------------------------------------------------------------------



 



Exhibit F
Form of Pledge and Security Agreement
Exhibit E-2

 



--------------------------------------------------------------------------------



 



Schedule 5.2(d)
ILLUSTRATIVE EXAMPLE OF CONTRIBUTION CARRY FORWARD
Set forth below is an illustrative example of the $35 million per annum
Contribution carry forward provisions of Section 5.2(c) of the Agreement:
In year 1, the Board of Managers calls for additional Contributions in an
aggregate amount of $10 million. No outside appraisal is required to determine
the value of Units or Interest issued in consideration for such Contribution.
There is a $25 million carry forward available for subsequent years.
In year 2, the Board of Mangers calls for additional Contributions in the amount
of $45 million. Cumulative aggregate additional Contributions are $55 million,
and the Company has the ability to call up to $70 million without appraisals
being required. Thus, no outside appraisal is required to determine the value of
Units or Interests issued in consideration for such contribution. There is a
$15 million carry forward available for subsequent years.
In year 3, the Board of Managers calls for additional contributions in an amount
of $60 million. Cumulative aggregate additional Contributions are $115 million,
and the Company has the ability to call up to $105 million without appraisals
being required. Thus, a fair market appraisal of the value of Units or Interests
issued in consideration for such Contribution is required. There is no carry
forward available for subsequent years.
Schedule 5.2(d)

 



--------------------------------------------------------------------------------



 



Schedule 6.3(c)
ILLUSTRATIVE EXAMPLE FOR SECTION 6.3(c)
Assume Contributor contributes to the Company (i) 100% of the stock of
Corporation A (which owns a 1% interest in Lower Tier Partnership) and (ii) the
99% interest (the “Interest”) in Lower Tier Partnership. Lower Tier Partnership
owns real property (the “Property”) with a tax basis of $100 and a fair market
value of $1000. The tax basis of the Company in the Interest is $99 and the fair
market value is $990. Application of the “aggregate theory” would allow taxable
gain from the disposition of an asset (up to the amount of Built In Gain”) that
is owned directly or indirectly by a partnership (the interest of which was
contributed to the Company) to be treated as gain allocated under Section 704(c)
to a contributor of such interest to the Partnership notwithstanding that such
asset was not itself contributed to the Partnership. If the Property is disposed
of by the Lower Tier Partnership for $2000, there is $900 of Built In Gain
(assuming no adjustments have been made to such Built In Gain). $891 of such
gain will be considered gain to be allocated under Section 704(c) to the
Contributor. If the Interest was sold for $990, there would be $891 of gain
allocated under Section 704(c) to the Contributor.
Schedule 5.2(d)

 



--------------------------------------------------------------------------------



 



Exhibit B
MANAGEMENT AGREEMENT
     THIS MANAGEMENT AGREEMENT (“Agreement”) is made as of March ___, 2008 by
and between TARRAGON CORPORATION, A Nevada corporation (“Tarragon”) with and on
behalf of the affiliated entities listed on Exhibit A-1 attached hereto (the
“Tarragon Subsidiaries”) and the property managers listed on Exhibit B-1 (the
“Tarragon Managers”), Northland Investment Corporation (“NIC”), the affiliates
of NIC identified as Northland Contributors listed on the signature pages
attached hereto (collectively with NIC, “Northland”) with and on behalf of the
affiliated entities listed on Exhibit A-2 attached hereto (collectively the
“Northland Subsidiaries” and collectively with Northland, the Tarragon
Subsidiaries, the Tarragon Managers and Tarragon, “Owner”) and NORTHLAND
PROPERTIES MANAGEMENT LLC, a Delaware limited liability company (“Manager”).
W I T N E S S E T H
     WHEREAS, Tarragon and affiliates of Northland have agreed to form Northland
Properties LLC (the “Joint Venture’)
     WHEREAS, The Subsidiaries are the owners of the apartment complexes
described on Exhibit C-1 attached hereto (the “Tarragon Properties”) and the
Northland Subsidiaries are the owners of the apartment complexes as described on
Exhibit C-2 attached hereto (the “Northland Properties and collectively with the
Tarragon Properties, the “Property”);
     WHEREAS, as part of the formation of the Joint Venture, Tarragon will
contribute the equity interests in the Tarragon Subsidiaries (or otherwise
contribute the beneficial interests in the Tarragon Properties ) to the Joint
Venture and affiliates of Northland will contribute the equity interest in the
Northland Subsidiaries (or otherwise contribute the beneficial interests in the
Northland Properties) to the Joint Venture, which agreements are set forth in a
Contribution Agreement which is being entered into contemporaneously herewith,
     WHEREAS, the terms of the limited liability company agreement of the Joint
Venture provide that Manager shall provide property management and other
services for the Property,
     WHEREAS, certain of the Tarragon Properties are currently managed by
Tarragon or its affiliates pursuant to the Management Agreements as listed on
Exhibit B-1,
     WHEREAS, certain of the Northland Properties are currently managed by NIC
or its affiliates pursuant to the Management Agreement as listed on Exhibit B-2,
     WHEREAS, there are certain conditions that need to be satisfied prior to
Tarragon and Northland (and/or their affiliates , as applicable) entering into
the Joint Venture,

A-1



--------------------------------------------------------------------------------



 



     WHEREAS, Northland and Tarragon have agreed that in the interim period
prior to execution of the Joint Venture the parties desire that Manager manage
the Properties (and/or sub manage the Properties, and
     WHEREAS, Manager is in the business of acting as manager for facilities
similar to the Property and is ready, willing and able to act as a manager for
the Property pursuant to the terms hereof.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants herein made and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Owner and Manager hereby agree as follows:
     1. Appointment. Owner hereby appoints Manager and Manager hereby accepts
appointment, on the terms and conditions hereafter provided, as the exclusive
managing agent to maintain, operate, manage, supervise, rent and lease the
Property (or to act as the sub-manager to the Tarragon Managers or NIC, as
applicable) .
     2. Duties of Manager. Manager is hereby charged with the sole and exclusive
management and leasing of the Property, (or to act as the sub-manager to the
Tarragon Managers or NIC, as applicable in performing such duties) and shall
provide Owner with the services customarily provided in such instances,
including, but not limited to, the services specifically provided for herein
other than “extraordinary services” (as defined in Section 2.14) and shall do
and perform any and all things reasonably necessary for the pleasure, comfort,
service and convenience of the tenants and for the ownership, operation,
maintenance, repair and leasing of the Property, subject to the budgets,
policies and limitations imposed by Owner, and applicable laws, rulings,
regulations and orders of governmental authorities having jurisdiction over the
Property and its tenants. All services shall be performed in a diligent and
professional manner in accordance with recognized standards of the property
management industry applicable to properties similar to the Property. The duties
of Manager shall include, but not be limited to the following:
          2.1 Leasing and Collection. Manager shall be the leasing agent of
Owner with respect to the Property and in connection therewith Manager shall
(i) advertise the availability for rental of the Property or any part thereof,
and display for that purpose signs thereon; (ii) on behalf of Owner, in
Manager’s own name or in the name of Owner, with prior consent of Owner,
execute, sign, renew and cancel leases or other tenancy agreements, under seal
or otherwise; (iii) collect rents and other charges due or to become due from
tenants and give receipts therefor; (iv) terminate tenancies and sign and serve
in the name of Owner or its own name such notices as are appropriate in
connection with such terminations; (v) after notification to Owner, institute
and prosecute actions to evict tenants and recover possession of leased premises
and to recover rents and other sums due; and (vi) when expedient, with Owner’s
consent, settle, compromise and release such actions or suits or reinstate such
tenancies. Nothing herein contained shall constitute a guaranty by Manager of
the payment of rent or other obligations of the tenants of the Property.

2



--------------------------------------------------------------------------------



 



          2.2 Books and Records. Manager shall maintain adequate and separate
books and records in connection with its management and operation of each
apartment complex comprising the Property. Owner shall have the right to examine
such books and records at the Property, or at Manager’s principal office upon
reasonable prior notice to Manager. Manager shall render to Owner, on or before
the twenty-fifth (25th) day of each month, commencing on May 25, 2008, a
statement for the Property of the receipts and disbursements for the preceding
month, and a statement of cash flow for the preceding month, and such other
reports and statements as Owner may reasonably request from time to time. Owner
may, at its sole cost and expense, cause the books and records of the Property
to be audited at Manager’s principal office upon reasonable prior notice to
Manager.
          2.3 Preparation of Employee Forms. Manager shall prepare and file in a
timely fashion all forms and reports necessary in connection with Owner’s
employees at the Property, including, but not limited to, unemployment
insurance, withholding taxes and social security taxes for permanent or
temporary employees.
          2.4 Hiring and Supervision. Manager shall hire, pay, supervise and
discharge the cleaning, maintenance, repair, security and other personnel, who
shall be screened and qualified by training and experience to perform their
assigned tasks, or companies which will perform such services (“Personnel”)
necessary to keep the Property maintained, serviceable and properly operational.
Manager may, in Manager’s sole discretion, either:
     (i) employ and/or discharge such Personnel itself;
     (ii) contract with another entity for the provision of Personnel, where
such contractor shall be the employer of the Personnel; or
     (iii) use a combination of these methods as to different portions of
Personnel.
     Manager may perform any of its duties through or seek advice or services
from brokers, attorneys, or agents, and shall not be responsible for their acts,
defaults, or negligence if reasonable care has been exercised in their
appointment and retention.
          2.5 Maintenance and Operation Contracts. Manager shall maintain the
Property in good condition and repair provided that Owner makes adequate funds
available to Manager. Manager, as Owner’s agent, shall enter into such contracts
as are reasonably necessary for the maintenance and repair of, and services to,
the Property. Except with respect to such emergency situations, Manager shall
not, without the prior consent of Owner, incur any capital expenditures which
are not contained in the approved annual budget or otherwise approved by Owner.

3



--------------------------------------------------------------------------------



 



          2.6 Annual Budget. Prior to the beginning of each calendar year,
Manager shall prepare and submit to Owner a budget for the operation of the
Property for the following calendar year. The budget shall be subject to the
reasonable review and approval of Owner, and Manager agrees to make
modifications thereto as Owner shall reasonably deem necessary. Upon approval by
Owner, such budget shall constitute the approved operating budget for the
succeeding calendar year. In the event that Owner fails to approve a budget,
Manager is hereby authorized to continue operating the Property under the budget
in effect for the immediately preceding calendar year (subject only to
non-discretionary changes and expenses such as taxes, utilities and insurance)
until such time as an approved budget shall be adopted by Owner.
          2.7 Insurance. If requested by Owner, Manager shall cause to be placed
and kept in force, at Owner’s expense, such insurance coverage as is requested
by Owner, which shall be placed with companies, with such limits of coverage and
deductibles as shall be reasonably acceptable to Owner and any mortgagee having
a security interest in the Property (each a “Mortgagee”). All policies of
insurance shall name Owner, Manager, and any Mortgagee as named insureds
thereunder. Manager shall promptly investigate and report to Owner and to any
insurance companies providing coverage therefor, incidents and claims for damage
relating to the ownership, operation and maintenance of the Property and any
damage to or destruction of the Property. Manager is authorized to settle any
and all claims against insurance companies not in excess of One Hundred Thousand
Dollars ($100,000.00) arising out of any policies, and to satisfy the
requirements or conditions imposed by the insurance companies necessary to allow
for payment of claims including, but not limited to, execution of proof of loss,
the adjustment of losses, signing of receipts and collection of proceeds.
Manager shall, at Owner’s expense, maintain workers’ compensation insurance
covering all employees of Manager and Owner employed in, on or about the
Property so as to provide statutory benefits required by state and/or federal
laws. The cost of such insurance shall be paid by Owner.
     2.8 Bank Accounts. Manager, on behalf of Owner, shall maintain in Owner’s
name, a separate bank account for the Property for which Manager and Owner shall
be the sole parties authorized to draw funds. Manager agrees to deposit in such
bank account all cash, rental receipts and other funds collected from the
operation of the Property, other than apartment security deposits, subject to
the provisions hereof. To the extent funds are available in the bank account for
the Property, Manager shall pay therefrom: (i) all expenses incurred by Manager
in the operation and maintenance of the Property pursuant hereto and in
accordance herewith, (ii) the costs of replacements, renovations and capital
improvements, real estate taxes, ad valorem taxes and for any non-recurring
expenditures or other item authorized under the terms of this Agreement or by
Owner, (iii) Manager’s compensation as provided herein, (iv) such amounts
necessary to establish reserves for contingencies and nonrecurring expenses as
may be agreed upon by Manager and Owner, (v) installments of principal and
interest and any other costs and expenses due under any mortgage or deed of
trust encumbering the Property. In the event that the funds in the account are
at any time insufficient to cover the items specified in clauses (i) through
(v) above, Owner shall deposit in the account additional funds necessary to
satisfy the foregoing obligations. Nothing contained herein shall obligate
Manager at any time to use its own funds to cover operating

4



--------------------------------------------------------------------------------



 



deficits for the Property. Nothing contained herein shall be deemed to prohibit
Manager from maintaining petty cash funds and to make payments therefrom in
accordance with customary property management practices.
          2.9 Escrow Account. Manager shall establish and maintain an escrow
account in Owner’s name for apartment security deposits, if required by state,
county or municipal law, regulation or order, and shall oversee the investment
of such account and of any reserve accounts hereunder established.
          2.10 Site Visits. Manager shall arrange for its supervisory employees,
agents and consultants to visit the Property at such times as Manager deems
reasonably appropriate as required to carry out its duties hereunder. The cost
for such site visits, including, but not limited to, costs of travel, lodging
and meals shall be borne by Owner as an operating expense of the Property.
          2.11 Equipment and Supplies. Manager shall purchase, at Owner’s
expense, reasonable quantities of operating supplies, replacement parts, tools,
equipment, appliances, goods and expendable items which shall be reasonably
necessary or desirable for Manager to perform its duties in accordance with the
terms and provisions of this Agreement, including the cleaning, maintenance,
upkeep, replacement, refurbishing and preservation of the Property. Such
purchases shall be consistent with and in accordance with the approved Budget
then in effect.
          2.12 Tax Returns. Manager shall assist in the preparation of Owner’s
tax returns. Owner shall be responsible for the preparation and filing of tax
returns and annual reports and the payment of all income taxes, property taxes
(both real and personal property), franchise taxes and taxes on its employees’
wages.
          2.13 Intentionally Omitted.
          2.14 Extraordinary Services. At Owner’s request and for additional
compensation to be determined by Owner and Manager on a case-by-case basis,
Manager or an affiliate of Manager, shall provide, or cause to be provided,
certain services outside of the scope of services otherwise provided herein in
connection with the Property.
     3. Duties of Owner. During the term of this Agreement, Owner shall provide
Manager with (i) a complete set of architectural, mechanical, electrical and
site plans as soon as practicable after the commencement of the term of this
Agreement, to the extent that such plans exist and are available and (ii) timely
decisions, information and consultations as necessary to permit Manager to
perform its duties hereunder and reasonably cooperate with Manager so as to
facilitate Manager’s performance of its duties hereunder.
     4. Charges. Notwithstanding anything herein to the contrary, it is
specifically understood that Manager does not undertake to pay any expenses of
the Property from its own funds and shall only be required to perform its
services and make disbursements to the extent that, and so long as, payments
received from the revenue, if any, of the Property, or

5



--------------------------------------------------------------------------------



 



from Owner, shall be sufficient to pay the costs and expenses of such services
and the amounts of such disbursements. If it shall appear to Manager that such
revenues, if any, of the Property are insufficient to pay the same and to
adequately fund reserves, the Manager shall promptly so notify the Owner in
detail of that fact and request the Owner to provide sufficient funds to pay
such costs, expenses and disbursements.
     5. Manager’s Compensation.
     5.1 Fee for Services. Owner shall pay Manager as full compensation for its
property management services as Manager under this Agreement an amount per annum
(or otherwise as set forth therein) as provided below in this sub-paragraph and
in Exhibit E (“Management Fee”). It is also anticipated that Manager shall be
engaged by Owner to perform construction management, asset management, real
estate brokerage, financing and development services. Owner and Manager shall
negotiate in good faith reasonable fees for such services and Owner acknowledges
that to the extent that the Board of Managers of Manager (on which Tarragon or
its affiliates has certain representation rights) approves such additional
services to be rendered and a fee structure in connection therewith, such fees
shall be deemed approved by Owner.
     5.2 Reimbursement for Expenses. The foregoing Management Fee shall be in
addition to amounts reimbursed for costs and expenses incurred by Manager for
Owner’s account. Manager shall be reimbursed for all expenses and disbursements
made for the account of Owner in accordance with the terms of this Agreement and
the approved budget promptly after submission of an invoice for reimbursement.
     5.3 Overhead. The overhead expenses of Manager’s corporate office are
included in the Management Fee. Such overhead expenses shall include maintenance
of the Property’s records and books, rent and insurance costs, as well as the
salaries, office expenses, and all other expenses of management personnel and
associated clerical support staff not allocable to the Property’s day-to-day
operations or oversight. Notwithstanding the foregoing, a charge for property
accounting and information systems functions performed and/or located at the
Manager’s corporate, regional or satellite offices, legal, human resources,
informational technology, insurance procurement and/or other similar services
rendered to or for the benefit of the Property and/or other properties may be
reasonably allocated by Manager to and/or among the Property and/or such other
properties and the amount thereof so allocated to the Property shall be
separately invoiced to, and reimbursed by, the Owner/Property. Similarly, if
Manager has a regional office that supports or provides services to the
Property, Manager shall have the right to reasonably allocate to the Property
the Property’s share of the expenses of such office (including the salaries and
expenses of personnel) and the amount thereof so allocated to the Property shall
be separately invoiced to, and reimbursed by, the Owner/Property. The Management
Fee does not include on-site costs, i.e. salaries of property managers or
general managers, secretary and other on-site office expenses for daily building
operations and the salaries of the Personnel (as evidenced by certified
payrolls) and other reasonable expenses of the Property which shall be
separately invoiced to, and reimbursed, by the Owner/Property. All such salaries
and other expenses incurred for the exclusive benefit of the Property shall be
paid by the Owner/Property. All

6



--------------------------------------------------------------------------------



 



undertakings by Manager pursuant to the provisions of Section 2 shall be
performed as Manager of the Property, and all obligations or expenses authorized
and incurred thereunder, except as otherwise provided in this Agreement, shall
be for the account, on behalf of, and at the expense of the Owner.
     5.4 Intentionally Omitted.
     5.5 Payments Net of Sales Taxes. All payments by Owner to Manager under or
pursuant to this Agreement (including, without limitation, the Management Fee)
shall be net of applicable sales taxes that Owner agrees to pay to the
applicable taxing authority; provided, however, that if Manager pays or is
required by law to pay such sales taxes, Owner shall reimburse or pay Manager
such sales taxes.
     6. Term and Termination.
          6.1. Term and Termination. This Agreement shall commence as of the
date hereof and shall continue until December 31, 2008 unless earlier terminated
upon the occurrence of any of the following events:
          (i) Cause. By either party at anytime, for cause. “Cause” shall mean
the material failure by either Manager or Owner, as the case may be, without
reasonable cause, to perform their respective obligations hereunder for a period
of thirty (30) days after written notice from the other party, specifying in
detail the act or acts deemed to be in violation; provided, however, that if the
violation cannot be cured within such thirty (30) day period, and Owner’s
interest in the Property and its rents are not jeopardized, then this Agreement
shall nevertheless continue in effect so long as the defaulting party has
commenced curing the violation in good faith, promptly after the receipt of such
notice, and is diligently pursuing same to a conclusion.
          (ii) Manager. By Manager, upon thirty (30) days prior written notice.
          (iii) Joint Venture. Upon the consummation of the Joint Venture and
the entering into of property management agreements between the Joint Venture
(or its subsidiaries) and Manager with respect to the Property.
          6.2 Payments Due Upon Termination. In all events, upon any
termination, whenever it shall occur and for whatever reason, Manager shall be
reimbursed for all amounts expended or accrued on behalf of the Property
pursuant to this Agreement.
          6.3 Intentionally Deleted.
          6.4 No Prejudice. The termination of this Agreement shall not
prejudice the rights of either party against the other for any accrued default
or breach of this Agreement.

7



--------------------------------------------------------------------------------



 



     7. Indemnification. If either party is a limited liability company,
partnership, trust or corporation, no member or manager of such limited
liability company, nor general or limited partner of such partnership nor
trustee or beneficiary of any trust nor shareholder, officer or director of any
corporation shall be personally liable to the other party. Manager shall not be
liable for any act or omission whatsoever of any agent or representative or for
Manager’s negligence or error in judgment, except for its willful misfeasance,
bad faith, or gross negligence in the conduct of its duties. Owner shall
indemnify and save harmless Manager from and against any and all liabilities,
claims, damages, costs and expenses (including reasonable attorney’s fees) to
which Manager may become subject by reason of or arising out of the performance
or non-performance of its duties as Manager under this Agreement (collectively,
“Liabilities”); provided, however, that no such right or indemnity shall exist
with respect to any Liabilities shall be made, and Manager shall indemnify Owner
against, and shall hold Owner harmless from, any Liabilities which may be
incurred by reason of Manager’s willful misfeasance, bad faith, or gross
negligence in the conduct of its duties. Notwithstanding the foregoing, Owner
agrees to indemnify, hold harmless and defend Manager, its agents and employees
from and against any Liabilities arising in connection with any kind of suit for
discrimination brought against Manager by a tenant, potential tenant,
discrimination “tester”, governmental agency, or other party unless it is
established by a court of competent jurisdiction that it was Manager’s policy to
engage in the discriminatory practice(s) on which such Liabilities are based.
For purposes of determining liability for actions of employees, all employees
whose compensation is paid by Owner (generally from the Property’s operating
funds) shall be deemed employees of Owner. It is expressly understood that the
indemnification provisions of this Section 7 shall survive the expiration or
termination of this Agreement.
     8. Commitment of Manager. It is understood and agreed that Manager shall
devote such time as may be required for the good and proper management of the
Property. Notwithstanding the foregoing, Manager shall be at liberty to manage
property for the account of other owners and to engage in the same or other
businesses for its own account or as agent or contractor for others without
being in violation of the terms of this Agreement.
     9. Miscellaneous.
          9.1 Notices. All notices provided for in this Agreement shall be in
writing and delivered by hand delivery, overnight delivery service, facsimile or
by registered or certified mail, postage prepaid, at the following addresses:
     Owner:
c/o Northland Investment Corporation
2150 Washington Street
Newton, MA 02462
Attn:
     and

8



--------------------------------------------------------------------------------



 



Tarragon Corporation
423 West 55th Street — 12th Floor
New York, NY 10019
Attn: William S. Friedman
     with copies to:
Tarragon Corporation
3100 Monticello – Suite 200
Dallas, TX 75205
Attn: Kathryn Mansfield, Esq.
     Manager:     c/o Northland Investment Corporation
2150 Washington Street
Newton, MA 02462
Attn:
     and
Tarragon Corporation
423 West 55th Street — 12th Floor
New York, NY 10019
Attn: William S. Friedman
     with copies to:
Tarragon Corporation
3100 Monticello – Suite 200
Dallas, TX 75205
Attn: Kathryn Mansfield, Esq.
Either party may change its address for notice by giving notice to the other in
the manner as herein provided.
          9.2 Benefits and Burdens. This Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective
representatives, successors and permitted assigns.
          9.3 Entire Agreement. This Agreement is the entire agreement between
the parties hereto with respect to the subject matter hereof, and no alteration,
modification or interpretation hereof shall be binding unless in writing and
signed by both parties.
          9.4 Severability. If any provisions of this Agreement or application
to any party or circumstance shall be determined by any court of competent
jurisdiction to be invalid and unenforceable, each other provision hereof shall
continue to be deemed valid and shall be enforceable to the fullest extent
permitted by law.
          9.5 No Joint Venture. Nothing contained herein shall be deemed to
render Manager and Owner as joint venturers or partners of each other or to make
either party hereto

9



--------------------------------------------------------------------------------



 



the agent of the other party and neither party shall have the power to bind or
obligate the other party except in accordance with the terms of this Agreement.
Nothing contained herein shall deprive or otherwise affect the right of either
party to own, invest in, manage, or operate, or to conduct business activities
which compete with the business of the Property.
          9.6 Applicable Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the Commonwealth of Massachusetts.
          9.7 Captions. The captions contained herein are for convenience only
and shall not be deemed to have substantive meaning.
(Signature page follows)

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed under the seal as of the date first above written.

                  Tarragon Corporation, individually and on
     behalf of the Tarragon Subsidiaries    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                Northland Properties Management LLC    
 
           
 
  By:        
 
  Name:  
 
Mark P. Consoli    
 
  Title:   Chief Operating Officer    
 
                NORTHLAND CONTRIBUTORS,         individually and on behalf of
the Northland         Subsidiaries:    
 
           

Northland Portfolio L.P.

             
 
  By:   Northland Portfolio Partners LLC, Its
General Partner    

             
 
  By:        
 
     
 
   

Northland Fund L.P.

             
 
  By:   Northland Fund I Partners L.P., Its
General Partner    

             
 
  By:   Northland Fund I Partners, Inc., Its
General Partner    
 
  By:        
 
     
 
   

11



--------------------------------------------------------------------------------



 



Northland Fund II, L.P.

             
 
  By:   Northland Fund II Partners LLC, Its
General Partner    

             
 
  By:        
 
     
 
   

Northland Fund III, L.P.

             
 
  By:   Northland Fund III Partners LLC, Its
General Partner    

             
 
  By:        
 
     
 
   

Northland Investment Corporation

             
 
  By:        
 
     
 
   

Northland Austin Investors LLC

             
 
  By:        
 
     
 
   

Austin Investors L.P.

             
 
  By:   Northland Austin Partners LLC, Its
General Partner    

             
 
  By:        
 
     
 
   

12



--------------------------------------------------------------------------------



 



Drake Investors L.P.

             
 
  By:   Northland Drake Partners LLC, Its General
Partner    

             
 
  By:        
 
     
 
   

Tatstone Investors L.P.

             
 
  By:   Northland Tatstone Partners LLC, Its
General Partner    

             
 
  By:        
 
     
 
   

13



--------------------------------------------------------------------------------



 



EXHIBIT A-1
TARRAGON SUBSIDIARIES

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
NORTHLAND SUBSIDIARIES

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1
TARRAGON MANAGEMENT AGREEMENTS

 



--------------------------------------------------------------------------------



 



EXHIBIT B-2
NORTHLAND MANAGEMENT AGREEMENTS

 



--------------------------------------------------------------------------------



 



EXHIBIT C-1
TARRAGON PROPERTIES

 



--------------------------------------------------------------------------------



 



EXHIBIT C-2
NORTHLAND PROPERTIES

 



--------------------------------------------------------------------------------



 



EXHIBIT D
MANAGER’S COMPENSATION
A. PROPERTY MANAGEMENT FEE
     The Manager shall be paid a property management fee equal to the lesser of
(x) 4% of the gross revenues of the Property and (y) with respect to the
apartment complexes listed below, the maximum amount permitted under the
Mortgage debt encumbering such complex, as indicated below. Such fee shall be
payable monthly based upon the gross revenues of the Property received for the
previous month. As used herein, “gross revenues” shall mean all monthly gross
revenues derived from the Property determined on a “cash basis” but otherwise in
accordance with generally accepted accounting principles, consistently applied,
and shall include, but not be limited to, revenues from the rental of apartments
and storage areas, lease termination payments and penalties, laundry rentals,
rentals of any parking spaces, rent loss insurance proceeds, concession
payments, other revenues (other than rent) received from persons occupying
apartments or other space located at the Property, use charges, utility
reimbursements, guest fees, non-refundable deposits, payments or rent received
by Owner or Manager from concessionaires, licensees or lessees, in connection
with the operation of the Property or any part thereof and any and all other
ancillary revenue relating to the Property or derived from services provided,
sold or marketed to tenants of the Property during any applicable period, but
shall not include (i) apartment security deposits (except to the extent that
such security deposits are forfeited for breach of a lease), (ii) the proceeds
from the sale of the Property, or (iii) condemnation awards or casualty
insurance proceeds resulting from the condemnation of or a casualty to, as the
case may be, the Property or a substantial part thereof. Compensation for
extraordinary services shall be paid to Manager as provided in Section 2.14 of
the Agreement and shall be separate from, and not credited against, the
compensation specified in Section 5 of the Agreement.

         
 
  Apartment Complex   Maximum Management Fee

 



--------------------------------------------------------------------------------



 



Exhibit C
ASSIGNMENT OF LIMITED LIABILITY COMPANY/LIMITED PARTNERSHIP INTEREST
          This Assignment of Limited Liability Company/Limited Partnership
Interest                      LLC/L.P. (this “Assignment”), dated as of
                     ___, 2008 (the “Effective Date”), is entered into by and
among                      (the “Holder”) and Northland Properties LLC, a
Delaware limited liability company (the “Assignee”).
W I T N E S S E T H :
          WHEREAS,                      LLC (the “Company”) has been formed as a
limited liability company under the [Delaware Limited Liability Company Act (6
Del.C. §18-101, et seq.) (the “Act”)] [Delaware Revised Uniform Limited
Partnership Act, 6 Del. C. § 17 101, et. seq.] pursuant to a Certificate of
Formation/Certificate of Limited Partnership of the Company, as filed in the
office of the [Secretary of State of the State of Delaware] on
                    , ___, and [is governed by] a Limited Liability Company
Agreement/Limited Partnership Agreement of the Company, dated as of
                    , ___(the “Agreement”);
          WHEREAS, Holder is the sole member of/holder of ___percent of the
interests in the Company;
          WHEREAS, Holder desires to assign, transfer and convey all of its
limited liability company/limited partnership interest in the Company as a
member/partner of the Company (the “Interest”) to Assignee;
          WHEREAS, Holder is a party to that certain Agreement to Contribute
dated as of March ___, 2008 (the “Contribution Agreement”), whereby Holder has
agreed to contribute the Interest to Assignee;

 



--------------------------------------------------------------------------------



 



          WHEREAS, Assignee desires to acquire and accept such assignment of the
Interest presently held by the Holder as set forth herein.
          NOW, THEREFORE, the undersigned, in consideration of the premises,
covenants and agreements contained herein, do hereby agree as follows:
          1. Assignment. Holder hereby sells, transfers, sets over, delivers and
assigns unto Assignee all of Holder’s right, title and interest in and to the
Interest with all of the respective rights, powers, privileges and interests of
Holder arising out of or pursuant to the Agreement from and after the Effective
Date.
          2. Acceptance and Assumption. Assignee hereby assumes as of the
Effective Date, (x) all of Holder’s right, title and interest with respect to
the Interest, and (y) all responsibilities and obligations associated with the
Interest, in each case arising, occurring or accruing from and after the
Effective Date.
          3. Representations and Warranties. Holder represents, warrants and
covenants that Holder is the lawful owner of, and has good title to, the
Interest, free and clear of all liens, encumbrances and adverse claims, and that
Holder has not previously assigned any of the Interest.
          4. Disclaimers. The assignment of the Interest is made by Holder
without recourse, representation or warranty, express or implied, except as
expressly set forth herein and in the Contribution Agreement. The liability of
Holder in respect of this Assignment is subject to the limitations set forth in
the Contribution Agreement.
          5. Future Cooperation. Each of the parties hereto agrees to cooperate
at all times from and after the date hereof with respect to all of the matters
described herein, and to execute such further assignments, releases,
assumptions, notifications and other documents as may be reasonably requested
for the purpose of giving effect to, or

-2-



--------------------------------------------------------------------------------



 



evidencing or giving notice of, the transactions contemplated by this
Assignment.
          6. Binding Effect. This Assignment shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective successors and
assigns.
          7. Execution in Counterparts. This Assignment may be executed in
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.
          8. Governing Law. This Assignment shall be governed by, and
interpreted in accordance with, the laws of the State of Delaware, all rights
and remedies being governed by such laws.

-3-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Assignment to
be duly executed as of the day and year first above written.

                  HOLDER:    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                ASSIGNEE:    
 
                NORTHLAND PROPERTIES LLC    
 
           
 
  By:        
 
     
 
Name:    
 
      Title    

 



--------------------------------------------------------------------------------



 



Exhibit D
TAX MATTERS AGREEMENT
     THIS TAX MATTERS AGREEMENT (“this Agreement”) made as of the ___ day of
                    , 200_ (“Effective Date”), by and among Tarragon
Corporation, a Nevada corporation (“Tarragon”), Ansonia LLC, a Delaware limited
liability company (“Ansonia”), and Northland Properties LLC, a Delaware limited
liability company (the “Partnership”), having its principal office at c/o
Northland Investment Corporation, 2150 Washington Street, Newton, MA 02462.
W I T N E S S E T H:
     This Agreement is made with reference to the following facts and
objectives:
     (a) Pursuant to that certain Contribution Agreement made as of March 31,
2008 by and among the parties hereto (the “Contribution Agreement”), as of the
Effective Date, Tarragon and Ansonia have contributed the properties set forth
on Schedule A attached hereto (the “Properties”) to the Partnership in exchange
for limited partnership interests (the “Units”) in the Partnership.
     (b) As used in this Agreement, the following terms shall have the meanings
set forth below:
     “Ansonia Maximum Allowable Gain” shall mean (i) $1,086,504 on any date on
or after the Effective Date and on or before December 31, 2009, (ii) $2,173,009
on any date on or after January 1, 2010, and on or before December 31, 2010,
(iii) $3,259,513 on any date on or after January 1, 2011, and on or before
December 31, 2011, (iv) $4,346,017 on any date on or after January 1, 2012, and
on or before December 31, 2012, and (v) $5,432,522 on any date on or after
January 1, 2013, and on or before December 31, 2015.
     “Ansonia Protected Amount” shall mean $40,000,000, provided, however, that
(i) upon a sale, exchange, transfer or other disposition (other than a sale,
exchange, transfer or disposition in which the transferee’s basis in the
transferred property is determined wholly by reference to the transferor’s basis
in such transferred property) by an Ansonia Protected Party of some or all of
its Units, the Ansonia Protected Amount shall be reduced to the extent of any
income or gain recognized by the Ansonia Protected Party, and (ii) upon any
other transaction resulting in an allocation of income or gain to the Ansonia
Protected Parties under Code Section 704(c) or the recognition of income or gain
by the Ansonia Protected Parties under Code Section 731 as a result of Code
Section 752, the Ansonia Protected Amount shall be further reduced by the excess
of (A) the aggregate amount of such income and/or gain over (B) the aggregate
amount of distributions made to the Ansonia Protected Parties in respect of such
transaction under Article VII of the Partnership Agreement, and, without
duplication, the Ansonia Special Distribution as hereinafter defined.
     “Ansonia Protected Party” shall mean (i) Ansonia and (ii) each Person who
acquires a

1



--------------------------------------------------------------------------------



 



direct or indirect interest in the Partnership from Ansonia in a transaction in
which such Person’s adjusted basis in such interest for federal income tax
purposes is determined in whole or in part by reference either to such Person’s
basis in other property or to Ansonia’s basis in such interest.
     “Ansonia Protection Period” shall mean the period beginning on the
Effective Date and ending on December 31, 2015.
     “Ansonia Threshold Gain Amount” shall mean, as of any date, an amount equal
to the excess of (i) the Ansonia Maximum Allowable Gain as of such date over
(ii) the sum of (A) the cumulative amount of income and gain attributable to the
Protected Properties previously allocated by the Partnership to the Ansonia
Protected Parties (excluding amounts with respect to which the Ansonia Protected
Parties previously have been indemnified pursuant to Section 5) and (B) the
cumulative amount of income and gain recognized by the Ansonia Protected Parties
under Code Section 731 in connection with one or more Recognition Events
(excluding amounts with respect to which the Ansonia Protected Parties
previously have been indemnified pursuant to Section 5).
     “Code” shall mean and refer to the Internal Revenue Code of 1986, as
amended.
     “Disposition” shall have the meaning set forth in Section 1(a).
     “Member” shall mean a member of the Partnership.
     “Partnership Agreement” shall mean the Amended and Restated Limited
Liability Company Agreement of the Partnership.
     “Person” shall mean an individual, trust, corporation, association,
retirement system, unincorporated organization, joint venture, partnership,
limited liability company, or other entity.
     “Protected Properties” shall mean the 5-Year Protected Properties and the
7-Year Protected Properties, and “Protected Property” shall mean any of the
foregoing Protected Properties.
     “5-Year Protected Property” shall mean each Property identified as a
“5-Year Protected Property” on Schedule A and any asset which becomes a 5-Year
Protected Property pursuant to Section 1 hereof.
     “7-Year Protected Property” shall mean each Property identified as a
“7-Year Protected Property” on Schedule A and any asset which becomes a 7-Year
Protected Property pursuant to Section 2 hereof.
     “Recognition Event” shall have the meaning set forth in Section 4.
     “Regulations” shall mean the Income Tax Regulations promulgated under the
Code, as such regulations may be amended from time to time (including
corresponding provisions of succeeding regulations).

2



--------------------------------------------------------------------------------



 



     “Tarragon Maximum Allowable Gain” shall mean (i) $8,913,496 on any date on
or after the Effective Date and on or before December 31, 2009, (ii) $17,826,991
on any date on or after January 1, 2010, and on or before December 31, 2010,
(iii) $26,740,487 on any date on or after January 1, 2011, and on or before
December 31, 2011, (iv) $35,653,983 on any date on or after January 1, 2012, and
on or before December 31, 2012, and (v) $44,567,478 on any date on or after
January 1, 2013, and on or before December 31, 2013.
     “Tarragon Note” shall mean the Secured Term Promissory Note in the
principal amount of fifty million dollars ($50,000,000) to be issued pursuant to
that certain Note Purchase Agreement dated as of ___, 2008, between Tarragon and
Northland Talleyrand LLC, a Delaware limited liability company.
     “Tarragon Protected Amount” shall mean $320,000,000, provided, however,
that (i) upon a sale, exchange, transfer or other disposition (other than a
sale, exchange, transfer or disposition in which the transferee’s basis in the
transferred property is determined wholly by reference to the transferor’s basis
in such transferred property) by a Tarragon Protected Party of some or all of
its Units, the Tarragon Protected Amount shall be reduced to the extent of any
income or gain recognized by the Tarragon Protected Party, and (ii) upon any
other transaction resulting in an allocation of income or gain to the Tarragon
Protected Parties under Code Section 704(c) or the recognition of income or gain
by the Tarragon Protected Parties under Code Section 731 as a result of Code
Section 752, the Tarragon Protected Amount shall be further reduced by the
excess of (A) the aggregate amount of such income and/or gain over (B) the
aggregate amount of distributions made to the Tarragon Protected Parties in
respect of such transaction under Article VII of the Partnership Agreement, and,
without duplication, the Tarragon Special Distribution as hereinafter defined.
     “Tarragon Protected Party” shall mean (i) Tarragon and (ii) each Person who
acquires a direct or indirect interest in the Partnership from Tarragon in a
transaction in which such Person’s adjusted basis in such interest for federal
income tax purposes is determined in whole or in part by reference either to
such Person’s basis in other property or to Tarragon’s basis in such interest.
     “Tarragon Protection Period” shall mean the period beginning on the
Effective Date and ending on December 31, 2013.
     “Tarragon Threshold Gain Amount” shall mean, as of any date, an amount
equal to the excess of (i) the Tarragon Maximum Allowable Gain as of such date
over (ii) the sum of (A) the cumulative amount of income and gain attributable
to the Protected Properties previously allocated by the Partnership to the
Tarragon Protected Parties (excluding amounts with respect to which the Tarragon
Protected Parties previously have been indemnified pursuant to Section 5) and
(B) the cumulative amount of income and gain recognized by the Tarragon
Protected Parties under Code Section 731 in connection with one or more
Recognition Events (excluding amounts with respect to which the Tarragon
Protected Parties previously have been indemnified pursuant to Section 5).

3



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants,
agreements and undertakings herein contained, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto and the Partnership agree as follows:
     1. LOCK OUT FOR 5-YEAR PROPERTIES.
     (a) Except as expressly permitted by this Section 1 and Section 3 below,
neither the Partnership nor any entity in which the Partnership holds a direct
or indirect interest shall, for federal income tax purposes, directly or
indirectly, sell, transfer or otherwise dispose of in a taxable transaction,
(including a distribution giving rise to tax under Section 704(c)(1)(B) of the
Code (a “Taxable Distribution”)) or in a transaction to an entity treated as a
corporation for federal income tax purposes such that Code Section 752 does not
apply to allocated indebtedness with respect to the Protected Property (any such
action, a “Disposition”), any of the 5-Year Protected Properties prior to
December 31, 2013. The term “Disposition” shall not include (w) any mortgage or
other document evidencing a loan (as determined for federal income tax purposes)
secured by a Protected Property, (x) any leases (as determined for federal
income tax purposes), easements (as determined for federal income tax purposes),
licenses (as determined for federal income tax purposes) or any other similar
rights granted affecting a Protected Property, (y) any like-kind exchange or
other transaction in which no income or gain is recognized for federal income
tax purposes, or (z) any disposition of interests in the Partnership as a result
of the bankruptcy of any Ansonia Protected Party or Tarragon Protected Party or,
if the Tarragon Note shall have been issued, any event of default under the
Tarragon Note.
     (b) If the Partnership contributes or otherwise transfers any Protected
Property directly or indirectly to any partnership or other entity in which the
Partnership holds or will hold a direct or indirect interest, then the
transferee shall also be bound by this Agreement with respect to such Protected
Property.
     (c) Any property (or portion thereof) received on a tax-deferred basis in
exchange for a 5-Year Protected Property shall be treated as a 5-Year Protected
Property for all purposes under this Agreement.
     2. LOCK OUT FOR 7-YEAR PROPERTIES.
     (a) Except as expressly permitted by this Section 2, but notwithstanding
any other provision of this Agreement to the contrary, neither the Partnership
nor any entity in which the Partnership holds a direct or indirect interest
shall, for federal income tax purposes, engage in a Disposition (as defined in
Section 1(a)) with respect to any of the 7-Year Protected Properties prior to
December 31, 2015, without the consent of Tarragon and Ansonia; provided that
the consent of Robert Rothenberg shall be deemed to be the consent of Ansonia.
     (b) If the Partnership contributes or otherwise transfers any 7-Year
Protected Property directly or indirectly to any partnership or other entity in
which the Partnership holds or will hold a direct or indirect interest, then the
transferee shall also continue to be bound by this Agreement with respect to
such 7-Year Protected Property.

4



--------------------------------------------------------------------------------



 



     (c) Any property (or portion thereof) received on a tax-deferred basis in
exchange for a 7-Year Protected Property shall be treated as a 7-Year Protected
Property for all purposes under this Agreement.
     3. OBLIGATION TO MAINTAIN CERTAIN NONRECOURSE INDEBTEDNESS.
     (a) Subject to paragraph (b) hereof and Section 4 below:
     (i) at all times during the Ansonia Protection Period, the Partnership
shall use reasonable efforts to maintain, directly or indirectly, an amount of
indebtedness allocable to the Ansonia Protected Parties for purposes of Code
Section 752 and the Regulations thereunder equal to the Ansonia Protected
Amount; and
     (ii) at all times during the Tarragon Protection Period, the Partnership
shall use reasonable efforts to maintain, directly or indirectly, an amount of
indebtedness allocable to the Tarragon Protected Parties for purposes of Code
Section 752 and the Regulations thereunder equal to the Tarragon Protected
Amount.
     (b) Notwithstanding anything to the contrary in this Agreement:
     (i) the Partnership may satisfy all or any part of its obligation to
maintain indebtedness allocable to the Ansonia Protected Parties under Code
Section 752 by using reasonable efforts to make available to the Ansonia
Protected Parties (and their direct and indirect partners) the opportunity (a
“Guarantee Opportunity”) to make a “bottom-dollar guarantee” of indebtedness of
the Partnership in an amount sufficient, when taken together with any other debt
reasonably expected to be allocable to the Ansonia Protected Parties pursuant to
Code Section 752 after giving effect to the guarantee, to provide for
indebtedness allocable to the Ansonia Protected Parties in an amount equal to
the Ansonia Protected Amount; provided, however, that the guaranteed amount
under this Section 3(b)(i) with respect to any indebtedness of the Partnership
shall in no event exceed 50% of the fair market value of the collateral property
securing such indebtedness determined at the time the guarantee is made, and
provided further that any such Guarantee Opportunity shall be presented to
Ansonia no less than 10 business days prior to the date of the event giving rise
to a potential reallocation of indebtedness under Code Section 752 to which such
Guarantee Opportunity relates; and
     (ii) the Partnership may satisfy all or any part of its obligation to
maintain indebtedness Protected Parties under Code Section 752 by using
reasonable efforts to make available to the Tarragon Protected Parties (and
their direct and indirect partners) a Guarantee Opportunity to make a
“bottom-dollar guarantee” of indebtedness of the Partnership in an amount
sufficient, when taken together with any other debt reasonably expected to be
allocable to the Tarragon Protected Parties pursuant to Code Section 752 after
giving effect to the guarantee, to provide for indebtedness allocable to the
Tarragon Protected Parties in an amount equal to the Tarragon Protected Amount;
provided,

5



--------------------------------------------------------------------------------



 



however, that the guaranteed amount under this Section 3(b)(ii) with respect to
any indebtedness of the Partnership shall in no event exceed 50% of the fair
market value of the collateral property securing such indebtedness determined at
the time the guarantee is made, and provided further that any such Guarantee
Opportunity shall be presented to Tarragon no less than 10 business days prior
to the date of the event giving rise to a potential reallocation of indebtedness
under Code Section 752 to which such Guarantee Opportunity relates.
     (c) The parties hereto acknowledge that other direct or indirect owners of
interests in the Partnership shall be permitted to guarantee debt of the
Partnership or its subsidiaries on a basis that is pari passu with the “bottom
dollar guarantees” contemplated hereby. Any guarantee entered into pursuant to
this Agreement shall be in substantially the form attached hereto as Schedule C,
subject to any reasonable modifications requested by the lender.
     (d) Notwithstanding anything to the contrary in this Agreement, the
Partnership shall not be required to make available (i) to the Ansonia Protected
Parties any Guarantee Opportunity in excess of the Ansonia Protected Amount, or
(ii) to the Tarragon Protected Parties any Guarantee Opportunity in excess of
the Tarragon Protected Amount.
     (e) The Partnership acknowledges that the purpose and intent of providing
Guarantee Opportunities to the Ansonia Protected Parties and the Tarragon
Protected Parties is to result in the guaranteed liability being treated as a
“recourse” liability as defined in Regulations Section 1.752-1(a)(1) with
respect to the guaranteeing Member to the extent of the amount of such
guarantee. Except to the extent otherwise determined in a final judicial
proceeding, the Partnership shall file all tax returns and reports in a manner
consistent with the treatment of any such guaranteed liability as a recourse
liability with respect to the guaranteeing Member to the extent of the amount
guaranteed. Notwithstanding the foregoing, the Partnership makes no
representation or warranty to any Member that providing a “bottom guarantee”
will result in the desired treatment of the liability as a recourse liability
for purposes of Code Section 752 or will cause the applicable Member to be
considered “at risk” with respect to any such guaranteed debt for purposes of
Code Section 465.
     4. PERMITTED TAXABLE TRANSACTIONS.
     Notwithstanding any other provision of this Agreement, the Partnership (or
other entity in which the Partnership holds a direct or indirect interest) shall
have the right, during the Ansonia Protection Period and the Tarragon Protection
Period, to engage in any transaction (including any Disposition, refinancing or
debt repayment) that results in a breach of any obligation set forth in
Section 1 or Section 3 of this Agreement (a “Recognition Event”) if the
Partnership complies with Section 5 with respect to such transaction.

6



--------------------------------------------------------------------------------



 



     5. INDEMNIFICATION.
     (a) If the Partnership engages in a transaction that results in a
Recognition Event, then the Partnership shall, to the extent set forth below,
pay to the Ansonia Protected Parties an amount equal to the “Ansonia Damages
Amount,” if any, and pay to the Tarragon Protected Parties an amount equal to
the “Tarragon Damages Amount,” if any. The Ansonia Damages Amount and the
Tarragon Damages Amount shall be determined as of the next date after the
Recognition Event (assuming for this purpose that any gain recognized under Code
Section 731 is recognized on the date of the distribution or deemed distribution
of cash) upon which estimated U.S. federal income taxes are required to be paid
by corporations (the “Tax Liability Date”). The following additional definitions
shall apply for purposes of this Section 5:
     (i) The “Applicable Yield” shall be 12.5%, compounded semi-annually.
     (ii) The “Ansonia Damages Amount” shall be the present value (using a
discount rate equal to the Applicable Yield) as of the Tax Liability Date, of
the amount of interest that hypothetically would have been earned on the Ansonia
Tax Amount (as defined below) if such amount had been invested in assets
producing the Applicable Yield from the Tax Liability Date through the next date
after December 31, 2015, upon which estimated U.S. federal income taxes are
required to be paid by corporations.
     (iii) The “Ansonia Tax Amount” shall be an amount equal to (A) the sum of
(x) the Ansonia Protected Parties’ distributive share (as determined for federal
income tax purposes and including for this purpose amounts allocated under
Section 704(c) of the Code) of the taxable net income and gain allocated by the
Partnership to the Ansonia Protected Parties in excess of the Ansonia Threshold
Gain Amount solely by reason of the Recognition Event, determined in accordance
with and subject to the limitations contained in this Section 5, and (y) without
duplication of any amount described in clause (x), the amount of gain recognized
by the Ansonia Protected Parties under Code Section 731 in excess of the Ansonia
Threshold Gain Amount solely by reason of the Recognition Event multiplied by
(B) the combined maximum effective federal, state and local income tax rate
applicable to such income or gain assuming such income or gain was recognized by
an individual resident of New York, New York.
     (vi) The “Tarragon Damages Amount” shall be the present value (using a
discount rate equal to the Applicable Yield) as of the Tax Liability Date, of
the amount of interest that hypothetically would have been earned on the
Tarragon Tax Amount (as defined below) if such amount had been invested in
assets producing the Applicable Yield from the Tax Liability Date through the
next date after December 31, 2013, upon which estimated U.S. federal income
taxes are required to be paid by corporations.
     (v) The “Tarragon Tax Amount” shall be an amount equal to (A) the sum of
(x) the Tarragon Protected Parties’ distributive share (as determined for
federal income tax purposes and including for this purpose amounts allocated
under Section 704(c) of the Code) of the taxable net income and gain allocated
by the Partnership to the Tarragon Protected Parties in excess of the Tarragon
Threshold Gain Amount solely by reason of the Recognition Event, determined in
accordance with and subject to the limitations

7



--------------------------------------------------------------------------------



 



contained in this Section 5, and (y) without duplication of any amount described
in clause (x), the amount of gain recognized by the Tarragon Protected Parties
under Code Section 731 in excess of the Tarragon Threshold Gain Amount solely by
reason of the Recognition Event multiplied by (B) 38%.
     (b) The payment of any Ansonia Damages Amount or Tarragon Damages Amount
for each Recognition Event shall be made no later than 90 days from the date of
the Recognition Event (the date on which payment of the Ansonia Damages Amount
or the Tarragon Damages Amount, as applicable, is made is referred to as the
“Payment Date”), provided that the Ansonia Protected Parties (in the case of any
Ansonia Damages Amount) and/or the Tarragon Protected Parties (in the case of
any Tarragon Damages Amount) shall have furnished such information as reasonably
requested by the Partnership to enable the Partnership to calculate the
applicable Damages Amount. For the avoidance of doubt, in the event of any
disposition of property through a qualified intermediary, as defined in Treasury
Regulations Section 1.1031(k)-1(g)(4)(iii), that is intended to potentially
qualify as a deferred like-kind exchange pursuant to Code Section 1031 if
desirable replacement property is identified and purchased, a Recognition Event
shall not be considered to have occurred unless and until such time as the
Partnership receives from the qualified intermediary money or other property
which does not meet the requirements of Code Section 1031(a) or any other event
occurs which makes the intended exchange not subject to full nonrecognition
under Code Section 1031.
(c) (i) For purposes of determining the Ansonia Damages Amount in respect of any
breach of Section 1 hereof, in no event shall the gain taken into account by
with respect to the Disposition of a Protected Property exceed the amount of
gain that would have been allocated to the Ansonia Protected Parties if the
Partnership had sold such Protected Property in a fully taxable transaction on
the day following the Effective Date for a purchase price equal to its fair
market value at such time, provided that, for purposes of computing such amount,
the aggregate amount of such gain with respect to the Protected Property
allocated to the Ansonia Protected Parties shall not exceed the Ansonia
Protected Parties’ estimated share of the Code Section 704(c) gain as of the
Effective Date stated with respect to such Protected Property, as each is set
forth on Schedule B of this Agreement (such amounts, the “Ansonia Effective Date
704(c) Gain”). The amount of gain taken into account for purposes of this
Section 5(c)(i) with respect to any Disposition of a Protected Property shall be
further reduced by the amount of any gain attributable to Ansonia Effective Date
704(c) Gain which was previously recognized by or was otherwise allocable to the
Ansonia Protected Parties with respect to a direct or indirect transfer
(including any redemption) of some or all of its direct or indirect interests in
the Partnership to the extent of any reduction in Code Section 704(c) gain with
respect to the Ansonia Protected Parties as a result of such transfer (or
redemption).
     (ii) For purposes of determining the Tarragon Damages Amount in respect of
any breach of Section 1 hereof, in no event shall the gain taken into account by
with respect to the Disposition of a Protected Property exceed the amount of
gain that would have been allocated to the Tarragon Protected Parties if the
Partnership had sold such Protected Property in a fully taxable transaction on
the day following the Effective Date

8



--------------------------------------------------------------------------------



 



for a purchase price equal to its fair market value at such time, provided that,
for purposes of computing such amount, the aggregate amount of such gain with
respect to the Protected Property allocated to the Tarragon Protected Parties
shall not exceed the Tarragon Protected Parties’ estimated share of the Code
Section 704(c) gain as of the Effective Date stated with respect to such
Protected Property, as each is set forth on Schedule B of this Agreement (such
amounts, the “Tarragon Effective Date 704(c) Gain”). The amount of gain taken
into account for purposes of this Section 5(c)(ii) with respect to any
Disposition of a Protected Property shall be further reduced by the amount of
any gain attributable to Tarragon Effective Date 704(c) Gain which was
previously recognized by or was otherwise allocable to the Tarragon Protected
Parties with respect to a direct or indirect transfer (including any redemption)
of some or all of its direct or indirect interests in the Partnership to the
extent of any reduction in Code Section 704(c) gain with respect to the Tarragon
Protected Parties as a result of such transfer (or redemption).
(d) (i) In connection with any transaction giving rise to a Recognition Event,
if the sum of (x) the Ansonia Damages Amount and (y) the aggregate distributions
made (or to be made prior to the Tax Liability Date) to the Ansonia Protected
Parties under Article VII of the Partnership Agreement in respect of such
transaction is less than the Ansonia Total Tax Liability (as defined below) with
respect to such transaction, then the Partnership shall make a special
distribution to the Ansonia Protected Parties in the amount of such shortfall
(an “Ansonia Special Distribution”). Any Ansonia Special Distribution shall be
treated as an advance against future distributions payable to the Ansonia
Protected Parties under Article VII of the Partnership Agreement, but not
against any other Ansonia Special Distribution.
     (ii) In connection with any transaction giving rise to a Recognition Event,
if the sum of (x) the Tarragon Damages Amount and (y) the aggregate
distributions made (or to be made prior to the Tax Liability Date) to the
Tarragon Protected Parties under Article VII of the Partnership Agreement in
respect of such transaction is less than the Tarragon Total Tax Liability (as
defined below) with respect to such transaction, then the Partnership shall make
a special distribution to the Tarragon Protected Parties in the amount of such
shortfall (a “Tarragon Special Distribution”). Any Tarragon Special Distribution
shall be treated as an advance against future distributions payable to the
Tarragon Protected Parties under Article VII of the Partnership Agreement, but
not against any other Tarragon Special Distribution.
     (iii) For purposes of this Section 5, the “Ansonia Total Tax Liability”
with respect to a transaction that gives rise to a Recognition Event shall be an
amount equal to (A) the sum of (x) the Ansonia Protected Parties’ distributive
share (as determined for federal income tax purposes and including for this
purpose amounts allocated pursuant to Section 704(c) of the Code) of the
aggregate taxable net income and gain allocated by the Partnership to the
Ansonia Protected Parties solely by reason of such transaction and (y) without
duplication of any amount described in clause (x), the amount of gain recognized
by the Ansonia Protected Parties under (I) Section 704(c)(1)(B) as a result of a
Taxable Distribution and, without duplication, (II) Code Section 731 solely by
reason

9



--------------------------------------------------------------------------------



 



of such transaction multiplied by (B) the combined maximum effective federal,
state and local income tax rate applicable to such income or gain assuming such
income or gain was recognized by an individual resident of New York, New York.
     (iv) The “Tarragon Total Tax Liability” with respect to a transaction that
gives rise to a Recognition Event shall be an amount equal to (A) the sum of
(x) the Tarragon Protected Parties’ distributive share (as determined for
federal income tax purposes and including for this purpose amounts allocated
pursuant to Section 704(c) of the Code) of the aggregate taxable net income and
gain allocated by the Partnership to the Tarragon Protected Parties solely by
reason of such transaction and (y) without duplication of any amount described
in clause (x), the amount of gain recognized by the Tarragon Protected Parties
under (I) Section 704(c)(1)(B) as a result of a Taxable Distribution and,
without duplication, (II) Code Section 731 solely by reason of such transaction
multiplied by (B) 38%.
     6. SOLE REMEDY; NO SPECIFIC PERFORMANCE.
     (a) Notwithstanding any provision of this Agreement to the contrary, the
sole and exclusive rights and remedies of any Ansonia Protected Party or
Tarragon Protected Party for a breach of the obligations set forth in Sections 1
or 3 hereof shall be a claim for damages against the Partnership computed as set
forth in Section 5, and no Ansonia Protected Party or Tarragon Protected Party
shall be entitled to pursue a claim for specific performance of the covenants
set forth in Section 1 or 3 hereof or bring a claim against any person that
acquires a Protected Property. Except as expressly set forth herein, the
Partnership assumes no responsibility for any tax consequences resulting from
the contribution of the interests to the Partnership in exchange for Units.
     (b) The parties hereto acknowledge that damages would be an insufficient
remedy for a breach of the obligations set forth in Section 2 hereof and agree
that the Protected Parties shall be entitled to specific performance remedies
with respect to such a breach (and such remedies may be sought without any
obligation to post a bond in order to obtain a preliminary injunction).
     (c) Notwithstanding any provision of this Agreement to the contrary, no
remedy or distribution shall be provided or required by this Agreement in
connection with a disposition of interests in the Partnership as a result of the
bankruptcy of any Ansonia Protected Party or Tarragon Protected Party or, if the
Tarragon Note shall have been issued, any event of default under the Tarragon
Note.
     7. NOTICES.
     (a) All notices, demands, or requests made and/or given pursuant to, under,
or by virtue of this Agreement must be in writing and sent to the party to which
the notice, demand or request is being made and/or given, by postage prepaid,
certified or registered mail, return receipt requested, by nationally recognized
courier service, by telecopy or by personal delivery, as follows:

10



--------------------------------------------------------------------------------



 



     
(I) If to Tarragon:
  Tarragon Corporation
 
  423 West 55th Street – 12th Floor
 
  New York, NY 10019
 
  Attn: William S. Friedman
 
  Phone: (212) 949-5000

 
  Fax: (646) 354-2171

with copies to:
Tarragon Corporation
3100 Monticello, Ste. 200
Dallas, TX 75205
Attn: Kathryn Mansfield, Esq.
Phone: (214) 599-2250
Fax: (214) 599-2250
Jones Day
222 East 41st Street
New York, NY 10017
Attn: Kent R. Richey, Esq.
Phone: (212) 326-3481
Fax: (212) 755-7306

     
(II) If to Ansonia:
  Ansonia LLC
 
  c/o Tarragon Corporation
 
  423 West 55th Street
 
  12th Floor
 
  New York, NY 10019
 
  Attention:  Robert Rothenberg
 
  Fax:  (212) 687-1345

With a copy to:
Holland & Knight LLP
195 Broadway
New York, New York 10007
Attn: Jim Spitzer, Esq.
Fax: (212) 341-7292

     
(III) If to the Partnership:
  Northland Properties LLC
 
  c/o Northland Investment Corporation
 
  2150 Washington Street
 
  Newton, MA 02462
 
  Attn: Steven P. Rosenthal
 
  Phone: (617) 630-7240
 
  Fax: (617) 630-7201

11



--------------------------------------------------------------------------------



 



with a copy to:
Northland Investment Corporation
2150 Washington Street
Newton, MA 02462
Attn: Suzanne Abair, Esq.
Phone: (617) 630-7275
Fax: (617) 630-7201
Goodwin Procter LLP
Exchange Place
53 State Street
Boston, MA 02109
Attn: Gilbert G. Menna, Esq.
Phone: (617) 570-1433
Fax: (617) 570-1231
     (b) Any such notice, demand or request shall be deemed to have been
rendered or given on the date of receipt, in the case of delivery by courier
service, telecopy or personal delivery, or three (3) business days after
mailing.
     8. ASSIGNMENT. Except as provided herein, neither this Agreement nor any
interest hereunder shall be assigned or transferred by the Members.
     9. GOVERNING LAW. This Agreement shall be governed, construed and
interpreted in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed wholly within the State of Delaware without
giving effect to the conflicts-of-laws principles thereof.
     10. ENTIRE AGREEMENT; AMENDMENT. This Agreement and the various documents
referred to herein contains, or incorporates, all of the terms agreed upon
between the parties with respect to the subject matter, and supersedes any and
all prior written or oral understandings. This Agreement shall be amended and/or
modified to the extent that less than all of the assets that are intended to
constitute the Protected Properties are contributed to the Partnership as of the
First Closing (as defined in the Contribution Agreement). This Agreement may not
be modified or amended except in, and by, a written instrument executed by the
parties hereto.
     11. WAIVER. No waiver by either party of any failure or refusal of the
other party to comply with any of the obligations of such party hereunder shall
be deemed a waiver of any other or subsequent failure or refusal so to comply.
     12. ARTICLE HEADINGS. The headings of the various sections of this
Agreement have been inserted only for purposes of convenience, and are not part
of this Agreement, and shall not be deemed in any manner to modify, explain,
qualify or restrict any of the provisions of this Agreement.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Members and the Partnership have executed this
Agreement as at the day and year first above written.

                  Ansonia LLC, a Delaware limited
liability company    
 
           
 
  By:        
 
     
 
   
 
                Tarragon Corporation, a Nevada corporation    
 
           
 
  By:        
 
     
 
   
 
      Northland Properties LLC, a Delaware
limited liability company      
 
  By:        
 
     
 
   

13



--------------------------------------------------------------------------------



 



SCHEDULE A
5-Year Protected Properties
200 Fountain
278 Main
Autumn Ridge
Aventerra
Dogwood Hills
Forest Park
French Villa
Gull Harbor
Hamden Centre
Harbour Green
Lakeview
Liberty Building
Links at Georgetown
Lofts at the Mills
Mustang Creek
River City Landing
Southern Elms
Summit on the Lake
Vintage at Legacy
Vintage at Madison Crossing
Vintage at Plantation bay
Woodcreek FL
7-Year Protected Properties
Club at Danforth
Groton Towers
Heather Hill
Nutmeg Woods
Ocean Beach
Parkview
Sagamore Hills
Vintage at the Parke
Woodcliff Estates

 



--------------------------------------------------------------------------------



 



SCHEDULE B
TAX-RELATED INFORMATION
SEE ATTACHED SPREADSHEET

 



--------------------------------------------------------------------------------



 



SCHEDULE C
Form of Guaranty Agreement For Secured Nonrecourse Indebtedness
GUARANTY OF COLLECTABILITY AGREEMENT
     THIS GUARANTY AGREEMENT (“Guarantee”), is dated as of                     ,
between each of the undersigned Persons identified on Schedule 1 attached hereto
(“Guarantors”), and [Lender] (“Guaranteed Party”).
     WHEREAS, [Borrower] (“Maker”), is indebted to the Guaranteed Party in the
sum of [Amount] (the “Loan”), as evidenced by a certain promissory note (the
“Note”), which is secured by a first (subject to permitted encumbrances)
mortgage (the “Mortgage”) lien on certain property of the Maker (the
“Properties” and individually, a “Property”). [Add description of Qualifying
Debt] The Note, the Mortgage and all other instruments, whether now existing or
hereafter arising, evidencing or securing the Loan or any extension or
modification thereof, as each such document has been or may hereafter be amended
or modified, are collectively referred to herein as the “Loan Documents.”
     WHEREAS, the Guarantors desire to guarantee collection of a portion of the
principal amount of the Note not in excess of [Guaranteed Amount] (the
“Guaranteed Amount”).
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, Guarantors agree as follows:
     1. Guarantee and Limitation on Liability.
     A. The Guarantors, pursuant to this Guarantee, hereby unconditionally
guarantee to the Guaranteed Party, subject to the terms of this Paragraph 1
below, full payment of all of the Maker’s obligations for the repayment of the
principal amount outstanding under the Note as of the date hereof (the
“Guaranteed Obligations”).
     B. Notwithstanding anything to the contrary contained in this Guarantee:
(i) each Guarantor’s liability under this Guarantee shall be limited to the
lesser of (x) the actual principal amount outstanding under the Note and (y) the
amount(s) set forth next to such Guarantor’s name on Schedule 2 attached hereto,
as the same may be amended from time to time; (ii) the amounts payable by each
Guarantor in respect of the Guaranteed Obligations shall be in the same
proportion as the amount listed next to such Guarantor’s name on Schedule 2
bears to the Guaranteed Amount; and (iii) no demand shall be made under this
Guarantee (1) unless and until an event of default under the Loan Documents has
occurred and is continuing and the Guaranteed Party has accelerated the Loan and
(A) either foreclosed on the Mortgage and exercised the powers of sale
thereunder and/or accepted a deed to the Properties in lieu of foreclosure of
its indebtedness and (B) proceeded against and exhausted all remedies, whether
at law or in equity, available to the Guaranteed Party against the Maker, any
collateral securing the Loan (including but not limited to the assets of the
Maker other than the Properties against which the Guaranteed Party has recourse
pursuant to the Loan Documents); and (2) except as and to

 



--------------------------------------------------------------------------------



 



the extent that the Guaranteed Amount is in excess of the Maker Proceeds (as
hereinafter defined).
     C. For the purposes of this Guarantee, the term “Maker Proceeds” shall mean
the aggregate of the Foreclosure Proceeds (as hereinafter defined) plus all
other amounts collected from the Maker or realized from the sale of assets of
the Maker other than the Properties by the Guaranteed Party in repayment of the
Note.
     D. For the purposes of this Guarantee, the term “Foreclosure Proceeds”
shall have the applicable meaning set forth below with respect to a Property:
     1. If at least one bona fide third party unrelated to the Guaranteed Party
(and including, without limitation, any of the Guarantors) bids for such
Property at a sale thereof, conducted upon foreclosure of the related Mortgage
or exercise of the power of sale thereunder, Foreclosure Proceeds shall mean the
highest amount bid for such Property by the party that acquires title thereto
(directly or through a nominee) at or pursuant to such sale. For the purposes of
determining such highest bid, amounts bid for the Property by the Guaranteed
Party shall be taken into account notwithstanding the fact that such bids may
constitute credit bids which offset against the amount due to the Guaranteed
Party under the Note.
     2. If there is no such unrelated third-party at such sale of the Property
so that the only bidder at such sale is the Guaranteed Party or its designee,
the Foreclosure Proceeds shall be deemed to be the fair market value (the “Fair
Market Value”) of the Property as of the date of the foreclosure sale, as such
Fair Market Value shall be mutually agreed upon by the Guaranteed Party and the
Guarantors or determined pursuant to Paragraph 1.E.
     3. If the Guaranteed Party receives and accepts a deed to the Property in
lieu of foreclosure in partial satisfaction of Maker’s obligations under the
Note, the Foreclosure Proceeds shall be deemed to be the Fair Market Value of
such Property as of the date of delivery of the deed-in-lieu of foreclosure, as
such Fair Market Value shall be mutually agreed upon by the Guaranteed Party and
the Guarantors or determined pursuant to Paragraph 1.E.
     E. Fair Market Value of a Property shall be the price at which a willing
seller not compelled to sell would sell such Property, and a willing buyer not
compelled to buy would purchase the Property, free and clear of all mortgages
but subject to all leases and reciprocal easement and operating agreements. If
the Guaranteed Party and Guarantors are unable to agree upon the Fair Market
Value of a Property in accordance with subparagraphs 1.D.2. or 3. above, as
applicable, within twenty (20) days after the date of the foreclosure sale or
the delivery of the deed-in-lieu of foreclosure, as applicable, relating to a
Property, either party may have the Fair Market Value of a Property determined
by appraisal by appointing an appraiser having the qualifications set forth
below to determine the same and by notifying the other party of such appointment
within twenty (20) days after the expiration of such twenty (20) day period. If
the other party

 



--------------------------------------------------------------------------------



 



shall fail to notify the first party, within twenty (20) days after its receipt
of notice of the appointment by the first party, of the appointment by the other
party of an appraiser having the qualifications set forth below, the appraiser
appointed by the first party shall alone make the determination of such Fair
Market Value. Appraisers appointed by the parties shall be members of the
Appraisal Institute (MAI) and shall have at least ten years’ experience in the
valuation of properties similar to the Property being valued in the greater
metropolitan area in which such Property is located. If each party shall appoint
an appraiser having the aforesaid qualifications and such two appraisers cannot,
within thirty (30) days after the appointment of the second appraiser, agree
upon the determination hereinabove required, then they shall select a third
appraiser which third appraiser shall have the aforesaid qualifications, and if
they fail so to do within forty (40) days after the appointment of the second
appraiser they shall notify the parties hereto, and either party shall
thereafter have the right, on notice to the other, to apply for the appointment
of a third appraiser to the chapter of the American Arbitration Association or
its successor organization located in the metropolitan area in which the
Property is located or to which the Property is proximate or if no such chapter
is located in such metropolitan area, in the metropolitan area closest to the
Property in which such a chapter is located. Each appraiser shall render its
decision as to the Fair Market Value of the Property in question within thirty
(30) days after the appointment of the third appraiser and shall furnish a copy
thereof to the Guaranteed Party and Guarantors. The Fair Market Value of the
Property shall then be calculated as the average of (i) the Fair Market Value
determined by the third appraiser and (ii) whichever of the Fair Market Values
determined by the first two appraisers is closer to the Fair Market Value
determined by the third appraiser; provided, however, that if the Fair Market
Value determined by the third appraiser is higher or lower than both Fair Market
Values determined by the first two appraisers, such Fair Market Value determined
by the third appraiser shall be disregarded and the Fair Market Value of the
Property shall then be calculated as the average of the Fair Market Value
determined by the first two appraisers. The Fair Market Value of a Property as
so determined shall be binding and conclusive upon the Guaranteed Party and
Guarantors. Each party shall bear the cost of its own appraiser and the cost of
appointing, and the expenses of, the third appraiser shall be shared equally by
the Guaranteed Party and Guarantors.
     2. Waivers: Other Agreements.
     The Guaranteed Party is hereby authorized, without notice to or demand upon
Guarantors, which notice or demand is expressly waived hereby, and without
discharging or otherwise affecting the enforceability of the obligations of the
Guarantors hereunder (which shall remain absolute and unconditional
notwithstanding any such action or omission to act), from time to time to:
     (i) waive or otherwise consent to noncompliance with any provision of the
Note or Mortgage, or any part thereof, or any other instrument or agreement in
respect of the Guaranteed Obligations now or hereafter executed by Maker or any
other person and delivered to the Guaranteed Party;
     (ii) accept partial payments on the Guaranteed Obligations by Maker;

 



--------------------------------------------------------------------------------



 



     (iii) receive, take and hold additional security or collateral for the
payment of the Guaranteed Obligations or for the payment of this Guarantee, or
for the payment of any other guarantees of the Guaranteed Obligations, and
exchange, enforce, waive, substitute, liquidate, terminate, abandon, fail to
perfect, subordinate, transfer, or otherwise alter or release any such
additional security or collateral;
     (iv) apply any and all such security or collateral and direct the order or
manner of sale thereof as the Guaranteed Party may determine in its sole
discretion;
     (v) settle, release, compromise, collect or otherwise liquidate the
Guaranteed Obligations or accept, substitute, release, exchange or otherwise
alter, affect or impair any Mortgage or any other security or collateral for the
Guaranteed Obligations or any other guarantee therefore, in any manner;
     (vi) add, release or substitute any one or more other guarantors, makers or
endorsers of the Guaranteed Obligations and otherwise deal with Maker or any
other guarantor as the Guaranteed Party may elect in its sole discretion; and
     (vii) apply any and all payments or recoveries from Maker, Guarantors or
from any other guarantor of the Guaranteed Obligations, to such of the
Guaranteed Obligations as the Guaranteed Party in its sole discretion may
determine, whether such Guaranteed Obligations are secured or unsecured or
guaranteed or not guaranteed by others.
     3. No Right of Subrogation, etc. Until payment in full of the Guaranteed
Obligations, the Guarantors shall have no right of subrogation or
indemnification whatsoever, whether by contract, at law, in equity or otherwise,
with respect to the Guaranteed Obligations and hereby waive any and all rights
of subrogation and indemnification prior to such payment in full and any right
to assert or enforce any remedy with respect thereto which the Guarantors or any
of them now or hereafter may have against the Maker, any partner (whether
general or limited) or member of the Maker and any other person or entity.
     4. Release of Guarantee; Substitution. In the event (a) Guarantor disposes
of all of his, her or its entire interest in Maker, or otherwise desires to be
released from this Guarantee, at a time when the Note is not in default and the
ratio of the outstanding balance of the Guaranteed Obligations to the appraised
value of the Properties is not greater than 80% (“Ratio Test”) or (b) a
Guarantor dies, then, upon request by such Guarantor (or his or her estate),
such Guarantor (or estate) shall be released from all liability hereunder (and
his, her or its Guaranteed Obligation shall be reduced to zero). Notwithstanding
the foregoing, the occurrence of an event described in clause (a) or (b) above
shall not release a Guarantor (or its estate) from any payment obligation it
incurred prior to the occurrence of such event. Guarantor (or its estate) may,
at its option, elect to substitute another person who is related to the
Guarantor (or its estate) (within the meaning of Treasury Regulation §
1.752-4(b)) to serve as Guarantor hereunder, provided that such person has a net
worth at the time of such substitution of not less than the net worth of the
existing Guarantor hereunder at the time of such substitution and there is no
default under the Loan Documents at the time of such substitution. In the event
of such substitution, the existing Guarantor hereunder shall be released from
all liability upon delivery to Lender of a guaranty in the form of this Guaranty
executed by such substituted person.

 



--------------------------------------------------------------------------------



 



     5. Miscellaneous.
     A. This Guarantee is irrevocable as to any and all of the Guaranteed
Obligations until the earliest date (the “Termination Date”) that, as a result
of a repayment, compromise or adjustment of a principal amount of the Note, the
total principal amount outstanding under the Note is reduced by an amount equal
to or greater than the Guaranteed Amount, or if the Maker incurs indebtedness
senior to, or pari passu with the Note, provided that the obligations of the
Guarantors hereunder shall continue without sell after the Termination Date to
the extent of any claims that are attributable fully and solely to an event or
action that occurred before the Termination Date.
     B. This Guarantee is binding on the Guarantors and their successors and
assigns, and inures to the benefit of the Guaranteed Party.
     C. No delay on the part of the Guaranteed Party in the exercise of any
right or remedy shall operate as a waiver thereof, and no single or partial
exercise or waiver by the Guaranteed Party of any right or remedy shall preclude
any further exercise thereof, nor shall any modification or waiver of any of the
provisions of this Guarantee be binding upon the Guaranteed Party, except as
expressly set forth in a writing duly signed or delivered by the Guaranteed
Party or on the Guaranteed Party’s behalf by an authorized officer or agent of
the Guaranteed Party. The Guaranteed Party’s failure at any time or times
hereafter to require strict performance by Maker, Guarantors or any other person
of any of the provisions, warranties, terms and conditions contained in any
security agreement, agreements, guarantee, instrument or document now or at any
time or times hereafter executed by Maker or Guarantors or delivered to the
Guaranteed Party shall not waive, affect or diminish any right of the Guaranteed
Party at any time or times hereafter to demand strict performance thereof and
such right shall not be deemed to have been waived by any act or knowledge of
the Guaranteed Party, its agents, officers, or employees, unless such waiver is
contained in an instrument in writing signed by an officer or agent of the
Guaranteed Party and directed to Maker or Guarantors, or either of them (as the
case may be) specifying such waiver. No waiver by the Guaranteed Party of any
default shall operate as a waiver of any other default or the same default on a
future occasion, and no action by the Guaranteed Party permitted hereunder shall
in any way affect or impair the Guaranteed Party’s rights or the obligations of
Guarantors under this Guarantee.
     D. This Guarantee shall be interpreted and the rights and liabilities of
the parties hereto determined in accordance with the laws (other than the
conflicts of law provisions) of the State of [state law governing other loan
documents]. The rights and obligations contained in this Guaranty are intended
to cause the Guarantors or a person related to the Guarantors (within the
meaning of Treasury Regulation §1.752-4(b)) who is a partner in RA Limited
Partnership to bear or to be treated as bearing the economic risk of loss
(within the meaning of Treasury Regulation §1.752-2) with respect to the Loan to
the extent of the amount of the aggregate Guaranteed Obligations and shall be
interpreted consistently therewith.

 



--------------------------------------------------------------------------------



 



     E. This Guarantee contains all the terms and conditions of the agreement
between the Guaranteed Party and Guarantors. The terms and provisions of this
Guarantee may not be waived, altered, modified or amended except in writing duly
executed by the party to be charged thereby.
     F. Any notice shall be directed to the parties at the following addresses:
     If to Guarantors:
     If to the Guaranteed Party:

 



--------------------------------------------------------------------------------



 



Exhibit E
LIMITED LIABILITY COMPANY AGREEMENT
OF
NORTHLAND PROPERTIES MANAGEMENT LLC
a Delaware limited liability company
DATE: March 31, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I GENERAL PROVISIONS
    1  
Section 1.1 Organization
    1  
Section 1.2 Name
    2  
Section 1.3 Term
    2  
Section 1.4 Purposes and Business
    2  
Section 1.5 Principal Office
    2  
Section 1.6 Qualification in Other Jurisdictions
    2  
Section 1.7 Powers
    2  
 
       
ARTICLE II DEFINITIONS
    2  
Section 2.1 Definitions
    2  
 
       
ARTICLE III MEMBERS; INTERESTS
    8  
Section 3.1 General
    9  
Section 3.2 Powers of Members
    9  
Section 3.3 No Other Persons Deemed Members
    9  
Section 3.4 No Cessation of Membership Upon Bankruptcy, etc
    9  
Section 3.5 Nature of a Member’s Interest
    9  
Section 3.6 Determination by the Board of Managers
    9  
Section 3.7 Additional Interests and Admission of Additional Members
    9  
 
       
ARTICLE IV MANAGEMENT
    10  
Section 4.1 Board of Managers
    10  
Section 4.2 Powers of the Board of Managers
    12  
Section 4.3 Exercise of Authority; Guarantee
    14  
Section 4.4 Meetings and Action of the Board of Managers
    15  
Section 4.5 Expenses; Compensation of Board Members
    15  
Section 4.6 Unanimous Approval Requirement
    15  
Section 4.7 Certain Loans by the Members
    16  
Section 4.8 Tax Classification
    16  
Section 4.9 Standards of Conduct and Modification of Duties; Certain
Transactions with Affiliates
    16  
Section 4.10 Exculpation
    17  
Section 4.11 Indemnification
    17  
Section 4.12 Payment of Indemnification Expenses
    18  
 
       
ARTICLE V CAPITAL CONTRIBUTIONS
    18  
Section 5.1 Initial Contributions
    18  
Section 5.2 Additional Capital Contributions
    18  
Section 5.3 No Right to Interest or Return of Capital
    19  
Section 5.4 No Third-Party Rights
    19  
Section 5.5 Limitations
    19  

i 



--------------------------------------------------------------------------------



 



              Page
ARTICLE VI CAPITAL ACCOUNTS, ALLOCATIONS OF INCOME AND LOSS
    20  
Section 6.1 Capital Accounts
    20  
Section 6.2 Allocations
    20  
Section 6.3 Allocations for Tax Purposes
    21  
Section 6.4 No Deficit Restoration by Members
    22  
Section 6.5 Allocations When Interests Change
    22  
 
       
ARTICLE VII DISTRIBUTIONS
    22  
Section 7.1 Distributions
    22  
Section 7.2 Liability for Amounts Distributed
    23  
Section 7.3 Distributions Upon Liquidation
    23  
Section 7.4 Withholding
    23    
ARTICLE VIII OTHER ACTIVITIES
    24  
Section 8.1 General Provisions
    24  
 
       
ARTICLE IX RIGHTS AND OBLIGATIONS OF MEMBERS
    24  
Section 9.1 Limited Liability
    24  
Section 9.2 Wrongful Distributions
    24  
Section 9.3 Authority of Members
    24  
Section 9.4 Confidential Information
    24  
Section 9.5 Confidentiality Obligations
    25  
Section 9.6 Exceptions to Confidentiality
    25  
Section 9.7 Services to Tarragon Corp
    25  
 
       
ARTICLE X TRANSFER OF COMPANY INTERESTS
    26  
Section 10.1 Transfer of Interests
    26  
Section 10.2 Substitute Members
    27  
Section 10.3 Obligations of Assignee
    27  
Section 10.4 Additional Requirements
    27  
Section 10.5 Allocation of Distributions Between Assignor and Assignee
    28  
Section 10.6 Treatment of Assignees
    28  
Section 10.7 Withdrawal by Members
    28  
 
       
ARTICLE XI REPORTING, RECORDS AND ACCOUNTING MATTERS
    28  
Section 11.1 Books and Accounts
    28  
Section 11.2 Records Available
    28  
Section 11.3 Financial Reports
    29  
Section 11.4 Reliance on Accountants
    30  
Section 11.5 Tax Matters Member; Filing of Returns
    30  
Section 11.6 Tax Elections
    30  
Section 11.7 Fiscal Year
    30  
 
       
ARTICLE XII DISSOLUTION AND LIQUIDATION
    30  
Section 12.1 No Dissolution
    30  
Section 12.2 Events Causing Dissolution
    30  
Section 12.3 General
    31  

ii 



--------------------------------------------------------------------------------



 



              Page
Section 12.4 Priority
    31  
Section 12.5 Orderly Liquidation
    32  
Section 12.6 Source of Distributions
    32  
Section 12.7 Statements on Termination
    32  
 
       
ARTICLE XIII DRAG-ALONG RIGHT, TAG-ALONG RIGHT AND RIGHT OF FIRST REFUSAL
    32  
Section 13.1 Drag-Along Right
    32  
Section 13.2 Tarragon Tag-Along Right
    33  
Section 13.3 Northland Tag-Along Right
    34  
Section 13.4 Right of First Offer
    35  
 
       
ARTICLE XIV AMENDMENTS
    36  
Section 14.1 Amendment to be Adopted Solely by the Board of Managers
    36  
Section 14.2 Amendments Requiring Member Approval
    36  
 
       
ARTICLE XV MISCELLANEOUS
    37  
Section 15.1 Further Assurances
    37  
Section 15.2 Successors and Assigns
    37  
Section 15.3 Applicable Law
    37  
Section 15.4 Severability
    37  
Section 15.5 Counterparts
    37  
Section 15.6 Entire Agreement
    37  
Section 15.7 Construction
    38  
Section 15.8 Force Majeure
    38  
Section 15.9 Notices
    38  
Section 15.10 No Right of Partition or Redemption
    39  
Section 15.11 Third-Party Beneficiaries
    39  



iii 



--------------------------------------------------------------------------------



 



SCHEDULES AND EXHIBITS

     
Schedule A
            Names, Addresses and Value of Contribution of Members
 
   
Exhibit A
  Unanimous Approvals
Exhibit B
  Board Members
Exhibit C
  Interim Management Agreement

i 



--------------------------------------------------------------------------------



 



LIMITED LIABILITY COMPANY AGREEMENT
OF
NORTHLAND PROPERTIES MANAGEMENT LLC
a Delaware limited liability company
This Limited Liability Company Agreement (this “Agreement”) is made as of the
31st day of March, 2008, by and between Northland Investment Corporation
(“Northland Corp”), a Massachusetts corporation, and Tarragon Corporation
(“Tarragon Corp”), a Nevada Corporation. Such Persons, together with any such
additional parties as and when admitted to the Company (as defined below) as
members shall be individually a “Member” and, collectively, the “Members”.
     WHEREAS, Northland Properties Management LLC (the “Company”) has been
formed as a limited liability company under the Delaware Limited Liability
Company Act, 6 Del. c. Sec. 18-101, et seq. (as amended from time to time, the
“Act”) as of March 17, 2008; and
     WHEREAS, the Members wish to enter into this Agreement and to set out fully
their respective rights, obligations and duties regarding the Company and its
assets and liabilities.
     NOW, THEREFORE, in consideration of the mutual covenants expressed herein,
the parties hereby agree as follows:
ARTICLE I
GENERAL PROVISIONS
     Section 1.1 Organization. The Company has been formed by the filing of its
Certificate of Formation with the Delaware Secretary of State pursuant to the
Act. The Members hereby ratify the act of Luke M. Scheuer, as an “authorized
person” within the meaning of the Act, in executing and filing the Certificate
of Formation. The Certificate of Formation states that the registered agent and
registered office of the Company in Delaware are Corporation Service Company,
2711 Centerville Road, Suite 400, Wilmington, Delaware 19808. The Board of
Managers may at any time designate another registered agent. Subject to the
limitations set forth in this Agreement, the Certificate of Formation may be
restated or amended by the Board of Managers (as defined in Section 2.1) as an
“authorized person” within the meaning of the Act. The Certificate of Formation
as so amended from time to time is referred to herein as the “LLC Certificate.”
The Board of Managers shall deliver a copy of the LLC Certificate and any
amendments thereto to any Member who so requests.

 



--------------------------------------------------------------------------------



 



     Section 1.2 Name. The name of the limited liability company is “Northland
Properties Management LLC.” The business of the Company may be conducted under
the Company name or under any other names designated by the Board of Managers
(as defined in Section 2.1), with written notice to the Members.
     Section 1.3 Term. The term of the Company commenced on the date of the
initial filing of the LLC Certificate and shall continue until the fortieth
(40th) anniversary of the date hereof (the “Initial Term”); provided that the
Company may be dissolved sooner in accordance with the provisions of this
Agreement or by operation of law. The Initial Term may be extended by the Board
of Managers.
     Section 1.4 Purposes and Business. The purpose of the Company is to
operate, manage, finance, lease, mortgage, pledge, encumber, maintain, improve,
renovate, develop, redevelop, and exchange, sell, contribute and transfer, and
otherwise deal with real property related to multifamily residential rental
properties, including student housing and affordable housing, and Real Estate
Investments (as defined below in Section 2.1 below), and any interests therein
(the “Multifamily Business”), and otherwise engage in any other lawful act or
activity which is necessary, appropriate, desirable or related or incidental to,
and necessary, convenient or advisable for accomplishment of, any of the above
or to the organization and maintenance of the existence of the Company.
     Section 1.5 Principal Office. The principal office of the Company shall
initially be c/o Northland Investment Corporation, 2150 Washington Street,
Newton, MA 02462. The Board of Managers may change the principal office of the
Company at any time, with written notice to the Members, and may cause the
Company to establish other offices in various jurisdictions and appoint agents
for service of process in such jurisdictions.
     Section 1.6 Qualification in Other Jurisdictions. The Board of Managers may
cause the Company and any Subsidiary to be qualified or registered under
applicable laws in such states as the Board of Managers determine appropriate to
avoid any material adverse effect on the business of the Company and shall be
authorized to execute, deliver and file any certificates and documents necessary
to effect such qualification or registration, including without limitation the
appointment of agents for service of process in such jurisdictions.
     Section 1.7 Powers. Subject to the provisions of this Agreement, the
Company shall have the power to do any and all acts necessary or convenient in
furtherance of the purpose of the Company, and shall have and may exercise all
of the powers and rights that can be conferred upon limited liability companies
formed pursuant to the Act.
ARTICLE II
DEFINITIONS
     Section 2.1 Definitions. The following terms shall have the meanings
indicated or referred to below, inclusive of their singular and plural forms
except where the context requires otherwise.
     “Acceptable Transfer Terms” shall have the meaning set forth in
Section 13.4(a).

2



--------------------------------------------------------------------------------



 



     “Act” shall have the meaning set forth in the introductory statement.
     “Adjusted Capital Account” means, with respect to any Member, the balance,
if any, in such Member’s Capital Account after crediting to such Capital Account
any amounts that such Member is deemed obligated to restore as described in the
penultimate sentences of Treasury regulation section 1.704-2(g)(1) and in
Treasury regulation section 1.704-2(i)(5).
     “Affiliate” means, with respect to any specified Person, any Person that,
directly or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with such specified Person.
     “Agreement” shall have the meaning set forth in the introductory statement.
     “Bankruptcy Event” means (i) the commencement by Tarragon Corp of a
voluntary case under Title 11 of the United States Code as from time to time in
effect, or by Tarragon Corp authorizing, by appropriate proceedings of its board
of directors or other governing body, the commencement of such a voluntary case;
(ii) Tarragon Corp filing an answer or other pleading admitting or failing to
deny the material allegations of a petition filed against it commencing an
involuntary case under said Title 11, or seeking, consenting to or acquiescing
in the relief therein provided, or by Tarragon Corp failing to controvert timely
the material allegations of any such petition; (iii) the entry of an order for
relief against Tarragon Corp in any involuntary case commenced under said Title
11; (iv) Tarragon Corp seeking relief as a debtor under any applicable law,
other than said Title 11, of any jurisdiction relating to the liquidation or
reorganization of debtors or to the modification or alteration of the rights of
creditors, or by Tarragon Corp consenting to or acquiescing in such relief;
(v) the entry of an order by a court of competent jurisdiction (1) by finding
Tarragon Corp to be bankrupt or insolvent, (2) ordering or approving Tarragon
Corp’s liquidation, reorganization or any modification or alteration of the
rights of its creditors, or (3) assuming custody of, or appointing a receiver or
other custodian for all or a substantial part of Tarragon Corp’s property and
such order is not vacated or stayed on appeal or otherwise stayed within sixty
(60) days; (vi) the filing of a petition against Tarragon Corp or any Subsidiary
under said Title 11 which shall not be vacated within sixty (60) days or
(vii) Tarragon Corp making an assignment for the benefit of, or entering into a
composition with, its creditors, or appointing or consenting to the appointment
of a receiver or other custodian for all or a substantial part of Tarragon
Corp’s property.
     “Board Member” shall have the meaning set forth in Section 4.1(a).
     “Board of Managers” shall have the meaning set forth in Section 4.1(a).
     “Business Day” means any day excluding a Saturday, Sunday or any other day
during which there is no scheduled trading on the NASDAQ Global Market.
     “Capital Account” shall have the meaning set forth in Section 6.1.
     “Change of Control” means any (i) reorganization, merger, consolidation or
similar transaction of Tarragon Corp with or into another entity, (ii) any sale,
lease, exchange, or other disposition or transfer of all or substantially all of
the assets of Tarragon Corp, (iii) individual, entity or “group” within the
meaning of Sections 13(d) and 14(d) of the Securities Act becomes

3



--------------------------------------------------------------------------------



 



the “beneficial owner” (as such term is defined in Rule 13d-3 under the
Securities Act) of securities of Tarragon Corp representing thirty (30%) or more
of the combined voting power of Tarragon Corp’s then outstanding securities
having the right to vote generally in an election of Tarragon Corp’s Board of
Directors, or (iv) at such time as both William S. Friedman and Robert
Rothenberg cease for any reason to be members of the Board of Directors of
Tarragon Corp.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor federal income tax code.
     “Company” shall have the meaning set forth in the introductory statement.
     “Confidential Information” shall have the meaning set forth in Section 9.4.
     “Contribution Agreement” means the Agreement to Contribute, dated as of the
date hereof, among Northland Portfolio L.P., Northland Fund L.P., Northland Fund
II, L.P., Northland Fund III, L.P., Northland Corp, Northland Austin Investors
LLC, Austin Investors L.P., Drake Investors L.P., Tatstone Investors L.P.,
Tarragon Corp and Ansonia LLC.
     “Contributions” means, in respect of any Member, the aggregate amount of
such Member’s capital contributions made to the Company pursuant to ARTICLE V.
     “Contributing Member” shall have the meaning set forth in Section 5.2(b).
     “Disclosure Obligations” shall have the meaning set forth in Section 9.6.
     “Drag Along Notice” shall have the meaning set forth in Section 13.1.
     “EPA Plan” shall have the meaning set forth in Section 4.13.
     “Exchange Act” means the Securities Exchange set of 1934, as amended from
time to time, or any successor statute thereof.
     “Extraordinary Transaction” means (i) any reorganization, merger,
consolidation or similar transaction of the Joint Venture with or into another
entity where the outstanding voting securities of the Joint Venture immediately
before the transaction represent or are converted into less than fifty percent
(50%) of the outstanding voting power of the surviving entity (or its parent
corporation) immediately after the transaction, (ii) any sale, lease, exchange,
or other disposition or transfer of all or substantially all of the Properties
and assets of the Joint Venture and its Subsidiaries, (iii) any purchase by any
Person or “Group” (within the meaning of Sections 13(d) and 14(d) of the
Securities Act) of securities of the Joint Venture (either through a negotiated
securities purchase or a tender for such securities), the effect of which is
that such Person (or group of Persons) that did not Beneficially Own (as such
term is defined in Rule 13d-3 under the Securities Act) a majority of the voting
power of the outstanding securities of the Joint Venture immediately prior to
such purchase beneficially owns at least a majority of such voting power
immediately after such purchase or (iv) an initial public offering of greater
than 50% of the outstanding securities of the Joint Venture.
     “Fiscal Year” shall have the meaning set forth in Section 11.7

4



--------------------------------------------------------------------------------



 



     “Funding Notice” means a written notice from the Board of Managers to any
Member, requiring such Member to fund or make Contributions pursuant to
Section 5.2.
     “Funding Election Notice” shall have the meaning set forth in Section 5.2.
     “Immediate Family” means with respect to any individual such individual’s
spouse, parents, grandparents, children, grandchildren and siblings and any
trust for any of their benefit or any family partnership in which any of them
participate.
     “Indemnified Party” means any Person made a party to a proceeding by reason
of its status as a (A) Board Member, (B) Member (C) officer of the Company and
(D) such other Persons (including Affiliates of any Member) as the Board of
Managers may designate from time to time (whether before or after the event
giving rise to potential liability), in its sole and absolute discretion.
     “Initial Tarragon Board Members” means William S. Friedman and Robert
Rothenberg.
     “Initial Term” shall have the meaning set forth in Section 1.3.
     “Interest” means the entire limited liability company interest of a Member
in the Company at any particular time, including the right of such Member to any
and all benefits to which a Member may be entitled as provided in this
Agreement, together with the obligations of such Member to comply with all the
terms and provisions of this Agreement.
     “Interim Management Agreement” shall have the meaning set forth in
Section 4.9(c).
     “Joint Venture” means Northland Properties LLC.
     “Joint Venture Agreement” means the Amended and Restated Limited Liability
Company Agreement of the Joint Venture, among Northland Portfolio L.P.,
Northland Fund L.P., Northland Fund II, L.P., Northland Fund III, L.P.,
Northland Austin Investors LLC, Austin Investors L.P., Drake Investors L.P.,
Tatstone Investors L.P, Tarragon Corp, Ansonia LLC and Richard Frary.
     “Joint Venture Unit” shall be a membership interest in the Joint Venture
represented by a “Common Unit” as defined in the Joint Venture Agreement.
     “Liquidating Agent” shall have the meaning set forth in Section 12.3
     “LLC Certificate” shall have the meaning set forth in Section 1.1.
     “Loan Request Notice” shall have the meaning set forth in Section 4.7.
     “Lock-Out Period” means the period commencing upon execution of the Joint
Venture Agreement and ending on the earlier of (i) the fifth (5th) anniversary
of execution of the Joint Venture Agreement, and (ii) the occurrence of an
Extraordinary Transaction.

5



--------------------------------------------------------------------------------



 



     “Majority Vote” shall have the meaning set forth in Section 4.4.
     “Member” or “Members” means any person named as a member of the Company on
Schedule A.
     “Multifamily Business” shall have the meaning set forth in Section 1.4.
     “Non-Contributing Member” shall have the meaning set forth in
Section 5.2(b).
     “Northland Board Members” shall have the meaning set forth in
Section 4.1(a).
     “Northland Buyer” shall have the meaning set forth in Section 13.1
     “Northland Corp” means Northland Investment Corporation, a Massachusetts
corporation.
     “Northland Corp Initial Interest” means the Percentage Interest of
Northland Corp after giving effect to the final “Closing” under the Contribution
Agreement.
     “Northland Sale” shall have the meaning set forth in Section 13.2(a).
     “Northland Tag-Along Notice” shall have the meaning set forth in
Section 13.3.
     “Operating Cash Flow” shall mean, for purposes of this Agreement and for a
given period of time, all cash receipts received by the Company from any source
less the amounts of any of the aforesaid cash receipts included in this
definition expended for the debts, expenses and other obligations of the
Company, principal and interest payments on any indebtedness of the Company,
capital expenditures and, in each instance, reserves as determined in the
discretion of the Board of Managers.
     “Opinion of Counsel” means an opinion in writing and in form and substance
reasonably satisfactory to the Board of Managers signed by legal counsel either
chosen by the Board of Managers or, if chosen by a Member, reasonably
satisfactory to the Board of Managers.
     “Percentage Interest” means with respect to each Member, initially the
Percentage Interest of such member shown on Schedule A attached hereto as of the
date hereof, but shall be thereafter adjusted:
(i) upon the “Final Closing” (as defined in the Contribution Agreement) to equal
(x) for Tarragon Corp, the “Tarragon Initial Interest” (as defined in the Joint
Venture Agreement) and (y) for Northland Corp, the “Northland Initial Interest”
(as defined in the Joint Venture Agreement); and
(ii) upon each additional capital contribution to the Joint Venture by Northland
Fund II, L.P. or by Northland Fund III, L.P., the “Percentage Interest” of
Tarragon Corp hereunder will be diluted by the same percentage dilution suffered
by Tarragon Corp, if any, in its Common Unit “Percentage Interest” (as defined
in the Joint Venture Agreement) in the Joint Venture as a result of its failure
to participate in such additional

6



--------------------------------------------------------------------------------



 



capital contribution, and the resulting reduction in Tarragon Corp’s Percentage
Interest under this clause (ii) will be added to Northland Corp’s Percentage
Interest.
Notwithstanding anything contained in the definition of “Percentage Interest” or
this Agreement, following the “Final Closing” (as defined in the Contribution
Agreement), the Percentage Interest of Tarragon Corp in the Company shall only
be increased if Tarragon Corp contributes additional capital to the Company
pursuant to Section 5.2 of this Agreement.
     “Person” means a corporation, governmental unit, association, retirement
system, international organization, joint venture, partnership, limited
liability company, trust or individual.
     “Property” means any and all real property (or any interest in real
property) now or hereafter owned by the Joint Venture or a Subsidiary and any
and all buildings, structures and improvements now or hereafter located thereon,
and shall include all related real and personal property and assets.
     “Property Management Agreement” shall have the meaning set forth in
Section 4.9(c).
     “Real Estate Investments” means any direct or indirect, current or
contingent interest in, option or commitment to acquire or other contract right
relating to any type of real estate asset or real estate related asset,
including, without limitation, interests in privately or publicly held operating
companies and real estate related businesses, commercial mortgage backed
securities, indebtedness secured by real property or secured by interests in
entities owning real property, equity interests in entities that own or operate
real property or other real estate-related assets, and interests in any amounts
escrowed, reserved or otherwise set aside with respect to any real property or
other real estate-related assets. Notwithstanding the foregoing, however, “Real
Estate Investments” shall exclude any of the foregoing that is related to real
property or other real estate-related assets if they would be Non-permitted
Investments.
     “ROFO Notice” shall have the meaning set forth in Section 13.4(a).
     “Sale” shall have the meaning set forth in Section 13.1.
     “Schedule of Members” shall have the meaning set forth in Section 11.1.
     “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company, association or other business entity of
which (i) if a corporation, a majority of the total voting power of shares of
stock entitled (without regard to the occurrence of any contingency) to vote in
the election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a partnership,
limited liability company, association or other business entity, a majority of
the partnership or other similar ownership interest thereof is at the time owned
or controlled, directly or indirectly, by any Person or one or more Subsidiaries
of that Person or a combination thereof. For purposes hereof, a Person or
Persons shall be deemed to have a majority ownership interest in a partnership,
limited liability company, association or other business entity if such Person
or Persons shall be allocated a majority of partnership, limited liability
company, association or other business entity

7



--------------------------------------------------------------------------------



 



gains or losses or shall be or control the managing director or general partner
of such partnership, limited liability company, association or other business
entity. Unless otherwise specified, references herein to a Subsidiary shall mean
a Subsidiary of the Company.
     “Target Interests” shall have the meaning set forth in Section 13.4(a).
     “Tarragon Board Members” shall have the meaning set forth in
Section 4.1(a).
     “Tarragon Buyer” shall have the meaning set forth in Section 13.3(a).
     “Tarragon Corp” means Tarragon Corporation, a Nevada corporation.
     “Tarragon Corp Initial Interest” means the Percentage Interest of Tarragon
Corp after giving effect to the final “Closing” under the Contribution
Agreement.
     “Tarragon Sale” shall have the meaning set forth in Section 13.3(a).
     “Tarragon Tag-Along Notice” shall have the meaning set forth in
Section 13.2(a).
     “Third Party” means any Person who is not a Member, or an Affiliate of any
Member, or the Immediate Family of any Member.
     “Transfer” shall mean any, direct or indirect, transaction by which a
Member assigns all of a portion of its Interest to another Person, and includes
a sale, assignment, gift, donation, pledge, grant of a security interest in,
exchange, or any other disposition by law or otherwise.
     “Transfer Documents” shall have the meaning set forth in Section 10.1(a).
     “Transfer Election” shall have the meaning set forth in Section 13.4(a).
     “Transfer Escrow Agent” shall have the meaning set forth in
Section 13.4(b).
     “Transfer Escrow Deposit” shall have the meaning set forth in
Section 13.4(b).
     “Transfer Response Period” shall have the meaning set forth in
Section 13.4(a).
     “Treasury Regulations” means the Income Tax Regulations and Procedure and
Administration Regulations promulgated under the Code, as amended from time to
time.
     “Unanimous Approval” or “Unanimously Approved” means the written consent or
approval at a duly called meeting of the Board of Managers of each Northland
Board Member and, so long as there are Tarragon Board Members on the Board of
Managers, at least one of the Tarragon Board Members.
     “Withholding Payment” shall have the meaning set forth in Section 7.4.
ARTICLE III
MEMBERS; INTERESTS

8



--------------------------------------------------------------------------------



 



     Section 3.1 General. The names, addresses and Percentage Interests of the
Members are set forth on Schedule A, as of immediately following the execution
of this Agreement. The Board of Managers shall amend and revise Schedule A from
time to time to properly reflect any changes to the information included
therein, including to reflect the admission or substitution of Members. Any
amendment or revision to Schedule A or to the Company’s records to reflect
information regarding Members shall not be deemed an amendment to this
Agreement.
     Section 3.2 Powers of Members. Except as otherwise provided in this
Agreement, no Member shall have the right or power to: (i) withdraw or reduce
its contribution to the capital of the Company; (ii) cause the dissolution and
winding up of the Company; or (iii) demand or receive property in return for its
capital contributions. No Member, in its capacity as such, shall take any part
in the control of the affairs of the Company, undertake any transactions on
behalf of the Company, or have any power or authority to act for or on behalf
of, or to bind, the Company. Tarragon Corp, in its capacity as a Member, shall
have no voting rights other than those specifically required by law under the
Act. The rights, duties and liabilities of the Members shall be as provided in
the Act, except as otherwise expressly provided in this Agreement.
     Section 3.3 No Other Persons Deemed Members. Unless admitted to the Company
as a Member as provided in this Agreement, no Person shall be, or shall be
considered, a Member. The Company may elect to deal only with Persons so
admitted as Members (including their duly authorized representatives). Any
distribution by the Company to the Person shown on the Company’s records as a
Member or to its legal representatives, shall relieve the Company of all
liability to any other Person who may be interested in such distribution by
reason of any other Transfer by the Member, or for any other reason.
     Section 3.4 No Cessation of Membership Upon Bankruptcy, etc. A Person shall
not cease to be a Member of the Company upon the happening, with respect to such
Person, of any of the events specified in §18-304 of the Act. Upon the
occurrence of any event specified in §18-304 of the Act, the business of the
Company shall be continued pursuant to the terms hereof without dissolution.
     Section 3.5 Nature of a Member’s Interest. A Member’s Interest shall for
all purposes be personal property. The Contributions and Percentage Interests of
the Members as of the date of this Agreement are shown on Schedule A.
     Section 3.6 Determination by the Board of Managers. Whenever in this
Agreement, any decision, approval, determination or action is to be undertaken
by the Board of Managers, such decisions, approvals, determinations or actions
shall require only a Majority Vote; provided that, the decisions, approvals,
determinations, or actions set forth on Exhibit A (and only those set forth on
Exhibit A) shall require Unanimous Approval by the Board of Managers.
     Section 3.7 Additional Interests and Admission of Additional Members.
Section 3.7.1 Issuance or Creation of Additional Interests and Admission of
Additional Members.

9



--------------------------------------------------------------------------------



 



          (a) The Company may issue additional Interests of the Company (or
options or convertible securities with respect thereto) for any purpose and at
any time and from time to time for such consideration and on such terms and
conditions as the Board of Managers shall determine in its sole discretion, and,
subject to the Unanimous Approval required in accordance with Exhibit A, may
admit as additional Members the Persons to whom such additional Interests are
issued. Upon the issuance pursuant to and in accordance with this ARTICLE III of
any Interests, the Board of Managers may amend any provision of this Agreement,
and authorize any Person to execute, acknowledge, deliver, file and record, if
required, such documents, to the extent necessary or desirable to reflect the
admission of any additional Member to the Company or the authorization and
issuance of such other Interests (or options or convertible securities with
respect thereto).
          (b) Each additional Interest authorized to be issued by the Company
pursuant to Section 3.7.1(a) may be issued in one or more classes, or one or
more series of any such classes, with such designations, preferences, rights,
powers and duties (which may be senior to existing classes and series of
Interests), as shall be fixed by the Board of Managers in its sole discretion,
including (i) the right to share in Company profits and losses or items thereof;
(ii) the right to share in Company distributions; (iii) the rights upon
dissolution and liquidation of the Company; (iv) whether, and the terms and
conditions upon which, the Company may or shall be required to redeem the
Interest (including sinking fund provisions); (v) whether such Interest is
issued with the privilege of conversion or exchange and, if so, the terms and
conditions of such conversion or exchange; (vi) the terms and conditions upon
which each Interest will be issued, evidenced by certificates and assigned or
transferred; and (vii) the right, if any, of the holder of each such Interest to
vote on Company matters, including matters relating to the relative
designations, preferences, rights, powers and duties of such Interest.
     Section 3.7.2 Conditions to Admission. No additional Member shall be
admitted to the Company (a) in connection with newly issued Interests, unless
and until such prospective additional Member has executed a signature page
counterpart to this Agreement and an acceptance of all of the terms and
conditions of this Agreement, and such other documents or instruments as may be
required to effect the admission in the Board of Managers’ reasonable judgment
or (b) in connection with a Transfer of Interests, unless and until all the
conditions of ARTICLE X are satisfied, and such prospective additional Member
executes and delivers to the Company the documentation contemplated by
Section 10.2.
ARTICLE IV
MANAGEMENT
     Section 4.1 Board of Managers
          (a) The business and affairs of the Company shall be managed under the
direction of a board of managers (the “Board of Managers”), who shall be the
managers of the Company. Subject to the provisions of this Section 4.1, the
Board of Managers shall consist of five (5) individuals (each, a “Board Member”)
comprised as follows: (i) three (3) Board Members designated by Northland Corp
(together, with their permitted successors, the

10



--------------------------------------------------------------------------------



 



“Northland Board Members”) and (ii) two (2) Board Members designated by Tarragon
Corp (together with their permitted successors, the “Tarragon Board Members”).
Each Board Member shall be a “manager” within the meaning of the Act. The names
of the individuals who shall serve as the initial Northland Board Members and
the initial Tarragon Board Members (the “Initial Tarragon Board Members”) are
set forth on Exhibit B. A Tarragon Board Member shall be a Board Member only so
long as such individual is serving as a member of the Board of Directors of
Tarragon Corp. If not nominated for continuing service on the Board of Directors
of Tarragon Corp, (except, in the case of the Initial Tarragon Board Members who
shall, subject to the provisions of this Section 4.1, serve on the Board of
Managers until they no longer serve on the Board of Directors of Tarragon Corp),
the term of such Tarragon Board Member shall immediately end and the vacancy
created thereby will be filled by Tarragon Corp, subject to the reasonable
approval of such replacement Tarragon Board Member by the Northland Board
Members; provided, however, that the Northland Board Members shall not have the
right to withhold such approval for a proposed replacement Tarragon Board Member
who is then serving as a director or senior officer of Tarragon Corp unless the
participation of such proposed replacement on the Board of Managers is
reasonably likely, in the reasonable judgment of Northland Corp, to have a
material adverse effect on the ability of the Joint Venture or its Subsidiaries
to raise equity or debt financing from Third Parties. Notwithstanding any
provision set forth herein to the contrary, upon the happening of a Bankruptcy
Event, the Tarragon Board Members shall immediately resign and all Board Members
shall be appointed by Northland Corp.
          (b) Any vacancy on the Board of Managers with regard to the Northland
Board Members shall be filled by Northland Corp. Subject to the provisions of
this Section 4.1, any vacancy on the Board of Managers with regard to the
Tarragon Board Members shall be filled by Tarragon Corp.
          (c) In the event that the Percentage Interest owned by Tarragon Corp
hereafter falls below forty percent (40%) of the Tarragon Corp Initial Interest,
then the Tarragon Board Members shall immediately resign and Tarragon Corp shall
have no right to appoint any individuals to the Board of Managers. The resulting
vacancy or vacancies shall be filled by Northland Corp.
          (d) The Board of Managers may at any time increase the size of the
Board of Managers; provided, however, that the Board of Managers shall not
exceed nine (9) members. The vacancies created by any increase shall be filled
by individuals appointed by the Board of Managers and shall be deemed to be
Northland Board Members.

11



--------------------------------------------------------------------------------



 



     Section 4.2 Powers of the Board of Managers.
          Section 4.2.1 General Authority. Except as otherwise provided in this
Agreement and subject to Unanimous Approval, if required in accordance with
Exhibit A, the Board of Managers shall have complete and exclusive control of
the management and conduct of the business of the Company and the authority to
do all things necessary or appropriate to carry out the purposes of the Company
without any further act, vote or approval of any Member and shall have all
rights and powers with respect to the Company which may be vested in a Board of
Managers under Delaware law. Any contract, instrument or act of the Board of
Managers on behalf of the Company shall be conclusive evidence in favor of any
third party dealing with the Company that the Board of Managers has the
authority, power, and right to execute and deliver such contract or instrument
and to take such action on behalf of the Company.
          Section 4.2.2 Authority for Specific Actions. Without limiting the
authority of the Board of Managers pursuant to Section 4.2.1, upon a Majority
Vote, is authorized to take the following actions on behalf of the Company and
its Subsidiaries:
               (a) collect all rents and other charges which may become due at
any time from any tenant under any lease or use and occupancy agreement and any
other monies due the Company in connection with the Property and deposit all
funds collected in the applicable account;
               (b) coordinate the bidding (when appropriate), awarding, and
negotiation of contracts with, and coordinate activities among all applicable
service providers such as architects, engineers, designers, brokers,
consultants, attorneys and other professionals providing services to the Company
in connection with the ownership, development, operation, management, or
redevelopment of the Property;
               (c) coordinate the administration and payment of all construction
costs, equipment costs, architectural and engineering costs, insurance costs and
other hard and soft costs incurred in connection with the Project or other
capital improvement to or development or redevelopment of the Property;
               (d) maintain copies of all documents evidencing or securing any
indebtedness related to the Property and take such actions as it determines, in
the exercise of reasonable business judgment, to be necessary or required to be
in compliance with all such documents;
               (e) maintain copies of all leases and other use and occupancy
agreements and all offers, purchase and sale agreements and the like and any
amendments or modifications thereof; advise, administer, coordinate and oversee
all leasing and sales activities, leasing and sales negotiations and other
communications with present and proposed tenants and take such action as it
determines, in the exercise of reasonable business judgment, to be necessary or
required to be in compliance with the material terms of all such leases and
occupancy agreements;

12



--------------------------------------------------------------------------------



 



               (f) review bills for real estate taxes, improvements assessments
and other like charges which are or may become liens against the Property and,
subject to the terms of each lease, pay, appeal or apply for abatement as in its
reasonable judgment it shall determine;
               (g) inspect or cause to be inspected the Property as often as
reasonably prudent property managers managing properties comparable to the
Property would inspect such properties;
               (h) to borrow money and issue evidences of indebtedness, letters
of credit and guaranties in connection with the business and affairs of the
Company, to guarantee the obligations of any third party (including, without
limitation, debt guaranties, nonrecourse guaranties of any nature, completion
guaranties and environmental guaranties), to secure any such borrowings,
indebtedness and/or guaranties by mortgages, pledges or other liens on any
assets of the Company, to enter into participating debt arrangements, to enter
into convertible debt arrangements, to hedge interest rate changes on
borrowings, to use as collateral for any such obligations the capital
commitments to the Company and any other assets of the Company, and to prepay in
whole or in part, refinance, increase, modify or extend such obligations;
               (i) to make loans to Third Parties and Affiliates;
               (j) to maintain such insurance as the Board of Managers may deem
appropriate to protect the assets and interests of the Company and the
Indemnified Parties and to satisfy any contractual undertakings of the Company;
               (k) subject to Section 4.9, to enter into transactions with
Affiliates;
               (l) to acquire, by purchase, lease or otherwise, any and all
property which may be necessary or desirable to carry out the business of the
Company;
               (m) to take all actions appropriate to the liquidation of the
Company;
               (n) to pay, extend, renew, modify, adjust, submit to arbitration,
prosecute, defend, compromise, or confess judgment upon such terms as it may
determine and upon such evidence as it may deem sufficient, any debt obligation,
suit, liability, cause of action or claim, including taxes, either in favor of
or against the Company;
               (o) to make decisions for and act on behalf of the Company in
dealing with the Internal Revenue Service and other tax authorities;
               (p) to cause the Company to make or revoke any of the tax
elections provided for under the Code or the Treasury Regulations;

13



--------------------------------------------------------------------------------



 



               (q) subject to the Unanimous Approval required in accordance with
Exhibit A, to admit additional Members to the Company in accordance with
Section 3.7, including, without limitation, through the issuance of additional
Interests in the Company in one or more series or classes on terms and
conditions determined by the Board of Managers in its sole discretion;
               (r) to engage in any kind of activity and to perform and carry
out contracts of any kind necessary to, in connection with or incidental to, the
accomplishment of the purposes of the Company;
               (s) to do all things, carry on any activities and enter into,
perform, modify, supplement or terminate any agreements of any kind (including
transactions and agreements with Affiliates of one or more of the Members), in
connection with or incidental to the furtherance of the purpose of the Company,
so long as such things, activities and agreements may be lawfully done, carried
on or entered into by the Members under the laws of the State of Delaware; and
               (t) the distribution of Company cash; and
               (u) to amend Schedule A in accordance with changes in the
Members’ Percentage Interests.
          Section 4.2.3 Actions Requiring Board Consideration. The following
actions shall be brought to the Board of Managers for its consideration;
provided, however, that notwithstanding anything contained in this Agreement or
Exhibit A, none of the following actions shall be subject to Unanimous Approval:
               (a) hiring, termination and promotion of Company executive
officers;
               (b) compensation of Company employees;
               (c) the Company’s annual budget;
               (d) distributions of surplus Company cash; and
               (e) additional capital calls pursuant to Section 5.2.
     Section 4.3 Exercise of Authority; Guarantee. In exercising its authority
under this Agreement, the Board of Managers may, but shall be under no
obligation to, take into account the tax consequences to any Member of any
action taken (or not taken) by it. The Board of Managers and the Company shall
not have any liability to a Member for monetary damages or otherwise for losses
sustained, liabilities incurred or benefits not derived by such Member in
connection with such decisions so long as the Board of Managers has acted
pursuant to its

14



--------------------------------------------------------------------------------



 



authority under this Agreement. The Board of Managers does not in any way
guarantee the return of any Member’s Contributions or a profit for the Members.
     Section 4.4 Meetings and Action of the Board of Managers. Except as
otherwise set forth in this Agreement, all action to be taken by the Board of
Managers thereof shall be taken at a meeting of the Board of Managers, by the
affirmative vote of a majority in number of the Board Members then entitled to
vote on the matter (a “Majority Vote”). If action is to be taken at a duly
called meeting of the Board of Managers, notice of the time, date, place and
purpose of such meeting shall be given to each Board Member then entitled to
vote on the matter by the Board Member(s) calling the meeting by personal
delivery, telephone or fax sent to the address of each Board Member then
entitled to vote on the matter set forth on Exhibit B at least three (3)
Business Days in advance of the meeting; provided, however, no notice need be
given to a Board Member who waives notice before or after the meeting or who
attends the meeting without protesting at or before its commencement the
inadequacy of notice to him or her. Meetings of the Board of Managers shall be
held at least quarterly. The Board Members may attend a meeting of the Board of
Managers in person or by proxy, and may participate in such meeting by means of
conference call or similar communications equipment that permits all Board
Members participating in the meeting to hear and speak to each other. A chairman
selected by Northland Corp shall preside over all meetings of the full Board of
Managers. The chairman shall determine the order of business and the procedures
to be followed at each such meeting. Any action required or permitted to be
taken at any meeting of the Board of Managers may be taken without a meeting if
one or more written consents to such action shall be signed by at least a
majority of the Northland Board Members and at least one (1) Tarragon Board
Member. Each Board Member may authorize any Person or Persons to act for him or
her by proxy on all matters in which a Board Member is entitled to participate,
including waiving notice of any meeting, or voting or participating at a
meeting. Every proxy must be signed by the Board Member or its attorney-in-fact.
No proxy shall be valid after the expiration of eleven (11) months from the date
thereof unless otherwise provided in the proxy. Every proxy shall be revocable
at the pleasure of the Board Member executing it, such revocation to be
effective upon the Company’s receipt of written notice thereof. Such written
consents shall be delivered to the Company at the principal office of the
Company and, unless otherwise specified, shall be effective on the date when the
first consent is delivered. To the extent that this Agreement permits the Board
of Managers to request materials, reports, information or clarifications, such
request may be made by any individual Board Member without further action by the
Board of Managers.
     Section 4.5 Expenses; Compensation of Board Members. Board Members shall be
reimbursed by the Company for all reasonable out-of-pocket expenses incurred by
them in connection with their service on the Board of Managers (including all
reasonable travel and accommodation expenses) but shall not receive any
compensation for their service on the Board of Managers.
     Section 4.6 Unanimous Approval Requirement. Notwithstanding any provision
of this Agreement to the contrary, the Board of Managers shall not take or cause
or permit the Company or to take any of the actions described on Exhibit A
without in each instance first obtaining Unanimous Approval.

15



--------------------------------------------------------------------------------



 



     Section 4.7 Certain Loans by the Members. The Board of Managers may from
time to time make written request (a “Loan Request Notice”) that the Members,
pro rata in accordance with their respective Percentage Interests, make loans to
the Company for use by the Company. Such loans shall have the terms and
conditions as may be specified by the Board of Managers in the Loan Request
Notice, and may be secured by liens or other charges upon property of the
Company as determined by the Board of Managers, subject to this Section 4.7.
Such terms and conditions for such loans shall include that the loan shall bear
interest compounded monthly, at the then current market rates, subject to a
minimum annual percentage of 10%. No Member shall have any obligation to make
any such loans, and to the extent that one or more of the Members decline a
request to make such a loan, the Members who accepted such loan request (or it
Affiliates) will have the right to make the loans declined by the other Members.
A Member shall be deemed to have declined a request to make such a loan if
within fifteen (15) days of the receipt of a Loan Request Notice, a Member has
not given written notice to the Board of Managers indicating whether or not it
agrees to make the loan specified in the Loan Request Notice. Members that
participate in the loan request shall make such loan not later than thirty
(30) days after the receipt of such Loan Request Notice by wire transfer of
immediately available funds to the account designated in the Loan Request
Notice.
     Section 4.8 Tax Classification. The Board of Managers shall take all
reasonably necessary actions to ensure that the Company is treated for federal
income tax purposes as a partnership and not as an association or publicly
traded Company taxable as a corporation. The Company shall not elect to be
treated other than as a partnership for federal income tax purposes.
     Section 4.9 Standards of Conduct and Modification of Duties; Certain
Transactions with Affiliates.
               (a) In taking any action as a Board Member, each Board Member
shall have no duty to consider the separate interests of, or any factors
affecting, any Member (or any such Member’s direct or indirect stockholders (or
other owners) or anyone claiming by, through or on behalf of any such Member
(including any creditor)), other than the Member that appointed such Board
Member. No Member shall owe any duty (including any fiduciary duty) to any other
Member (or such other Member’s direct or indirect stockholders (or other owners)
or anyone claiming by, through or on behalf of such other Member (including any
creditor)), other than the implied contractual covenant of good faith and fair
dealing. No Board Member shall owe any fiduciary duty to any Member (or any
Member’s direct or indirect stockholders (or other owners) or anyone claiming
by, through or on behalf of any Member (including any creditor)), other than the
Member appointing such Board Member. Notwithstanding the foregoing, however,
each Board Member shall owe to the Company the same duties that a member of the
board of directors of a Delaware corporation organized under the General
Corporation Law of the State of Delaware would owe to such corporation. The
provisions of this Agreement, to the extent they restrict or eliminate the
duties (including fiduciary duties) and liabilities of a Member or a Board
Member otherwise existing at law or in equity are agreed by the Members to
replace such other duties and liabilities of the Members and the Board Members.
               (b) The Company may from time to time enter into transactions
with a Member or any of its Affiliates. The terms and conditions of such
transaction shall be no more

16



--------------------------------------------------------------------------------



 



favorable to the Member or such Member’s Affiliate(s) as those that would then
be available to the Company in an arm’s length transaction from a Third Party
not an Affiliate of such Member, including without limitation competitive
pricing and quality.
               (c) Upon the execution of the Joint Venture Agreement, in
accordance with this ARTICLE IV, the Board of Managers is expressly authorized
for, in the name of, and on behalf of the Company to enter into a management
agreement with the Joint Venture, as long as such management agreement is on
substantially the same economic terms as the interim management agreement
(“Interim Management Agreement”) attached hereto as Exhibit C, and may permit
the Company to enter into property management agreements (each, a “Property
Management Agreement”) with the Joint Venture, with respect to the Properties
(or any later acquired Properties) in a form approved by the Board of Managers.
     Section 4.10 Exculpation. No Indemnified Party shall have any liability to
the Company or any Member for any loss suffered by the Company or any Member
which arises out of any action or inaction of an Indemnified Party, unless such
action or inaction (i) is undertaken or omitted in connection with providing
services to the Company or the performance of the Board of Manager’s duties
under this Agreement and (ii) is finally adjudicated by a court of competent
jurisdiction to constitute fraud or willful misconduct. To the extent permitted
by law, each Indemnified Party’s duties (including fiduciary duties) to the
Company, any Member or any other Person shall be limited to those set forth in
this Agreement.
     Section 4.11 Indemnification. Subject to the limitations contained in this
Section 4.11, the Company shall indemnify each Indemnified Party against all
losses, liabilities, damages and expenses incurred by such Indemnified Party as
a result of any actions or omissions taken or omitted in connection with
providing services to the Company or the performance of the Board of Managers’
or the Liquidating Agent’s duties under this Agreement or by reason of any
action or omission taken or omitted on behalf of the Company. Such indemnity
shall cover, without implied limitation, judgments, settlements, fines,
penalties and counsel and expert fees incurred in connection with the defense or
disposition of any action, suit or other proceeding, whether civil or criminal,
before or threatened to be brought before any court or administrative body, in
which an Indemnified Party may be or may have been involved as a party or
otherwise, or with which it may have been threatened, by reason of being or
having been an Indemnified Party, or by reason of any act or omission on behalf
of the Company or otherwise taken or omitted in connection with providing
services to the Company or the performance of the Board of Managers’ or the
Liquidating Agent’s duties under this Agreement. No Indemnified Party shall be
entitled to indemnification pursuant to this Section 4.11 with respect to any
matter as to which such Indemnified Party shall have been finally adjudicated by
a court of competent jurisdiction in any such action, suit or other proceeding
to have committed an act or omission (i) that was undertaken or omitted in
connection with providing services to the Company or the performance of the
Board of Managers’ or the Liquidating Agent’s duties under this Agreement and
(ii) constituted fraud or willful misconduct. No Indemnified Party shall be
entitled to indemnification pursuant to this Section 4.11 with respect to any
action, suit or proceeding that relates solely to a dispute between or among the
Members or the Board of Managers or any Affiliate providing services to the
Company and any of its members, managers or employees. The right of
indemnification provided hereby shall not be exclusive of, and shall not affect,
any other rights to which any Indemnified Party may be entitled and nothing
contained in this

17



--------------------------------------------------------------------------------



 



Section 4.11 shall limit any lawful rights to indemnification existing
independently of this Section 4.11.
     Section 4.12 Payment of Indemnification Expenses. Prior to the final
disposition of any claim or proceeding with respect to which any Indemnified
Party may be entitled to indemnification hereunder, in the Board of Managers’
discretion, the Company may pay to the Indemnified Party, in advance of such
final disposition, an amount equal to all expenses of such Indemnified Party
reasonably incurred in the defense of such claim or proceeding so long as the
Company has received a written undertaking of such Indemnified Party to repay to
the Company the amount so advanced if it shall be finally adjudicated by a court
of competent jurisdiction that such Indemnified Party was not entitled to
indemnification hereunder.
     Section 4.13 EPA Compliance Plan. The Members acknowledge that the Company
may be considered a successor to Tarragon Management, Inc. pursuant to that
certain Environmental Compliance Plan the (“EPA Plan”) adopted by it pursuant to
a Plea Agreement entered into on June 19, 2006. Tarragon Corp will indemnify and
hold harmless the Company from and against any loss, liability, damage or cost
(including reasonable attorneys’ fees) arising as a result of the failure of
Tarragon Corp or its Affiliates to comply with the EPA Plan prior to the date
hereof. The Company hereby agrees that it will comply with the EPA Plan from and
after the date hereof.
ARTICLE V
CAPITAL CONTRIBUTIONS
     Section 5.1 Initial Contributions. Each Member has initially contributed to
the Company the amounts reflected on Schedule A. In consideration for such
Contribution, each of Northland Corp and Tarragon Corp shall receive an Interest
in the Company. All Contributions shall be set forth on Schedule A, as amended
from time to time.
     Section 5.2 Additional Capital Contributions.
               (a) If the Board of Managers determines that additional capital
is needed, in excess of that provided in Section 5.1, and that such additional
capital shall be raised through the issuance of Interests that will have
participation rights that are in any respect pari passu with an outstanding
class of Interests, then, subject to the Unanimous Approval required in
accordance with Exhibit A, the Board of Managers may issue a notice to the
Members requesting that the Members fund such additional capital as a cash
Contribution, pro rata in proportion to their respective Percentage Interest (a
“Funding Notice”). Each Funding Notice shall set forth (i) the total amount of
additional Contributions being requested, (ii) the reason the Contributions are
needed, together with such ancillary documentation relating to the same
sufficient to adequately inform the Members in such regard, (iii) the amount of
additional Contributions being requested from each Member and the wire transfer
instructions for the account to which such Contributions should be made and
(iv) the Interests to be issued to the Members in respect of their Contribution.
Each Member shall give written notice to the Board of Managers indicating
whether or not it agrees to make an additional capital Contribution equal to its
pro rata share, based upon its Percentage Interest, of the requested funds (a
“Funding Election Notice”) within

18



--------------------------------------------------------------------------------



 



ten (10) Business Days of receipt of such Funding Notice. If a Member elects to
make such Contributions, then such Member shall make such Contributions within
ten (10) Business Days of delivery of such Funding Notice. Each Member shall
have the right (but not the obligation) to advance to the Company as a
Contribution of additional capital such Member’s Percentage Interest of the
additional capital requested in such Funding Notice. There shall be only one
Funding Notice in connection with the implementation of the rights of the
Members under this Section 5.2.
               (b) If any Member (a “Non-Contributing Member”) fails to timely
deliver a Funding Election Notice or if so elected, fails to make any additional
Contributions (or any portion thereof) requested under this Section 5.2, and any
other Member (a “Contributing Member”) has delivered a Funding Election Notice
that it will make its pro rata share of such additional Contributions (or any
portion thereof), then each Contributing Member may either (i) contribute the
portion of such requested Contribution the Non-Contributing Member failed to
contribute (if there is more than one Contributing Member, then in proportion to
the relative Percentage Interest of such Contributing Members, unless they
otherwise agree), and receive in respect of such additional Contributions the
Interests corresponding thereto or (ii) withdraw its share of such requested
additional Contributions. Each Member acknowledges that failure to participate
in any funding pursuant to this Section 5.2 may result in a dilution of its
interest and rights in the Company. No Member shall be required to provide funds
pursuant to this Section 5.2. The rights set forth in this Section 5.2 shall
constitute the sole remedy and recourse of the Company in respect of the failure
of any Member to make any additional Contribution.
               (c) Subject to the last sentence of Section 5.2(a), the Interests
to be issued in connection with any additional Contributions shall reflect the
fair market value of Interests in the Company at the time, as determined by the
Board of Managers in good faith.
     Section 5.3 No Right to Interest or Return of Capital. Except as
specifically provided for herein, no Member shall be entitled to any return of,
or interest on, Contributions to the Company or on such Member’s Capital
Account, except to the extent, if any, that distributions made pursuant to this
Agreement or upon dissolution of the Company may be considered as such by law
and then only to the extent provided for in the Agreement.
     Section 5.4 No Third-Party Rights. Any obligations or rights of the Company
or the Members to make or require any Contribution under this ARTICLE V shall
not result in the grant of any rights to or confer any benefits upon any Person
who is not a Member.
     Section 5.5 Limitations. Except as set forth in this ARTICLE V, no Member
shall be entitled or required to make any additional Contribution to the
Company. No Member shall be obligated to guarantee any indebtedness or other
obligations of the Company. No Member shall have any liability for the repayment
of the Contribution of any other Member. No Member shall be entitled to any
interest or compensation with respect to its services rendered on behalf of the
Company except as specifically provided in this Agreement. No Member shall have
any personal liability for the repayment of the Contribution of any other
Member; and each Member shall look only to the assets to the Company for return
of his, her or its Contribution.

19



--------------------------------------------------------------------------------



 



ARTICLE VI
CAPITAL ACCOUNTS, ALLOCATIONS OF INCOME AND LOSS
     Section 6.1 Capital Accounts. A separate capital account (each, a “Capital
Account”) shall be maintained for each Member. Capital Accounts shall be
maintained in accordance with the rules of Section 1.704-1(b)(2)(iv) of the
Treasury Regulations, and this Section 6.1 shall be interpreted and applied in a
manner consistent with said Section of the Treasury Regulations. The Company
shall adjust the Capital Accounts of the Members to reflect revaluations of the
Company property whenever the adjustment would be permitted under Treasury
Regulations Section 1.704-1(b)(2)(iv)(f)(5), unless the Board of Managers
reasonably determines that any such adjustment is not necessary to reflect the
economic interests of the Members. In the event that the Capital Accounts of the
Members are so adjusted, (i) the Capital Accounts of the Members shall be
adjusted in accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(g)
for allocations of depreciation, depletion, amortization and gain or loss, as
computed for book purposes, with respect to such property and (ii) the Members’
distributive shares of depreciation, depletion, amortization and gain or loss,
as computed for tax purposes, with respect to such property shall be determined
so as to take account of the variation between the adjusted tax basis and book
value of such property in the same manner as under Section 704(c) of the Code.
In the event that Code Section 704(c) applies to Company property, the Capital
Accounts of the Members shall be adjusted in accordance with Treasury
Regulations Section 1.704-1(b)(2)(iv)(g) for allocations of depreciation,
depletion, amortization and gain and loss, as computed for book purposes, with
respect to such property. The amounts of all distributions to Members (other
than liquidating distributions) shall be determined pursuant to Section 7.1.
     Section 6.2 Allocations
               (a) After giving effect to the provisions of Sections 6.2(b)
through 6.2(e), and subject to Section 6.2(f), net income and net loss of the
Company (as determined for purposes of adjusting Capital Accounts in accordance
with Treasury Regulations Section 1.704-1(b)(2)(iv)) shall be allocated among
the Members so as to make, as nearly as possible, the Adjusted Capital Accounts
of the Members stand in proportion to their Percentage Interests.
               (b) Notwithstanding any other provision of this Agreement, in the
event there is a net decrease in Partnership Minimum Gain during a taxable year
of the Company, the Members shall be allocated items of income and gain in
accordance with Treasury Regulations Section 1.704-2(f). For purposes of this
Agreement, the term “Partnership Minimum Gain” shall have the meaning set forth
in Treasury Regulations Section 1.704-2(b)(2), and any Member’s share of
Partnership Minimum Gain shall be determined in accordance with Treasury
Regulations Section 1.704-2(g)(1). This Section 6.2(b) is intended to comply
with the minimum gain charge-back requirement of Treasury Regulations
Section 1.704-2(f) and shall be interpreted and applied in a manner consistent
therewith.
               (c) Notwithstanding any other provision of this Agreement,
non-recourse deductions shall be allocated one hundred percent (100%) to the
Members, pro

20



--------------------------------------------------------------------------------



 



rata, in proportion to their Percentage Interests. “Non-recourse deductions”
shall have the meaning set forth in Treasury Regulations Section 1.704-2(b)(1).
               (d) Notwithstanding any other provision of this Agreement, to the
extent required by Treasury Regulations Section 1.704-2(i), any items of income,
gain, loss or deduction of the Company that are attributable to a nonrecourse
debt of the Company that constitutes “partner nonrecourse debt” as defined in
Treasury Regulations Section 1.704-2(b)(4) (including chargebacks of partner
nonrecourse debt minimum gain) shall be allocated in accordance with the
provisions of Treasury Regulations Section 1.704-2(i). This Section 6.2(d) is
intended to satisfy the requirements of Treasury Regulations Section 1.704-2(i)
(including the partner nonrecourse debt minimum gain chargeback requirements)
and shall be interpreted and applied in a manner consistent therewith.
               (e) Any Member who unexpectedly receives an adjustment,
allocation or distribution described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6) that causes or increases a deficit
balance in its Capital Account shall be allocated items of income and gain in an
amount and a manner sufficient to eliminate, to the extent required by the
Treasury Regulations Section 1.704-1(b)(2)(ii)(d), such deficit balance as
quickly as possible. This Section 6.2(e) is intended to comply with the
alternate test for economic effect set forth in Treasury Regulations Section
1.704-1(b)(2)(ii)(d) and shall be interpreted and applied in a manner consistent
therewith.
               (f) The allocation provisions contained in this ARTICLE VI are
intended to comply with Code Section 704(b) and the Treasury Regulations
promulgated thereunder, and shall be interpreted and applied in a manner
consistent therewith. The Board of Managers in its reasonable discretion shall
modify such allocations as necessary to carry out the parties’ intended economic
arrangement in a manner that complies with such Code sections and regulations.
     Section 6.3 Allocations for Tax Purposes.
               (a) Subject to Section 6.3(b), net income and net loss to be
allocated for income tax purposes shall be allocated among the Members on the
same basis as the corresponding “book” items are allocated as provided in
Section 6.2; provided, however, that the tax items allocated to the Members
pursuant to this Section 6.3 shall not be reflected in the Members’ Capital
Accounts.
               (b) If any asset of the Company is subject to Code Section 704(c)
or reflected in the Capital Accounts of the Members at a book value (as
determined in accordance with Treasury Regulations Sections 1.704-1(b)(2)(iv)(d)
and 1.704-1(b)(2)(iv)(f)) that differs from the adjusted federal income tax
basis of such asset, then the tax items with respect to such asset shall be
shared among the Members in a manner that takes account of the variation between
the adjusted federal income tax basis of such asset and its book value in
accordance with the requirements of Code Section 704(c), the Treasury
Regulations thereunder, and Treasury Regulations Section 1.704-1(b)(4)(i). For
purposes of making allocations under Code Section

21



--------------------------------------------------------------------------------



 



704(c) (including so-called “reverse Section 704(c) allocations”) and this
Section 6.3(b), the Company shall adopt such allocation method as the Board of
Managers shall agree for each asset of the Company, provided that such
designation is made within a reasonable time after each contribution of an asset
to the Company or, as applicable, any revaluation of the Company’s assets in
accordance with Section 6.1.
     Section 6.4 No Deficit Restoration by Members. No Member shall be required
to contribute capital to the Company to restore a deficit balance in its Capital
Account upon liquidation or otherwise.
     Section 6.5 Allocations When Interests Change. In the event that during any
calendar month there is any change of Members or Percentage Interests (whether
as a result of the admission of an additional Member, a non de-minimis
contribution of property by an existing Member, the redemption by the Company of
all (or any portion) of any Member’s Interest, a transfer of Interests or
otherwise), the following rules shall apply for purposes of this Article VI:
(i) such change, contribution, redemption, admission or transfer shall be deemed
to have occurred as of the beginning of the first day of the month in which such
change occurred, (ii) the books of account of the Company shall be closed
effective as of the close of business on the day before any such change,
contribution, redemption, admission or transfer as set forth in clause (i) and
the Company’s fiscal year that includes such event shall thereupon be divided
into two or more portions, (iii) each item of income, gain, loss and deduction
for the portion of such fiscal year ending with the date on which the books of
account of the Company are so closed shall be allocated to those persons who
were Members during such portion of such fiscal year (and taking into account
their relative Percentage Interests during such period) in accordance with
Section 6.2, and (iv) each item of income, gain, loss and deduction for the
portion of such fiscal year beginning after the date on which the books of
account of the Company are so closed shall be allocated to those persons who are
Members during such portion of such fiscal year (and taking into account their
relative Percentage Interests during such period) in accordance with
Section 6.2.
ARTICLE VII
DISTRIBUTIONS
     Section 7.1 Distributions.
               (a) Except as otherwise provided in this ARTICLE VII, quarterly
distributions of Operating Cash Flow shall be made to the Members within
thirty-five (35) days after the end of each calendar quarter. Subject to
Section 7.3, the timing of all other distributions, if any, shall be at the sole
discretion of the Board of Managers. Notwithstanding the foregoing, following
the First Closing (as defined in the Contribution Agreement) and until
December 31, 2008 (or the earlier date on which all of the Closings contemplated
under the Contribution Agreement have taken place), distributions of Operating
Cash Flow shall be made the day before each such Closing to the Members, pro
rata, in proportion to their respective Percentage Interests.

22



--------------------------------------------------------------------------------



 



               (b) Except to the extent otherwise expressly set forth in this
Agreement, all distributions shall be made to the Members, pro rata, in
proportion to their respective Percentage Interests. Unless otherwise expressly
provided for in the terms established for a new class of Interests created in
accordance with Section 3.7.1, no Interest shall be entitled to a distribution
in preference to any other Interest.
     Section 7.2 Liability for Amounts Distributed. The Members hereby agree
that, except as otherwise expressly provided herein or required by applicable
Law, no Member shall have an obligation to return money or other property paid
or distributed to such Member whether or not such distribution was in violation
of the Act. However, if any court of competent jurisdiction holds that,
notwithstanding the provisions of this Agreement, any Member is obligated to
make any such return, such obligation shall be the obligation of such Member and
not of any other Person.
     Section 7.3 Distributions Upon Liquidation. Proceeds upon liquidation shall
be distributed to the Members in accordance with Section 12.4.
     Section 7.4 Withholding. The Company shall at all times be entitled to make
payments with respect to any Member in amounts required to discharge any
obligation of the Company to withhold from a distribution otherwise payable to
such Member or with respect to amounts allocable to such Member or to make any
other payments to any governmental authority with respect to any foreign,
federal, state or local tax or withholding liability arising as a result of such
Member’s Interest in the Company (a “Withholding Payment”). Any Withholding
Payment made from funds withheld upon a distribution will be treated as
distributed to such Member for all purposes of this Agreement. Any other
Withholding Payment will be deemed to be a recourse loan by the Company to the
relevant Member or, at the option of the Board of Managers, in its discretion,
any such other Withholding Payment may be withheld from future distributions to
which the relevant Member is entitled. The amount of any Withholding Payment
treated as a loan, plus interest thereon from the date of each such Withholding
Payment until such amount is repaid to the Company at an interest rate per annum
equal to the prime rate quoted in The Wall Street Journal from time to time,
plus 2%, shall be repaid to the Company (i) upon demand by the Company, (ii) by
deduction from any distributions payable to such Member pursuant to this
Agreement (with the amount of such deduction treated as distributed to the
Member) as determined by the Board of Managers in its discretion, or (iii) by
earlier payment by the Member to the Company. If the proceeds to the Company
from an investment are reduced on account of taxes withheld at the source, and
such taxes are imposed on, or with respect to, one or more of the Members in the
Company, the amount of the reduction shall be borne by the relevant Members and
treated as if it were paid by the Company as a Withholding Payment with respect
to such Members. If the proceeds to the Company from an investment are reduced
on account of taxes withheld at the source, and such taxes are imposed on the
Company, the amount of the reduction shall be treated as an expense of the
Company. This Section 7.4 and the other provisions of this Agreement shall be
applied consistently with the requirements of Treasury Regulations
Section 1.704-1(b)(4)(viii).

23



--------------------------------------------------------------------------------



 



ARTICLE VIII
OTHER ACTIVITIES
     Section 8.1 General Provisions. Any Member or its Affiliates may engage
independently or with others in other business ventures of every nature and
description, including, without limitation, providing services relating to
assets of the type included within the definition of Real Estate Investments and
receiving compensation therefor and the making or management of other
investments and serving as a sponsor of other real estate funds. Subject to
Section 4.9, nothing in this Agreement shall be deemed to prohibit any Member or
its Affiliates from dealing or otherwise engaging in business with Persons
transacting business with the Company. Subject to Section 4.9, neither the
Company nor any Member shall have any right by virtue of this Agreement or the
relationship created hereby in or to such other ventures or activities or to the
income or proceeds derived therefrom, and the pursuit of such ventures shall not
be deemed wrongful or improper.
ARTICLE IX
RIGHTS AND OBLIGATIONS OF MEMBERS
     Section 9.1 Limited Liability. No Member shall be personally liable to any
third party for any liability or other obligation of the Company. A Member that
receives the return of any part of its Contribution shall be liable to the
Company for the amount of its Contribution so returned to the extent, and only
to the extent, provided by the Act or other applicable Law.
     Section 9.2 Wrongful Distributions. To the extent required by the Act or
other applicable law, a Member may, under certain circumstances, be required to
return amounts previously wrongfully distributed to such Member. It is the
intent of the Company that, in connection with any distribution to any Member,
except as provided in Section 9.1 or under the Act or other applicable Law, no
Member shall be obligated to pay or return any such amount to, or for the
account of, the Company or any creditor of the Company. The payment of any such
money or distribution of any such property to a Member, whether or not deemed to
be a return of Contributions, shall be deemed to be a compromise within the
meaning of Section 17-502(b) of the Act and, to the fullest extent permitted by
law, the Member receiving any such money or property shall not be required to
return any such money or property to the Company or any creditor of the Company.
However, if any court of competent jurisdiction holds that, notwithstanding the
provisions of this Agreement, any Member is obligated to make any such payment,
such obligation shall be the obligation of such Member and not of the Company.
     Section 9.3 Authority of Members. The Members shall not participate in, or
take part in the control of, the management of the Company or its business and
affairs and shall not have any power or authority to act for or bind the
Company.
     Section 9.4 Confidential Information. “Confidential Information” means all
information relating to the Company, its Affiliates, any Properties, any Real
Estate Investment or the business or operations of the Company or its Affiliates
(including, without limitation, processes, plans, data, reports, drawings,
documents, business secrets, financial information or

24



--------------------------------------------------------------------------------



 



information of any other kind) other than information that (i) was publicly
known or otherwise known to a Member prior to the time it was disclosed pursuant
to this Agreement and was not otherwise subject to any restriction on disclosure
by such Member, (ii) subsequently becomes publicly known through no act or
omission by a Member or any person acting on a Member’s behalf, or (iii) becomes
known to a Member other than through disclosure by the Company without breach of
this Agreement or any other contractual, legal, or fiduciary obligation and is
not otherwise subject to any restriction on disclosure by such Member.
     Section 9.5 Confidentiality Obligations. Subject to Section 9.6, each
Member agrees (i) to maintain in confidence all Confidential Information
received by such Member; (ii) to use such Confidential Information only for the
purpose of monitoring such Member’s investment in the Company; (iii) not to use
any Confidential Information for any other purpose, including, without
limitation, use in conducting or furthering such Member’s own business or that
of any Affiliates or any competing business; (iv) to cooperate in any
appropriate action that the Company may decide to take to prevent or minimize
the disclosure of such Confidential Information; and (v) that the
misappropriation or unauthorized disclosure of Confidential Information by a
Member is likely to cause substantial and irreparable damage to the Company
and/or one or more Affiliates such that damages may not be an adequate remedy
for breach of this Section 9.5. Accordingly, the Company and its Affiliates
shall be entitled to injunctive and other equitable relief, in addition to all
other remedies available to them at law or at equity, and no proof of special
damages shall be necessary for the enforcement of this Section 9.5.
     Section 9.6 Exceptions to Confidentiality. The obligations of limited use
and nondisclosure contained in Section 9.5 will not (i) restrict the disclosure
of Confidential Information to a Member’s attorneys, tax advisors, accountants
or other professional advisors or consultants who have a reason to have access
to such Confidential Information in connection with their duties and
responsibilities to such Member relating to administering such Member’s
investment in the Company so long as such Persons are under an obligation of
confidentiality consistent with the terms of Section 9.5, (ii) restrict the
disclosure of Confidential Information by a Member to the extent such disclosure
is required by any governmental or regulatory authority or court entitled by law
to such disclosure, or that is required by law to be disclosed, provided that
such Member promptly notifies the Company when such requirement to disclose
arises to enable the Company to seek an appropriate protective order and to make
known to such governmental or regulatory authority or court the proprietary
nature of the Confidential Information and to make any applicable claim of
confidentiality in respect thereof, and provided, further, that such party shall
only make such disclosure to the extent it is required to do so by law,
(iii) restrict the disclosure of Confidential Information required in order for
a Member or its Affiliates to comply with its disclosure obligations under
applicable securities laws or regulations, including the rules of any stock
exchange or other self-regulatory body (“Disclosure Obligations”) or
(iv) restrict the disclosure of Confidential Information by a Member to the
extent permitted with the written consent of the Company.
     Section 9.7 Services to Tarragon Corp.
               (a) Tarragon Corp shall be permitted to appoint the Company as
the Manager (as defined in the Interim Management Agreement) of its real estate
assets. Tarragon Corp shall pay the Company a property management fee equal to
4% of the gross revenues of its

25



--------------------------------------------------------------------------------



 



real estate assets per annum. Tarragon Corp may also engage the Company to
perform construction management, asset management, real estate brokerage,
financing and development services. Tarragon Corp and the Company shall
negotiate in good faith reasonable fees for such services and Tarragon Corp
acknowledges that to the extent the Board of Managers approves such additional
services to be rendered and a fee structure in connection therewith, such fees
shall be deemed approved by Tarragon.
               (b) Tarragon Corp shall be permitted to use Company employees to
conduct due diligence for non-Joint Venture activities. Tarragon Corp shall
reimburse the Company for expenses incurred, including without limitation all
compensation of Company employees.
ARTICLE X
TRANSFER OF COMPANY INTERESTS
     Section 10.1 Transfer of Interests.
               (a) Transfers Generally. Except as specifically provided by this
Agreement, no Member may Transfer all or any portion of its Interest in the
Company without the prior written consent of the Board of Managers, which
consent may be given or withheld in its sole and absolute discretion. Any
Transfer or purported Transfer of an Interest in the Company not made in
accordance with this ARTICLE X shall be null and void. No assignment shall be
binding upon the Company until the Board of Managers receives an executed copy
of such assignment and assumption agreement or other transfer agreement required
to effectuate such Transfer (“Transfer Documents”), which Transfer Documents
shall be in form and substance satisfactory to the Board of Managers. Any
assignee of a Member’s interest pursuant to this Section 10.1 may only be
admitted to the Company as a substitute Member in accordance with Section 10.2.
The Board of Managers may require that any Member proposing to Transfer the
Member’s Interest in the Company pay the Company’s reasonable out-of-pocket
costs incurred in connection with the proposed Transfer.
               (b) Permitted Tarragon Corp Transfers. Notwithstanding anything
to the contrary in this Section 10.1 or Section 10.2, but subject to compliance
with Section 10.3 and Section 10.4, the Board of Managers shall not withhold its
consent to the following Transfers of Interest by Tarragon Corp, provided that
the Board of Managers receives reasonable prior notice of any such Transfer and
has approved the form of Transfer Documents (such approval not to be
unreasonably withheld, conditioned or delayed):
               (i) the Transfer of Tarragon Corp’s Interest to an Affiliate of
Tarragon Corp;
               (ii) after the end of the Lock-Out Period, a Transfer to the
shareholders of Tarragon Corp and any subsequent Transfer by such shareholders
or their transferees; provided, however, that no such transferee under this
clause (ii) shall have the right to be admitted as a substitute Member or shall
acquire any right to appoint any Board Member pursuant to Section 4.1 or
otherwise; and

26



--------------------------------------------------------------------------------



 



               (iii) after the end of the Lock-Out Period, a Transfer by
Tarragon Corp of all or part of its Interest to any Person; provided, however,
that (x) such Interest has first been offered to Northland Corp pursuant to and
in compliance with the right of first offer procedure set forth in Section 13.4,
and (y) no such transferee under this clause (iii) shall have the right to be
admitted as a substitute Member or shall acquire any right to appoint any Board
Member pursuant to Section 4.1 or otherwise.
     Section 10.2 Substitute Members. Except as otherwise provided in this
ARTICLE X, any Person that acquires an interest by assignment from another
Member in accordance with the provisions of Section 10.1, including, without
limitation any Interest acquired by operation of law or otherwise from Tarragon
Corp as a result of any Change of Control of Tarragon Corp may only be admitted
to the Company as a substitute Member with the written consent of the Board of
Managers, which may be withheld in its sole and absolute discretion. The
admission of an assignee as a substitute Member shall in all events be
conditioned upon (i) compliance with Section 10.3 and Section 10.4, (ii) the
assignee’s written assumption, in form and substance satisfactory to the Board
of Managers, of all obligations of the assigning Member relating to the assigned
Interest and (iii) execution of an instrument satisfactory to the Board of
Managers whereby such assignee becomes a party to this Agreement as a Member.
     Section 10.3 Obligations of Assignee. Any assignee of the Interest of a
Member in the Company, irrespective of whether such assignee has accepted and
adopted in writing the terms and provisions of this Agreement, shall be deemed
by the acceptance of such assignment to have agreed to be subject to the terms
and provisions of this Agreement in the same manner as its assignor.
Furthermore, if Section 743(b) of the Code applies to any Transfer of an
Interest of a Member, the assignee of such Interest shall be responsible for any
costs reasonably incurred by the Board of Managers or the Company in complying
with the requirements thereof.
     Section 10.4 Additional Requirements. As additional conditions to the
validity of any direct or indirect assignment or Transfer of a Member’s Interest
in the Company, such assignment or Transfer shall not, except to the extent
waived by the Board of Managers:
               (a) violate the registration provisions of the Securities Act of
1933, as amended, or the securities laws of any applicable jurisdiction;
               (b) cause the Company not to be entitled to the exemption from
registration as an “investment company” pursuant to the Investment Company Act
of 1940, as amended;
               (c) cause the Company to be required to register Interests with
the Securities and Exchange Commission pursuant to Section 12(g) of the
Securities Exchange Act of 1934, as amended;
               (d) result in the termination of the Company as a partnership
under the Code; or

27



--------------------------------------------------------------------------------



 



               (e) cause the Company to be taxed as a corporation under the
“publicly traded partnership” rules in Section 7704 of the Code.
The Board of Managers may require reasonable evidence as to the foregoing,
including, without limitation, a favorable Opinion of Counsel. Except to the
extent waived by the Board of Managers, any assignment or transfer that violates
the conditions of this Section 10.4 shall be null and void ab initio.
     Section 10.5 Allocation of Distributions Between Assignor and Assignee.
Upon the assignment or Transfer of an Interest in the Company pursuant to this
ARTICLE X, distributions pursuant to ARTICLE XII made thereafter shall be made
to the Person owning the Interest in the Company at the date of distribution,
unless the assignor and assignee otherwise agree and direct the Board of
Managers in a written statement signed by both.
     Section 10.6 Treatment of Assignees. Any reference in this Agreement to the
Capital Account or Contribution of a Member who is an assignee of all or a
portion of an Interest shall include the Capital Account and Contribution of the
assignor (or a pro rata portion thereof in the case of an assignment to such
assignee of less than the entire Interest of the assignor).
     Section 10.7 Withdrawal by Members. Notwithstanding any provision of the
Act to the contrary, no Member may resign, withdraw or withdraw capital from the
Company, except pursuant to a right expressly set forth herein.
ARTICLE XI
REPORTING, RECORDS AND ACCOUNTING MATTERS
     Section 11.1 Books and Accounts. Complete and accurate books and accounts
shall be kept and maintained for the Company at its principal place of business
or such other location as the Board of Managers may specify from time to time.
Such books and accounts shall be kept in accordance with generally accepted
accounting principles consistently applied to the extent specified in
Section 11.3. Each Member or its duly authorized representative at its own
expense shall at all reasonable times have access to, and may inspect and make
copies of, such books and accounts of the Company upon reasonable prior written
notice to the Board of Managers, for any purpose reasonably related to the
Member’s interest as a Member. All funds received by the shall be deposited in
the name of the Company in such bank account or accounts, and all securities
owned by the Company may be deposited with such custodian, as the Board of
Managers may designate from time to time and withdrawals therefrom shall be made
upon such signature or signatures on behalf of the Company as the Board of
Managers may designate from time to time. The Board of Managers shall prepare
and maintain a list (the “Schedule of Members”) indicating the name of each
Member and the Members’ status as a Member and the aggregate amount of such
Member’s Contributions.
     Section 11.2 Records Available. The Board of Managers shall maintain at the
Company’s principal office the following documents: (i) a current list of the
full name and last known business address of each Member; (ii) a copy of the
certificate of LLC Certificate and all amendments thereto; (iii) copies of all
of the Company’s federal, state and local income tax

28



--------------------------------------------------------------------------------



 



returns and of any financial statements of the Company for the three (3) most
recent Fiscal Years; and (iv) copies of this Agreement and all amendments
thereto, together with executed copies of any powers of attorney pursuant to
which this Agreement, the LLC Certificate, or any such amendment has been
executed. Such documents are subject to inspection and copying at the reasonable
request and at the expense of any Member during ordinary business hours upon
reasonable prior notice to the Board of Managers, for any purpose reasonably
related to the Member’s interest as a Member. Except to the extent requested by
a Member, the Board of Managers shall have no obligation to deliver or mail a
copy of the Company’s LLC Certificate or any amendment thereto to the Members.
     Section 11.3 Financial Reports. The Company shall engage an independent
certified public accountant selected by the Board of Managers to act as the
accountant for the Company. The Board of Managers, at the Company’s expense,
shall use its commercially reasonable efforts to prepare and to deliver to each
Member the following reports:
               (a) Annual Financial Statements. As soon as available following
the end of each Fiscal Year and in any event not less than fifteen (15) days
prior to the date on which Tarragon Corp would be required to file an Annual
Report on Form 10-K with the Securities and Exchange Commission (whether or not
required by the rules and regulation of the Securities and Exchange Commission),
a consolidated balance sheet of the Company as of the end of such Fiscal Year,
together with related consolidated statements of income, members’ capital, cash
flows and changes in financial position for such Fiscal Year, all in reasonable
detail and stating in comparative form the respective figures for the
corresponding date and period in the prior Fiscal Year and all prepared in
accordance with GAAP. The annual financial statements referred to above shall
include all required disclosures that are considered an integral part of the
financial statements as prepared in conformity with GAAP and industry standards
and shall be accompanied by an audit opinion of the Company’s independent
certified public accountant.
               (b) Quarterly Reports. As soon as available following the end of
each quarter in each Fiscal Year and in any event not less than ten (10) days
prior to the date on which Tarragon Corp would be required to file a Quarterly
Report on Form 10-Q with the Securities and Exchange Commission (whether or not
required by the rules and regulation of the Securities and Exchange Commission),
such financial information for such quarter as Tarragon Corp may reasonably
require in order to comply with its quarterly Disclosure Obligations or
contractual obligations.
               (c) Monthly Management Reports. The Company shall provide to
Tarragon Corp monthly financial reports prepared by management, which reports
need not be prepared in conformity with GAAP.
               (d) Other Reports. Upon reasonable prior request of Tarragon
Corp, the Company shall at the Company’s expense provide such additional
financial reports from time to time as Tarragon Corp may reasonably require in
order to comply with its Disclosure Obligations.

29



--------------------------------------------------------------------------------



 



               (e) Termination of Obligations. The obligations to accompany
annual financial statements by an audit opinion and to prepare any of the
financial statements required by this Section 11.3 in conformity with GAAP shall
cease when Tarragon Corp is no longer required to file reports under the
Exchange Act and has no contractual obligations to provide an audited report or
financial statements prepared in conformity with GAAP.
     Section 11.4 Reliance on Accountants. All decisions as to accounting
matters shall be made by the Board of Managers, to the extent consistent with
the terms of this Agreement. The Board of Managers may rely upon the advice of
the Company’s accountants.
     Section 11.5 Tax Matters Member; Filing of Returns. Northland Corp shall be
the “tax matters partner” of the Company for purposes of Section 6231(a)(7) of
the Code and shall, at the Company’s expense, cause to be prepared and timely
filed after the end of each Fiscal Year of the Company all Federal and state
income tax returns required of the Company for such Fiscal Year. The Company
shall endeavor to deliver to each Member an IRS Form K-1 within ninety (90) days
after the end of each Fiscal Year or as soon as practicable thereafter. The tax
matters partner shall take such actions as are reasonably necessary to ensure
that Tarragon Corp is a “notice partner” within the meaning of Code
Section 6231.
     Section 11.6 Tax Elections. The Board of Managers shall determine in its
reasonable discretion whether to make or revoke any elections available under
the Code or under any other tax laws on behalf of the Company; provided,
however, that if requested by a Member the Company will make an election under
Section 754 of the Code and such election shall not be revoked without the
consent of the requesting Member.
     Section 11.7 Fiscal Year. The fiscal year (the “Fiscal Year”) of the
Company shall be the same as its taxable year. The taxable year of the Company
shall be the period ending on December 31 of each year, or such other period as
required by the Code.
ARTICLE XII
DISSOLUTION AND LIQUIDATION
     Section 12.1 No Dissolution. The Company shall not be dissolved by the
admission of Additional Members or Substitute Members in accordance with the
terms of this Agreement.
     Section 12.2 Events Causing Dissolution. The Company shall be dissolved and
its affairs shall be wound up upon the occurrence of any of the following
events:
               (a) the expiration of the term of the Company, as provided in
Section 1.3 hereof;
               (b) at the election of any Member if the Contribution Agreement
is terminated as to all of the Properties thereto in accordance with the terms
thereof, prior to the earlier of September 30, 2008 or the “First Closing” (as
defined therein) thereunder;

30



--------------------------------------------------------------------------------



 



               (c) An election to dissolve made by the Board of Managers, in its
sole and absolute discretion; or
               (d) the entry of a decree of judicial dissolution of the Company
pursuant to the provisions of the Act.
     Section 12.3 General. Upon the dissolution of the Company, the Company
shall be liquidated in accordance with this ARTICLE XII and the Act. The
dissolution, liquidation and termination shall be conducted and supervised
(i) by the Board of Managers or (ii) by a Person selected by the Board of
Managers (the Board of Managers or such other Person, as applicable, being
referred to as the “Liquidating Agent”). The Liquidating Agent shall have all of
the rights, powers, and authority with respect to the assets and liabilities of
the Company in connection with the dissolution, liquidation and termination of
the Company that the Board of Managers has with respect to the assets and
liabilities of the Company during the term of the Company, and the Liquidating
Agent is hereby expressly authorized and empowered to execute any and all
documents necessary or desirable to effectuate the liquidation of the Company
and the transfer of any assets or liabilities of the Company. The Liquidating
Agent shall have the right from time to time, by revocable powers of attorney,
to delegate to one or more Persons any or all of such rights and powers and such
authority and power to execute documents and, in connection therewith, to fix
the reasonable compensation of each such Person, which compensation shall be
charged as an expense of liquidation. The Liquidating Agent shall liquidate the
Company as promptly as shall be practicable after the dissolution of the
Company’s term, consistent with realizing the value of Company assets. Without
limiting the rights, powers, and authority of the Liquidating Agent as provided
in this Section 12.3, any Company asset that the Liquidating Agent may sell
shall be sold at such price and on such terms as the Liquidating Agent may, in
its discretion, deem appropriate. The Liquidating Agent may, if it so
determines, distribute restricted securities and other assets of the Company in
kind to the Members.
     Section 12.4 Priority. The proceeds of liquidation shall be applied in the
following order of priority:
               (a) first, to pay the costs and expenses of the dissolution and
liquidation;
               (b) second, to pay matured debts and liabilities of the Company
to all creditors of the Company (including, without limitation, any liability to
any Member or any Affiliate thereof);
               (c) to establish any reserves which the Liquidating Agent may
deem necessary or advisable for any contingent or unmatured liability of the
Company to all Persons who are not Members;
               (d) to establish any reserves which the Liquidating Agent may
deem necessary or advisable for any contingent or unmatured liability of the
Company to the Members;

31



--------------------------------------------------------------------------------



 



               (e) the balance, if any, to the Members in accordance with
Section 7.1.
     Section 12.5 Orderly Liquidation. A reasonable time shall be allowed for
the orderly liquidation of the assets of the Company and the discharge of
liabilities so as to minimize the losses normally attendant upon a liquidation.
The Liquidating Agent shall, however, if possible to do so in a manner
consistent with the preceding sentence, dispose of all Company assets other than
reserves and effect distributions to the Members within one-hundred eighty
(180) days after the date of dissolution of the Company.
     Section 12.6 Source of Distributions. The Board of Managers shall not be
liable out of its own assets for the return of the Contributions of the Members,
it being expressly understood that any such return shall be made solely from the
Company’s assets.
     Section 12.7 Statements on Termination. Upon the completion of the
liquidation of the Company, each Member shall be furnished with a statement
prepared by the Company’s accountant which shall set forth the assets and
liabilities of the Company as at the date of complete liquidation and each
Members’ share thereof. Upon completion of the liquidation of the Company
pursuant to this ARTICLE XII, the Members shall cease to be Members of the
Company and the Liquidating Agent shall execute, acknowledge, and cause to be
filed a certificate of cancellation of the Company.
     Section 12.8 Liquidation Upon Termination of the Contribution Agreement.
Notwithstanding anything in this Article XII to the contrary, upon a termination
of the Company as a result of the election made under Section 12.2(b), the
Members will endeavor to unwind the Company in good faith, including without
limitation (i) distributing to each Member those Company contracts, rights and
other properties that were held by such Member prior to the formation of the
Company and (ii) permitting employees of the Company to be hired or solicited by
the Member that had employed such persons prior to the formation of the Company.
ARTICLE XIII
DRAG-ALONG RIGHT, TAG-ALONG RIGHT AND RIGHT OF FIRST REFUSAL
     Section 13.1 Drag-Along Right.
               (a) If at any time or from time to time Northland Corp proposes
to sell in the aggregate 25% or more of its Interests to a Third Party who is a
bona fide purchaser (the “Sale”), Northland Corp may deliver a notice (a “Drag
Along Notice”) to Tarragon Corp stating that Northland Corp proposes to effect
such Sale, and specifying the name and address of the proposed parties to such
transaction and the consideration payable in connection therewith. Upon receipt
of a Drag-Along Notice, Tarragon Corp shall be obligated to transfer its entire
Interest in the Company owned by it in the Sale (or, in the case of a Sale
involving a sale of less than all of the Interest held by Northland Corp, a
percentage of the Interest owned by it equal to the percentage of Northland
Corp’s Interest being sold), for a price and on other terms and conditions not
less favorable to Tarragon Corp than to Northland Corp.
               (b) The Sale shall be made on the same date and at the same price
and on terms and conditions at least as favorable to Tarragon Corp as the terms
and conditions

32



--------------------------------------------------------------------------------



 



contained in the Drag-Along Notice delivered in connection with such proposed
transaction. Tarragon Corp shall take all actions which Northland Corp deems
reasonably necessary or desirable to consummate such Sale, including, without
limitation, (i) entering into agreements with third parties on terms
substantially identical or more favorable to Tarragon Corp than those agreed to
by Northland Corp and including representations, indemnities, releases,
holdbacks, escrows, and other agreements, instruments, certificates and other
documents as may be requested by Northland Corp and (ii) obtaining all consents
and approvals reasonably necessary or desirable to consummate the Sale.
Northland Corp and Tarragon Corp shall each pay their pro rata share (based upon
the Interests sold in such transaction by Northland Corp and Tarragon Corp) of
any reasonable transaction costs associated with the Sale.
               (c) Tarragon Corp shall to the fullest extent permitted by law
take or cause to be taken all such actions as may reasonably be requested by
Northland Corp in order expeditiously to consummate the Sale and any related
transactions, including, without limitation, executing, acknowledging and
delivering consents, assignments, waivers, agreements, releases and other
documents or instruments, furnishing information and copies of documents, filing
applications, reports, returns, filings and other documents or instruments with
governmental authorities, and otherwise cooperating with the Company and
Northland Corp.
               (d) Tarragon Corp hereby grants to Northland Corp an irrevocable
power of attorney, which is coupled with an interest, to take such other
actions, in each case to the extent necessary to carry out the provisions of
this Section 13.1 in the event of any breach by Tarragon Corp of its obligations
hereunder.
     Section 13.2 Tarragon Tag-Along Right.
               (a) If Northland Corp desires to sell in one or more series of
related transactions 10% or more of its Interest in the Company (a “Northland
Sale”) to a Third Party (the “Northland Buyer”), then at least thirty (30) days
prior to any such sale, Northland Corp shall provide to Tarragon Corp a notice
(a “Tarragon Tag-Along Notice”) setting forth in reasonable detail the terms of
the Northland Sale, the percentage of its Interest in the Company that the
Northland Buyer wishes to purchase and identifying the name and address of the
Northland Buyer. Upon the written request of Tarragon Corp made within fifteen
(15) days after the day the Tarragon Tag-Along Notice is received by Tarragon
Corp, Northland Corp shall cause the Northland Buyer to purchase from Tarragon
Corp the percentage of Tarragon Corp’s Interest equal to the lesser of (i) the
percentage of its Interest requested to be included in the Northland Sale by
Tarragon Corp and (ii) a number determined by multiplying (x) Tarragon Corp’s
Percentage Interest by (y) the percentage of Northland Corp’s Interest in the
Company to be sold in the Northland Sale. Such purchase shall be made on the
same date and at the same price and on terms and conditions at least as
favorable to Tarragon Corp as the terms and conditions contained in the Tarragon
Tag-Along Notice delivered in connection with such proposed transaction.
Tarragon Corp shall take all actions which Northland Corp deems reasonably
necessary or desirable to consummate such transaction, including, without
limitation, (i) entering into agreements with third parties on terms
substantially identical or more favorable to Tarragon Corp than those agreed to
by Northland Corp and including representations, indemnities, holdbacks, and
escrows, and (ii) obtaining all consents and approvals reasonably necessary or
desirable to consummate the Northland Sale. Tarragon Corp and Northland Corp

33



--------------------------------------------------------------------------------



 



shall each pay their pro rata share (based upon the Interests sold in such
transaction by Tarragon Corp and Northland Corp) of any reasonable transaction
costs associated with the Northland Sale.
               (b) Tarragon Corp shall to the fullest extent permitted by law
take or cause to be taken all such actions as may reasonably be requested by
Northland Corp in order expeditiously to consummate the Northland Sale and any
related transactions, including, without limitation, executing, acknowledging
and delivering consents, assignments, waivers, agreements, releases and other
documents or instruments, furnishing information and copies of documents, filing
applications, reports, returns, filings and other documents or instruments with
governmental authorities, and otherwise cooperating with the Company and
Northland Corp.
               (c) Tarragon Corp hereby grants to Northland Corp an irrevocable
power of attorney, which is coupled with an interest, to take such other
actions, in each case to the extent necessary to carry out the provisions of
this Section 13.2 in the event of any breach by Tarragon Corp of its obligations
hereunder.
     Section 13.3 Northland Tag-Along Right.
               (a) If Tarragon Corp desires to sell in one or more series of
related transactions 10% or more of its Interest in the Company (a “Tarragon
Sale”) to a Third Party (the “Tarragon Buyer”), then at least thirty (30) days
prior to any such sale, Tarragon Corp shall provide to Northland Corp a notice
(a “Northland Tag-Along Notice”) setting forth in reasonable detail the terms of
such sale, the percentage of its Interest in the Company that the Tarragon Buyer
wishes to purchase and identifying the name and address of the Tarragon Buyer.
Upon the written request of Northland Corp made within fifteen (15) days after
the day the Northland Tag-Along Notice is received by Northland Corp, Tarragon
Corp shall cause the Tarragon Buyer to purchase from Northland Corp the
percentage of Northland Corp’s Interest equal to the lesser of (i) the
percentage of its Interest requested to be included in the Tarragon Sale by
Northland Corp and (ii) a number determined by multiplying (x) Northland Corp’s
Percentage Interest by (y) the percentage of Tarragon Corp’s Interest in the
Company to be sold in the Tarragon Sale. Such purchase shall be made on the same
date and at the same price and on terms and conditions at least as favorable to
Northland Corp as the terms and conditions contained in the Northland Tag-Along
Notice delivered in connection with such proposed transaction. Northland Corp
shall take all actions which Tarragon Corp deems reasonably necessary or
desirable to consummate such transaction, including, without limitation,
(i) entering into agreements with third parties on terms substantially identical
or more favorable to Northland Corp than those agreed to by Tarragon Corp and
including representations, indemnities, holdbacks, and escrows, and
(ii) obtaining all consents and approvals reasonably necessary or desirable to
consummate the Tarragon Sale. Northland Corp and Tarragon Corp shall each pay
their pro rata share (based upon the Interests sold in such transaction by
Northland Corp and Tarragon Corp) of any reasonable transaction costs associated
with the Tarragon Sale.
               (b) Northland Corp shall to the fullest extent permitted by law
take or cause to be taken all such actions as may reasonably be requested by
Tarragon Corp in order expeditiously to consummate the Tarragon Sale and any
related transactions, including, without limitation, executing, acknowledging
and delivering consents, assignments, waivers, agreements,

34



--------------------------------------------------------------------------------



 



releases and other documents or instruments, furnishing information and copies
of documents, filing applications, reports, returns, filings and other documents
or instruments with governmental authorities, and otherwise cooperating with the
Company and Tarragon Corp.
     Section 13.4 Right of First Offer.
               (a) Other than with the prior written consent of the Board of
Managers, if Tarragon Corp desires to sell, in accordance with
Section 10.1(b)(iii), all or any portion of its Interests in the Company (the
“Target Interests”) for cash, upon terms proposed by Tarragon Corp and that
Tarragon Corp would in good faith be willing to accept in an arm’s length
transaction from a Third Party, (“Acceptable Transfer Terms”), then Tarragon
Corp shall provide Northland Corp a notice (a “ROFO Notice”) setting forth, in
reasonable detail, the terms of such sale, which ROFO Notice shall include,
without limitation, the Interests in the Company that the Selling Tarragon
Members wish to sell, the proposed cash sale price and all other material terms
and conditions of such Acceptable Transfer Terms, including closing conditions,
if any. Northland Corp need not have located a prospective transferee or have in
their possession an actual offer to purchase in order to exercise their rights
pursuant to this Section 13.4 but must have at the time of the ROFO Notice a
good faith intention to sell its Interests to a Third Party on the Acceptable
Transfer Terms. At any time within thirty (30) days after the date Northland
Corp receives the ROFO Notice (the “Transfer Response Period”), Northland Corp
shall have the right, exercisable by delivery of notice in writing (the
“Transfer Election”) to Tarragon Corp, to elect one of the following:
               (i) approve the Acceptable Transfer Terms and authorize Tarragon
Corp to attempt to sell for cash the Target Interests in accordance with the
Acceptable Transfer Terms; or
               (ii) elect to purchase all of the Target Interests for the cash
purchase price and upon the material terms and conditions, each as set forth in
the Acceptable Transfer Terms.
               (b) Any election pursuant to subparagraph (ii) of Section 13.4(a)
shall be made by (1) delivering to Tarragon Corp the Transfer Election, which
shall affirmatively state that Northland Corp is exercising such option, and
(2) depositing in an escrow account at a bank or other financial institution
selected by Northland Corp (the “Transfer Escrow Agent”), an earnest money
deposit in cash equal to 3% of the purchase price (the “Transfer Escrow
Deposit”). Within ninety (90) days after the date of the election by Northland
Corp to purchase the Target Interests or such earlier date as Northland Corp may
specify on at least ten (10) days prior written notice to Tarragon Corp,
Northland Corp and Tarragon Corp shall close the purchase of the Target
Interests, and Tarragon Corp shall assign the Target Interests to Northland
Corp, against receipt of payment of the cash purchase price. All closings of any
purchase and sale under this Section 13.4 will be held at the Company’s
principal office. All transfer, stamp and recording taxes imposed on the sale
shall be allocated to Tarragon Corp. All other closing costs shall be allocated
50% to Tarragon Corp and 50% to Northland Corp, except as otherwise allocated
between the seller and the purchaser in the Acceptable Transfer Terms and except
that, in any event, Tarragon Corp and Northland Corp shall each be responsible
for and pay their own attorneys’ fees.

35



--------------------------------------------------------------------------------



 



               (c) If during the Transfer Response Period Northland Corp fails
to make the election among clauses (i) and (ii) required by Section 13.4(a),
then Northland Corp shall be deemed to have approved a Sale of the Target
Interests pursuant to clause (i) of Section 13.4(a), for a cash purchase price
not less than 95% of the purchase price set forth in the Acceptable Transfer
Terms and substantially upon the material terms, conditions and provisions set
forth in the Acceptable Transfer Terms.
               (d) If Northland Corp authorizes or is deemed to have authorized
the Transfer of the applicable Target Interests pursuant to the terms described
above, and Tarragon Corp thereafter receive a bona fide all cash offer for the
purchase of the Target Interests from any purchaser for a purchase price which
is at least equal to 95% of the purchase price set forth in the Acceptable
Transfer Terms and substantially upon the material terms, conditions, and
provisions set forth in the Acceptable Transfer Terms, Tarragon Corp may
consummate the sale of the applicable Target Interests on such terms, without
the approval of the Board of Managers; provided, however, that such sale must be
consummated within one hundred twenty (120) days after the date on which
Northland Corp approved or was deemed to have approved such sale and must be in
accordance with the terms, conditions, and provisions set forth in the
Acceptable Transfer Terms. If such sale does not occur within the 120-day period
referred to in the immediately preceding sentence or in compliance with the
terms, conditions and provisions set forth in the Acceptable Transfer Terms,
Tarragon Corp will be required to again deliver to Northland Corp an additional
ROFO Notice and to again follow the procedures set forth in this Section 13.4
before consummating any sale.
               (e) If Northland Corp defaults in its obligation to purchase any
Target Interests pursuant to the terms of this Section 13.4, the sole and
exclusive remedy for such default shall be the immediate delivery to Tarragon
Corp by the Transfer Escrow Agent of the Transfer Escrow Deposit (such amount
shall not be deemed to be a contribution or distribution of capital, or affect
in any way the Capital Account of any Member, the allocation provisions or any
other equity provisions of this Agreement).
ARTICLE XIV
AMENDMENTS
     Section 14.1 Amendment to be Adopted Solely by the Board of Managers. Each
Member agrees that the Board of Managers, without the approval of any Member,
any holder of Interests or any other Person, may amend any provisions of this
Agreement and execute, swear to, acknowledge, deliver, file and record whatever
documents may be required in connection therewith.
     Section 14.2 Amendments Requiring Member Approval. Notwithstanding
Section 14.1, the Board of Managers shall not amend this Agreement, by merger,
consolidation, conversion or otherwise, if such amendment shall materially and
adversely impair or alter the legal or economic rights, preferences, privileges
or obligations of the Members without the consent of each Member materially and
adversely affected by such amendment; provided, however, that the Board of
Managers shall be authorized to amend this Agreement, by merger, consolidation,
conversion or otherwise even if such amendment shall materially and adversely

36



--------------------------------------------------------------------------------



 



impair or alter the legal rights, preferences, privileges or obligations of a
Member without the consent of such Member materially and adversely affected by
such amendment, but only if such amendment (i) does not materially and adversely
impair or alter the economic rights, preferences, privileges or obligations of
such Member, (ii) such Member receives the same consideration and is afforded
the same rights as other Members holding the same class of Interests and
(iii) such amendment is being effected in connection with a transaction that in
the reasonable judgment of the Board of Managers is part of an overall plan
designed to enhance the liquidity of the Interests of the Member. In addition,
no amendment (by merger, consolidation, conversion or otherwise), without the
consent of such Member, shall obligate a Member to make additional contributions
to the Company, adversely affect the limited liability of a Member, otherwise
increase the liabilities or legal obligations of a Member or reduce the
distributions payable to a Member that is disproportionate relative to other
Members of the same class. The Board of Managers may, with the consent of any
affected Member, and without the approval of any other Member, amend this
Agreement in a manner that affects adversely solely such consenting Member. This
Article XIV may not be amended (by merger, consolidation, conversion or
otherwise) without the consent of each Member. In addition, notwithstanding
anything to the contrary contained in this Article XIV, any other provision of
this Agreement that permits or requires the vote, election or consent of a
certain Percentage Interest of a specified group of Members, or the Board of
Managers, may only be amended with the consent of the Board of Managers and of
such Percentage Interest of such specified group of Members.
ARTICLE XV
MISCELLANEOUS
     Section 15.1 Further Assurances. The Members agree to execute such
instruments and documents as may be required by law or which the Board of
Managers reasonably deems necessary or appropriate to carry out the intent of
this Agreement so long as they do not alter the rights and obligations of the
Members under this Agreement.
     Section 15.2 Successors and Assigns. The agreements contained herein shall
be binding upon and inure to the benefit of the permitted successors and assigns
of the respective parties hereto.
     Section 15.3 Applicable Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware.
     Section 15.4 Severability. The determination that any one or more of the
provisions of this Agreement is unenforceable shall not affect the
enforceability of the other provisions of this Agreement.
     Section 15.5 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original of this Agreement
binding on the parties hereto.
     Section 15.6 Entire Agreement. Except as provided below in this
Section 15.6 this Agreement represents the entire agreement among the parties
hereto with respect to the subject

37



--------------------------------------------------------------------------------



 



matter hereof. The Company may enter into agreements with one or more Members
amending, interpreting, supplementing or otherwise modifying the terms of this
Agreement. Each such agreement shall be deemed to be a part of this Agreement
solely with respect to the applicable Members.
     Section 15.7 Construction. The captions used in this Agreement are for
convenience only and shall not affect the meaning or interpretation of any of
the provisions of this Agreement. As used herein, the singular shall include the
plural, the masculine gender shall include the feminine and neuter, and the
neuter gender shall include the masculine and feminine, unless the context
otherwise requires. The words “hereof”, “herein”, and “hereunder”, and words of
similar import, when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. All references to
Sections, Articles, Exhibits or Schedules are to Sections, Articles, Exhibits or
Schedules of or to this Agreement. The terms “include” and “including” are to be
construed as if followed by the phrase “without limitation”, regardless whether
such phrase actually appears.
     Section 15.8 Force Majeure. If any Member, the Company or the Board of
Managers is delayed by causes beyond its reasonable control in performing any
act which this Agreement requires be performed by a specified time, such Member,
the Company or the Board of Managers, as the case may be, shall be entitled to
such additional time to perform such act as is reasonable in light of such
delay. This provision shall not relieve the Members, the Company or the Board of
Managers from the obligation to perform any such act.
     Section 15.9 Notices. All notices, demands, solicitations of consent or
approval, and other communications hereunder shall be in writing and shall be
sufficiently given if personally delivered, transmitted by facsimile, sent by
electronic transmission or sent postage prepaid by overnight courier or
registered or certified mail, return receipt requested, addressed as follows: if
intended for the Company, to the Company’s principal office determined pursuant
to Section 1.5, and, if intended for Northland Corp, to Northland Investment
Corporation, 2150 Washington Street, Newton, Massachusetts 02462, Attention:
Steven Rosenthal and Suzanne Abair, Facsimile: (617) 630-7201; with a copy to
Goodwin Procter LLP, Exchange Place, Boston, Massachusetts 02109, Attention:
Gilbert G. Menna and Suzanne D. Lecaroz, Facsimile: (617) 523-1231, and for
Tarragon Corp to Tarragon Corporation, 1775 Broadway, 23rd Floor New York, New
York 10019, Attention: William Friedman, Facsimile: (212) 949-8001; with a copy
to Tarragon Corporation, 3100 Monticello Avenue, Suite 200, Dallas, Texas 75205,
Attention: Kathryn Mansfield, Executive Vice President and General Counsel,
Facsimile: (214) 599-2250; and a copy to Jones Day, 222 East 41st Street, New
York, New York 10017, Attention Kent R. Richey, Facsimile: (212) 755-7306, and,
if intended for Ansonia LLC, c/o APA Management, LLC, 131 East 36th Street, New
York, New York 10016, Facsimile:                     , Attention: Richard S.
Frary, with a copy to Holland & Knight LLP, 195 Broadway, New York, New York
10007, Facsimile: (212) 341-7292, Attention: Jim Spitzer, Esq., or to such other
address as such Member designate from time to time by written notice to the
Company. Notices shall be deemed to have been given when personally delivered or
when transmitted on a Business Day by electronic transmission with confirmation
of receipt or by facsimile with machine-generated confirmation of transmission
without notation of error, if sent before 5:00 p.m. local time of the recipient,
otherwise the following Business Day, or, if mailed or sent by overnight
courier, on the date on which received.

38



--------------------------------------------------------------------------------



 



     Section 15.10 No Right of Partition or Redemption. No Member and no
successor-in-interest to any Member shall have the right to have the property of
the Company partitioned, or, except as otherwise provided in this Agreement or
as the Board of Managers may agree, to require the redemption of its interest in
the Company.
     Section 15.11 Third-Party Beneficiaries. The provisions of this Agreement
are not intended to be for the benefit of any creditor or other person to whom
any debts or obligations are owed by, or who may have any claim against, the
Company, its Subsidiaries or any of its Members, except for Members, in their
capacities as such. Notwithstanding any contrary provision of this Agreement, no
such creditor or person shall obtain any rights under this Agreement or shall,
by reason of this Agreement, be permitted to make any claim against the Company,
its Subsidiaries or any Member.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

39



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Members has executed this Limited Liability
Company Agreement of Northland Properties Management LLC as of the date first
written above.

            NORTHLAND INVESTMENT CORPORATION
      By:   /s/ Steven P. Rosenthal         Name:   Steven P. Rosenthal       
Title:   Chief Executive Officer        TARRAGON CORPORATION
      By:   /s/ William S. Friedman         William S. Friedman        Chief
Executive Officer     

Northland Properties Management LLC Agreement Signature Page

 



--------------------------------------------------------------------------------



 



Exhibit C

 



--------------------------------------------------------------------------------



 



Exhibit A
ACTIONS REQUIRING UNANIMOUS APPROVAL
(1) Any amendment to Section 1.4 relating to the purpose of the Company.
(2) Any transaction that would affect the economic interests of Tarragon Corp in
a manner that is adversely disproportionate in any material respect, relative to
the effect on the corresponding economic interests of Northland Corp, other than
any adjustment provided for in the definition of “Percentage Interest”.
(3) Any additional capital call pursuant to Section 5.2.
Exhibit A

 



--------------------------------------------------------------------------------



 



Exhibit B
INITIAL BOARD MEMBERS
Tarragon Board Members:
     William S. Friedman
     Robert Rothenberg
Northland Board Members:
     Lawrence Gottesdiener
     Steven Rosenthal
     As selected by Northland Corp
Exhibit B

 



--------------------------------------------------------------------------------



 



Exhibit C
MANAGEMENT AGREEMENT
     THIS MANAGEMENT AGREEMENT (“Agreement”) is made as of March 31, 2008 by and
between TARRAGON CORPORATION, A Nevada corporation (“Tarragon”) with and on
behalf of the affiliated entities listed on Exhibit A-1 attached hereto (the
“Tarragon Subsidiaries”) and the property managers listed on Exhibit B-1 (the
“Tarragon Managers”), Northland Investment Corporation (“NIC”), the affiliates
of NIC identified as Northland Contributors listed on the signature pages
attached hereto (collectively with NIC, “Northland”) with and on behalf of the
affiliated entities listed on Exhibit A-2 attached hereto (collectively the
“Northland Subsidiaries” and collectively with Northland, the Tarragon
Subsidiaries, the Tarragon Managers and Tarragon, “Owner”) and NORTHLAND
PROPERTIES MANAGEMENT LLC, a Delaware limited liability company (“Manager”).
W I T N E S S E T H
     WHEREAS, Tarragon and affiliates of Northland have agreed to form Northland
Properties LLC (the “Joint Venture’)
     WHEREAS, The Subsidiaries are the owners of the apartment complexes
described on Exhibit C-1 attached hereto (the “Tarragon Properties”) and the
Northland Subsidiaries are the owners of the apartment complexes as described on
Exhibit C-2 attached hereto (the “Northland Properties and collectively with the
Tarragon Properties, the “Property”);
     WHEREAS, as part of the formation of the Joint Venture, Tarragon will
contribute the equity interests in the Tarragon Subsidiaries (or otherwise
contribute the beneficial interests in the Tarragon Properties ) to the Joint
Venture and affiliates of Northland will contribute the equity interest in the
Northland Subsidiaries (or otherwise contribute the beneficial interests in the
Northland Properties) to the Joint Venture, which agreements are set forth in a
Contribution Agreement which is being entered into contemporaneously herewith,
     WHEREAS, the terms of the limited liability company agreement of the Joint
Venture provide that Manager shall provide property management and other
services for the Property,
     WHEREAS, certain of the Tarragon Properties are currently managed by
Tarragon or its affiliates pursuant to the Management Agreements as listed on
Exhibit B-1,
     WHEREAS, certain of the Northland Properties are currently managed by NIC
or its affiliates pursuant to the Management Agreement as listed on Exhibit B-2,
     WHEREAS, there are certain conditions that need to be satisfied prior to
Tarragon and Northland (and/or their affiliates, as applicable) entering into
the Joint Venture,

1



--------------------------------------------------------------------------------



 



     WHEREAS, Northland and Tarragon have agreed that in the interim period
prior to execution of the Joint Venture the parties desire that Manager manage
the Properties (and/or sub manage the Properties, and
     WHEREAS, Manager is in the business of acting as manager for facilities
similar to the Property and is ready, willing and able to act as a manager for
the Property pursuant to the terms hereof.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants herein made and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Owner and Manager hereby agree as follows:
     1. Appointment. Owner hereby appoints Manager and Manager hereby accepts
appointment, on the terms and conditions hereafter provided, as the exclusive
managing agent to maintain, operate, manage, supervise, rent and lease the
Property (or to act as the sub-manager to the Tarragon Managers or NIC, as
applicable) .
     2. Duties of Manager. Manager is hereby charged with the sole and exclusive
management and leasing of the Property, (or to act as the sub-manager to the
Tarragon Managers or NIC, as applicable in performing such duties) and shall
provide Owner with the services customarily provided in such instances,
including, but not limited to, the services specifically provided for herein
other than “extraordinary services” (as defined in Section 2.14) and shall do
and perform any and all things reasonably necessary for the pleasure, comfort,
service and convenience of the tenants and for the ownership, operation,
maintenance, repair and leasing of the Property, subject to the budgets,
policies and limitations imposed by Owner, and applicable laws, rulings,
regulations and orders of governmental authorities having jurisdiction over the
Property and its tenants. All services shall be performed in a diligent and
professional manner in accordance with recognized standards of the property
management industry applicable to properties similar to the Property. The duties
of Manager shall include, but not be limited to the following:
          2.1 Leasing and Collection. Manager shall be the leasing agent of
Owner with respect to the Property and in connection therewith Manager shall
(i) advertise the availability for rental of the Property or any part thereof,
and display for that purpose signs thereon; (ii) on behalf of Owner, in
Manager’s own name or in the name of Owner, with prior consent of Owner,
execute, sign, renew and cancel leases or other tenancy agreements, under seal
or otherwise; (iii) collect rents and other charges due or to become due from
tenants and give receipts therefor; (iv) terminate tenancies and sign and serve
in the name of Owner or its own name such notices as are appropriate in
connection with such terminations; (v) after notification to Owner, institute
and prosecute actions to evict tenants and recover possession of leased premises
and to recover rents and other sums due; and (vi) when expedient, with Owner’s
consent, settle, compromise and release such actions or suits or reinstate such
tenancies. Nothing herein contained shall constitute a guaranty by Manager of
the payment of rent or other obligations of the tenants of the Property.

2



--------------------------------------------------------------------------------



 



          2.2 Books and Records. Manager shall maintain adequate and separate
books and records in connection with its management and operation of each
apartment complex comprising the Property. Owner shall have the right to examine
such books and records at the Property, or at Manager’s principal office upon
reasonable prior notice to Manager. Manager shall render to Owner, on or before
the twenty-fifth (25th) day of each month, commencing on May 25, 2008, a
statement for the Property of the receipts and disbursements for the preceding
month, and a statement of cash flow for the preceding month, and such other
reports and statements as Owner may reasonably request from time to time. Owner
may, at its sole cost and expense, cause the books and records of the Property
to be audited at Manager’s principal office upon reasonable prior notice to
Manager.
          2.3 Preparation of Employee Forms. Manager shall prepare and file in a
timely fashion all forms and reports necessary in connection with Owner’s
employees at the Property, including, but not limited to, unemployment
insurance, withholding taxes and social security taxes for permanent or
temporary employees.
          2.4 Hiring and Supervision. Manager shall hire, pay, supervise and
discharge the cleaning, maintenance, repair, security and other personnel, who
shall be screened and qualified by training and experience to perform their
assigned tasks, or companies which will perform such services (“Personnel”)
necessary to keep the Property maintained, serviceable and properly operational.
Manager may, in Manager’s sole discretion, either:
     (i) employ and/or discharge such Personnel itself;
     (ii) contract with another entity for the provision of Personnel, where
such contractor shall be the employer of the Personnel; or
     (iii) use a combination of these methods as to different portions of
Personnel.
     Manager may perform any of its duties through or seek advice or services
from brokers, attorneys, or agents, and shall not be responsible for their acts,
defaults, or negligence if reasonable care has been exercised in their
appointment and retention.
          2.5 Maintenance and Operation Contracts. Manager shall maintain the
Property in good condition and repair provided that Owner makes adequate funds
available to Manager. Manager, as Owner’s agent, shall enter into such contracts
as are reasonably necessary for the maintenance and repair of, and services to,
the Property. Except with respect to such emergency situations, Manager shall
not, without the prior consent of Owner, incur any capital expenditures which
are not contained in the approved annual budget or otherwise approved by Owner.

3



--------------------------------------------------------------------------------



 



          2.6 Annual Budget. Prior to the beginning of each calendar year,
Manager shall prepare and submit to Owner a budget for the operation of the
Property for the following calendar year. The budget shall be subject to the
reasonable review and approval of Owner, and Manager agrees to make
modifications thereto as Owner shall reasonably deem necessary. Upon approval by
Owner, such budget shall constitute the approved operating budget for the
succeeding calendar year. In the event that Owner fails to approve a budget,
Manager is hereby authorized to continue operating the Property under the budget
in effect for the immediately preceding calendar year (subject only to
non-discretionary changes and expenses such as taxes, utilities and insurance)
until such time as an approved budget shall be adopted by Owner.
          2.7 Insurance. If requested by Owner, Manager shall cause to be placed
and kept in force, at Owner’s expense, such insurance coverage as is requested
by Owner, which shall be placed with companies, with such limits of coverage and
deductibles as shall be reasonably acceptable to Owner and any mortgagee having
a security interest in the Property (each a “Mortgagee”). All policies of
insurance shall name Owner, Manager, and any Mortgagee as named insureds
thereunder. Manager shall promptly investigate and report to Owner and to any
insurance companies providing coverage therefor, incidents and claims for damage
relating to the ownership, operation and maintenance of the Property and any
damage to or destruction of the Property. Manager is authorized to settle any
and all claims against insurance companies not in excess of One Hundred Thousand
Dollars ($100,000.00) arising out of any policies, and to satisfy the
requirements or conditions imposed by the insurance companies necessary to allow
for payment of claims including, but not limited to, execution of proof of loss,
the adjustment of losses, signing of receipts and collection of proceeds.
Manager shall, at Owner’s expense, maintain workers’ compensation insurance
covering all employees of Manager and Owner employed in, on or about the
Property so as to provide statutory benefits required by state and/or federal
laws. The cost of such insurance shall be paid by Owner.
          2.8 Bank Accounts. Manager, on behalf of Owner, shall maintain in
Owner’s name, a separate bank account for the Property for which Manager and
Owner shall be the sole parties authorized to draw funds. Manager agrees to
deposit in such bank account all cash, rental receipts and other funds collected
from the operation of the Property, other than apartment security deposits,
subject to the provisions hereof. To the extent funds are available in the bank
account for the Property, Manager shall pay therefrom: (i) all expenses incurred
by Manager in the operation and maintenance of the Property pursuant hereto and
in accordance herewith, (ii) the costs of replacements, renovations and capital
improvements, real estate taxes, ad valorem taxes and for any non-recurring
expenditures or other item authorized under the terms of this Agreement or by
Owner, (iii) Manager’s compensation as provided herein, (iv) such amounts
necessary to establish reserves for contingencies and nonrecurring expenses as
may be agreed upon by Manager and Owner, (v) installments of principal and
interest and any other costs and expenses due under any mortgage or deed of
trust encumbering the Property. In the event that the funds in the account are
at any time insufficient to cover the items specified in clauses (i) through
(v) above, Owner shall deposit in the account additional funds necessary to
satisfy the foregoing obligations. Nothing contained herein shall obligate
Manager at any time to use its own funds to cover operating

4



--------------------------------------------------------------------------------



 



deficits for the Property. Nothing contained herein shall be deemed to prohibit
Manager from maintaining petty cash funds and to make payments therefrom in
accordance with customary property management practices.
          2.9 Escrow Account. Manager shall establish and maintain an escrow
account in Owner’s name for apartment security deposits, if required by state,
county or municipal law, regulation or order, and shall oversee the investment
of such account and of any reserve accounts hereunder established.
          2.10 Site Visits. Manager shall arrange for its supervisory employees,
agents and consultants to visit the Property at such times as Manager deems
reasonably appropriate as required to carry out its duties hereunder. The cost
for such site visits, including, but not limited to, costs of travel, lodging
and meals shall be borne by Owner as an operating expense of the Property.
          2.11 Equipment and Supplies. Manager shall purchase, at Owner’s
expense, reasonable quantities of operating supplies, replacement parts, tools,
equipment, appliances, goods and expendable items which shall be reasonably
necessary or desirable for Manager to perform its duties in accordance with the
terms and provisions of this Agreement, including the cleaning, maintenance,
upkeep, replacement, refurbishing and preservation of the Property. Such
purchases shall be consistent with and in accordance with the approved Budget
then in effect.
          2.12 Tax Returns. Manager shall assist in the preparation of Owner’s
tax returns. Owner shall be responsible for the preparation and filing of tax
returns and annual reports and the payment of all income taxes, property taxes
(both real and personal property), franchise taxes and taxes on its employees’
wages.
          2.13 Intentionally Omitted.
          2.14 Extraordinary Services. At Owner’s request and for additional
compensation to be determined by Owner and Manager on a case-by-case basis,
Manager or an affiliate of Manager, shall provide, or cause to be provided,
certain services outside of the scope of services otherwise provided herein in
connection with the Property.
     3. Duties of Owner. During the term of this Agreement, Owner shall provide
Manager with (i) a complete set of architectural, mechanical, electrical and
site plans as soon as practicable after the commencement of the term of this
Agreement, to the extent that such plans exist and are available and (ii) timely
decisions, information and consultations as necessary to permit Manager to
perform its duties hereunder and reasonably cooperate with Manager so as to
facilitate Manager’s performance of its duties hereunder.
     4. Charges. Notwithstanding anything herein to the contrary, it is
specifically understood that Manager does not undertake to pay any expenses of
the Property from its own funds and shall only be required to perform its
services and make disbursements to the extent that, and so long as, payments
received from the revenue, if any, of the Property, or

5



--------------------------------------------------------------------------------



 



from Owner, shall be sufficient to pay the costs and expenses of such services
and the amounts of such disbursements. If it shall appear to Manager that such
revenues, if any, of the Property are insufficient to pay the same and to
adequately fund reserves, the Manager shall promptly so notify the Owner in
detail of that fact and request the Owner to provide sufficient funds to pay
such costs, expenses and disbursements.
     5. Manager’s Compensation.
          5.1 Fee for Services. Owner shall pay Manager as full compensation for
its property management services as Manager under this Agreement an amount per
annum (or otherwise as set forth therein) as provided below in this
sub-paragraph and in Exhibit E (“Management Fee”). It is also anticipated that
Manager shall be engaged by Owner to perform construction management, asset
management, real estate brokerage, financing and development services. Owner and
Manager shall negotiate in good faith reasonable fees for such services and
Owner acknowledges that to the extent that the Board of Managers of Manager (on
which Tarragon or its affiliates has certain representation rights) approves
such additional services to be rendered and a fee structure in connection
therewith, such fees shall be deemed approved by Owner.
          5.2 Reimbursement for Expenses. The foregoing Management Fee shall be
in addition to amounts reimbursed for costs and expenses incurred by Manager for
Owner’s account. Manager shall be reimbursed for all expenses and disbursements
made for the account of Owner in accordance with the terms of this Agreement and
the approved budget promptly after submission of an invoice for reimbursement.
          5.3 Overhead. The overhead expenses of Manager’s corporate office are
included in the Management Fee. Such overhead expenses shall include maintenance
of the Property’s records and books, rent and insurance costs, as well as the
salaries, office expenses, and all other expenses of management personnel and
associated clerical support staff not allocable to the Property’s day-to-day
operations or oversight. Notwithstanding the foregoing, a charge for property
accounting and information systems functions performed and/or located at the
Manager’s corporate, regional or satellite offices, legal, human resources,
informational technology, insurance procurement and/or other similar services
rendered to or for the benefit of the Property and/or other properties may be
reasonably allocated by Manager to and/or among the Property and/or such other
properties and the amount thereof so allocated to the Property shall be
separately invoiced to, and reimbursed by, the Owner/Property. Similarly, if
Manager has a regional office that supports or provides services to the
Property, Manager shall have the right to reasonably allocate to the Property
the Property’s share of the expenses of such office (including the salaries and
expenses of personnel) and the amount thereof so allocated to the Property shall
be separately invoiced to, and reimbursed by, the Owner/Property. The Management
Fee does not include on-site costs, i.e. salaries of property managers or
general managers, secretary and other on-site office expenses for daily building
operations and the salaries of the Personnel (as evidenced by certified
payrolls) and other reasonable expenses of the Property which shall be
separately invoiced to, and reimbursed, by the Owner/Property. All such salaries
and other expenses incurred for the exclusive benefit of the Property shall be
paid by the Owner/Property. All

6



--------------------------------------------------------------------------------



 



undertakings by Manager pursuant to the provisions of Section 2 shall be
performed as Manager of the Property, and all obligations or expenses authorized
and incurred thereunder, except as otherwise provided in this Agreement, shall
be for the account, on behalf of, and at the expense of the Owner.
          5.4 Intentionally Omitted.
          5.5 Payments Net of Sales Taxes. All payments by Owner to Manager
under or pursuant to this Agreement (including, without limitation, the
Management Fee) shall be net of applicable sales taxes that Owner agrees to pay
to the applicable taxing authority; provided, however, that if Manager pays or
is required by law to pay such sales taxes, Owner shall reimburse or pay Manager
such sales taxes.
     6. Term and Termination.
          6.1. Term and Termination. This Agreement shall commence as of the
date hereof and shall continue until December 31, 2008 unless earlier terminated
upon the occurrence of any of the following events:
          (i) Cause. By either party at anytime, for cause. “Cause” shall mean
the material failure by either Manager or Owner, as the case may be, without
reasonable cause, to perform their respective obligations hereunder for a period
of thirty (30) days after written notice from the other party, specifying in
detail the act or acts deemed to be in violation; provided, however, that if the
violation cannot be cured within such thirty (30) day period, and Owner’s
interest in the Property and its rents are not jeopardized, then this Agreement
shall nevertheless continue in effect so long as the defaulting party has
commenced curing the violation in good faith, promptly after the receipt of such
notice, and is diligently pursuing same to a conclusion.
          (ii) Manager. By Manager, upon thirty (30) days prior written notice.
          (iii) Joint Venture. Upon the consummation of the Joint Venture and
the entering into of property management agreements between the Joint Venture
(or its subsidiaries) and Manager with respect to the Property.
          6.2 Payments Due Upon Termination. In all events, upon any
termination, whenever it shall occur and for whatever reason, Manager shall be
reimbursed for all amounts expended or accrued on behalf of the Property
pursuant to this Agreement.
          6.3 Intentionally Deleted.
          6.4 No Prejudice. The termination of this Agreement shall not
prejudice the rights of either party against the other for any accrued default
or breach of this Agreement.

7



--------------------------------------------------------------------------------



 



     7. Indemnification. If either party is a limited liability company,
partnership, trust or corporation, no member or manager of such limited
liability company, nor general or limited partner of such partnership nor
trustee or beneficiary of any trust nor shareholder, officer or director of any
corporation shall be personally liable to the other party. Manager shall not be
liable for any act or omission whatsoever of any agent or representative or for
Manager’s negligence or error in judgment, except for its willful misfeasance,
bad faith, or gross negligence in the conduct of its duties. Owner shall
indemnify and save harmless Manager from and against any and all liabilities,
claims, damages, costs and expenses (including reasonable attorney’s fees) to
which Manager may become subject by reason of or arising out of the performance
or non-performance of its duties as Manager under this Agreement (collectively,
“Liabilities”); provided, however, that no such right or indemnity shall exist
with respect to any Liabilities shall be made, and Manager shall indemnify Owner
against, and shall hold Owner harmless from, any Liabilities which may be
incurred by reason of Manager’s willful misfeasance, bad faith, or gross
negligence in the conduct of its duties. Notwithstanding the foregoing, Owner
agrees to indemnify, hold harmless and defend Manager, its agents and employees
from and against any Liabilities arising in connection with any kind of suit for
discrimination brought against Manager by a tenant, potential tenant,
discrimination “tester”, governmental agency, or other party unless it is
established by a court of competent jurisdiction that it was Manager’s policy to
engage in the discriminatory practice(s) on which such Liabilities are based.
For purposes of determining liability for actions of employees, all employees
whose compensation is paid by Owner (generally from the Property’s operating
funds) shall be deemed employees of Owner. It is expressly understood that the
indemnification provisions of this Section 7 shall survive the expiration or
termination of this Agreement.
     8. Commitment of Manager. It is understood and agreed that Manager shall
devote such time as may be required for the good and proper management of the
Property. Notwithstanding the foregoing, Manager shall be at liberty to manage
property for the account of other owners and to engage in the same or other
businesses for its own account or as agent or contractor for others without
being in violation of the terms of this Agreement.
     9. Miscellaneous.
          9.1 Notices. All notices provided for in this Agreement shall be in
writing and delivered by hand delivery, overnight delivery service, facsimile or
by registered or certified mail, postage prepaid, at the following addresses:
     Owner:
c/o Northland Investment Corporation
2150 Washington Street
Newton, MA 02462
Attn:
     and
Tarragon Corporation
423 West 55th Street — 12th Floor
New York, NY 10019
Attn: William S. Friedman

8



--------------------------------------------------------------------------------



 



     with copies to:
Tarragon Corporation
3100 Monticello – Suite 200
Dallas, TX 75205
Attn: Kathryn Mansfield, Esq.
     Manager:
c/o Northland Investment Corporation
2150 Washington Street
Newton, MA 02462
Attn:
     and
Tarragon Corporation
423 West 55th Street — 12th Floor
New York, NY 10019
Attn: William S. Friedman
     with copies to:
Tarragon Corporation
3100 Monticello – Suite 200
Dallas, TX 75205
Attn: Kathryn Mansfield, Esq.
Either party may change its address for notice by giving notice to the other in
the manner as herein provided.
          9.2 Benefits and Burdens. This Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective
representatives, successors and permitted assigns.
          9.3 Entire Agreement. This Agreement is the entire agreement between
the parties hereto with respect to the subject matter hereof, and no alteration,
modification or interpretation hereof shall be binding unless in writing and
signed by both parties.
          9.4 Severability. If any provisions of this Agreement or application
to any party or circumstance shall be determined by any court of competent
jurisdiction to be invalid and unenforceable, each other provision hereof shall
continue to be deemed valid and shall be enforceable to the fullest extent
permitted by law.
          9.5 No Joint Venture. Nothing contained herein shall be deemed to
render Manager and Owner as joint venturers or partners of each other or to make
either party hereto

9



--------------------------------------------------------------------------------



 



the agent of the other party and neither party shall have the power to bind or
obligate the other party except in accordance with the terms of this Agreement.
Nothing contained herein shall deprive or otherwise affect the right of either
party to own, invest in, manage, or operate, or to conduct business activities
which compete with the business of the Property.
          9.6 Applicable Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the Commonwealth of Massachusetts.
          9.7 Captions. The captions contained herein are for convenience only
and shall not be deemed to have substantive meaning.
(Signature page follows)

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed under the seal as of the date first above written.

                  Tarragon Corporation, individually and on behalf of the
Tarragon Subsidiaries    
 
           
 
  By:
Name:   /s/ William S. Friedman
 
William S. Friedman    
 
  Title:   Chief Executive Officer    
 
                Northland Properties Management LLC    
 
           
 
  By:
Name:   /s/ Steven Pr. Rosenthal
 
Steven P. Rosenthal    
 
  Title:   President and Treasurer    

                      NORTHLAND CONTRIBUTORS,
individually and on behalf of the Northland Subsidiaries:    
 
                    Northland Portfolio L.P.    
 
               
 
  By:       Northland Portfolio Partners LLC, Its
General Partner    
 
               
 
      By:   /s/ Steven P. Rosenthal
 
   
 
                    Northland Fund L.P.    
 
               
 
      By:   Northland Fund I Partners L.P., Its
General Partner    
 
               
 
          By: Northland Fund I Partners, Inc., Its
General Partner    
 
               
 
  By:       /s/ Steven P. Rosenthal
 
   

11



--------------------------------------------------------------------------------



 



                      Northland Fund II, L.P.    
 
               
 
  By:       Northland Fund II Partners LLC, Its
General Partner    
 
               
 
      By:   /s/ Steven P. Rosenthal    
 
                    Northland Fund III, L.P.    
 
               
 
  By:       Northland Fund III Partners LLC, Its
General Partner    
 
               
 
      By:   /s/ Steven Pr. Rosenthal
 
   
 
                    Northland Investment Corporation    
 
               
 
  By:       /s/ Steven P. Rosenthal
 
   
 
                    Northland Austin Investors LLC    
 
               
 
  By:       /s/ Steven P. Rosenthal
 
   
 
                    Austin Investors L.P.    
 
               
 
  By:       Northland Austin Partners LLC, Its
General Partner    
 
               
 
      By:   /s/ Steven P. Rosenthal
 
   

12



--------------------------------------------------------------------------------



 



                      Drake Investors L.P.    
 
               
 
  By:       Northland Drake Partners LLC, Its
General Partner    
 
               
 
      By:   /s/ Steven P. Rosenthal
 
   
 
                    Tatstone Investors L.P.    
 
               
 
  By:       Northland Tatstone Partners LLC, Its    
 
          General Partner    
 
               
 
      By:   /s/ Steven P. Rosenthal
 
   

13



--------------------------------------------------------------------------------



 



EXHIBIT A-1
TARRAGON SUBSIDIARIES

 
Owner of Record
Tarragon Corporation
National Income Realty Investors, Inc.
Tarragon Development Company LLC
RI Panama City LLC
Ansonia Apartments, L.P.
Gull Harbor MGR, Inc.
Gull Harbor Apts, L.L.C.
Ansonia MezzCo, LLC
Ansonia Acquisitions I, L.L.C.
Ansonia Liberty, LLC
Autumn Ridge Apartments, LLC
Danforth Apartment Owners, L.L.C.
Dogwood Hills Apartments, L.L.C.
Forest Park Tarragon, LLC
Hamden Centre Apartments, L.L.C.
Heron Cove National, Inc.
Ocean Beach Apartments, LLC
Plantation Bay Apartments, L.L.C.
Stewart Square National, Inc.
Summit/Tarragon Murfreesboro, LLC
Tarragon Huntsville Apartments, L.L.C.
Tarragon Savannah I, L.L.C.
Tarragon Savannah II, L.L.C.
TRI Woodcreek, Inc.
Woodcreek Garden Apartments, a California limited partnership
Manchester Tarragon, LLC
Vintage National, Inc.
Heather Limited Partnership
West Dale National Associates, L.P.
Vintage Legacy Lakes National, L.P.
Woodcreek National, L.C.
Vinland Property Investors, Inc.
SO. Elms National Associates Limited Partnership
French Villa Apartments, L.L.C.

 



--------------------------------------------------------------------------------



 



 
Owner of Record
French Villa National Associates Limited Partnership
Tarragon Limited, Inc.
Vinland Aspentree, Inc.
Mustang National, Inc.
Mustang Creek National, L.P.
Summit on the Lake Associates, Ltd.

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
NORTHLAND SUBSIDIARIES
ENTITIES OWNED BY NORTHLAND PORTFOLIO L.P.
Northland Bigelow Commons LLC—Limited Liability Company Agreement dated as of
February 7, 2008
Northland Boulders LLC – Operating Agreement dated as of July 20, 2007, as
amended
Northland Cliffside LLC – Operating Agreement dated as of July 20, 2007, as
amended
Northland Hilands I LLC—Limited Liability Company Agreement dated as of
February 8, 2008
Northland Hilands II LLC—Limited Liability Company Agreement dated as of
February 8, 2008
Northland Pavilions LLC—Limited Liability Company Agreement dated as of July 18,
2001, as amended
Northland Plantation Club LLC—Limited Liability Company Agreement dated as of
February 8, 2008
Northland Promontory LLC—Limited Liability Company Agreement dated as of
February 8, 2008
Northland Randolph Park LLC – Operating Agreement dated as of October 24, 2003,
as amended
Southern Tier Randolph Park Incorporated
Northland Sunbelt LLC—Amended and Restated Limited Liability Company Agreement
dated as of July 23, 2003, as amended
Northland The Park LLC – Operating Agreement dated as of October 24, 2003, as
amended
Southern Tier The Park Incorporated
Southeast Brittany/Bay Club Limited Partnership – Third Amended and Restated
Agreement of Limited Partnership dated as of October 24, 2003, as amended
Southern Tier Brittany Incorporated
Southeast Del Oro Limited Partnership—Second Amended and Restated Agreement of
Limited Partnership dated as of January 17, 2002, as amended
Southern Tier Del Oro Incorporated
Southern Tier Candlewood/Coppermill Limited Partnership – Third Amended and
Restated Agreement of Limited Partnership dated as of October 24, 2003, as
amended
Southern Tier Candlewood Incorporated

 



--------------------------------------------------------------------------------



 



Southern Tier Country Club Limited Partnership—First Amended and Restated
Agreement of Limited Partnership dated as of January 17, 2002, as amended
Southern Tier Country Club Incorporated
Southern Tier Royal Crest Limited Partnership—First Amended and Restated
Agreement of Limited Partnership dated as of January 17, 2002, as amended
Southern Tier Royal Crest Incorporated
Southern Tier Southeast Portfolio Limited Partnership—Second Amended and
Restated Agreement of Limited Partnership dated as of January 17, 2002, as
amended
Southern Tier Southeast Incorporated
Northland Pavilions Intermediate LLC—Limited Liability Company Agreement dated
as of February 8, 2008

 



--------------------------------------------------------------------------------



 



ENTITIES OWNED BY NORTHLAND FUND L.P.
Northland Gleneagles LLC – Operating Agreement dated as of April 5, 2007
Northland Governor’s Point LLC – Operating Agreement dated as of February 22,
2005
Northland Great Hills L.P. – Agreement of Limited Partnership dated as of
January 19, 2005
Northland Hickory Farm LLC – Operating Agreement dated as of April 5, 2007
Northland High Oaks L.P. – Agreement of Limited Partnership dated as of December
7, 2005
Northland Kimbrough LLC – Operating Agreement dated as of April 5, 2007
Northland Lakeline L.P. – Agreement of Limited Partnership dated as of
January 19, 2005
Northland Memphis Portfolio LLC – Amended and Restated Operating Agreement dated
as of April 11, 2007, as amended
Northland Great Hills LLC – Operating Agreement dated as of January 19, 2005
Northland Lakeline LLC – Operating Agreement dated as of January 19, 2005
Northland Austin L.P. – Amended and Restated Agreement of Limited Partnership
dated as of March 15, 2005
Northland Austin Partners, Inc.
Northland Austin Portfolio L.P. – Agreement of Limited Partnership dated as of
March 15, 2005, as amended
Northland High Oaks LLC – Operating Agreement dated as of December 7, 2005

 



--------------------------------------------------------------------------------



 



ENTITIES OWNED BY NORTHLAND FUND II, L.P.
Northland Ballantrae LLC – Amended and Restated Limited Liability Company
Agreement dated as of December 28, 2007
Northland Canyon Creek L.P. – Agreement of Limited Partnership dated as of
December 6, 2005, as amended
Northland Channing’s Mark LLC – Operating Agreement dated as of October 19,
2007, as amended
Northland Faxon Woods LLC – Operating Agreement dated as of November 28, 2007
Northland Germantown Falls LLC – Operating Agreement dated as of December 6,
2005, as amended
Northland Lugano LLC – Second Amended and Restated Limited Liability Company
Agreement dated as of December 28, 2007
Northland Lugano Manager Inc.
Northland Madison at Park West LLC – Amended and Restated Limited Liability
Company Agreement dated as of December 28, 2007
Northland Park Manager Inc.
Northland Monterra LLC – Amended and Restated Limited Liability Company
Agreement dated as of December 28, 2007
Northland Monterra Manager Inc.
Northland Reflection Lakes LLC – Amended and Restated Limited Liability Company
Agreement dated as of December 28, 2007
Northland Reflection Lakes Manager Inc.
Northland River Birch L.P. – Agreement of Limited Partnership dated as of
November 20, 2007
Northland Rosecrest LLC – Operating Agreement dated as of August 13, 2007, as
amended

 



--------------------------------------------------------------------------------



 



Northland Stone Ridge LLC – Operating Agreement dated as of September 21, 2005,
as amended
Northland Tatnuck LLC – Operating Agreement dated as of May 5, 2006
Northland TPLP LLC – Operating Agreement dated as of August 13, 2007, as amended
Northland Windemere LLC – Operating Agreement dated as of October 19, 2007
Northland Ybor City LLC – Amended and Restated Limited Liability Company
Agreement dated as of December 28, 2007
Northland Ybor City Manager Inc.
Northland Canyon Creek LLC – Operating Agreement dated as of December 6, 2005,
as amended
Northland River Birch Member LLC – Operating Agreement dated as of November 20,
2007
Northland River Birch Partners L.P.- Agreement of Limited Partnership dated as
of November 20, 2007
Northland River Birch Partners LLC – Operating Agreement dated as of November
20, 2007

 



--------------------------------------------------------------------------------



 



ENTITIES OWNED BY NORTHLAND FUND III, L.P.
Northland Stanford Court L.P. – Agreement of Limited Partnership dated as of
September 22, 2005, as amended
Northland Stanford Court LLC – Operating Agreement dated as of September 22,
2005, as amended

 



--------------------------------------------------------------------------------



 



ENTITIES OWNED BY NORTHLAND INVESTMENT CORPORATION
Park Lake at Parsons LLC – Operating Agreement dated as of July 25, 2005

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1
TARRAGON MANAGEMENT AGREEMENTS
A. Pacific West Management Company managed properties
French Villas Apartments
Southern Elms
Mustang Creek Apartments
Summit on the Lake
Aventerra Apartment Homes
Vintage at Legacy
B. Tarragon Management Inc. managed properties
Groton Towers
Gull Harbor
Lakeview Apartments
Parkview Apartments
Sagamore Hills Apartments
Nutmeg Woods Apartments
Woodcliff Estates
Liberty Building
Autumn Ridge Apartments
Club at Danforth Apartments
Dogwood Hills Apartments
Forest Park Apartments
Hamden Centre Apartments
Heather Hill Apartments
River City Landing
Ocean Beach Apartments
Vintage at Plantation Bay
Vintage at the Parke
Vintage at Madison Crossing
Links at Georgetown (Phase I & II)
Woodcreek
200 Fountain
278 Main
Lofts at the Mills
Harbor Green

 



--------------------------------------------------------------------------------



 



EXHIBIT B-2
NORTHLAND MANAGEMENT AGREEMENTS
Northland Investment Corporation
Management Agreements

          Property Name   Date   Property Owner
Ballantrae Apartments*
  December 28, 2007   Northland Ballantrae LLC
Bay Club Apartments
  January, 2002   Southeast Brittany/BayClub Limited Partnership
Bel Air Apartments
  December 14, 1999   Northland Sunbelt LLC
Bigelow Commons
  April 21, 1999   Northland Bigelow Commons LLC
The Boulders
  August 10, 2007   Northland Boulders LLC
Brittany Apartments
  January, 2002   Southeast Brittany/Bay Club Limited Partnership
Candlewood Apartments
  January, 2002   Southern Tier Candlewood/Coopermill Limited Partnership
Canyon Creek
  January 17, 2006   Northland Canyon Creek LP
Channing’s Mark
  November 30, 2007   Northland Channing’s Mark LLC
Cliffside
  August 10, 2007   Northland Cliffside LLC
Commons
  January 17, 2002   Southern Tier Southeast Portfolio Limited Partnership
Copper Mill
  January, 2002   Southern Tier Candlewood/Coppermill Limited Partnership
Country Club Villas
  January 17, 2002   Southern Tier Country Club Limited Partnership
Crossing at Fox Meadows
  May 3, 2007   Northland Gleneagles LLC
Del Oro
  January 17, 2002   Southeast Del Oro Limited Partnership
Governor’s Point
  April 1, 2005   Northland Governor’s Point LLC
Great Hills
  February 3, 2005   Northland Great Hills L.P.
Green Trees
  January 17, 2002   Southern Tier Southeast Portfolio Limited Partnership
Hickory Farm
  May 3, 2007   Northland Hickory Farm LLC
High Oaks
  January 17, 2006   Northland High Oaks L.P.
Highlands at Faxon Woods
  December 20, 2007   Northland Faxon Woods LLC
Hilands I
  June, 1997   Northland Hilands II LLC
Hilands II
  February 10, 2006   Northland Hilands II LLC
Kimbrough Towers
  May 8, 2007   Northland Kimbrough LLC
Lodge at Lakeline
  January 26, 2005   Northland Lakeline L.P.
Madison at Park West*
  December 28, 2007   Northland Madison at Park West LLC
Monterra at Bonita Springs*
  December 28, 2007   Northland Monterra LLC
Park
  January 15, 2002   Northland The Park LLC
Pavilions
  August 1, 2001   Northland Pavilions, LLC
Plantation Club
  May 11, 2007   Northland Plantation Club LLC
Promenade at Reflection Lakes
  December 28, 2007   Northland Reflection Lakes LLC
Promontory
  February 10, 2002   Northland Promontory LLC
Quarter at Ybor City
  December 28, 2007   Northland Ybor City LLC
Randolph Park
  January 17, 2002   Northland Randolph Park LLC
Residences at Westborough St.
  September 25, 2007   Northland TPLP LLC
River Birch
  January 12, 2008   Northland River Birch L.P.
Rosecrest
  October 5, 2007   Northland Rosecrest LLC
Royal Crest
  January 17, 2002   Southern Tier Royal Crest Limited Partnership
Stanford Court
  October 11, 2005   Northland Stanford Court L.P.
Stone Ridge
  October 11, 2005   Northland Stone Ridge LLC
Summit at Avent Ferry
  December 14, 1999   Northland Sunbelt LLC
Tatnuck Arms
  May 24, 2006   Northland Tatnuck LLC
Valley View
  December 14, 1999   Northland Sunbelt LLC
Via Lugano*
  December 28, 2007   Northland Lugano LLC
Windemere
  November 28, 2007   Northland Windemere LLC

 

*   Currently managed by Tarragon Management, Inc.

 



--------------------------------------------------------------------------------



 



EXHIBIT C-1
TARRAGON PROPERTIES
     Tarragon Corporation owns 100% of the following properties, directly or
indirectly.

      Property Name   Address
French Villas Apartments
  4752 S. Harvard St., Apt 86
 
  Tulsa, OK 74135
 
   
Southern Elms
  4519 E. 31st St
 
  Tulsa, OK 74135
 
   
Mustang Creek Apartments
  2900 Matlock Rd.
 
  Arlington, TX 76015
 
   
Summit on the Lake
  6555 Shady Oaks Manor Dr.
 
  Ft. Worth, TX 76135
 
   
Aventerra Apartment Homes
  11661 Dennis Rd.
 
  Dallas, TX 75229
 
   
Woodcreek Apartments
  401 Monument Rd.
 
  Jacksonville, FL 32225
 
   
Harbour Green
  7120 Patronis Dr.
 
  Panama City, FL 32408

Tarragon Corporation owns 89.44%, and Ansonia, LLC owns 10.56%, directly or
indirectly

      Name   Address
Groton Towers
  39 Broad Street Extension
 
  Groton, CT 06340
 
   
Gull Harbor
  83 Mansfield Rd.
 
  New London, CT 06320
 
   
Lakeview Apartments
  440 Meridien Road
 
  Waterbury, CT 06705
 
   
Parkview Apartments
  270 Spring St., #5
 
  Naugatuck, CT 06770
 
   
Sagamore Hills Apartments
  1151 Washington St. B-2
 
  Middleton, CT 06457
 
   
Nutmeg Woods Apartments
  84 Hawthorne Drive
 
  New London, CT 06320
 
   
Woodcliff Estates
  181 Nutmeg Lane
 
  E Hartford CT 06118
 
   
Liberty Building
  152 Temple St.
 
  New Haven, CT 06510
 
   
Autumn Ridge Apartments
  90 Gerrish Avenue
 
  East Haven, CT 06512
 
   
Club at Danforth Apartments
  3701 Danforth Dr.
 
  Jacksonville, FL 32224
 
   
Dogwood Hills Apartments
  200 Evergreen Ave.
 
  Hamden, CT 06518

 



--------------------------------------------------------------------------------



 



      Name   Address
Forest Park Apartments
  108D West Street
 
  Rocky Hill, CT 06067
 
   
Hamden Centre Apartments
  169 School Street
 
  Hamden, CT 06518
 
   
Heather Hill Apartments
  5837 Fisher Rd.
 
  Temple Hills, MD 20748
 
   
River City Landing
  2681 University Blvd.
 
  Jacksonville, FL 32211
 
   
Ocean Beach Apartments
  5 Nob Hill Rd.
 
  New London, CT 06320
 
   
Vintage at Plantation Bay
  7740 Plantation Bay Dr.
 
  Jacksonville, FL 32244
 
   
Vintage at the Parke
  261 Barfield Crescent Road
 
  Murfreesboro, TN 37128
 
   
Vintage at Madison Crossing
  7584 Old Madison Pike
 
  Huntsville, AL 35806
 
   
Links at Georgetown (Phase I & II)
  450 Al Henderson Blvd.
 
  Savannah, GA 31419
 
   
Vintage at Legacy
  3700 Legacy Drive
 
  Frisco, TX 75034
 
   
200 Fountain
  216 Fountain St.
 
  New Haven, CT 06515
 
   
278 Main
  278 Main Street
 
  West Haven, CT 06516
 
   
Lofts at the Mills
  91 Elm Street
 
  Manchester, CT 06040

 



--------------------------------------------------------------------------------



 



EXHIBIT C-2
NORTHLAND PROPERTIES
REAL PROPERTY OWNED BY NORTHLAND PORTFOLIO L.P.

     
 
  9350 South Padre Island Drive
Bay Club
  Corpus Christi, TX 78418
 
   
 
  1200 102nd Avenue North
Bel Air
  St. Petersburg, FL 33716
 
   
 
  55 Main Street
Bigelow Commons
  Enfield, CT 6082
 
   
 
  2002 Airline Road
Candlewood
  Corpus Christi, TX 78412
 
   
 
  248 Amherst Road
Cliffside
  Sunderland, MA 1375
 
   
 
  5827 N.W. Loop 410
Coppermill
  San Antonio, TX 78238
 
   
 
  4450 Ridgemont Drive
Country Club Villas
  Abilene, TX 79606
 
   
 
  7001 N.W. 16th Street
Del Oro
  Plantation, FL 33313
 
   
 
  5201 North Dixie Highway
Greentree
  Fort Lauderdale, FL 33334
 
   
 
  5755 East River Road
Hilands I
  Tucson, AZ 85750
 
   
 
  5755 East River Road
Hilands II
  Tucson, AZ 85750
 
   
 
  201 Plantation Club Drive
Plantation Club
  Melbourne, FL 32940
 
   
 
  60 West Stone Loop
Promontory
  Tucson, AZ 85704

 



--------------------------------------------------------------------------------



 



     
 
  4516 Randolph Road, #52
Randolph Park
  Charlotte, NC 28211
 
  1909 Sybil Lane
Royal Crest
  Tyler, TX 75703
 
   
 
  156A Brittany Drive
The Boulders
  Amherst, MA 1002
 
   
 
  1874 Brittany Drive
The Brittany
  Indialantic, FL 32903
 
   
 
  3408 Lancaster Court
The Commons
  Tampa, FL 33614
 
   
 
  2332 B Dunlavin Way
The Park
  Charlotte, NC 28205
 
   
 
  345 Buckland Hills Dr., Suite 100
The Pavilions
  Manchester, CT 6040
 
   
 
  1025 Avent Hill
The Summit at Avent Ferry
  Raleigh, NC 27606
 
   
 
  5025 N. 1st Avenue
Valley View
  Tucson, AZ 85718

 



--------------------------------------------------------------------------------



 



REAL PROPERTY OWNED BY NORTHLAND FUND L.P.

     
Governors Point
  3230 Stream Side Road
Raleigh, NC 27613
 
   
Great Hills
  10610 Morado Circle
Austin, TX 78759
 
   
Hickory Farm
  3822 Hickory Farm Drive
Memphis, TN 38115
 
   
High Oaks
  11028 Jollyville Road
Austin, TX 78759
 
   
Kimbrough Towers and Center
  172 Kimbrough Place
Memphis, TN 38104
 
   
Lodge at Lakeline Village
  2000 South Lakeline Boulevard
Cedar Park, TX 78613
 
   
The Crossings at Fox Meadows
  2894 Putting Green Drive
Memphis, TN 38115

 



--------------------------------------------------------------------------------



 



REAL PROPERTY OWNED BY NORTHLAND FUND II, L.P.

     
 
  1950 Pebble Ridge Lane
Ballantrae
  Sanford, FL 32771
 
   
 
  11316 Jollyville Road
Canyon Creek
  Austin, TX 78759
 
   
 
  11282 Taylor Draper Lane
Channing’s Mark
  Austin, TX 78759
 
   
 
  6895 Club Ridge Circle
Germantown Falls (Stoneridge II)
  Memphis, TN 38115
 
   
Certain condominium units at Madison Park West as indicated on the rent roll
pertaining to such property, as the same may be amended from time to time to
reflect
  1300 Park West Boulevard
sales of such units
  Mount Pleasant, SC 29466
 
   
 
  28151 Dovewood Court
Monterra at Bonita Springs
  Bonita Springs, FL 34135
 
   
 
  7861 Reflection Cove Drive
The Promenade at Reflection Lakes
  Fort Meyers, FL 33907
 
   
 
  8200 Riverbirch Drive
River Birch
  Charlotte, NC 28210
 
   
 
  45 South Idlewild Road
Rosecrest
  Memphis, TN 38104
 
   
 
  6895 Club Ridge Circle
Stoneridge
  Memphis, TN 38115
 
   
 
  13 Brookside Avenue
Tatnuck Arms Apartments
  Worcester, MA 01602
 
   
 
  2001 Falls Boulevard
The Highlands at Faxon Woods
  Quincy, MA 02169
 
   
Certain condominium units at The Quarter at Ybor City as indicated on the rent
roll pertaining to such property, as the same may
  1800 East Palm Avenue
be
  Tampa, FL 33605

 



--------------------------------------------------------------------------------



 



     
amended from time to time to reflect sales of such units
   
 
   
 
  100 Charlestown Meadows Drive
The Residences at Westborough Station
  Westborough, MA 01581
 
   
Certain condominium units at Via Lugano as indicated on the rent roll pertaining
to such property, as the same may be amended from time to time to reflect sales
of such
  1400 Via Lugano Circle
units
  Boynton Beach, FL 33436
 
   
 
  2105 Ravenglass Place
Windemere
  Raleigh, NC 27612

 



--------------------------------------------------------------------------------



 



REAL PROPERTY OWNED BY NORTHLAND FUND III, L.P.

     
Stanford Court
  18175 Midway
Dallas, TX 75287

 



--------------------------------------------------------------------------------



 



REAL PROPERTY OWNED BY NORTHLAND INVESTMENT CORPORATION

     
Certain condominium units at Park Lake at Parsons as indicated on the rent roll
pertaining to such property, as the same may be amended from time to time to
reflect sales of such units
  221 Lake Brook Circle, Unit 102
Brandon, FL 33511

 



--------------------------------------------------------------------------------



 



EXHIBIT D
MANAGER’S COMPENSATION
A. PROPERTY MANAGEMENT FEE
     The Manager shall be paid a property management fee equal to the lesser of
(x) 4% of the gross revenues of the Property and (y) with respect to the
apartment complexes listed below, the maximum amount permitted under the
Mortgage debt encumbering such complex, as indicated below. Such fee shall be
payable monthly based upon the gross revenues of the Property received for the
previous month. As used herein, “gross revenues” shall mean all monthly gross
revenues derived from the Property determined on a “cash basis” but otherwise in
accordance with generally accepted accounting principles, consistently applied,
and shall include, but not be limited to, revenues from the rental of apartments
and storage areas, lease termination payments and penalties, laundry rentals,
rentals of any parking spaces, rent loss insurance proceeds, concession
payments, other revenues (other than rent) received from persons occupying
apartments or other space located at the Property, use charges, utility
reimbursements, guest fees, non-refundable deposits, payments or rent received
by Owner or Manager from concessionaires, licensees or lessees, in connection
with the operation of the Property or any part thereof and any and all other
ancillary revenue relating to the Property or derived from services provided,
sold or marketed to tenants of the Property during any applicable period, but
shall not include (i) apartment security deposits (except to the extent that
such security deposits are forfeited for breach of a lease), (ii) the proceeds
from the sale of the Property, or (iii) condemnation awards or casualty
insurance proceeds resulting from the condemnation of or a casualty to, as the
case may be, the Property or a substantial part thereof. Compensation for
extraordinary services shall be paid to Manager as provided in Section 2.14 of
the Agreement and shall be separate from, and not credited against, the
compensation specified in Section 5 of the Agreement.

      Apartment Complex   Maximum Management Fee      

 



--------------------------------------------------------------------------------



 



Exhibit F
Exhibit to Contribution Agreement
TRADEMARK LICENSE AGREEMENT
     This Trademark License Agreement (the “License Agreement”) is made and
entered into as of                     , 2008 (the “Effective Date”) by and
between Tarragon Corporation a Nevada corporation (the “Licensor”), and
Northland Properties LLC, a Delaware limited liability company (the “Licensee”).
Licensor and Licensee are sometimes referred to individually herein as a “Party”
and collectively as the “Parties.”
     WHEREAS, Licensor owns rights to the name and Mark “Vintage” (the “Mark”);
[Note: If Licensee will also be permitted to use any of Tarragon’s logos, then a
license to the logo(s) needs to be added.]
     WHEREAS, Licensor is party to that certain Agreement to Contribute dated
March ___, 2008 (the “Contribution Agreement”), whereby Licensor is contributing
to Licensee its direct and indirect equity ownership interests in the Properties
listed on Exhibit A (collectively, the “Properties”) in return for certain
equity interests in Licensee; and whereas it is a condition of Licensee’s
acceptance of such contribution that Licensor grant Licensee the license to use
the Mark granted hereunder; and
     WHEREAS, Licensee acknowledges Licensor’s exclusive rights to the Mark for
real estate ownership and investment, management and syndication, brokerage,
leasing, appraisal, consulting and financing services and desires to obtain a
license to use the Mark in connection with the ownership, management, brokerage
and leasing of the Properties; and
     WHEREAS, Licensor agrees to grant to Licensee a non-exclusive, royalty-free
license, pursuant to the terms and conditions herein, to use the Mark in
connection with the ownership, management, brokerage and leasing of the
Properties.
     NOW, THEREFORE, for and in consideration of the premises, and of the
agreements and covenants hereinafter set forth, as well as other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
1. LICENSE. Licensor hereby grants to Licensee a non-exclusive, royalty-free
license to use the Mark in connection with the ownership, management, brokerage
and leasing of the Properties, (the “Licensed Use”), subject to the terms and
conditions contained herein.
2. OWNERSHIP AND PROTECTION OF MARKS.
     2.1 No Registration. Licensee shall not register or attempt to register the
Mark, any variations thereof, or any trade names, trademarks, service marks,
domain names, or logos that are confusingly similar to the Mark or that contain
the Mark.
     2.2 Protection of the Marks. Licensee shall not use its own name or marks,
or the name or marks of any third party nor any word, symbol or device, in
connection with the Mark in a manner that would create a new mark containing the
Mark.

 



--------------------------------------------------------------------------------



 



     2.3 Licensor’s Rights. All rights and goodwill to the Mark shall inure to
the benefit of Licensor. Licensee shall acquire no property rights in the Mark
by reason of its use thereof, and if, by operation of law, or otherwise,
Licensee is deemed to or appears to own any property rights in the Mark,
Licensee shall, at Licensor’s reasonable request, execute any and all documents
necessary to confirm or otherwise establish Licensor’s rights therein.
     2.4 Limited Use. The Licensee acknowledges and agrees that it may use the
Mark only in connection with the Licensed Use and pursuant to the terms and
conditions set forth herein. Licensee further acknowledges and agrees it will
not use the Licensed Mark in a manner that will prejudice the rights, title and
goodwill of the Licensor in and to the Mark.
3. QUALITY CONTROL STANDARDS.
     3.1 Quality Control. In order to preserve the inherent value of the Mark,
Licensee agrees to use its reasonable efforts to ensure that all aspects of the
Licensed Use offered in connection with the Mark pursuant to this License
Agreement shall be at least of a standard of quality substantially equal to the
quality of the service Licensor offers under the Mark in connection with its
Properties as of the Effective Date of this License Agreement, or any greater
standard of quality thereafter widely recognized in the real estate industry for
comparable properties and services (the “Usage Standards”).
     3.2 Inspection. For as long as this License Agreement is in effect, the
Licensee will permit the Licensor or its authorized representatives to enter the
Properties at reasonable times, with forty-eight (48) hours written notice, to
examine the locations and the manner in which the Licensed Mark is used for the
purpose of ensuring that the Mark is used in accordance with the Usage Standards
and that the Licensee is not in default of any of its covenants or obligations.
     3.3 Notification. If based on the inspection Licensor finds that Licensee’s
use of the Mark is not in accordance with the Usage Standards, Licensor shall
notify Licensee in writing and Licensee shall promptly, but in any event within
thirty (30) days of receipt of the written notice, make such adjustments as are
necessary so that it is in compliance with the Usage Standards.
4. TERM AND TERMINATION.
     4.1 Term.

  (a)   This License Agreement, and the license granted herein, shall commence
on the Effective Date, and shall continue for a term of twenty-five (25) years,
and thereafter, shall be automatically renewed for successive periods of ten
(10) years each (the “Term”), unless terminated prior to the end of the Term by
mutual agreement by the Parties, or until otherwise terminated as provided in
this License Agreement; or     (b)   If Licensee sells, assigns or otherwise
transfers its direct or indirect ownership interest in a Property, this License
Agreement shall automatically terminate as to such Property (but without
affecting Licensee’s rights to continue the Licensed Use in connection with any
remaining Properties that it or its subsidiaries or

- 2 -



--------------------------------------------------------------------------------



 



      affiliates continue to own), except to the extent of any sub-license
granted to the purchaser in accordance with Section 7.2 hereof (and if there is
such a sub-license, then upon the expiration of such sub-license, this License
Agreement shall automatically terminate as to such Property).

     4.2 Termination. This License Agreement may be terminated at any time prior
to the end of the Term:
     (a) By Licensor if the Licensee has committed a material breach of any
provision of this License Agreement, Licensor has not waived such breach in
writing and such breach is not curable, or, if curable, is not cured within
thirty (30) calendar days after written notice of such breach is given to the
Licensee by the Licensor; or
     (b) By the Licensee at any time upon written notice to the Licensor.
     4.3 Upon Termination. Upon the termination of this License Agreement,
Licensee shall discontinue any and all use of the Mark, and shall not thereafter
directly or indirectly use the Mark or any names or Marks, confusingly similar
to the Mark or that incorporate the Mark. The Licensee further covenants and
agrees that after termination of this License Agreement it will not operate or
do business under any name or in any manner that might tend to give the general
public the impression that it is in any way associated, affiliated, licensed by
or related to the Licensor.
     4.4 Effect of Termination. If this License Agreement is terminated as a
result of a material breach, the right of the non-breaching Party to terminate
shall be in addition to, and not in lieu of, any equitable or legal remedies
available to such Party. Upon the termination of this License Agreement for any
cause, neither Party shall have any further obligation to the other except for
obligations that by their terms are to be performed after termination of this
License Agreement, and any obligations or liabilities arising prior to or in
connection with such termination, including the right to damages for breach.
5. INFRINGEMENT.
     (a) The Licensee will notify the Licensor promptly in the event the
Licensee becomes aware of any unauthorized third-party usage of the Mark.
     (b) The Licensee and Licensor agree that under all circumstances, that any
and all infringement actions taken or to be taken with respect to any
unauthorized third-party usage of the Mark will be undertaken solely by the
Licensor.
     (c) The Licensee will cooperate with, lend such assistance to and provide
relevant documents to the Licensor, as reasonably requested by the Licensor from
time to time, in connection with any infringement actions taken or to be taken
with respect to any unauthorized third-party usage of the Mark.
6. INDEMNIFICATION BY LICENSEE. Licensee shall be solely responsible for and
hereby agrees to indemnify and defend Licensor, its Affiliates, and Licensor’s
and such Affiliate’s respective officers, directors, shareholders, employees and
agents, and to hold each of

- 3 -



--------------------------------------------------------------------------------



 



them harmless from any and all claims, demands, causes of action, or damages,
including reasonable attorneys’ fees and expenses from third parties:
(i) arising out of or in connection with the use by Licensee, an assignee,
sub-licensee or anyone under Licensee’s direct or indirect control, of the Mark;
(ii) resulting from any claims concerning the Properties in connection with the
Licensed Mark; or (iii) arising out of Licensee’s, an assignee’s or
sub-licensee’s offering of services in connection with the Licensed Mark.
7. GENERAL. The following provisions shall apply to this License Agreement:
     7.1 Entire Agreement. This License Agreement and the Exhibit referenced
herein (and attached hereto), constitutes the entire agreement between the
Parties concerning the Licensed Mark. This License Agreement may not be modified
or amended except by a written instrument executed by duly authorized officers
of both Parties.
     7.2 Assignment and Sub-license. Licensee may not transfer or sub-license
its respective rights to this License Agreement without the prior written
consent of Licensor; provided, however, that (i) Licensor may from time to time
grant its subsidiaries and affiliates a sub-license of its rights and
obligations under this License Agreement (but expressly without any further
right to sub-license) and (ii) upon written notice to the Licensor, Licensee may
grant a non-exclusive, non-assignable, non-renewable ten (10) year sub-license
of its rights and obligations under this License Agreement in respect of a
particular Property to a bona fide purchaser of such Property who agrees in a
writing delivered to Licensor to be bound to Licensor in respect of such
Property hereunder. Except as aforesaid, without Licensor’s prior written
consent, the assignment or sub-license of any rights or obligations hereunder by
Licensee or its sub-licensees shall be null and void.
     7.3 Governing Law. This License Agreement and the license granted hereunder
shall be governed by and controlled as to validity, enforcement, interpretation,
construction, effect and in all other respects by the laws of New York.
     7.4 Notices. Any notice, communication, request, instruction or other
document required or permitted hereunder or under any document delivered
pursuant hereto will be given in writing and delivered in person or sent by
courier, or by facsimile to the addresses or facsimile numbers, as appropriate,
each as set forth below.
     If to Licensee, to:
                                        
     with a copy to:
                                        
     If to Licensor, to:
Tarragon Corporation
423 West 55th Street
12th Floor

- 4 -



--------------------------------------------------------------------------------



 



New York, New York 10019
Facsimile: 646-354-2171
Attn: William S. Friedman
     with a copy to:
Jones Day
222 East 41st Street
New York, New York 10017-6702
Facsimile: 212-755-7306
Attn: Kent R. Richey, Esq.
or to such other addresses as may be designated by notice given in accordance
with the provisions hereof.
     7.5 Non-Waiver. The failure in any one or more instances of a Party to
insist upon performance of any of the terms, covenants or conditions of this
License Agreement, to exercise any right or privilege in this License Agreement
conferred, or the waiver by said Party of any breach of any of the terms or
covenants of this License Agreement, shall not be construed as a subsequent
waiver of any such terms or covenants, rights or privileges, but the same shall
continue and remain in full force and effect as if no such forbearance or waiver
had occurred. No waiver shall be effective unless it is in writing and signed by
an authorized representative of the waiving Party.
     7.6 Successors and Assigns. All rights under this License Agreement will
inure to the benefit of and be binding upon the Parties hereto and their
successors and any assigns and sub-licenses, to the extent assignment or
sub-licensing is permitted and subject to the terms and conditions under which
Licensee is permitted to assign its rights.
     7.7 Counterparts. This License Agreement may be executed in multiple
counterparts, each of which will be deemed an original, but which together will
constitute one and the same instrument.
[The remainder of this page is intentionally left blank. Signature page to
follow.]

- 5 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this License Agreement
as of the date first set forth above.

            LICENSOR:


TARRAGON CORPORATION
      By:                           LICENSEE:


NORTHLAND PROPERTIES LLC
      By:                        

- 6 -



--------------------------------------------------------------------------------



 



EXHIBIT A
PROPERTIES

- 7 -